    Case: 25CI1:14-cv-00071-JAS               Document #: 232              Filed: 10/05/2018           Page 1 of 5


              IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
                           HINDS COUNTY, MISSISSIPPI

DR. DONALD RAGGIO
DR. CHRIS RAGGIO                                                                                     PLAINTIFFS

V.                                                                                             CAUSE NO. 14-71

MTGOX, Inc., a Delaware corporation;
CODE COLLECTIVE, LLC, a New York limited liability company;
JED McCALEB, an individual                                                                    DEFENDANTS


       JED MCCALEB AND CODE COLLECTIVE, LLC’S MOTION FOR PARTIAL
              SUMMARY JUDGMENT ON MEASURE OF DAMAGES


         Defendants Jed McCaleb and Code Collective, LLC (collectively, “McCaleb”) hereby file

this Motion for Partial Summary Judgment as to the proper measure of damages in this case and

in support hereof state as follows:

         1.       Plaintiffs filed this suit based on an alleged theft of approximately 9,400 bitcoins

from their account on the MTGOX bitcoin exchange over seven years ago. 1

         2.       Plaintiffs wrongly maintain they are entitled to damages in the amount of the market

value of bitcoins today, without any basis in law or fact for such a demand.

         3.       Mississippi law limits the measure of damages to the value of the property at the

time of loss, and there is no factual evidence of fraud or intentional acts by McCaleb that could

support an award of punitive damages or otherwise affect that law.

         4.       Moreover, Plaintiffs failed to “cover” or mitigate their damages in any way.




1
  A collection of Relevant Emails between Drs. Donald and Chris Raggio on the one hand, and McCaleb on the
other, is attached as Exhibit A. These emails reflect the opening of the account and Plaintiffs’ notification of the
alleged theft to McCaleb. See Exhibit A at pp. 4-6.
                                                           1
Case: 25CI1:14-cv-00071-JAS            Document #: 232        Filed: 10/05/2018       Page 2 of 5


        5.      Thus, McCaleb is entitled to partial summary judgment that, in the event Plaintiffs

succeed on any claim they have asserted, the measure of damages is the value of the bitcoins at

the time of the theft.

              ITEMIZATION OF THE FACTS RELIED UPON AND NOT GENUINELY
                                   DISPUTED

        6.      Plaintiffs allege that from January 7 to January 9, 2011, someone stole

approximately 9,400 bitcoins from their MTGOX account. See Affidavit of Chris Raggio, attached

as Exhibit B, at ¶ 5; Amended Complaint, attached as Exhibit C, at ¶ 11.

        7.     At the time of the theft, the value of those bitcoins was approximately $3,100 ($0.33

per bitcoin). See Affidavit of Jed McCaleb, attached as Exhibit D, at ¶ 6.

        8.      There was no written contract or terms of use for MTGOX users at the time. See

Exhibit D, at ¶ 5.

        9.      McCaleb sold the MTGOX exchange on February 11, 2011 to Tibanne KK, a

Japanese company owned by Mark Karpeles. See Exhibit D, at ¶ 8.

        10.     The Plaintiffs began corresponding with Tibanne KK through Mark Karpeles about

the stolen bitcoin and claim Karpeles informed them in March 2012 that he was not responsible

for recovering their bitcoins. See Exhibit B, at ¶ 15.

        11.     At this time in March of 2012, the market value of bitcoin reached approximately

$5.40. See Historical Pricing Charts from Coindesk.com, attached as Exhibit E; see also Request

for Judicial Notice being filed contemporaneously with Motion.




                                                  2
    Case: 25CI1:14-cv-00071-JAS          Document #: 232         Filed: 10/05/2018        Page 3 of 5


         12.    In February 2014, MTGOX Co., Ltd.—MTGOX’s new owner—filed for

bankruptcy in Japan. See, Reuters, “Mt. Gox files for bankruptcy, hit with lawsuit”, February 28,

2014, attached as Exhibit F. 2

         13.    The Raggios never filed a proof of claim in the MTGOX bankruptcy. See Plaintiffs’

Responses to Defendants’ Second Set of Requests for Admission, attached as Exhibit H, at p. 1.

         14.    Plaintiffs never purchased substitute bitcoins to replace the ones they claim were

stolen. See Plaintiffs’ Supplemental Discovery Responses served June 25, 2018 and related

documents, collectively attached Exhibit I, at 2, 6-7.

         15.    There is no evidence to support any claims that McCaleb embezzled, stole, or

converted the Plaintiffs’ bitcoins to his own use. See, Deposition of Jed McCaleb, attached as

Exhibit J; see also June 5, 2018 Hearing Transcript, attached as Exhibit K, at 26-34, 40 (this Court

noted it considered matters pertaining to alleged embezzlement or fraud irrelevant).

                                               CONCLUSION

         16.    Under Mississippi law governing the claims asserted by Plaintiffs, the measure of

damages is the value of the property at the time of the theft, and there is no evidence to support

any greater award for any alleged wrongful acts.

         WHEREFORE, for the reasons stated above, and those set forth in McCaleb’s

Memorandum in Support of this Motion, McCaleb is entitled to partial summary judgment that the

measure of damages in this case is limited to the value of the stolen bitcoin at the time of the theft.




2
 MTGOX Co., Ltd. also filed a bankruptcy proceeding in Texas. See Docket of U.S. Bankruptcy Court for the
Northern District of Texas (Dallas), attached as Exhibit G.
                                                   3
Case: 25CI1:14-cv-00071-JAS          Document #: 232         Filed: 10/05/2018   Page 4 of 5


       Respectfully submitted, this the 5th day of October, 2018.


                                                    JED McCALEB and
                                                    CODE COLLECTIVE, LLC


                                              By: /s/ Edwin S. Gault Jr.
                                                  EDWIN S. GAULT, JR. (MSB #10187)
                                                  MANDIE B. ROBINSON (MSB #100446)
                                                  T. PEYTON SMITH (MSB #103867)

                                                    Attorneys for Defendants Jed McCaleb and
                                                    Code Collective, LLC


OF COUNSEL:

FORMAN WATKINS & KRUTZ LLP
210 East Capitol Street, Suite 2200 (39201)
P.O. Box 22608
Jackson, MS 39225-2608
Phone: (601) 960-8600
Facsimile: (601) 960-8613
win.gault@formanwatkins.com
mandie.robinson@formanwatkins.com
peyton.smith@formanwatkins.com

ETHAN JACOBS (admitted pro hac vice)
HOLLAND LAW LLP
220 Montgomery Street, Suite 800
San Francisco, California 94104
Telephone: (415) 200-4984
ejacobs@hollandlawllp.com




                                                4
Case: 25CI1:14-cv-00071-JAS          Document #: 232         Filed: 10/05/2018      Page 5 of 5


                               CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2018, I served a true and correct copy of the foregoing

document via electronic mail to the following counsel of record:

              Armin J. Moeller, Jr.
              Walter H. Boone
              Christine Crockett White
              Jonathan P. Dyal
              Andy Lowry
              Patrick Everman
              Perry P. Taylor
              Balch & Bingham, LLP
              188 East Capitol Street
              Jackson, MS 39201-2608
              wboone@balch.com
              cwhite@balch.com
              alowry@balch.com

              Attorneys for Plaintiffs


       THIS, the 5th day of October, 2018.

                                                    /s/ Edwin S. Gault, Jr.
                                                    EDWIN S. GAULT, JR.




                                                5
      Case: 25CI1:14-cv-00071-JAS                       Document #: 232-1                  Filed: 10/05/2018     Page 1 of 51

2/12/12                                            Gmail - account funded by wire



                                                                                      Don Raggio <donald.raggio@gmail.com>



     account funded by wire
     65 messages

     Don Raggio <donald.ragglo@gmall.com>                                                        Mon, Dec 20, 2010 at 11:30 PM
     To: info@mtgox.com

          Hello,

          I'm based in the US. I would like set up a Mt Gox account (right now I am having difficulty) and fund it with a wire
          transfer of $25000 USO. Can you help me with the wire transfer. Please giw me the account and wire
          instructions.

          Thanks,

          Don


     Jed Mccaleb <admln@mtgox.com>                                                                Tue, Dec 21, 2010 at 6:19 AM
     To: Don Raggio <donald.raggio@gmail.com>

          Hi Don,
          You can send the wire to:
          Jed Mccaleb
          Chase
          SWIFT: CHASUS33XXX:
          routing#: 021272723
          account#; 3160195000

          My bank charges $15 for an incoming wire fi"om the US and I think $50
          for an International one.
          Send me an email letting me know the amount you sent so I can keep an
          eye out for It.
          Thanks,
          Jed.
          [Quoted text hidden)



     Don Raggio <donald.ragglo@gmail.com>                                                         Tue, Dec 21, 2010 at 10:01 AM
     To: Jed Mccaleb <admin@mtgox.com>

          Ok I created an account called donragglo. Can you place the funds in
          that account? Thanks for your help.

          Don
          [Quoted text hidden]



     Don Raggio <donald.ragglo@gmail.com>                                                         Tue, Dec 21, 2010 at 10:03 AM
     To: Jed McCaleb <admin@mtgox.com>

          Let me know If you can put it in the donraggio account.         I'll wire
          the money and let you know when it is sent.

https://mall.google.com/maiV?ui=2&ik=42dadbb538&view=pt&search=lnbox&lh=12d076893352933e                                          1/14
                                                                                                 RAGGIO 00024
      Case: 25CI1:14-cv-00071-JAS                        Document #: 232-1                  Filed: 10/05/2018     Page 2 of 51

2/12/12                                             Gmail • account funded by wire


          Don

          On Tuesday, December 21, 2010, Jed Mccaleb <admin@mtgox.cQm> wrote:
          [Quoted text hidden]



     Don Raggio <donald.ragglo@gmail.com>                                                         Tue, Dec 21, 2010 at 10:39 AM
     To: Jed Mccaleb <admin@mtgox.com>

          Is it ok if I give you a call and talk about this. I just have some
          questions about doing the wire. I appreciate you taking the time.
          My number is 6016725100

          Don

          On Tuesday, December 21, 2010, Jed Mccaleb <admin@mtgox.com> wrote:
          (Quoted text hidden]



     Jed McCaleb <admln@mtgox.com>                                                                 Tue, Dec 21, 2010 at 3:30 PM
     To: Don Raggio <donald.raggio@gmail.com>

          Hi Don,
          Yeah I can put it in that account.
          I'm actually on vacation right now so it is hard to call. Can I call
          you thursday?
          Thanks,
          Jed.
          [Quoted   text hidden]


     Don Raggio <donald.raggio@gmall.com>                                                          Tue, Dec 21, 2010 at 9:16 PM
     To: Jed Mccaleb <admin@mtgox.com>

          Is it ok if I send $5000 to start?

          Don

          On Tuesday. December 21, 2010, Jed McCaleb <admin@mtgox.com> wrote:
          (Quoted   text hidden]


     Jed McCaleb <admin@mtgox.com>                                                                 Wed, Dec 22, 2010 at 1:05 AM
     To: Don Raggio <donald.raggio@gmall.com>

          Sure how ewr much you want to send.
          Thanks
          Jed
          (Quoted   text hidden]


     Jed Mccaleb <admln@mtgox.com>                                                                 Thu, Dec 23, 2010 at 6:37 AM
     To: Don Raggio <donald.raggio@gmail.com>
          Hi   Don,
          I'm around today. If you still want me to call you I can.
          Thanks,
https:/lmall.google.com/mail/?ui=2&1k=42dadbb538&view=pt&search=lnbox&th=12d076893362933e                                         2/14
                                                                                                   RAGGIO 00025


                                                                         Page2
      Case: 25CI1:14-cv-00071-JAS                         Document #: 232-1                  Filed: 10/05/2018      Page 3 of 51

2/12/12                                              Gmaff • account funded by wire
          Jed.
          (Quoted text hidden)



     Don Raggio <donald.raggio@gmail.com>                                                           Thu, Dec 23, 2010 at 9:50 AM
     To: Jed McCaleb <admin@mtgox.com>

          What number can I reach you at?

          Don
          [Quoted text hidden]



     Jed McCaleb <admln@mtgox.com>                                                                  Thu, Dec 23, 2010 at 11:16 AM
     To: Don Raggio <donald.raggio@gmail.com>

          (917) 740-750Q but let me know when you want to call so I'll be around.
          [Quoted text hidden]



     Don Raggio <donald.raggio@gmail.com>                                                             Fri, Dec 24, 2010 at 8:55 AM
     To: Jed McCaleb <admin@mtgox.com>

          I'm going to send $5000 to be placed in the donraggio account on mt
          gox. Thanks. 111 send the wire today. If you haw any questions
          you can reach me at 6.Q16725100

          On Tuesday, December 21, 2010, Jed Mccaleb            <admin@rotgox.com> wrote:
          [Quoted text hidden}



     Don Raggio <donald.raggio@gmail.com>                                                             Fri, Dec 24, 2010 at 9:15 AM
     To: Jed McCaleb <admin@mtgox.com>

          Funds should be wired today.
          Thanks
          [Quoted text hidden)



     Jed McCaleb <admin@mtgox.com>                                                                   Fri, Dec 24, 2010 at 10:01 AM
     To: Don Raggio <donald.raggio@gmail.com>
          Ok great I'll be looking for it.
          Thanks,
          Jed.
          [Quoted text hidden]



     Don Raggio <donald.ragglo@gmall.com>                                                             Fri, Dec 24, 2010 at 9:11 PM
     To: Jed McCaleb <admin@mtgox.com>
          Jed,

            Please let me know when to expect it to be in the account.
          Thanks for your help. Chris

          Don
          (Quoted text hidden)

ht1ps://mail,google.com/mail/?ul=2&ik=42dadbb538&vlew=pt&search=lnbox&th=12cl076893352933e                                           3/14
                                                                                                      RAGGIO 00026



                                                                         Page3
      Case: 25CI1:14-cv-00071-JAS                         Document #: 232-1                           Filed: 10/05/2018                             Page 4 of 51

2/12/12                                             GmaU-account funded by wire

                                                                           - ~ - - - - · · - - - - - - - - - · - - - - - - - · - - - - - - - - - •••·• -w·-·-•   •--·-


     Don Raggio <donald.ragglo@gmall.com>                                                                             Sat, Dec 25, 2010 at 12:28 AM
     To: Jed McCaleb <admin@mtgox.com>

          Jed,

             Please let me know when to expect it to be in the account. Thanks

          Don
          [Quo,ed text hidden]


     -----------------·----------- -·----------------------
     Jed McCaleb <admin@mtgox.com>                                                                                      Sat, Dec 25, 2010 at 6:29 AM
     To: Don Raggio <donald.ragglo@gmall.com>

          It Is there now.
          Thanks,
          Jed.
          [Quoted text hidden]



     Don Raggio <donald.ragglo@gmail.com>                                                                             Mon, Dec 27, 2010 at 9:58 AM
     To: Jed Mccaleb <admln@mtgox.com>

          Thanks. The wire worked fine. May I send another for $15000 to be
          placed In my account?
          (Quoted text hidden)



     Jed McCaleb <admln@mtgox.com>                                                                                  Mon, Dec 27, 2010 at 10:08 AM
     To: Don Raggio <donald.raggio@gmail.com>

          Yep I'll took out for it.
          Thanks,
          Jed.
          [Quoted text hidden]

     -·········"· ---------·-·--------·-------------------·-----
     Don Raggio <donald.ragglo@gmait.com>              Mon, Dec 27, 2010 at 12:26 PM
     To: Jed Mccaleb <adm!n@mtgox.com>

          Sent it.
          (Quoted text hidden]


     -------------------------·-----------------·-----···
     Don Raggio <donald.ragglo@gmail.com>                                                                              Mon, Dec 27, 2010 at 2:05 PM
     To: Jed Mccaleb <admln@mtgox.com>

          Hey, I'm looking to make a bulk purchase with the USD I sent. can you tell me how I can get the best deal for
          the money? Do you haw any large bulk sellers or anyone that would place a large dark pool order?

          Donald

          (Quoted text hidden}



     Jed McCaleb <admln@mtgox.com>                                                                                     Mon, Dec 27, 2010 at 3:15 PM

https:f/mail.google.com/mallf?ul=2&1k=42dadbb538&vlew=pt&searcl\=inbox&th=12d076893352933e                                                                               4/14
                                                                                                                           RAGGIO 00027


                                                                        Page4
          Case: 25CI1:14-cv-00071-JAS                        Document #: 232-1                 Filed: 10/05/2018      Page 5 of 51

2/12/12                                               GmaU - account fund6<J by wire
     To; Don Raggio <donakl.raggio@gmall.com>

          Hi Donald,
          Well it depends on how fast you are hoping to con\A:lrt the $ to BTC.
          I'd suggest placing a large dark pool order around .27 and then you
          wiU pick up any BTC that people are trying to sell. but It will
          probably take a few days to get filled.
          I see your wire as pending. it will probably clear by tomorrow.
          Thanks,
          Jed.
          [Quoted text hidden)



     Don Raggio <donald.raggfo@gmall.com>                                                           Tue, Dec 28, 2010 at 12:27 PM
     To: Jed McCaleb <admin@mtgox.com>
          Ok, waiting for it to fill. we,1 see how the market plays out.

          Don
          [Quoted text hidden]



     Don Raggio <donald.ragglo@gmail.com>                                                            Tue, Dec 28, 2010 at 2:02 PM
     To: Jed Mccaleb <admin@mtgox.com>

          Ok, once the wire clears n1 try the dark pool order as you
          suggested. Thanks for the acMce.

          Don
          [Quoted !ext hidden)



     Jed McCaleb <admln@mtgox.com>                                                                   Tue, Dec 28, 2010 at 2:08 PM
     To: Don Raggio <donald.raggio@gmail.com>

          Oh it cleared this morning. I thought I saw you trading It.
          Thanks,
          Jed.
          [Quoted text hidden]



     Don Raggio <donald.ragglo@gmail.com>                                                            Tue, Dec 28, 2010 at 6:30 PM
     To: Jed Mccaleb <admln@mtgox.com;:,

          Yeah. f was able to make the trade. Thanks for your help. If I
          need to am I able to make withdrawals IAa wire or ACH transfer? How
          would Jgo about doing It?

          Thanks

          Don
          [Quoted teKt hidden]

                                                                              ------~-----------------·
     Jed McCaleb <admln@mtgox.com>                                                                    Tue, Dec 28, 2010 at 7:53 PM
     To: Don Raggio <donald.ragglo@gmall.com>

          Yeah I can ACH you your money baok If you need it. That is the
http11://mail.google.com/malll?ul=2&1k"'42dadbb538&vlf1N=pt&search=inbox&th=12d076893352933e                                         5114
                                                                                                        RAGGIO 00023


                                                                             Page5
          Case: 25CI1:14-cv-00071-JAS                           Document #: 232-1            Filed: 10/05/2018     Page 6 of 51

2/12/12                                             GmaiJ- account funded by wire

          cheapest option. 111 just need your account and routing number.

          Also I noticed you ha\9 your dark pool order set to "Dark pool only•.
          You might want to set it to "dark pool and nonna1• so you can pick up
          the trades as people sell small amounts of BTC. The •only" option will
          just fill from other dark pool orders which wlll take longer to
          happen.
          Jed.
          [Quoted text hidden]


                                                        .-.,,   --·----...--..---·----
     Don Raggio <donald.ragglo@gmall.com>                                                          Wed, Dec 29, 2010 at 5:49 AM
     To: Jed McCaleb <admin@mtgox.com>

          Jed can you send me 10,000 USO from my account?

          My information is


          Routing number 084201278

          Account 03105229


          If ACH won't work do you need more infonnation to wire it to my
          BancorpSouth account? Let me know If there is a fee for wiring.
          Thanks for your senAce.
          (Quoted text hidden)


     -----------·---- ....
     Jed McCaleb <admln@mtgox.com>                                                                 Wed, Dec 29, 2010 at 6:31 AM
      To: Don Raggio <donald.ragglo@gmait.com>
          Ok no problem. I sent it back to you.
          Thanks,
          Jed.
          [Quoted text hidden]



      Don Raggio <donald.ragglo@gmall.com>                                                          Sun, Jan 9, 2011 at 10:36 PM
      To: Jed McCaleb <admln@mtgox.com>
          Somebody is conducting unauthorized withdrawals on my account. They've taken 9k In BTC so far. I changed
          the password. Please Ad..;se. All were sent to 1DVQEpTFjxYp2MVy4Bam9MCxeGEtmMm0Ch

          Don

          !Quoted text hidden}


                                                                                                           ---·-·------
      Don Raggio <donald.ragglo@gmall.com>                                                          Sun, Jan 9, 2011 at 11:03 PM
      To: Jed McCaleb <admln@mtgox.com>

          Now I am trying to withdraw and I am getting Invalid bitcoin address
          [Quoted text hidden)



      Don Raggio <donald.ragglo@gmall.com>                                                          Mon, Jan 10, 2011 at3:18AM
htlpS://maU.google.comtmailnul=2&1k"'42dadbb538&view=pl&searcha:Jnbox&lh"'12d076893362933e                                         6/14
                                                                                                      RAGGIO 00029



                                                                          Page6
          Case: 25CI1:14-cv-00071-JAS                     Document #: 232-1                 Filed: 10/05/2018     Page 7 of 51

2/12/12                                             Gmall • account funded by wire
     To: Jed McCaleb <admin@mtgox.com>

          can you glva me IP address of who access my account for those withdrawals?
          [Quoted text hidden]

     ~----·----"- ···-···--·---------------·-·                                                          ----------
     Jed Mccaleb <admln@mtgox.com>                                                                Mon, Jan 10, 2011 at 3:26 AM
     To: Don Raggio <donald.raggio@gmail.com>

          Oh jeez that's bad.
          I would go to IRC channel #bitcoin-dev and talk to theymos. He wrote a
          block explorer that you can use to possibly track where the coins
          went.
          Any Idea how someone got your password?
          Jed.
          [Quoted text hidden]



     Jed McCaleb <admin@mtgox.com>                                                                 Mon, Jan 10, 2011 at 3:27 AM
     To: Don Raggio <donald.raggio@gmail.com>
          well   rm only storing the last login IP which was: 75.64.232.81
          [Quoted text hidden)



     Donald Raggio <donald.ragglo@gmall.com>                                                       Mon, Jan 10, 2011 at4:14 AM
     To: Jed McCaleb <admin@mtgox.com>
          No I haw no idea I just ran a key logger scanner and found nothing. I ran block explored and just saw a new
          address. Is there anything I can do?

          Sent from my !Phone
          [Quoted text hldden)



     Donald Raggio <donald.raggio@gmall.com>                                                       Mon, Jan 10, 2011 at4:15AM
     To: Jed McCaleb <admln@mtgox.com>

          The last one would be me.

          Sent from my !Phone
          [Quoted text hidden)

                                                                                 --------- --------
     Donald Raggio <donald.ragglo@gmall.com>                                                       Mon, Jan 10, 2011 at 4:17 AM
     To: Jed McCaleb <admin@mtgox.com>
          Can I withdraw my bitcoins in a few minutes? I think last withdrawal was at 530 yesterday?

          Sent from my !Phone
          (Quoted text hidden]



      Donald Raggio <donald.raggio@gmall.com>                                                      Mon, Jan 10, 2011 at 4:19 AM
      To: Jed McCaleb <admln@mtgox.com>

          Can you keep monitoring the ip address and keep a log?


https://mal.google.com/mail/?ul=2&1k=42dadbb538&view-'pl&search:lnbox&th=12d076893352933e                                         7/14
                                                                                                    RAGGIO 00030


                                                                          Page?
          Case: 25CI1:14-cv-00071-JAS                      Document #: 232-1                  Filed: 10/05/2018           Page 8 of 51

2/12/12                                              Gmail • account funded by wire
          Sent from my iPhone

          On Jan 10, 2011, at 3:27 AM, Jed McCaleb <admio@mtgox.cQlD.> wrote:

          > 75.64.232.81


     Don Raggio <donald.ragglo@gmall.com>                                                                Mon, Jan 10, 2011 at 4:44 AM
     To: Jed McCaleb <admin@mtgox.com>

          Please freeze account and send remaining bitcoin balance to
          1DAFkiM5uxRDJb7UCqSX4RpRJPmh1 M5ETF

          Please watch
          1DVQEpTFjxYpZMVy4Bam9MCxeGEtmMmQCh

          This is where stolen coins went.

          freeze BTCs if they come back to Mt. Gox.


          Please log IPs and see if another IP tries to access account. They most certainly will since there were 3
          withdrawals in a row.


          Thanks Jed.
          Chris (for Don}
          [Quoted text hidden]



     Jed McCaleb <admin@mtgox.com>                                                                       Mon, Jan 10, 2011 at4:51 AM
     To: Don Raggio <donafd.raggio@gmail.com>

          Yeah I froze the account and I'm logging all !P's on login now but you
          should change the password back to the one that they ha\e so they are
          able to login still so we can see what their IP is.
          [Quoted text hidden]



     Donald Raggio <donald.ragglo@gmall.com>                                                             Mon, Jan 10, 2011 at 4:55 AM
     To: Jed Mccaleb <admin@mtgox.com>

          Ok I changed the password back to the one it was before.             Hopefully they will try to log in again.

          Chris (for Don).

          Sent from my iPhone
          [Quoted text hidden)



     Donald Raggio <donald.raggio@gmail.com>                                                             Mon, Jan 10, 2011 at 5:11 AM
     To: Jed McCaleb <admin@mtgox.com>

          The password is changed. I just logged in and logged out. Maybe we will get the Ip of the person who did it.
          My only guess is that I got hit by a keylogger. I will scan my laptop today. This Is bad but hopefully you can
          send the rest of the btcs once enough days haw passed. Thanks for your help.

          Chris (for Don)
https://mall.google.comfmall/?ul=2&1k=42dadbb538&view--pt&search"'inbox&lh=12d076893352933e                                             8/14
                                                                                                             RAGGIO 0003 J


                                                                           Page8
          Case: 25CI1:14-cv-00071-JAS                     Document #: 232-1                 Filed: 10/05/2018      Page 9 of 51

2/12/12                                             Gmall - account funded by wire

          [Quoted text hidden]



     Jed Mccaleb <admln@mtgox.com>                                                                Mon, Jan 10, 2011 at 9:32 AM
     To: Donald Raggio <donald.raggio@gmail.com>

          ok someone logged in from: 192.231.69.201
          [Quoted text hidden]



     Jed McCaleb <admin@mtgox.com>                                                                Mon, Jan 10, 2011 at 9:34 AM
     To: Donald Raggio <donald.raggio@gmail.com>

          Maybe still you guys?
          http:Uwww.ip2location.com/free.as p
          says:
          MISSISSIPPI JACKSON UNIVERSllY OF MISSISSIPPI MEDICAL CENTER
          (Quoted text hidden]



     Donald Raggio <donald.ragglo@gmail.com>                                                      Mon, Jan 10, 2011 at 11:03 AM
     To: Jed McCaleb <admin@mtgox.com>

          That's us. Thanks for checking. Please keep watching.

          Chris

          Sent from mylPhone
          (Quoted text hidden)



     Donald Raggio <donald.ragglo@gmail.com>                                                      Mon, Jan 10, 2011 at 12:21 PM
     To: Jed McCaleb <admin@mtgox.com>

          So right now the plan is for you to send it to my bitcoin address? How many days will you need?         If so I won't
          log in so you can see where the other party is coming from.

          Chris (for Don)

          Sent from my iPhone
          [Quoted text hidden}



      Don Raggio <donald.raggio@gmall.com>                                                         Tue, Jan 11, 2011 at4:49 AM
      To: Jed Mccaleb <admin@mtgox.com>

          Jed

          once enough days ha11e passed do you think you can send the remaining balance to:
          1DAFkiM5uxRDJb7UCqSY.4RpRJPmh 1M5ETF ?


          Otherwise we can unfreeze the account and do dally withdrawals with a new password,

          Thanks for your help and for talking ot me yesterday. Ob'Aously this is a tough situation and I hope not to
          encounter it again. Thanks for guiding me through. I honestly don't know who could have done it. THat's why I
          was thinking it was a key logger. I just looked at the acti'Aty of the address in block explorer and haven't seen
          any new transactions. I ha~n·t logged In the account since yesterday. I don't know If the other party has
https:l/mail.google.com/mall/?ul=2&lk=42dadbb538&vlew=pt&search=inbox&th=12d076893352933e                                         9/14
                                                                                                     RAGGIO 00032


                                                                         Page9
      Case: 25CI1:14-cv-00071-JAS                         Document #: 232-1                   Filed: 10/05/2018     Page 10 of 51

2/12/12                                              Gmal. account funded by wire
          attempted to log in.   please let me know if you see any acti'.4ty.

          Thanks

          Chris (for Don).
          [Quoted text hlddenJ



     Donald Raggio <donald.raggio@gmall.com>                                                         Tue, Jan 11, 2011 at 7:52 AM
     To: Jed McCaleb <admln@mtgox.com>

          Please let me know when enough days wlll haw passed that you can Withdraw the bitcoins to my bitcoln
          address.    Thanks for your help.

          Chris (for Don)

          Sent from my iPhone
          {Quoted text hidden]

                                                                                                     - - - -----·----
     Jed McCaleb <admln@mtgox.com>                                                                   Tue, Jan 11, 2011 at 8:49 AM
     To: Donald Raggio <donald.raggio@gmail.com>
          l'U send it to you next moncfay on the 17th.
          Thanks,
          Jed.
          [Quoted text hidden)

                                                      ------·---·---------------------
      Donald Raggio <donald.ragglo@gmall.com>                                                        Wed, Jan 12, 2011 at 6:31 PM
     To: Jed McCaleb <admin@mtgox.com>

          Thanks for sending it on the 17th. I logged In again Just to see If there had been any acti'Aty. I didn't see
          anything logged.

          Sent from my iPhone
          [Quoted text hidden]



     Donald Raggio <donald.ragglo@gmall.com>                                                          Sat, Jan 15, 2011 at 4:48 PM
     To: Jed Mccaleb <admin@mtgox.com>

          Ok thanks for sending it monday. Please let me know what address ifs going to.              Also has anyone accessed
          the account? I logged in once.
          Chris (for Don)

          Thanks
          [Quoted text hidden)


                                                              -----------·--·------··-------------·---
     Donald Raggio <donald.ragglo@gmail.com>                                                         Mon, Jan 17, 2011 at 8:20 AM
     To: Jed Mccaleb <admln@mtgox.com>

          Please let me know when you send it.          Please let me know if there are any problems. Thanks for your help.

          Chris (for Don)
          [Quoted text hidden]


https://mall.google.c:om/mailf?ui=2&ik=42dadbb538&vlew=pt&search=inbolc&th•12d076893352933e                                          10/14
                                                                                                        RAGGIO 00033


                                                                          Page10
          Case: 25CI1:14-cv-00071-JAS                        Document #: 232-1               Filed: 10/05/2018       Page 11 of 51

2/12112                                            Grnall - account funded by wire
     --------·---------------·---                                                    -·------~--·---··----- -- -~ -· ~-------
     Jed McCaleb <admln@mtgox.com>                                                                Mon, Jan 17, 2011 at 8:41 AM
     To: Donald Raggio <donakl.raggio@gmail.com>

          ok what address do you want me to send it to?
          (Quoted te,tt hidden)



     Don Raggio <donald.ragglo@gmall.c:om>                                                           Mon, Jan 17, 2011 at 8:58 AM
     To: Jed McCaleb <admin@mtgox.com>

          Jed,
          Please send entire balance to address


          12fZ2HxkljG9zn1 u44XYsFFYKHM4A2zCea


          Please let me know If there are any problems
          Thanks,

          Chris (for Don)

          (Quoted text lllddan)

            _______________________ ________          .__.

     Jed McCaleb <admln@mtgox.com>                                                                   Mon, Jan 17, 2011 at9:05AM
     To: Don Raggio <donald.raggio@gmail.com>

          ok there you go.
          Ha"9 the stolen ones bent sent anywh81'e yet?
          [Quoted text hidden]



     Don Raggio <donald.ragglo@gmail.com>                                                            Mon, Jan 17, 2011 at 9:23 AM
     To: Jed McCaleb <admin@mtgox.com>

          Jed,

          Thanks for sending them out. The stolen ones are still at the same address. I don't know who has control
          over them or what he or she plans to do with them. The log fi"om bitcoln explorer is befow. I don't know how
          the password was obtained. It wasn't an easy to guess password. My only guess is a keylogger. I ran
          software to detect one on that PC but none were found so I don't know what happened. I guess they
          newr bothered to login again to your site. If they are careless enough to return them fi"om that address to
          MtGox please seize them. Let me know if you want to unfi'eeze my account at MtGox (and for me to change the
          password) or If It is just better to create a new account glvan what's happened. Right now rm just lea..tng it as
          Is hoping they wlll logln again and get their IP logged.     The information about the stolen coins is below.
          Good luck running your site.        I wish we could have spent more time with you discussing bitcoin's potential
          instead of this problem. Maybe we11 ha-.e a chance to do that yet. Toe Mure ls wry promising.

          Chris (for Don)



          Address 1DVQEpTFJxYpZMVy4Bam9MCxeGEtmM
          mQCh
https://mall.gOOgle.com/malV?ul=2&1k=42dadbb538&vlew=pt&searth"inbox&th&12d076893352933e                                            11114
                                                                                                      RAGGIO 00034



                                                                           Page11
      Case: 25CI1:14-cv-00071-JAS                        Document #: 232-1                  Filed: 10/05/2018   Page 12 of 51

2/12/12                                             Gmail • account funded by wire

          Short link: bttp://blockexplorer,cQ1IJ(?!/6C87FrYcb1

              •   First seen1: Block 101362 (2011-01-07 01:01:26)
              •   Received transactions: 4
              •   Receiwd BTC: 9 506.33
              •   Sent transactions: 1
              •   Sent BTC: 100
              •   Hash1 eo1: 89008dfd301 ad098e368693d8bf9bcdedf78bd6c
              • Public key1:
                  04f0ceb57cc8038334c56317de 152c523f6dbb854f14f2ac63a7e9c227b9e1cee24f6bb2dcde2d9eb6f19acf57
                  bd0eae4d7f9324905fa505f8a1a14b02a0b5c159

          Ledger1

          Note: While the last "balance" is the accurate number of bitcoins available to this address, it is likely not the
          balance available to this person. Every time a transaction is sent, some bitcoins are usually sent back to yourself
          at a new address (not included In the Bitcoin UI), which makes the balance of a single address misleading. See
          the wikj for more info on transactions.

          Transaction:l Block1 Amount1 Type1                                            FromJTo1                Balance1
                             ~
                             ~
                                                       Received:        • l 9n8ogD8imv!Hn9iZSpmUgdZgjTuDxzDwv 100
          69:t967a006...     (2011-01- 100
                                                       Address
                             07
                             01:01:26)
                             ~
                             ~
                                                                        • 1Lnfce21gYa4WMZFFR4iVUFz9F39tH
                                                       Sent:              UJJ.lYi..
          f73d2bb200,..      {2011-01- 100
                                                       Address
                                                                                                                0
                             07                                         • 12VLe9wFVdio8gEjRgFJdZ1g5gBDNf2kJ
                             01:01:26)
                                                                        • 1K5PeNuth8dtyeBrAhw8c2n899gBi,G
                             filQms.                                      Jilli!
                             1Qilfill                  Receil,ed:       • 16GanxZBBxbSeWsi177iSi§Y42zirxx
          4d69213ee5..,      (2011-01- 3134.a
                                                       Address
                                                                          _JL.oz.                               3134. 8
                             07                                         • 1JCmXZiJBk0SpYEdYoukRcEz23Y\1'M
                             02:49:29)                                      WBzF
                                                                        • 1JSi.l<dtNihFuVp16pGfJeK80BTAmAV
                                                                            ~
                                                                        • 19FuFSs6pVUsKrqUpnyRbqi5XGYSat
                             flli2gk                                      12.'tL!JQ
                             .1Q1§Ql                                    • 1CRCf7a0PV9Sybe5RUN9ZcsQfgbyX,y
                                                       Receh..ed:
          a7b9ea9363...      (2011-01- 3174.6                               ~                                   6309.4
                                                       Address
                             08                                         • 1EJxHS9F3BDME8r8gEiiKVWc2rMKCD
                             10:27:16)                                      3Ssx
                                                                        • 15fFrMJZkZ7YA1YRQT3PN41 uKpkiBm
                                                                            ~

                                                                        • 1JHQRFF5P9867t9hiamPxn9rpZU;gz
                                                                            ~
                                                                        • 16r2pK9zySywli 1beVRgCaRgCtW2rK
                                                                            ~
                                                                        • 1MgHNzdUuNsE3N5gym5ojPuHGtPmif
                                                                            ~
                                                                        • 1QEY3nwAUMXm5SoaVLxMG3rYeY5ne
https:l/mall.google.comlmalV?ul"2&ik"42dadbb538&view=pt&search'-lnbox&th=12d076893352933e                                       12/14
                                                                                                      RAGGIO 00035


                                                                         Page12
     Case: 25CI1:14-cv-00071-JAS                         Document #: 232-1                    Filed: 10/05/2018     Page 13 of 51

2/12/12                                              Gmalf - account funded by wire

          14a797025a...          (2011-01- 3096.93     Receiwd:            .1:!mQ                              9406.33
                                 09                    Address           • 1NeJmfihzggpxskJrzFJoBebcjhyFagqZcJ
                                 10:47:30)                               • 1Ay3N616QnNBp7bXwjKjatANHyKE2b
                                                                           t:ffl:IB
                                                                         • 13pelil4LOQm2tiuubYOixYV8JhaJg
                                                                             ~
                                                                         • 1LiMB3VwERw317K2RGh6ahJj3QaoTI
                                                                           ~


          Bitcoin Block Explorer (beta)- Donate: 1QM:8AsC1bbVQ2xoWifD1Gb2VRbGsEf28

          [Quoted text hidden)



     Donald Raggio <donald.ragglo@gmall.com>                                                          Sun, Jan 23, 2011 at 4:17 PM
     To: Jed McCaleb <admin@mtgox.com>

          Jed,

          The stolen ones still hawn't moved. Can you check and see if anybody has logged in?


          Chris (for Don)
          [Quoted text hidden]



     Jed McCaleb <admin@mtgox.com>                                                                    Mon, Jan 24, 2011 at 6:10 AM
     To: Donald Raggio <donald.raggio@gmail.com>

          No still no logins other than you.
          {Quoted text hidden]



     Donald Raggio <donald.ragglo@gmall.com>                                                          Mon, Jan 24, 2011 at 6:11 AM
     To: Jed McCaleb <admin@mtgox.com>

          Thanks for checking.
          [Quoted text hidden]



      Don Raggio <donald.ragglo@gmall.com>                                                             Tue, Feb 1, 2011 at 8:09 PM
     To: Jed McCaleb <admin@mtgox.com>

          Jed, do you think we got hit by these guys running a dictionary attack?

          bttp:l/www.,bitcoin.org/smf/index.P!]p?t9piQ=3089.0

          Chris (for Don)

          [Quoted text hidden]



      Jed Mccaleb <admin@mtgox.com>                                                                    Tue, Feb 1, 2011 at 8:24 PM
      To: Don Raggio <donald.raggio@gmail.com>

hltps:l/mail.google.comhnail/?ui;2&ik.,42dadbb538&vlew:.pt&search=inbox&lh=12d07689335293Je                                          13/14
                                                                                                     RAGGIO 00036


                                                                          Page13
      Case: 25CI1:14-cv-00071-JAS                        Document #: 232-1                 Filed: 10/05/2018     Page 14 of 51

2/12/12                                            Gmail - account funded by wire
          I don't think so. The attack happened after your account was stolen
          from. and also these guys didn't take BTC. They would just convert it
          to USO and take LR.
          The coins still haven't mmed?
          [Quoted text hidden]



     Donald Raggio <donald.raggio@gmail.com>                                                       Tue, Feb 1, 2011 at 9:04 PM
     To: Jed Mccaleb <admin@mtgox.com>

          Jed
          They haven't mo~ the coins. I'm still not sure what happened. I ran spyshelter a keylogger detector and didn't
          find anything. Here is the block info.
          [Quoted text hidden]


          On Feb 1, 2011, at 8:24 PM, Jed Mccaleb <admin@mtgox,com> wrote:


                  1DVQEpTFjxYp2MVy4Bam9MCxeGEtmMmQCh


     Donald Raggio <dona Id.ragglo@gmall.com>                                                     Thu, Feb 10, 2011 at 6:54 AM
     To: Jed McCaleb <admin@mtgox.com>
          Thanks for telling me about Theymos. It's hard for me to use IRC at work. Maybe ifwe could get in touch with
          him he could create something that monitors that address and notifies us when they are transferred. I would
          reward him and you with BTC for reco'vering the stolen BTC. Does that sound like a good idea?



          PS
           Thanks for creating such a cool platform.

          Chris (for Don)
          [Quoted text hidden}



     Jed McCaleb <admln@mtgox.com>                                                                Thu, Feb 10, 2011 at 7:39 AM
     To: Donald Raggio <donald.raggio@gmaif.com>
          Ok I sent him an email.
          [Quoted text hidden]



     Don Raggio <donald.ragglo@gmall.com>                                                         Mon, Dec 26, 2011 at 3:43 AM
     Draft To: Jed McCaleb <admin@mtgox.com>

          [Quoted text hidden]




htlp&://mail.google.comlmalV?ul=2&1k"42dadbb538&vlew=pt&search=inbox&th=12d076893352933e           RAGGIO 0003 7                 14/14




                                                                         Page14
         Case: 25CI1:14-cv-00071-JAS                       Document #: 232-1                 Filed: 10/05/2018              Page 15 of 51
Gmail • conference etc.                                                      https:i/mail.google.com/mail/u/O/?ui=2&ik=5948c6e8e8&view=pt&q=f...




          MGmail                                                                             Chris Raggio <chris.raggio@gmail.com>



          conference etc.
          6 messages

          Chris Raggio <chris.raggio@gmail.com>                                                            Tue, Aug 23, 2011 at 7:23 PM
          To: jed@mtgox.com

            Jed,

            It was a real pleasure to meet you in person. All of us really appreciate you taking time to make yourself available and
            to share your thoughts with us. I remember you said you were interested in Al research and technological singularity
            discussion. I imagine based on your history of how you basically used eDonkey to turn the internet into one big
            searchable hard drive I could see you doing something like making a piece of software that the turns the internet and
            every device attached to it into a planetary brain. It reminds me of a book I read in the 90s called "Darwin Among
            Machines: The Evolution of Global Intelligence." Hope you enjoy the book if you haven't read it already.

            I believe that if this technological singularity happens humanity as it exists now will essentially be the "bootstrap" if you
            will for whatever comes next. If that is the case, God help us.

            http:f/www.amazon.com/Darwin-Among-Machi nes-Evolution-1ntelligence/dp/0738200301 /ref=sr_1_ 1?ie= UTF8&qid=
            1314144894&sr=8-1


            Chris




          Jed McCaleb <jed@mtgox.com>                                                                     Wed, Aug 24, 2011 at 11:16 PM
          To: Chris Raggio <chris.raggio@gmail.com>

            Hi Chris,
            Yeah it was cool to finally meet so many people in person.
            There was talk of getting some sort of bitcoin foundation going. There
            should be more details about it coming soon.
            Thanks for the link. Yeah I think in the next 20-30 years things are
            going to get pretty crazy.
            Jed.
            (Quoted text hidden)



          Chris Raggio <chris.raggio@gmail.com>                                                             Thu, Sep 15, 2011 at 4:36 PM
          To: Jed Mccaleb <jed@mtgox.com>

             Hi Jed,

             How is the foundation coming? There are some promising ideas out there.


             http ;//thedailyattack.com/2011 /08/12/bitcoin-open-transactions-the-kryptonite-of-net-neutrality-won ks/


             Chris
             [Quoted lext hidden)


          Jed McCaleb <jed@mtgox.com>                                                                        Fri, Sep 23, 2011 at 5:13 PM


I of2                                                                                               RAGGIO 00002                   8/22/2016 4: 13 AM

                                                                          Page15
          Case: 25CI1:14-cv-00071-JAS                      Document #: 232-1               Filed: 10/05/2018           Page 16 of 51

Gmail - conference etc.                                                    https://mail.google.com/mail/u/O/?ui=2&ik=5948c6e8e8&view=pt&q=f...


          To: Chris Raggio <chris.raggio@gmail.com>

            Hi Chris,
            I've got something interesting I'm working on. I'll let you know more
            in another month or so.
            Jed.
            [Quoted text hidden]



          Chris Raggio <chris.raggio@gmail.com>                                                         Fri, Sep 23, 2011 at 8:20 PM
          To: Jed McCaleb <jed@mtgox.com>

            Hi Jed,


             Glad to hear it...


             Chris
             [Quoted text hidden]


          Chris Raggio <chris.raggio@gmail.com>                                                        Mon, Nov 28, 2011 at 9:50 PM
          To: Jed McCaleb <jed@mtgox.com>

             Hi Jed,


             I saw this story about smartphone adoption: http://w'NW.wired.com/gadgetlab/2011/11/smartphones-feature-phones/


             I've been whiteboarding some ideas mostly stuff for improving convertibility. Also playing around with NFC (Near Field
             Communication) to familiarize myself with what it offers. It's interesting but it needs more work.

             http://www.paywithisis.com/

             That's about it between me and my day job. How is the stuff you have been working on coming along?

             Chris
             (Quoted text hidden]




2 of2
                                                                                              RAGGIO 00003                   8/22/2016 4:13 AM

                                                                           Page16
        Case: 25CI1:14-cv-00071-JAS                      Document #: 232-1                Filed: 10/05/2018            Page 17 of 51
Gmail- hey                                                               https://mail.google.com/maiL'u/O/?ui=2&ik=5948c6e8e8&view=pt&q=to ...




        M Gmail                                                                           Chris Raggio <chris.raggio@gmail.com>



         hey
        4 messages

        Chris Raggio <chris.raggio@gmail.com>                                                          Wed, Dec 21, 2011 at 8:18 PM
        To: Jed McCaleb <jed@mtgox.com>

             Hey Jed,

             How's everything going? I'm feeling good. I think 2012 is going to be a breakout year for bitcoin in terms of
             technology maturation, wider adoption, and increased exchange value which everyone is so focused on. I haven't
             been doing much with the technology. That is best left to guys like you who can code circles around me. I've been
             studying economics to try to understand how a currency as different from anything that has come before might change
             things. It's not easy. Economics is a social science and most of it makes no sense at all. Logical thinking is
             disadvantageous to anyone trying to learn what is accepted as truth in this field.

             Just to let you know I e-mailed Mark asking him what he intends to do with the stolen coins. I haven't heard back from
             him yet. Originally he said he wanted to give "Baron a year to speak for himself." I don't know why we would bother
             with somebody who hides behind an alias and an altered passport but whatever. We are approaching the 1 year
             anniversary of the theft.

             I'm not asking you to intervene on my or my father's behalf. Mark is the owner of Mt Gox now. It's his call whether he
             wants to make things right with us as he did with Bitomat. My father and I appreciate everything you did to investigate
             and pursue the thief. You didn't have to go to the lengths you went to for us. We thank you.

             Have a nice holiday,

             Chris



         Jed Mccaleb <jed@mtgox.com>                                                                    Tue, Dec 27, 2011 at 1:16 PM
         To: Chris Raggio <chris.raggio@gmail.com>

             Hey Chris,
             Yeah I think it is just a mater of time before something like bitcoin
             takes hold.
             I'll ask him again what is happening to the baron money. I'm sure he
             will eventually give it to you. I know he is trying to do everything
             very by the book so I think he had to wait for legal reasons.
             Do you happen to remember those two guys from the conference in nyc
             that were from Louisiana or mississippi? They owned a bank or
             something down there. Did you get their contact info by any chance?
             Thanks,
             Jed.
             !Quoted text hidden]


         Chris Raggio <chris.raggio@gmail.com>                                                          Tue, Dec 27, 2011 at 5:59 PM
         To: Jed Mccaleb <jed@mtgox.com>

             Hey Jed,

             I think it was two guys who told me they were from Louisiana. They gave me a business card that said "Bitcoin
             Solutions LLC" which is also the handle they use on the forums Their business card is attached as an image.
             talked to them at the conference for maybe 20 minutes. The product that they were offering at that time was a




I of3                                                                                          RAGGIO 00004                   8/22/2016 4: 18 AM


                                                                       Page17
        Case: 25CI1:14-cv-00071-JAS                               Document #: 232-1             Filed: 10/05/2018            Page 18 of 51
Gmail - hey                                                                     https://mail.google.com/mail/u/0/'lui=2&ik=5948c6e8e8&view==pt&q=to ...



              pre-paid virtual visa card you purchase with bitcoins.

              http://bitcoinsolutionsllc.com/

              https://en. bitcoi n. it/wiki/Bitcoin _Ca shout

              I told them that I was looking for something like that but that I wanted it to be reloadable at whatever the current
              exchange rate was. I told them that I thought it would be really cool if the virtual card would actually just let you
              convert on the fly so that went you spent say $20.00 on the visa card it would just take 5 bitcoins (at $4 exchange
              rate) from a bitcoin account associated with the card. All of this would essentially be invisible to the user and they
              could use it like any other card. In essence it wouldn't be much different than using the visa or mastercard you already
              have in Madrid. By no means would this fix everything for users. There are many other issues lo resolve such as
              volatility (this might be mitigated with options trading; increased aggregate market value will help over time). It would
              still be a good place to start if it were possible.

              Of course to make this work you would like to have a financial institution to partner with. These guys said that they
              had a strong with relationship with a bank down there and that they were already talking to the bank about making this
              happen. I said that sounded great. I had never imagined that any financial institution would be interested in doing
              this. They said that they owned a bank or at least was talking to one that was interested.

              As you already know banks are subject to regulations. They are not well regulated but are very tightly regulated. That
              means the regulators crack down hard on small stuff like bitcoin and totally miss colossally important things like MF
              Global or Lehman brothers that can crash the whole system in a few hours.

              As much as I wanted to believe these guys I knew that it would be tough to do this because no commercial bank
              would want to be associated with bitcoin. Credit unions or community banks would be equally uninterested. I thought
              maybe an offshore bank would consider it but the rates they would charge for doing something like that would be
              exorbitant. These guys actually told me that they were talking about a commercial bank based in the US.

              I've been playing around with some ideas. There can't be a single point of failure. It needs to be decentralized like
              P2P (as exemplified by eDonkey) and the internet itself. The nodes and the edges in the graph will be attacked. Any
              link between the conventional system and the cryptocurrency system is what an adversary is going to try to sever. So
              one thing that would help with this would be to have a whole lot of links and the ability to set up new links easily.

              There are different ways to go about this. I'm trying to see how to make individual run microexchanges possible at
              least conceptually.


              Chris
              [Quoted text hidden]




                                                                20111227 _174957.jpg
                                                                204K




         Chris Raggio <chris.raggio@gmail.com>                                                                Tue, Aug 21, 2012 at 2:00 PM
         To: Jed McCaleb <jed@mtgox.com>

              http://yro.slashdot.org/story/ 12/08/21 /1530248/bitcoi n-card-to-launch-in-2-months-says-bitinstant

              Looks interesting ...



                                                                                                    RAGGIO 00005
2 of3                                                                                                                                8/22/2016 4: 18 AM

                                                                             Page18
          Case: 25CI1:14-cv-00071-JAS   Document #: 232-1       Filed: 10/05/2018           Page 19 of 51
   Gmail- hey                                     https://mail.google.com/maiUu/0/?ui=2&ik=5948c6e8e8&view=pt&q=to...



                [Quoted text hidden]




. 3 of3                                                            RAGGIO 00006
                                                                                                  8/22/20164:18 AM

                                               Page19
Gmail - Bitcoin's Hogwarts: San Francisco Tech Space "20Mission"        https://mail.google.com/mail/u/O/?ui=2&ik=5948c6e8e8&view=pt&q=to...
              Case: 25CI1:14-cv-00071-JAS                 Document #: 232-1            Filed: 10/05/2018        Page 20 of 51



         M Gmail                                                                         Chris Raggio <chris.raggio@gmail.com>



          Bitcoin's Hogwarts: San Francisco Tech Space "20Mission"
          1 message

          Chris Raggio <chris.raggio@gmail.com>                                                      Tue, May 22, 2012 at 8:44 PM
          To: Jed Mccaleb <jed@mtgox.com>

            http://www.thebitcointrader.com/2012/05/bitcoins-hogwarts-san-fra ncisco-tech. html




  of I                                                                 Page20              RAGGIO 00018
                                                                                                                          8/22/2016 4:20 AM
Case: 25CI1:14-cv-00071-JAS                  Document #: 232-1             Filed: 10/05/2018   Page 21 of 51
       From:    "Mark Karpeles" <mark@tibanne.com>
         To:    "Jed Mccaleb" <admin@mtqox.com>
       Date:    2/14/2011 1:58:47 AM
     Subject:   Re:


Hi,

This is suspiscious indeed, and the best course (for now) would probably
to freeze the account and watch withdraws from other accounts.

The main factor here is time, which hints at the events being related.
I'd be handling the investigation myself if I had the database here,
however with the server migration in progress I haven't got time to
install mtgox on the space I reserved yet (I'd prefer directly setting
it up on the new server with its own ip for SSL).

Anyway I'll keep you posted as soon as things are ready here. In the
meantime I'll check what I can find out about contractor.net.

Btw there have been other transactions:
http://blockexplorer.com/address/1DVQEpTFjxYpZMVy4Bam9MCxeGEtmMmQCh


Mark

                           a
Le samedi 12 fevrier 2011 15:34 -0500, Jed McCaleb a ecrit :
> So here are the details of fraud and why I think it is this guy on the site ...
> This account donraggio had about 9k btc stolen from him Jan 6th-9th.
> It looks like someone must have guessed or figured out his password
> somehow. I talked to him on the phone so I believe that this really
> happened.
> The stolen coins were sent to: 1DVQEpTFjxYpZMVy4Bam9MCxeGEtmMmQCh
> That address has sent 20 BTC to: 12VLe9wFVdio8gEjRqFJdZ1g5q8DNfZkJ
> Which happens to be a mtgox address.
> The account that sent them there was name "baron"
>
> This baron account also has other suspicious activity.
> Out of the blue he deposited $75k in LR.
> With that he bought about $15k worth of coins. And has been just
> withdrawing the money since then.
>
> Date of baron btc funding: 1294363502 01 / 06 / 11 @ 7:25:02pm EST
> Date of LR fund U1172929: (01/06/11@ 6:53:21pm, 7:14:07pm EST,
> 7:14:58pm) 1294361601 1294362847 1294362898
> Date of theft from donraggio: 1294367953 01 / 06 / 11 @ 8:39: 13pm EST
> Date of start withdrawal to U2839087: 1294519650 01 / 08 / 11 @
> 2:47:30pm EST basically $1000 a day till now
> Date of LR fraud: Jan 20th
 >
 >
 > His email is: baron@contractor.net
 > Which I just find this on google:
 > http://www.scamwarners.com/forum/viewtopic. php?f=12&t= 10858
 >
 > My thought is that he is related to the guys who stole so much LR from
 > us. I think he funded our LR account so he would be certain there
 > would be LR there to steal.
 > He definitely know who stole the coins from don raggio unless
 > 1DVQEpTFjxYpZMVy4Bam9MCxeGEtmMmQCh is a mybitcoin address.
 > What do you think?




                                                           Page21
         Case: 25CI1:14-cv-00071-JAS                           Document #: 232-1                    Filed: 10/05/2018                Page 22 of 51
Gmail - Re: account funded by wire                                                https://mail.google.com/mail/?ui=2&ik=42dadbb538&view=pt&search= ...




                                                                                                        Don Raggio <donald.raggio@gmail.com>



          Re: account funded by wire
          32 messages

          theymos <theymos@mm.st>                                                                                      Thu, Feb 10, 2011 at 2:01 PM
          To: donald.ra99io@gmail.com
          Cc: admin@mtgox.com

           (Copied to Jed]

            Sorry to hear about your misfortune. I can't track the thief myself, but here is some information that might help you.

           Tracking BTC is difficult, especially if the attacker knows what he's doing. Here is the attacker's address history:
           http://blockexplorer.com/address/1 DVQEpTFjxYpZMVy48am9MCxeGEtmMmQCh

            From this, you can see under the "sent" column that the owner of these addresses either knows the attacker or is the attacker:
            1Lnfce21 gYa4WMZFFR4iVUFz9F39tHmz7W
            12VLe9wFVdio8gEjRqFJdZ1g5qBDMZkJ

            Looking deeper at those addresses, it's possible that the owners of these addresses also know the attacker directly or indirectly:
            1LiEy7V4GK1 JUMBPomx2JcCREdRdtpvuj8
            15ZpDyyehXLc8BiCUBMis5sTa2pJdNpdeD
            1BR5DuhypnMkVmJoQ2YncKiyvQgsjLjBqm
            1MTqhJjCunRRHk 1UBQkkAJBc1 BjRwvHpkD

           Take a look at 12VLe9wFVdio8gEjRqFJdZ1g5q8DNfZkJ's sending transaction:
           http:l/blockexplorer.com/tx/ff31 ac4bb91 cf21 c9Scf779b40Sb61 badS7857812eb961Oada806cc575da069f#i302983
           That non·highlighted input address, 1HAnpTE76WTzVvEmyNmgpxZHGZqX6i1X6m, is guaranteed to also be owned by the owner
           of 12VLe9wFVdio8gEjRqFJdZ1 g5q8DfVfZkJ.

            You can also get information from the attacker's received payments. 1BR5DuhypnMkVmJoQ2YncKiyvQgsjLj8qm was paid by
            19CJwUXXBSnmZCkj2hUpyY1cAPZatC12TI, who therefore knows him. Look at that transaction:
            http://blockexplorer.com/tx/fb4bf12185bce 7ff7c1b472fe74d4ad11560528ce57a8254a2ae23789ac2267b#o0
            The non.highlighted output address is owned by either 19CJwUXX8Snm2Ckj2hUpyY1cAPZatC12TI or
            1BR5DuhypnMkVmJoQ2YncKiyv0gsjLj8qm.

            You can continue going deeper, though it fans out quickly. The third level probably has several hundred addresses.

            More '1op·level" addresses will become known once the attacker spends more BTC from the target address. Keep watching the
            page for 1DVQEpTFjxYpZMVy4Bam9MCxeGEtmMmQCh.

           To find the attacker, you need to somehow link one of these addresses to a real person, and then get them to tell you who they
           received the coins from. By following these transactions, you should eventually be able to trace the coins back to the attacker. You
           might start by asking MtGox, MyBitcoin, Vekja, and other EWallet services whether they own any of these addresses.

           Some day I plan to add a feature to Bitcoin Block Explorer that will show all addresses associated with a target (as I did manually in
           the text above), but I am unfortunately too busy to work on that right now.

           Tell me if you have any questions about getting address histories. I hope you find the thief!

            On Thu, 10 Feb 2011 08:39 ·0500, "Jed McCaleb" <admin@mtgox.com> wrote:
            > Can I give this guy your email?
            >
            >
           > ·······-· Forwarded message ••••••••••
           > From: Donald Raggio <donald.raggio@gmail.com>
           > Date: Thu, Feb 10, 2011 at 7:54 AM
           > Subject: Re: account funded by wire
           > To: Jed McCaleb <admin@mtgox.com>
           >
            >




I of8                                                                                              RAGGIO 00038                            2/28/2014 4:35 PM

                                                                                 Page22
         Case: 25CI1:14-cv-00071-JAS                           Document #: 232-1                 Filed: 10/05/2018            Page 23 of 51
Gmail - Re: account funded by wire                                                https://mail.google.com/mail/?ui=2&ik=42dadbb538&view=pt&search= ...



           > Thanks for telling me about Theymos. It's hard for me to use IRC at
           > work. Maybe if we could get in touch with him he could create
           > something that monitors that address and notifies us when they are
           > transferred. I would reward him and you with BTC for recovering the
           > stolen BTC. Does that sound like a good idea?
           >
           >
            >
            >PS
            >
            > Thanks for creating such a cool platform.
            >
            > Chris (for Don)
            >
            >
            >
            > On Jan 10, 2011, at 3:26 AM, Jed McCaleb <admin@mtgox.com> wrote:
            >
            > > Oh jeez that's bad.
            > > I would go to IRC channel #bitcoin-dev and talk to theymos. He wrote a
            > > block explorer that you can use to possibly track where the coins
            >>went.
            > > Any idea how someone got your password?
            >>Jed.
            >>
            >>On Sun, Jan 9, 2011 at 11:36 PM, Don Raggio <donald.raggio@gmail.com> wrote:
            > » Somebody is conducting unauthorized withdrawals on my account. They've
            > » taken 9k in BTC so far. I changed the password. Please Advise. All were
            >»sent to 1DVQEpTFjxYpZMVy4Bam9MCxeGEtmMmQCh
            > >>
            >>>Don
            > >>
            >


          Jed McCaleb <admin@mlgox.com>                                                                           Thu, Feb 10, 2011 at 3:40 PM
          To: donald.raggio@gmail.com

            Well I'm pretty sure I found the guy if I understand theymos's site
            correctly. He has enough coins in his account to repay you also. I've
            frozen his account but want to make sure I'm right before I do
            anything.
            Do you know anyone else with an account on mtgox?
            Do you know anyone that uses this domain: contractor.net?
            Thanks,
            Jed.
            [Quoted text hidden]



          Jed McCaleb <admin@mtgox.com>                                                                           Thu, Feb 10, 2011 at 3:43 PM
          To: donald.raggio@gmail.com

            Also do you mind telling me what your old password was? I assume you
            changed it. It didn't seem like the same attack that got the other
            guys password but maybe it was.
            (Quoted text hidden)



          Donald Raggio <donald.raggio@gmail.com>                                                                 Thu, Feb 10, 2011 at 9:21 PM
          To: Jed McCaleb <admin@mtgox.com>

            The only person know that has a mt gox account is Eric Brigham. He told me about mt gox. Never heard of contractor.net.

            Thanks
            [Quoted text hidden]




                                                                                                 RAGGIO 00039
2 of8                                                                                                                                 2/28/2014 4:35 PM


                                                                                  Page23
         Case: 25CI1:14-cv-00071-JAS                         Document #: 232-1                   Filed: 10/05/2018               Page 24 of 51
Gmail - Re: account funded by wire                                             https://mail.google.com/mail/?ui~2&ik-42dadbb538&view=pt&search=...


         Donald Raggio -<donald.raggio@gmail.com>                                                                  Thu, Feb 10, 2011 at 9:24 PM
         To: Jed McCa!eb -<admin@mtgox.com>
           do you want me to put tt,e password in plaintext in an email or sen<I it some other way? I changed it back to the original password
           after you froze the account in hopes that the attacker would log in and you would catch the Ip. Let me know how you want to
           proceed.

           Thanks
           [Quoted lel4 hidden]


         Jed Mccaleb <admln@mtgox.com>                                                                             Thu, Feb 10, 2011 at 9:27 PM
         To: Donald Raggio <donald.raggio@gmail.com>
           You should change the password and then emaH it to me in pfaintext is fine.
           (Q\.10l8<11811! hidden)



          Donald Raggio <donald.raggio@gmaH.com>                                                                    Thu, Feb 10, 2011 at 9:36 PM
          To: Jed McCaleb <admin@mtgox.com>

           Jed,

            New password is tele9067

            Thanks
            {Quoted 1mt hidden)



          Jed McCaleb <admin@mtgox.com>                                                                             Thu, Feb 10, 2011 at 9:44 PM
          To: Donald Raggio -<donald.raggio@gmail.com>

            no no don't tell me the new password I meant the old password. The
            one that this person must have gotten somehow.
            (Quoted teid hidden)


          Don Raggio <donald.ragglo@gmail.com>                                                                    Thu, Feb 10, 2011 at 10:00 PM
          To: Jed McCaleb <admin@mtgox.com>

            the old password is ternot99

            hope that helps.

            Thanks

            [Quoted lax1 hidden!



          Don Raggio <donald.raggio@gmail.com>                                                                     Thu, Feb 10, 2011 at 10:01 PM
          To: Jed McCaleb <admin@mtgox.com>
            i changed the mt gox password again to make it safe.

            thanks

            [Quoted text   hidden!


          Donald Raggio <donald.raggio@gmail.com>                                                                    Fri, Feb 11, 2011 at 5:16 PM
          To: Jed McCaleb <admin@mtgox.com>

            Jed,

            Did you find out what you needed?


            Thanks




                                                                                                      RAGGIO 00040
3 of8                                                                                                                                    2/28/2014 4;35 PM


                                                                              Page24
         Case: 25CI1:14-cv-00071-JAS                        Document #: 232-1                  Filed: 10/05/2018               Page 25 of 51
Gmail - Re: account funded by wire                                           https://mail.google.com/mail/?ui=2&ik=42dadbb538&view=pt&search= ...



            Chris
           IOuotecl text hidden)


          Jed McCaleb <admin@mtgox.com>                                                                          Sat, Feb 12, 2011 at 1:55 PM
          To: Donald Raggio <donald.raggio@gmail.com>

            Stilt investigating. It will take awhile I think to be sure. the
            suspect could have been using mybitcoin or something. Then we can't be
            certain ii came from him.
            !Quoted text hidden)


          Donald Raggio <donald.raggio@gmail.com>                                                                 Sat, Feb 12, 2011 at 2:20 PM
          To: Jed McCaleb <admin@mtgox.com>

            Theymos said something about asking ''Mybitcoin,, Vekja, and other EWallet services whether they own any of these
            addresses.".


            Is sending inquiries to those sites a wise next step in yourinvestigation? thanks for looking into this for us.

            Chris (for Don)




            On Feb 12, 2011, at 1:55 PM, Jed McCaleb <admin@mtgox.com> wrote:




          Jed McCaleb <admin@mtgox.com>                                                                           Sat, Feb 12, 2011 at 2:34 PM
          To: Donald Raggio <donald.raggio@gmail.com>

            Yeah I'm asking them ...
            [Quoted lelll hk:fden]



          Don Raggio <donald.raggio@gmail.com>                                                                   Thu, Feb 17, 2011 at 1:32 Af.Jl.
          To: Jed McCaleb <admin@mtgox.com>

            Jed,

            I was wondering if it was safe to use the account for trading or if you would recommend a new one (the password has been
            changed)? Also have you found anything more out about the stolen ones? Is the suspect's account still frozen?

            Thanks,

            Chris (for Don)

            [Q uoled text hld!fen]



          Jed Mccaleb <admin@mtgox.com>                                                                          Thu, Feb 17, 2011 at 4:42 AM
          To: Don Raggio <donald.raggio@gmail.com>

            You can use your account as long as you have a new password. Still
            working on determining if this is absolutely the right guy, His
            account is frozen.
            fQuoted text hidden)


          Don Raggio <donald.raggio@gmail.com>                                                                   Tue, Feb 22, 2011 at 8:43 PM
          To: Jed McCaleb <admin@mtgox.com>




4 of8                                                                                              RAGGJO 00041                        2/28/2014 4:35 PM


                                                                             Page25
         Case: 25CI1:14-cv-00071-JAS                              Document #: 232-1                Filed: 10/05/2018                Page 26 of 51
Gmail - Re: account funded by wire                                               https://mail.google.com/mail/?ui=2&ik=42dadbb538&view=pt&search=...



           Saw this posted on the forums. I don't know if this is the same guy but I thought you might want to see it if you haven't already.
           http://www.bitcoin.org/smf/index.php?topic=3712.0


           http://www.bitcoin.org/smf/index.php?topic=3712. msg52648#msg52648




            Thanks for investigating this.   Good luck.

            Chris (for Don).
            (Queled text hidden}



          Don Raggio <donald.raggio@gmail.com>                                                                        Wed, Feb 23, 2011 at 7:36 PM
          To: Jed McCaleb <admin@mtgox.com>

            http://www. bitcoin. org/smf/index.php?topic=3712.msg53798#msg53798


            I'm guessing this is the guy. He mentions having the same amount of BTC that was stolen from the account.

            Chris (for Don)

            [Quoted text hidden)



          Donald Raggio <donald.raggio@gmail.com>                                                                      Thu, Feb 24, 2011 at 9:20 PM
          To: Jed McCaleb <admin@mtgox.com>

            Saw your post on the forum


            wow 16 pages!

            Guys I really don't want to go Into details about this until It Is resolved. If baron is In fact a scammer the less he
            knows about what I know the better.
            I'm still talking to baron and trying to get to the bottom of this.




            Thanks for working on this Jed. I didn't know this would get to be such a big deal In the community. Can you
            please keep our names from being associated with this once it is resolved? Please dont use our real name. From
            reading the forum I fear retaliation even though we are the victims.

            Chris (for Don)

            [Quoted text hidden)



          Jed McCaleb <admin@mtgox.com>                                                                                Thu, Feb24.2011 at9:26PM
          To: Donald Raggio <donald.raggio@gmail.com>

            Yeah it is pretty annoying that it is on the forum.
            (Quoted text hid<ten]



          Don Raggio <donald.raggio@gmail.com>                                                                         Thu, Mar 24, 2011 at 8:58 PM
          To: theymos <theymos@mm.st>

            Theymos,

            I think Jed found the thief (Baron) but Mark (the new owner of Mt Gox) said he isn't able to complete his investigation yet and it has
            been put on hold due to events in Japan. Thanks for providing the information from the address history. I appreciate the work you
            and Jed put into tracking it down. It did help track down the thief. Ifs up to Mark to see if we are able to recover the stolen BTC.




                                                                                                       RAGGIO 00042
5 of8                                                                                                                                       2/28/2014 4:35 PM


                                                                                Page26
         Case: 25CI1:14-cv-00071-JAS                            Document #: 232-1                  Filed: 10/05/2018           Page 27 of 51
Gmail - Re: account funded by wire                                               https://mail.google.com/mail/?ui=2&ik=42dadbb538&view=pt&search°" ...




           On Thu, Feb 10, 2011 at 2:01 PM, theymos <theymos@mm.st> wrote:
           (Quoted tlllCI hidden)




         theymos <theymos@mm.st>                                                                                 Thu, Mar 24, 2011 at 9:09 PM
         To: Don Raggio <donald.raggio@gmail.com>

           Glad I was able to help! I hope you get your money back.

            On Thu, 24 Mar 2011 20: 58 -0500, "Don Raggio" <donald.raggio@gmail.com> wrote:

               Theymos,

               I think Jed found the thief (Baron) but Mark (the new owner of Mt Gox) said he isn't able to
               complete his investigation yet and it has been put on hold due to events in Japan. Thanks
               for providing the information from the address history. I appreciate the work you and Jed
               put into tracking it down. It did help track down the thief. It's up to Mark to see if we
               are able to recover the stolen BTC.


          Don Raggio <donald.raggio@gmail.com>                                                                     Fri, May 20, 2011 at 9:58 PM
          To: theymos <theymos@mm.st>

            Theymos

            It looks like there is a new transaction in Block Explorer dated 4-28. Do you make anything of it?

                                                                                         • 1MDphepGhrLrUDRUkhpHHGGd4mGsSs
                                    Block 120711 (2011-04-28   3096.93 Sent:
            a 01 C1b8281       .•   20:34:02)                          Address
                                                                                           w94                                        6309.4
                                                                                         • 1MeE DTHiSA 1n1x6s9hM6qjPzs 1x6vb4 Y5J




            Chris (for Don)
            [Quoted text hidden)



          theymos <theymos@mm.st>                                                                                 Fri, May 20, 2011 at 10:40 PM
          To: Don Raggio <donald.raggio@gmail.com>

            The scammer sent 2000 BTC to an address, and that address sent 200,000 BTC to MtGox:
            I'm pretty sure 1MqsE ... is a MtGox address. You should inform Mark about this new
            development. The person who made that 200,000 BTC MtGox deposit is either the scammer
            or someone who delt with him directly.
            [Quoted text hidden]


          Donald Raggio <donald.raggio@gmail.com>                                                                 Fri, May 20, 2011 at 11:56 PM
          To: Mark Karpeles <admin@rntgox.com>

            Mark,

              Here is some more information. Can you do anything?




6of8                                                                                                   RAGGIO 00043                   2/28/2014 4:35 PM


                                                                                 Page27
         Case: 25CI1:14-cv-00071-JAS                           Document #: 232-1                   Filed: 10/05/2018                Page 28 of 51
Gmail - Re: account funded by wire                                               https://mail.google.com/mail/?ui=2&ik=t2dadbb538&view=pt&search"" ...




           Chris (for Don)




           Begin foiwarded message:


              From: "theymos" <theymos@mm.st>
              Date: May 20, 201110:40:08 PM CDT
              To: "Don Raggio" <donald.raggio@gmail.com>
               Subject: Re: account funded by wire


           [Quoted text hidden]



          Donald Raggio <donald.raggio@gmail.com>                                                                    Sat, May 21, 2011 at 10:40 AM
          To: theymos <theymos@mm.st>

            I sent Mark an e-mail. I'll let you know what his response is.

           Chris (for Don)


            [Quoted text hidden]



          Mark Karpeles <admin@mtgox.com>                                                                            Sat,May21,2011 at11:00AM
          To: Donald Raggio <donald.raggio@gmail.com>

            Hi,

            Based on what I can see, there is not much I can do at this point. Those address do not match addresses used on mtgox (and we
            had no such large deposit).


            Mark
            [Quoted text hidden]



          Donald Raggio <donald.raggio@gmail.com>                                                                    Sat, May 21, 2011 at 11:26AM
          To: theymos <theymos@mm.st>


            I guess we can keep an eye on it. I believe what he is doing is trying to get a judgement implicating the frozen funds with the theft
            so that they may be returned.

            That's a humongous deposit. I wonder who has it That's bad that the stolen money is now associated with it if I understand this
            correctly.

            Chris (for Don)


            Begin foiwarded message:


               From: Mark Karpeles <admin@mtgox.com>
               Date: May 21, 2011 11:00:57 AM CDT
               To: Donald Raggio <donald.raggio@gmail.com>
               [Quoted text hidden]

            [Quoted text hidden]



          Donald Raggio <donald.raggio@gmail.com>                                                                     Sun, May 22, 2011 at 7:07 PM
          To: Mark Karpeles <admin@mtgox.com>




                                                                                                       RAGGIO 00044
7 of8                                                                                                                                      2/28/2014 4:35 PM


                                                                                Page2B
          Case: 25CI1:14-cv-00071-JAS                          Document #: 232-1                    Filed: 10/05/2018                Page 29 of 51
Gmail - Re: account funded by wire                                               https://mai 1.google.com/mail/?ui=2&i k=42dadbb538& view=pt&search= ...



           All right we'll keep an eye on it. Otherwise we will just wait and see how the "legal processing' rules with respect to the funds that
           were frozen in connection with the theft.

           Chris (for Don)


           {Quoted Im hidden}


         Don Raggio <donald.raggio@gmail.com>                                                                         Fri, Dec 23, 2011 at 10:17 PM
         To: theymos <theymos@mm.st>

           Theymos,

           When we last communicated the stolen bitcoins were associated with 1DVQEpTFjxYpZMVy4Bam9MCxeGEtmMmQCh. Now they
           appear lo have been transferred to other addresses. Seems like Mt. Gox addresses but I'm not certain.

            Chris (writing for Don)

            On Thu, Feb 10, 2011 at 2:01 PM, theymos <lheymos@mm.st> wrote:
           ra uoted text hlddenJ


          thaymos <theymos@mm.st>                                                                                      Fri, Dec 23, 2011 at 10:46 PM
          To: Don Raggio <donald.raggio@gmail.com>

            Yes, the funds do end up at MtGox eventually. I can't tell whether they're being sent to
            MtGox right away or if they were sold and then sent to MtGox, though.

            You should let Mark know about this.

            On Fri, Dec 23, 2011, at 10:17 PM, Don Raggio wrote:

                  Theymos,

                  When we last communicated the stolen bitcoins were associated
                  wlth1DVQEpTFjxYpZMVy4Bam9MCxeGEtmMmQCh. Now they appear to have been
                  transferred to other addresses. Seems like Mt. Gox addresses but I'm not certain.



          Don Raggio <donald.raggio@gmail.com>                                                                         Sat, Dec 24, 2011 at 1:33 AM
          To: Mark Karpeles <admin@mtgox.com>
          Cc: theymos <lheymos@mm.st>
          Bee: djraggio@gmail.com
            Hi,



            I want to make you aware of these transfers associated with the following bitcoin address:

            1 DVQEpTFjxYpZMVy4Bam9MCxeGEtmMmQCh

            Chris (for Don)




            Chris (for Don)
            (Quoted text hidden]




8 of8                                                                                             RAGGIO 00045                              2/28/2014 4:35 PM


                                                                                  Page29
          Case: 25CI1:14-cv-00071-JAS                     Document #: 232-1                Filed: 10/05/2018             Page 30 of 51
Gmail - (no subject)                                                      https://mail.google.com/maill?ui=2&ik=42dadbb538&view=pt&search== ...




                                                                                          Don Raggio <donald.raggio@gmail.com>



          (no subject)
          20 messages

          Jed Mccaleb <admin@mtgox.com>                                                                  Sat, Feb 26, 2011 at 9:33 AM
          To: Don Raggio <:donald.raggio@gmail.com>

            Hi Chris,
            Can you think of a way that the thief would have gotten your mtgox
            usemame? Because he would have needed that before he did the
            dictionary attack.
            It looks like at the very least this guy is going to give your coins
            back. I want to wait longer though to gather more evidence if he is in
            fact related to other fraud that has happened on the site.
            Thanks,
            Jed.


          Don Raggio <donald.raggio@gmail.com>                                                          Sat, Feb 26, 2011 at 12:37 PM
          To: Jed Mccaleb <admin@mtgox.com>

             Hi Jed,

              I don't know but I'll try to let you know what I have thought about. The first thought when it happened was to suspect
            a keylogger. You made a good point when you said most people who spy with those wouldn't know about Mt. Gox but
            I couldn't think of any other possibility and thought maybe they learned about Mt. Gox through the keylogger. I ran
            several products but nothing malignant was detected. One of those products is called Spyshelter premium. The other
            possibility is that thief through a keylogger of other means was able to access my gmail account but I didn't detect
            any intrusion there based on the IP log. I should have picked a different username based on a psuedonym not one
            so closely related to the email account name. On Mt. Gox I'll set up a new account under different name for future
            use. That's as much Information as I have. If I think of anything else I'll let you know. If you have any advice
            regarding on security or could refer me somewhere I'd love to hear it. Like what secure e-mail providers to use.
            Strong password generators. Protection against phishing, keyloggers. Etc. Maybe this would be a good thing for all
            users to read so they can do their part to protect themselves and Mt. Gox from scammers. Please let me how you
            want to proceed from here with regard the coins and what other steps you feel necessary to resolve this.

            Thanks,
            Chris {for Don)
             (Quoted text hidden]



          Don Raggio <donald.raggio@gmail.com>                                                           Sat, Feb 26, 2011 at 3:19 PM
          To: Jed Mccaleb <admin@mtgox.com>

             Hi Jed,

             Obviously I'd like the coins returned as soon as it is possible but it sounds like they have some value to in terms of
            conducting your investigatoin into further fraud on the site. ??? Let me know how you want to do this. Also If and
            when it is possible to return the coins I'm guessing we should use an alternate BC address? If I pick a new address
            will it link back to my wallet? Should I create a new wallet on another machine? I'm sure people on the forum are
            watching that address the scammer used.

             Chris (for Don)

             On Sat, Feb 26, 2011 at 9:33 AM, Jed Mccaleb .:admin@mtgox.com> wrote:
             (Quoted text hidden]




I of6                                                                                  RAGGIO 00046                            2/28/2014 4:19 PM


                                                                         Page30
          Case: 25CI1:14-cv-00071-JAS                     Document #: 232-1                Filed: 10/05/2018            Page 31 of 51
Gmail • (no subject)                                                      https://mail.google.com/mail/?ui=2&ik=42dadbb53S&view=pt&search=...




          Donald Raggio <donald.raggio@gmail.com>                                                        Sat, Feb 26, 2011 at 7:52 PM
          To: Jed McCateb <admin@mtgox.com>

            Jed,


            Thanks for your help. Youve done more than we expected tracking down the coins and unexpectedly having to put
            up with a lot of annoying chatter on the forums. I asked Don and we still don't know how he would have gotten the
            username. We don't have reason to believe anyone we know personally would have gotten the usemame. We don't
            know how the thief would have gotten it. Wish we could shed more light on it.

            Chris
            (Quoted text hidden]



          Don Raggio <donald.raggio@gmail.com>                                                            Sat, Mar 5, 2011 at 3:46 PM
          To: Jed Mccaleb <admin@mtgox.com>
             Hi Jed,

              \1\/hat's the status of the stolen coins? Did you find out how the thief got the username? Shouldn't we pick another
             username to trade now that that part of the account has been compromised? Thanks for your help.

             Chris
            (Quoted text tidden]


          Don Raggio <donald.raggio@gmail.com>                                                            Sat, Mar 5, 2011 at 8:57 PM
          To: Jed McCaleb <admln@mtgox.com>

             Jed,

             Just saw on the forums that you are transferring Mt. Gox. Thanks for creating Mt. Gox and eDonkey among your
             other efforts. BTC wouldn't be where it is without your efforts. I know this growth has been exciting. It
             was "annoying" to say the least that some scammer that tried to create a bunch of problems for all of us. I guess that
             is a part of the growth. Can't wait to see Bitcoin hit $10.

             Chris

             [Quoted text hidden]



          Donald Raggio <donald.raggio@gmail.com>                                                       Sun, Mar 6, 2011 at 10:22 AM
          To: Jed McCaleb <admin@mtgox.com>

             Jed,

             I know you got a lot on your plate. Do I keep talking to you or do I talk to the new owner regarding recovery of the
             stolen BTC?

             Chris
             [Quoted text hidden]


          Jed McCaleb <jed@mtgox.com>                                                                    Mon, Mar 7, 2011 at 7:19 AM
          To: Mark Karpeles <admln@mtgox.com>, donald.raggio@gmail.com




                                                                                              RAGGIO 0004 7
2 of6                                                                                                                          2/28/2014 4:19 PM


                                                                         Page31
          Case: 25CI1:14-cv-00071-JAS                      Document #: 232-1                Filed: 10/05/2018               Page 32 of 51
Gmail - (no subject)                                                       https:// mail .google.com/mai l/?ui=2& ik=42dadbb5 38&view=pt&search"" ...



            Hi Chris,
            Yeah Mark is the new owner and he will handle getting your coins back.
            It will still take awhile though since he has to wait to be sure baron
            is bluffing about suing us etc.
            Thanks,
            Jed.

             On Sun, Mar 6, 2011 at 11:37 AM, Mark Karpeles <admin@mtgox.com> wrote:
             (Quoted text hidden!



          Donald Raggio <donald.raggio@gmail.com>                                                           Tue, Mar 8, 2011 at 3:29 PM
          To: Mark Karpeles <admin@mtgox.com>

             Hi Mark,

             I hope you are able to complete your investigation and return the coins. If for some reason you have to take your
             case public please respect our privacy wishes if possible by redacting our names or giving us a pseudonym. We don't
             want the "bad guy" to victimize us once again. Best wishes for Mt Gox, your company, and hope to be using your
             services in the future once this is cleared up.

             Chris
             (Quoted text hidden!



           Don Raggio <donald.raggio@gmail.com>                                                           Mon, Mar 14, 2011 at 7:50 AM
           To: Mark Karpeles <admin@mtgox.com>

             Mark,

                I'm sure you are busy but I wanted to check in to see if there
             were any developmetnts with regard to stolen coins. Thanks for
             handling this for us.


             Chris (for Don).



             On Mar 7, 2011, at 7: 19 AM, Jed McCaieb <jed@mtgox.com> wrote:

             (Quoted text hidden]



           Mark Karpeles <admin@mtgox.com>                                                                Mon, Mar 14, 2011 at 4:18 PM
           To: Don Raggio <donald.raggio@gmail.com>

             Hi,

             We are currently trying to escalate the issue to obtain a judgment that would tell us what to do with the stolen coins.
             We cannot just return them based on a decision taken on our own.

             This might however take longer than expected as we have had a little problem here in Japan, and most not urgent
             requests were delayed to may.


             Thanks,
             Mark
             [Quoted text hidden)




3 of6                                                                                           RAGGIO 00048                      2/28/2014 4:19 PM


                                                                           Page32
          Case: 25CI1:14-cv-00071-JAS                     Document #: 232-1                Filed: 10/05/2018             Page 33 of 51
Gmail - (no subject)                                                       https://mail.google.com/mail/?ui=2&ik=42dadbb538&view=pt&search= ...


          Don Raggio <donald.raggio@gmail.com>                                                          Thu, Mar 24, 2011 at 11 :50 AM
          To: Mark Karpeles <admin@mtgox.com>

            Mark,

            Hope things get back to normal in Japan. Thank you for working to return the stolen coins to us.      Please keep us
            updated.

            Thanks,

            Chris (for Don).

            [Quoted text hidden)



          Don Raggio <donald.raggio@gmail.com>                                                           Thu, Mar 24, 2011 at 8:15 PM
          To: Mark Karpeles <admin@mtgox.com>

             Mark,
             Is Baron still willing to hand the bitcoins over or do we have to wait for the "judgment?" Thanks

             Chris (for Don)

             On Mon, Mar 14, 2011 at 4:18 PM, Mark Karpeles <admin@mtgox.com> wrote:
             [Quoted text hidden]




          Mark Karpeles <admin@mtgox.com>                                                               Thu, Mar 24, 2011 at 11:01 PM
          To: Don Raggio <donald.raggio@gmail.com>

             Hi,

             Baron is requesting access to his funds and do not want to hear anything else for now. Recent problems in Japan
             have put a hold on most legal processing, which are reported to "later this year". I really cannot provide any ETA right
             now.


             Mark
             [Quoted text hidden]



          Don Raggio <donald.raggio@gmail.com>                                                            Fri, May 20, 2011 at 9:57 PM
          To: Mark Karpeles <admin@mtgox.com>

             Mark,

             Did you every resolve the issue with the stolen BTC? It looks like there is a new transaction in Block Explorer dated
             4-28.

                                                                              • 1MDphepGhrlrUDRUkhpHHGGd4mGsSs
                            Block 120711                   Sent:
                 1 826
             aOlc b    1... (2011-04-28 20:34:02) 3096 ·93 Address              w94                                    6309.4
                                                                              • 1MeEDTHiSA 1n 1x6s9hM6qjPzs 1x6vb4 Y5j




             Chris (for Don)
             [Quoted text hidden)




                                                                                                RAGGIO 00049
4 of6                                                                                                                           2/28/2014 4:19 PM


                                                                          Page33
         Case: 25CI1:14-cv-00071-JAS                     Document #: 232-1               Filed: 10/05/2018            Page 34 of 51
Gmail • (no subject)                                                     https://mail.google.com/mail/?ui=2&ik=42dadbb538&view=pt&search"' ...



          Don Raggio <donald.raggio@gmail.com>                                                        Mon, Aug 1, 2011 at 10:55AM
          To: Mark Karpeles <admin@mtgox.com>

            Mark,

              Have you heard anything about the situation with Baron or the case recently? I know a lot has happened since
            March. I was wondering if you could update me on the situation. If there is a docket number or equivalent can you
            supply it to us so that we can follow the case.

            Thank you,

            Chris (for Don).

             On Mon, Mar 14, 2011 at 4:18 PM, Mark Karpeles <admin@mtgox.com> wrote:
             [Quoted text hidden)




          Mark Karpeles <admin@mtgox.com>                                                             Mon, Aug 1, 2011 at 11:31 AM
          To: Don Raggio <donald.raggio@gmail.com>

             Hi,

             There will be no judgment done in Japan before 2012 on that case: courts give priority to earthquake/tsunami related
             cases, and this "Baron" guy is 100% anonymous and we have no way to get in touch with him, and he never sent us
             any legal document (plus, the passport he submitted was altered), so the only way to make a fair judgment is to give
             him time (one year) to speak for himself.


             Mark
             (Quoted text hidden)



          Don Raggio <donald.raggio@gmail.com>                                                          Mon, Aug 1, 2011 at 8:35 PM
          To: "Chris.raggio@gmail.com" <Chris.raggio@gmail.com>

             [Quoted text hidden)



          Donald Raggio <donald.raggio@gmail.com>                                                      Mon, Aug 1, 2011 at 8:46 PM
          To: djraggio@gmail.com




             Begin forwarded message:


                From: Mark Karpeles <admin@mtgox.com>
                Date:August 1,201111:31:15AMCDT
                To: Don Raggio <donald.raggio@gmail.com>
                Subject: Re:


             [Quoted text hidden)



          Don Raggio <donald.raggio@gmail.com>                                                        Tue, Dec 20, 2011 at 12:50 AM
          To: Mark Karpeles <admin@mtgox.com>
          Bee: djraggio@gmail.eom


                                                                                            RAGGIO 00050
S of6                                                                                                                        2/28/2014 4:19 PM

                                                                        Page34
          Case: 25CI1:14-cv-00071-JAS                     Document #: 232-1                Filed: 10/05/2018               Page 35 of 51
Gmail - (no subject)                                                      https://mail.google.com/mai 1/?u i=2& ik=42dadbb53 8& view=pt&search"" ...




            Hi,

            January 10, 2012 will mark the one year anniversary of our loss. It was on that day Jed McCaleb froze the hacked Mt.
            Gox account to prevent further unauthorized withdrawals.

            On Mon, Jan 10, 2011 at 4:51 AM, Jed McCaleb <admin@mtgox.com> wrote:
            Yeah I froze the account and I'm logging al/ /P's on login now but you
            should change the password back to the one that they have so they are
            able to login still so we can see what their IP is.


            It seems plain that "Baron" is not going to speak for himself (assuming that "Baron" refers to a "him.") My father and I
            are real people. We both work for living. We don't hack or steal. We don't hide behind aliases or altered passports.
            Jed can attest to this. I have had many conversations with him and we have had the pleasure of meeting in real life.


             We are asking that the coins stolen from my father's Mt. Gox account be returned. If you need us to help in any way
             let us know what we can do. This is important for us but also for the confidence of the Bitcoin community as a whole.

             http://coinbits.com/note/mt-gox-acquires-bitomat-pl-reimburses-lost-bitcoins-bitcoin/


             Chris and Don Raggio


             "The root problem with conventional currency is all the trust that's required to make it work," Satoshi Nakamoto
             [Quoted text hidden)




                                                                                                RAGGlO 00051
6 of6                                                                                                                            2/28/2014 4:19 PM


                                                                          Page35
        Case: 25CI1:14-cv-00071-JAS             Document #: 232-1            Filed: 10/05/2018        Page 36 of 51


From:                              baron@contractor.net
Sent:                              Wednesday, February 23, 2011 4:21 PM
To:                                admin@mtgox.com
Subject:                           solution




"There is pretty strong evidence that this guy was involved in some theft of BTC. I'm trying to talk to him to make
absolutely certain."

it was hard to say to me this real reason?

I want to forget this situation and save my nerves.
I agree to return that money(3000 USO, because I received 9000 BTC in that time rate was about 0.30/btc) to bitcoin
member from which was stoled funds, because it's too small amount to waste my and I think yours time. I am holding my
BTC ( not withdrawing , or exchanging ) to do this, everytime I am ready to send money, Just tell me where. Or I can send
to your bitcoin , so when you will firgure out , what is what, you will have from where return stolen money.

I think it's right decision .

You must understand that I make money from money, so my blocked money not making any money, so I am loosing
money every day.

Do you agree?




                                                              1

                                                             Page36
        Case: 25CI1:14-cv-00071-JAS       Document #: 232-1      Filed: 10/05/2018   Page 37 of 51

From:                Mark Karpeles <mark@tibanne.com>
To:                  Jed Mccaleb <admin@mtgo.x.com>
Sent:                1/28/2011 10:45:05 AM
Subject:             Re: Re:


Hi,

I can understand your worries, however having mtgox working with only a
fraction of the amounts being exchanged might be problematic too.

By taking over mtgox, one of the first step will be to define terms          &
conditions defining exactly how the users are insured, and what they can
do if (for example) someone manages to exploit problems in the site.

This means also that I need to be 100% sure we will be able to answer
any withdraw request from someone who deposited anything. Any problem on
this side might have a desastrous effect not only on mtgox, but on the
whole bitcoin economy itself (ie. the moment when people understand the
world is not all pink and get scared).


Anyway I both understand your worries (just giving up mtgox to someone
you never met) and mine (taking the resposability of a site without
having the whole lot of stuff received by people).
I haven't found any solution that would solve both problems at the same
time yet, but I'm still thinking about it.

If you have any idea regarding that please let me know.


Also a loss of $50k even before starting is rather large, especially
considering what I could read in the mtgox presentation.


Anyway I'm tired, it's 00:45 here,     I ' l l think more tonight and will
reply again tomrnorrow.


Mark


PS: As for the framework no problem, I have plans if things go smootly
to adapt mtgox on the framework we use here:)

Le vendredi 28 janvier 2011 a 10:10 -0500, Jed Mccaleb a ecrit
> Hi Mark,
> I'm trying to think of the best way to handle the transfer.
> I guess I should hold a lot of the BTC and$ in reserve for some
> amount of time. Right now I only keep 1/3 of the BTC on the server
> anyway to limit the exposure if something terrible goes wrong. And
> deposits always are greater than withdrawals so there is a
> considerable buffer of both cash and BTC.
>
>   Also there was a hacking incident since we started talking. Someone
>   was able to take about $50k in LR. The problem was that LR allows
>   multiple transactions in their call to
>   https://api.libertyreserve.corn/xml/transfer.aspx and I wasn't checking
>   that the LR account name they gave was valid. So they would just close
>   the current transaction and start another. Basically like a SQL
>   injection attack. Obviously a big mistake on my part.
>   I know now you probably wonder if the whole site is riddled with bugs.
>   I like to think I'm pretty careful about this type of thing and there
>   is nothing like this left in there. And I know this guy was hacking
>   around on the site trying various things for a month or so. So that is
>   some indication that there is nothing this bad on there.



                                                        Page37                                  SRC05946
      Case: 25CI1:14-cv-00071-JAS      Document #: 232-1     Filed: 10/05/2018   Page 38 of 51
>
>   The loss of the 50k although a lot of money shouldn't actually be an
>   issue as long as deposits continue to be greater than withdrawals. We
>   can just let the loss ride until the site either makes it or not.
>   And maybe you know some crafty way to track these guys down. The two
>   IPs they used seem static. The machines both respond to pings.
>
> Also I don't know if I mentioned but the site is built on this php
> framework called lithium.
> Jed.
>
>
> On Mon, Jan 24, 2011 at 1:28 PM, Jed Mccaleb <admin@mtgox.com> wrote:
>>Hi Mark,
>>So here is what I'm thinking:
>>No cash upfront.
>>I get 50% of revenue for 6 months or until I get $60k whichever is greater.
> > 12% of the company you form to hold mtgox.
>>How does this sound?
>>Thanks,
>>Jed.
> >




                                                Page38                                      SRC05947
      Case: 25CI1:14-cv-00071-JAS         Document #: 232-1   Filed: 10/05/2018   Page 39 of 51
From:              Jed Mccaleb <jed@mtgox.com>
To:                Mark Karpeles <admin@mtgox.com>
Sent:              4/28/2011 9:33:07 AM
Subject:



I can't tell how big an issue it will be to be short 80k BTC if the
price goes to $100 or something. That is quite a bit to owe at that
point but mtgox should have made a ton of BTC getting to there. There
is also still the fact that the BTC balance will probably never fall
below 80k. So maybe you don't really need to worry about it.
There are 3 solutions I have thought of:
- Slowly buy more BTC with the USD that Gox Bot has. Hopefully you
would fill up the loss before the price got out of hand.
- Buy a big chunk of ETC (really just moving the BTC debt to the USD
side) If BTC goes up this is a huge win. Problem is there isn't enough
BTC for sale on mtgox. Maybe you could find someone on the forum to do
it?
- Get those crystal island people to invest. They have 200+ BTC so
they could fill in the gap.

Maybe you could just mine it?




                                                     Page39                                  SRC11778
        Case: 25CI1:14-cv-00071-JAS         Document #: 232-1   Filed: 10/05/2018   Page 40 of 51
From:                Jed Mccaleb <jed@mtgox.com>
To:                  Mark Karpeles <admin@mtgox.com>
Sent:                4/30/2011 8:13:49 AM
Subject:



Can you start tracking the daily or every 4 hour usd/btc balance:
select surn(usd)/1000,sum(btc)/1000 from Users;
It would be good to know how the site balance is changing.
I'm guessing the level of BTC might actually go down as the price
rises since I think the site will have a balance around the current
price ratio. So if the price goes to $10 (which it seems like it will
do soon given the rate of deposits). We would need to hold 3.4 million
USD to justify the current level of BTC. Maybe that is reasonable
actually but I could easily imagine only 1 mil in deposits and 100k in
BTC which is very close to the danger zone.

Oh if you implement options it will be easier to hedge this btc95k
loss without having to spend $300k now.




                                                    Page40                                     SRC11912
        Case: 25CI1:14-cv-00071-JAS      Document #: 232-1      Filed: 10/05/2018   Page 41 of 51
From:                Jed Mccaleb <jed@mtgox.com>
To:                  Mark Karpeles <admin@mtgox.com>
Sent:                7/1/2011 3:42:13 PM
Subject:



Please, please give me a way to wake you up.
I promise only to do it if I'm sure the site is broken.
I won't drunk dial you.




                                                       Page41                                  SRC12680
      Case: 25CI1:14-cv-00071-JAS     Document #: 232-1       Filed: 10/05/2018   Page 42 of 51
From:              Jed Mccaleb <jed@mtgox.com>
To:                Adam <adam@mtgox.com>;Mark Karpeles <admin@mtgox.com>
Sent:              7/2/2011 1:32:06 PM
Subject:



Site is screwed again.
Are you just intent on burning this thing to the ground? Why do you
refuse to give me or someone in a different timezone a way to wake you
up?




                                                Page42                                       SRC12692
     Case: 25CI1:14-cv-00071-JAS         Document #: 232-1    Filed: 10/05/2018   Page 43 of 51
From:              Jed Mccaleb <jed@mtgox.com>
To:                Mark Karpeles <admin@mtgox.com>
Sent:              7/2/2011 4:42:51 PM
Subject:



It was stuck at 15.50. You couldn't place a sell order below that.
~xtremely annoying if you just made a bet that the price will drop.
Seems to be working now. Maybe you woke up and fixed it or maybe not
who knows since you don't corrununicate.
Jed.




                                                     Page43                                  SRC12697
     Case: 25CI1:14-cv-00071-JAS       Document #: 232-1   Filed: 10/05/2018   Page 44 of 51
From:              Jed Mccaleb <jed@mtgox.com>
Sent:              7/2/2011 5:02:25 PM
Subject:



Mark,
I wanted to talk to you on the phone about all this since it will be much quicker but whatever

You guys are fucking this up so big time.
Before the hack mtgox was on pace to be easily worth $30 million dollars. Much more if it
continued to grow along with bitcoins. Now that has all changed obviously.
You are extremely lucky that tradehill kinda sucks and camp BX isn't ready yet. But that
window is closing soon. There will be an e

Mark,
My balance, Other people's balance
Re-Design.
Camp BX
Hire people damit. It is really embarassing to say you have 2 people on staff.
Blame issues
you slaming the code
This was a prototype so I could see if I liked lithium.
I wrote it in 2 weeks
PR fuck ups:
Only communicating in !RC
Allowing withdrawing before issuing the Press Release
Never updating the status
Not handling the volume of email
That interview with onlyoneTV
Proving you hold the bitcoins on IRC
Did you do simple things like mail all the large account holders to reassure them? 20 people
probably hold 50% of the funds on the site
TOS for the site
Posting how the exchange is regulated
Getting a team together. It is crazy to run a 30million dollar business by yourself. You need
to decide what role you want in the company. CTO, CEO, Lead programmer etc.
In the meantime I can help you get a lot of this stuff going:
Design
Finding a CEO
Finding more programmers
Finding a Designer
Getting someone to security Audit the site
TOS for the site
Get the 4million in a money market account so it is making interest
Talk to lawyers in the US
Got to get volume back up
Make sure everyone has reclaimed their account
Put out the press release
Get the websocket working again


Good luck with the company,
Jed.




                                                 Page44                                     SRC12698
        Case: 25CI1:14-cv-00071-JAS             Document #: 232-1            Filed: 10/05/2018    Page 45 of 51


From:                              Jed McCaleb <jed@mtgox.com>
Sent:                              Tuesday, December 06, 2011 10:09 PM
To:                                Mark Karpeles
Subject:                           Re: EARNOUT



> As for sending you $263,431.00 it should be fine, as long as you
> accept the fact we may be required to ask funds back once the
> accounting is completed, in April.
Yes that is fine.

I'd rather receive this money in 2012. So a wire in the first days of January would be great.
Thanks Mark,
Jed.

On Mon, Dec 5, 2011 at 6:13 PM, Mark Karpeles <admin@mtgox.com> wrote:
> Hi,
> Unfortunately it is not possible for us to cover the loss of funds
> directly taken from an account. Whatever the reason may be, your
> account has been accessed directly and funds were withdrawn out of it.
> Should you need funds to be located you need first to do a police
> declaration stating the exact loss, and send us a copy so we can start an investigation here.
> Those conditions are the same for everyone, and we cannot make
> exceptions until most of our biggest investigations are completed.
> Once we get the police reports we'll be able to submit the account
> informations to the appropriate law enforcement agency, and possibly
> get the insurance to refund the lost funds.
> As for sending you $263,431.00 it should be fine, as long as you
> accept the fact we may be required to ask funds back once the
> accounting is completed, in April. We won't know the exact amount
> until we complete the whole accounting, which we had to re-do from
> zero due to the fact it needs to be done in a specific way for
> compliance with US, EU, JP, HK and other international laws.
> Please note that all the funds we are sending are subject of
> investigation for now, with FinCEN looking closely at our activity,
> and preventing move of funds to accounts suspected of illegal
>activity.We are working on solving this issue and expect a ruling
> that would clear us of money laundering within the next months.
>
> While I'm not considering the BTC stolen from the rooted box to be
> required to be paid by you, it is not up to me to decide. There is a
> criminal investigation in progress to locate those BTC. I don't know
> how long it'll take, but it's moving forward.
>
> Mark
>
> On Tue, Dec 6, 2011 at 3:00 AM, Jed Mccaleb <jed@mtgox.com> wrote:
>>
» Hi Mark,
» You need to pay me the earnout.

                                                              1
                                                            Page45
        Case: 25CI1:14-cv-00071-JAS           Document #: 232-1           Filed: 10/05/2018   Page 46 of 51
» I have been very patient and have waited months beyond when this was due.
>>
»    I know you said you want to wait to see how much I still owe the
»    company from the chase account.
»    This is taking too long and I also reduced the amount of cash in my
»    mtgox account when you took over to be the approximate value of what
»    I still owed from chase. So I don't think I owe you much more.
»    Once your accounting is done and you determine how much I still owe
»    you can take it from my mtgox account.
>>
» In the meantime you need to pay me:
» $263,431
» + 2995 BTC (What was lost during the hack from my mtgox account)
» + 145 BTC (What was lost during the hack from my fivegrinder account)
» I'll send you the wire information tomorrow.
>>
» I don't think the BTC that was stolen when the box was rooted should
» come out of my earn out for the following reasons:
» The contract between us was already signed.
» You had root access to the box at that point The terms of this sale
» are already extremely favorable to you. You are getting such a good
» deal as it is.
>>
>>
>> Thanks,
» Jed.
>
>




                                                           2
                                                         Page46
        Case: 25CI1:14-cv-00071-JAS        Document #: 232-1   Filed: 10/05/2018   Page 47 of 51
From:                Jed Mccaleb <jed@mtgox.com>
Sent:                2/1/201211:39:15 AM
Subject:             IMPORTANT



Hi Mark,
I'm going to try one last time to get through to you.

You are holding mtgox back.

You are fucking up the company.

You are incompetent as a manager.

Anyone I have talked to that knows anything about mtgox says the same thing:
Roger Ver
Jesse Powell
Andrew Lee
Steve DeProspero
Adam Turner
Any customer of yours

You don't listen to what anyone says. You are incapable of delegating authority so nothing
gets done. Haven't you noticed how many people are upset with you? Do you think you are doing
a good job?

Please,please, please step down as CEO and find someone else to run the company.
Mtgox won't be around in a year if you don't do this.

I'm sure you are a good programmer but this doesn't make you a good manager. You clearly don't
know how to run a business. It is ok to admit that.

If it is a pride thing you can still be the face of the company but you have to give control
to someone else.

If you won't take the advice of literally *everyone* around you, then please make an offer for
the 12% I still own. Serious I want to sell them make me an offer.

Thanks,
,Jed.




                                                   Page47                                     SRC13552
        Case: 25CI1:14-cv-00071-JAS            Document #: 232-1           Filed: 10/05/2018        Page 48 of 51
From:                   Mark Karpeles <mark@tibanne.com>
To:                     Jed Mccaleb <jed@mtgox.com>
Sent:                   2/1/2012 6:41:03 PM
Subject:                Re: A request regarding your ID


Hi,

Just so you may know, we've spent -4 million yen a month during the past 3 months to progress on getting legal. This
progress will allow us to display a healthy business and bring in investors without fear to see the business closed the
next day by a police raid. Our operating cost for the past year is far from $788k, however it'll get close to that once
we finish what we are doing right now.

Now, the fact is, by its concept, MtGox acts as a money transmitter under US, EU, Japanese, Hong Kong, Australian
and by law of most countries. This means that since its very beginning, MtGox has been operating illegally and
allowing operations which shouldn't have been allowed (for example, allowing people to sell bitcoin or to withdraw is
illegal).

This spending is not scheduled to go on forever, however nmning costs will increase (we need to hire 5-20 people by
the end of 2012 to be operating legally, including auditors), but it is expected that the resulting company image will
also increase quite a lot.

None of the candidates I saw for director had enough knowledge of international laws, banking laws and every single
rule related to the business being run here. Some were ready to run MtGox as an illegal business by moving it to
unregulated tax haven and control it from there. This would however be a major setback for Bitcoin, and not going to
bring much business. The things we are doing right now will however most likely see someone else sitting as director,
someone with experience in nmning a bitcoin exchange. I'll give more details once things gets clearer.


Anyway the business is being restructured to fit the requirement of acting legally, with proper auditing, and jobs for
everyone. We've had a few setbacks and lost investments (Andrew is one), however things are globally moving in the
right direction, including in terms of bringing investments.


Mark

2012/2/2 Jed McCaleb <jed@mtgox.com>
Holy shit I just saw this: https://mtgox com/press release 20120201.html
Are you guys really spending $788k a year!
What on earth are you doing?

Mark I'm sure you are a smart guy and a good programmer. But you
really really need to find someone that is a competent manager. Anyone
I've talked to that knows anything about mtgox says the same thing.
Please just ask anyone that works there what would help the company
run better. I'm sure they will all say that you need to delegate some
authority. You are the bottleneck for everything. It is really holding
the company back.
Andrew was telling me he saw you making the freaking yubikeys while he
was there! A completely mindless activity that you could easily have a
support person do.
Anyway I could go on and on about things that are messed up but it
seems pointless since the other issue is you don't listen to anyone.


                                                           Page48                                                  SRC13555
       Case: 25CI1:14-cv-00071-JAS           Document #: 232-1          Filed: 10/05/2018   Page 49 of 51
Haven't you noticed how many people are upset with you? Do you think
you are doing a good job?

Jed.


2012/1/30 Jed McCaleb <jed@mtgox.com>:
> Well I'm still waiting for a P&L sheet from you guys. I just need what
> your expenses are vs what your revenue is. Without this it is
> impossible to put a value on the shares. or just make me an offer.
>Jed.
>
> 2012/1/30 Mark Karpel es <mark@tibanne.com>:
>>Hi,
>>
> > How much would you be willing to sell 15 of your 60 shares for?
>>
>> We can also do the transfer instead, just need some paperwork and signature
>> from both you, as donator, and the receiver of shares.
>>
>>
>>Mark
>>
>>
>> 2012/1/31 Jed McCaleb <jed@0,mtgox.com>
>>>
>>> Hi guys,
>>> The better solution is to transfer 3% of the shares to:
>>> Dawn Mi Soon Burzlaff
>>> 3037 Deakin
>>> Berkeley CA 94705
>>>
>>> That way you can avoid giving them my ID.
>>>
> > > Even better than that would be for mark or mtgox to buy 3% ( or more) from
>>> me.
>>> Thanks,
>>> Jed.
>>>
>>> 2012/1/29 momoko asai 5i#~t-=f- <momoko(ci),tibanne.com>:
>>>>Hello Jed,
>>>>
> > > > I want to ask if it is okay with you that we (MTGOX) submit your ID
>>>>(copy of your passport) to HSBC Australia. It is required to submit all
> > > > the IDs of 10%- shareholders of our company in order to open an account
>>> > at the bank.
>>>>
>>>>Please let me know if you are ok with that.
>>>>
>>>>We really appreciate your understanding and cooperation.
>>>>
>>> > Thank you very much,
>>>>
>>> > Momoko


                                                         Page49                                        SRC13556
    Case: 25CI1:14-cv-00071-JAS   Document #: 232-1   Filed: 10/05/2018   Page 50 of 51
>>> > --
>>> > =============================================
>>> > Momoko Asai
>>>>
>>> > TIBANNE Co.,Ltd.
>>>>
>>>>Cerulean Tower 15F, Sakuragaoka-cho 26-1,
>>> > Shibuya-ku Tokyo, Japan 150-8512
>>>>
>>>>Tel: 03-4588-3921
>>>>Fax: 03-4588-3915
>>> > ~----~----------------~-------------------
>>> > ;i#titf (&,~l, \ tt~)
>>>>
>>> > '*It~t± TIBANNE(T1''':.,)
>>> > T 150-8512 li*fffU~-t:tl&~..EilllJ26-l
>>> > -l!JL,IJ7:.,1Z'J-15F
>>>>
>>>>Tel: 03-4588-3921
>>>>Fax: 03-4588-3915
>>>>=============================================
>>
>>




                                          Page50                                     SRC13557
Case: 25CI1:14-cv-00071-JAS   Document #: 232-1   Filed: 10/05/2018   Page 51 of 51


 From: IMCEAEX-
 _O=UMMC_OU=EXCHANGE+20ADMINISTRATIVE+20GROUP+20+28FYDIBOHF23SPD
 LT+29_CN=RECIPIENTS_CN=CRAGGIO@umc.edu
 To: djraggio@gmail.com ,draggio@umc.edu
 Subject:
 Date: Wed, 15 Dec 2010 07:44:19 +0000
 One day, while I was learning about cipherspace, I discovered BitCoin
 <http://en.wikipedia.org/wiki/Bitcoin> . BitCoin is a completely
 decentralized, anonymous online monetary system that relies on a distributed
 database to facilitate transactions. The creator put a great deal of effort
 into ensuring that the system is secure and reliable. Unfortunately, there
 are no real assets backing he currency of BitCoin (and no coercive government
 backing it either). Thus ends BitCoin.

 I can imagine, though, a system like BitCoin that allows people to write
 promissory notes and sign them with an RSA digital signature (to prevent
 couterfeiting). These promissory notes could be backed by gold, silver, fiat
 currencies, stocks and bonds, or pretty much anything. Then, these notes
 could be transfered from one person to another anonymously.

 Couple this with an ebay-like service that allows people to swap these
 virtual currencies. Say, for example, that I have a gold note issued by a
 bank in South Africa. Since taking delivery of the gold could be a problem,
 I trade my notes for notes issued by a bank in U.S.A. Then, I can redeem
 those notes and have them FedEx me the gold (insured, of course).

 This system would be Fed-proof, IRS-proof, FBI-proof and judgment-proof.
 This system would protect the users against monetary inflation, making it
 Fed-proof. Since nobody has a bossman ratting out their earnings, it is IRS-
 proof. It is FBI and NSA proof because all transactions are encrypted and
 anonymous. And, most importantly, it is judgment-proof because it is
 perfectly legal.

 There are, at present, no laws that could be used to criminalize what I
 propose. Laws against money-laundering, for example, do not apply because
 there is no way to prove that the money came from an illegal source, such as
 drug dealing. Laws against tax-evasion do not apply either, because no taxes
 have ever been levied on imaginary currency. In addition, if you had your
 day in court, you could defend yourself on First Amendment grounds. Besides,
 international free trade agreements also have generous loopholes.

 So what we are dealing with is anarcho-capitalism and wildcat banking on a
 global scale. If not for my non-existant programming skills, I'd be forking
 a new project off BitCoin right now.

 Anybody here know C++?



 Sent from my iPhone




                                                                  RAGGIO00341
Case:
Case: 25CI1:14-cv-00071-JAS
      25CI1:14-cv-00071-TTG   Document
                              Document#:#:232-2
                                           77-1   Filed:
                                                  Filed: 04/07/2017
                                                         10/05/2018   Page
                                                                      Page 11 of
                                                                              of 44
Case:
Case: 25CI1:14-cv-00071-JAS
      25CI1:14-cv-00071-TTG   Document
                              Document#:#:232-2
                                           77-1   Filed:
                                                  Filed: 04/07/2017
                                                         10/05/2018   Page
                                                                      Page 22 of
                                                                              of 44
Case:
Case: 25CI1:14-cv-00071-JAS
      25CI1:14-cv-00071-TTG   Document
                              Document#:#:232-2
                                           77-1   Filed:
                                                  Filed: 04/07/2017
                                                         10/05/2018   Page
                                                                      Page 33 of
                                                                              of 44
Case:
Case: 25CI1:14-cv-00071-JAS
      25CI1:14-cv-00071-TTG   Document
                              Document#:#:232-2
                                           77-1   Filed:
                                                  Filed: 04/07/2017
                                                         10/05/2018   Page
                                                                      Page 44 of
                                                                              of 44
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230           Filed:
                                                          Filed:09/18/2018
                                                                 10/05/2018 Page
                                                                             Page11ofof29
                                                                                        29


            IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
                         HINDS COUNTY, MISSISSIPPI


DR. DONALD RAGGIO                                                            PLAINTIFFS
DR. CHRIS RAGGIO

V.                                                              CIVIL ACTION NO. 14-71


MTGOX, Inc., a Delaware corporation;
CODE COLLECTIVE, LLC a New York Limited Liability Company;
JED McCALEB, an individual                                                 DEFENDANTS


                               AMENDED COMPLAINT
                             TRIAL BY JURY DEMANDED

       COME NOW the Plaintiffs, Dr. Donald Raggio and Dr. Chris Raggio, and file this

their claim for specific performance and damages regarding the purchase of bitcoins, and for

cause would show the following, to-wit:

                                          PARTIES

       1.     Dr. Donald Raggio and Dr. Chris Raggio are adult resident citizens of Hinds

County, Mississippi, residing in the First Judicial District of Hinds County, Mississippi.

The Raggios wired funds and purchased bitcoins from Defendants beginning in 2010.

       2.     Defendant Jed McCaleb is an adult resident citizen of New York and on

information and belief, he may be served with process of this court at 286 Union #1A,

Brooklyn, NY 11211. Jed McCaleb, at the relevant times herein was doing business in the

State of Mississippi and the United States.

       3.     Defendant Code Collective, LLC is a New York limited liability company

who may be served with process of this court through its registered agent, New York

Department of State and at its New York office located at 286 Union #1A, Brooklyn, NY



                                          Page 1 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230            Filed:
                                                           Filed:09/18/2018
                                                                  10/05/2018 Page
                                                                              Page22ofof29
                                                                                         29


11211. Defendant Code Collective, LLC conducted business throughout Mississippi and the

United States.

       4.        Defendant MTGOX, Inc. is a Delaware corporation. It is believed that this

corporation was formed in 2013 and may be served with process of this court through its

agent for service of process, National Corporate Research, LTD located at 615 S. Dupont

Hwy, Dover, Delaware 19901. MTGOX, Inc.’s principal place of business is located at

Level 15-F, Cerulean Tower, 26-1Sakuragaoka-cho, Shibuya-ku, Tokyo, Japan 150-8512.

                               JURISDICTION AND VENUE

       5.        This Court has personal jurisdiction and venue over Defendants in that they

conducted business in this district and the State of Mississippi and the unlawful conduct

alleged in the Complaint occurred in, was directed to and/or emanated from this district.

Venue is proper in this district because a substantial part of the events or omissions giving

rise to the unlawful conduct alleged in this complaint occurred in, was directed to and/or

emanated from this district.

                                FACTUAL ALLEGATIONS

                          The Raggios Purchase Bitcoins from MTGOX

       6.        In late 2010, Chris and Don Raggio (the “Raggios”) signed up for an account

on the MTGOX exchange. The purpose of MTGOX was the exchange and deposit of

Bitcoin, a digital cryptocurrency. (“Bitcoin” with capitalization is commonly used to

describe the concept of Bitcoin or the entire network itself while “bitcoins” are commonly

used to describe the unit of account.) MTGOX was owned and operated by Defendants Jed

McCaleb and Code Collective, LLC at the time the Raggios created their MTGOX account.

Before creating a MTGOX account, Chris Raggio researched Defendant McCaleb,


                                          Page 2 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230              Filed:
                                                             Filed:09/18/2018
                                                                    10/05/2018 Page
                                                                                Page33ofof29
                                                                                           29


including several phone conversations with McCaleb, and relied on McCaleb’s

representations in forming the belief that MTGOX was a competent and reliable bitcoin

exchange. On information and belief, the MTGOX website made similar representations as

to the exchange’s being a secure, trustworthy place to buy and sell bitcoins. The Raggios

justifiably reposed their trust in Defendants to act as their fiduciary in holding their bitcoins

safely and providing a secure exchange environment. The details of internet security were so

technical that clients such as the Raggios had to rely on Defendants’ representations.

       7.     Around the time the Raggios signed up for a MTGOX account, there was no

other avenue to make large purchases of bitcoins. This was part of the reason the Raggios

chose MTGOX, along with Defendants’ representations that it was a safe and reputable

place to purchase bitcoins.

       8.     In order to deposit money into the exchange, the Raggios would wire transfer

United States dollars (“USD”) from their bank in Jackson, Mississippi directly to Jed

McCaleb’s personal account. Once McCaleb received the wire transfer, he would personally

credit the Raggios’ MTGOX account with a USD balance in the same amount that the

Raggios wired. The Raggios would use that USD to purchase bitcoins on the exchange.

Each transaction on MTGOX included a transaction fee that inured to the benefit of

MTGOX, McCaleb, and other Defendants.

       9.     After the Raggios purchased bitcoins, their MTGOX account would reflect

both their balance of bitcoins and their remaining USD balance. The Raggios relied on

Defendants’ express and implied representation that a MTGOX account was a reasonably

secure medium for holding bitcoins. By providing such MTGOX accounts to buyers,

MTGOX itself benefited, as these accounts were part of their protocol for profiting from


                                           Page 3 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230           Filed:
                                                          Filed:09/18/2018
                                                                 10/05/2018 Page
                                                                             Page44ofof29
                                                                                        29


transaction fees; further, while the bitcoins remained in MTGOX accounts, they were in the

possession and control of MTGOX and McCaleb, ostensibly for the benefit of buyers like

the Raggios. By providing such accounts to buyers, MTGOX represented that the bitcoins

would be safe and assumed a duty to take reasonable measures to keep them safe.

       10.    The Raggios would routinely remove their bitcoins from MTGOX. After

purchasing the bitcoins, they would transfer them from MTGOX to their own personal

bitcoin addresses or “wallets.”. These addresses were completely independent of MTGOX.

Due to MTGOX policy, they were prohibited from withdrawing more than $1,000 worth of

USD or bitcoins per day (i.e. they could not transfer more than $1,000 worth of bitcoins out

of MTGOX in a given 24-hour period). While the purchased bitcoins remained with

MTGOX, they remained in the possession and control of MTGOX.

                             The Theft of the Raggios’ Bitcoins

       11.    On January 9, 2011, Chris Raggio noticed unauthorized bitcoin withdrawals

from their MTGOX account. On January 7, 3,134.8 bitcoins had been transferred out of

their account. On January 8, another 3,174.6 bitcoins had been transferred out of their

account. On January 9, another 3,096.93 bitcoins had been transferred out of their account.

These three withdrawals totaled 9,406.33 bitcoins. The amounts of the withdrawals were

such as to withdraw the maximum $1,000 worth of bitcoins allowed by MTGOX on each

day.

       12.    Contrary to explicit and implicit representations to the public and to the

Raggios, MTGOX was operating with grossly unsophisticated security measures that fell far

below the contemporary state of the art for an exchange holding valuable commodities such

as bitcoins; these defective measures included, but were not limited to, using an unsalted


                                         Page 4 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230           Filed:
                                                          Filed:09/18/2018
                                                                 10/05/2018 Page
                                                                             Page55ofof29
                                                                                        29


MD5 protocol for security. This allowed a hack to compromise the Raggios’ MTGOX

account through no fault of the Raggios, in adddition to other inadequate security measures.

Defendants knew that their security measures were inadequate but did not take steps to

improve them or to warn clients such as the Raggios of the dangers.

       13.    Immediately upon noticing the unauthorized bitcoin withdrawals, Chris

Raggio notified McCaleb, and McCaleb initially advised him to seek out an individual in

the Bitcoin community called Theymos in order to potentially track the stolen bitcoins.

Chris Raggio also requested that McCaleb monitor the Bitcoin address where his bitcoins

had been transferred (the “Unauthorized Address”). McCaleb’s actions fell far below what a

reasonable exchange operator should have done in response to an apparent hack.

Futhermore, McCaleb did not provide the Raggios a list of the Internet Protocol (“IP”)

addresses that had accessed their MTGOX account, which McCaleb provided to other

victims of hacks on MTGOX.

       14.    The only immediate action McCaleb took was to freeze the Raggios’

MTGOX account. McCaleb said he was going to log any IP addresses that attempted to

login to the Raggios’ MTGOX account in the hope that the person responsible for the

unauthorized withdrawals would attempt to login to the Raggios’ account again. On

information and belief, the individual never attempted to login to the Raggios’ account after

the third unauthorized withdrawal.

       15.    The stolen bitcoins were not the only bitcoins in the Raggios’ MTGOX

account. On January 17, 2011, McCaleb sent Chris Raggio the full amount of remaining

bitcoins in the Raggios’ MTGOX account to the Raggios’ personal address.




                                         Page 5 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230           Filed:
                                                          Filed:09/18/2018
                                                                 10/05/2018 Page
                                                                             Page66ofof29
                                                                                        29


             MTGOX Identifies the Thief, but Does Nothing on the Raggios’ Behalf

       16.    On February 10, 2011, one month after the unauthorized withdrawals,

McCaleb emailed Chris Raggio stating that he thought he had found the person responsible

for the unauthorized withdrawals, that the user had enough bitcoins in his MTGOX

account to repay Chris Raggio, and that he had frozen the user’s MTGOX account.

McCaleb also stated he wanted “to make sure I’m right before I do anything.”

       17.    On information and belief, McCaleb identified the other MTGOX user (the

alleged thief) by linking transactions from the previously mentioned Unauthorized Address

to the user’s MTGOX account. The alleged thief went by the username “Baron” on

MTGOX and on the online Bitcoin message board forums. However, McCaleb did not

initially identify the alleged thief as Baron to Chris Raggio. Chris Raggio found out about

Baron on the online Bitcoin message board forums.

       18.    On or around February 11, 2011, McCaleb sold 88% of MTGOX to Mark

Karpeles, and McCaleb retained 12% of MTGOX for himself. Despite representing to

outside sources that McCaleb sold the entirety of MTGOX to Karpeles, McCaleb continued

to play an integral role in MTGOX operations long after the sale date.

       19.    On February 23, 2011, despite admitting no fault, Baron expressed to

McCaleb a willingness to return $3,000 USD simply to make the situation go away.

       20.    On February 26, 2011, McCaleb stated to Raggio in an email that “at the very

least, this guy is going to give your coins back.” McCaleb did not convey Baron’s offer to

pay $3,000. Further, McCaleb advised Raggio against recovering the bitcoins at this time,

citing McCaleb’s purported need to investigate further. Raggio relied on McCaleb’s

representation that his bitcoins would be returned. This representation was false. McCaleb


                                         Page 6 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230           Filed:
                                                          Filed:09/18/2018
                                                                 10/05/2018 Page
                                                                             Page77ofof29
                                                                                        29


had no intent to obtain cash or bitcoins from Baron and return them to the Raggios. Due to

other hacks of MTGOX, the exchange was operating on a fractional reserve and would

have been unable to pay out all its accounts had there been a run on the exchange. Making

false representations to clients like the Raggios, and omitting highly material facts such as

those set forth above, was part of Defendants’ scheme to continue profiting from MTGOX

without rectifying its defects, restoring the deficient bitcoin balance, or compensating

hacked clients such as the Raggios.

       21.    On March 5, 2011, Chris Raggio became aware of McCaleb’s sale of

MTGOX interest to Karpeles and asked if he should talk to McCaleb or Karpeles moving

forward with the recovery of the stolen bitcoins. On March 6, 2011, McCaleb told Chris

Raggio that Karpeles would be handling it.

       22.    Chris Raggio and Mark Karpeles continued to communicate regarding the

recovery of the stolen bitcoins, with Karpeles leading Raggio to believe that the stolen

bitcoins would at some point be returned to the Raggios. This representation, upon which

the Raggios reasonably relied, was false, as neither Karpeles nor McCaleb had any intent to

return the bitcoins or otherwise make good on the Raggios’ behalf.

                McCaleb and Karpeles Converted the Bitcoins to Their Own Use

       23.    In January 2012, Chris Raggio retained counsel in Japan to investigate the

matter and assist in recovery of the bitcoins. His Japanese counsel made a demand to

Karpeles for the stolen bitcoin.

       24.    In March 2012, Chris Raggio received a letter from Karpeles stating that he

would not be returning the stolen bitcoins and that McCaleb was the responsible party.

Karpeles claimed that he only purchased the assets of MTGOX and not the liabilities. This


                                         Page 7 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230            Filed:
                                                           Filed:09/18/2018
                                                                  10/05/2018 Page
                                                                              Page88ofof29
                                                                                         29


is the first time that either McCaleb or Karpeles ever gave any indication to the Raggios that

their bitcoins would not be returned.

        25.   On information and belief, the bitcoins in the Unauthorized Address were

ultimately transferred to other Bitcoin addresses controlled by MTGOX. Therefore, the

stolen bitcoins were eventually back in the control of either McCaleb or Karpeles.

        26.   At all times leading up to the March 2012 letter from Karpeles, both McCaleb

and Karpeles reassured Raggio that he would get his stolen bitcoins back. There was never a

reason for Raggio to believe the stolen bitcoins would not be returned.

        27.   On information and belief, at all relevant times, MTGOX was not fully

solvent. Through mismanagement and hacks, the exchange had lost significant amounts of

bitcoins and USD and was operating without a full reserve of bitcoins and USD.

Furthermore, on information and belief, both McCaleb and Karpeles were aware of the

insolvency at all relevant times. At no point did McCaleb or Karpeles ever notify the

MTGOX users of this insolvency. Therefore, while representing to Raggio that they were

working to return his bitcoins, McCaleb and Karpeles were, on information and belief,

keeping the recovered bitcoins from the Unauthorized Address in the possession of

MTGOX for their own use and benefit. At all relevant times, Defendants held out MTGOX

to the public as a legitimate business, but in fact operated MTGOX without any regard for

corporate formalities, frustrating the contractual expectations of Plaintiffs and other buyers,

for the purposes of their fraudulent and wrongful misconduct, and thus abused the corporate

form.

        28.   Around the time he first conveyed an interest in MTGOX to Karpeles,

McCaleb withdrew a large number of bitcoins into his personal account, some of which he


                                          Page 8 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230              Filed:
                                                             Filed:09/18/2018
                                                                    10/05/2018 Page
                                                                                Page99ofof29
                                                                                           29


dribbled back into MTGOX so that it could meet immediate obligations to clients. He

retained a large number for himself, including bitcoins that were the rightful property of the

Raggios, to whom McCaleb owed a duty to make whole from their loss of the hacked

bitcoins. After McCaleb later sold the rest of his interest in MTGOX, McCaleb went on to

found cryptocurrencies Ripple (XRP) and Stellar Lumens (XLM). He stated publicly that he

had also sold all of his personal bitcoins to found these other cryptocurrencies. On

information and belief, some of the bitcoins that were returned to MTGOX addresses,

including some or all of those stolen from the Raggios, were commingled with McCaleb’s

personal bitcoins and used to fund Ripple and Stellar Lumens.

       29.    After a falling out with the other founders of Ripple, McCaleb currently has a

settlement agreement which entitles him to estimated nine billion (9,000,000,000) XRP (the

cryptocurrency for Ripple). As of the time of this filing, XRP is valued at $0.292. Therefore,

the estimated nine billion (9,000,000,000) XRP would have a current total value of

approximately $2,628,000,000.

       30.    Since the time the Raggios’ bitcoins were stolen, Bitcoin has experienced

several of what are called “hard forks.” After a “hard fork,” there exists two separate and

distinct blockchains. These blockchains retain the exact same transaction history up to the

moment of the hard fork, but each blockchain moving forward is completely independent of

the other. As a result, much like a stock split, each address that existed prior to the hard fork

now exists on the two separate blockchains, and it retains the exact same amount of

cryptocurrency on each blockchain.

       31.    One prominent hard fork was the Bitcoin Cash (“BCH”) hard fork which

occurred on August 1, 2017. For example, if an address contained 5 bitcoins on the Bitcoin


                                           Page 9 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230            Filed:
                                                           Filed:09/18/2018
                                                                  10/05/2018 Page
                                                                              Page10
                                                                                   10ofof29
                                                                                          29


 blockchain prior to August 1, 2017, that address now contains 5 bitcoins on the Bitcoin

 blockchain and 5 BCH on the Bitcoin Cash blockchain. As of the time of this filing, Bitcoin

 Cash is valued at $505.03. Therefore, the 9406.33 BCH would have a current total value of

 approximately $4,750,478.

        32.     The Bitcoin Cash hard fork is not the only hard fork to occur. Because the

 Raggios’ bitcoins were stolen prior to any of the prominent hard forks, they were deprived

 of the benefits due to them simply by owning bitcoins at the time of these hard forks.

                               COUNT ONE:
        BREACH OF MISSISSIPPI UNIFORM COMMERCIAL CODE § 75-2-301

        33.     Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth here.

        34.     The Raggios paid Defendants in full for 9,406.33 bitcoins pursuant to a

 contract between the parties.

        35.     In accordance with the Mississippi Uniform Commercial Code, Defendants

 were required “to transfer and deliver” the 9,406.33 bitcoins to the Raggios “in accordance

 with the contract.” Miss. Code Ann. § 75-2-301.

        36.     Defendants failed “to transfer and deliver” the 9,406.33 bitcoins to the

 Raggios. Despite repeated requests by the Raggios for delivery of the bitcoins and repeated

 assurances by Defendants that the bitcoins would be provided, Defendants never delivered

 the 9,406.33 bitcoins to the Raggios. Accordingly, Defendants have breached their

 obligations under Miss. Code Ann. § 75-2-301.




                                          Page 10 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230            Filed:
                                                           Filed:09/18/2018
                                                                  10/05/2018 Page
                                                                              Page11
                                                                                   11ofof29
                                                                                          29


                             COUNT TWO:
                 BREACH OF WARRANTY UNDER MISSISSIPPI
            UNIFORM COMMERCIAL CODE §§ 75-2-313, 314, AND/OR 315

        37.     Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth here.

        38.     Defendants represented that bitcoins purchased by the Raggios would be

 made available in a manner that allowed the Raggios to transfer the bitcoins to their

 personal address. This representation was made affirmatively, through communications

 and contract documents; indirectly, through a description of Defendants’ business, which

 involved selling bitcoins to persons who would then transfer the bitcoins out of the

 MTGOX exchange; and through prior transactions, whereby the Raggios purchased

 bitcoins and transferred them to their personal addresses, which served as a model for the

 bitcoin transaction at issue.   Based on this and other conduct and representations of

 Defendants, the contract between the Raggios and Defendants included an express warranty

 that the 9,406.33 bitcoins purchased by the Raggios would be made available in a manner

 that allowed the Raggios to transfer the bitcoins to the Raggios’ personal address. See Miss.

 Code Ann. § 75-2-313.

        39.     Defendants were aware that the Raggios were relying on Defendants to make

 the 9,406.33 bitcoins purchased by the Raggios available in a manner that allowed the

 Raggios to transfer the bitcoins to the Raggios’ personal address, as this was the parties’

 standard practice and the very purpose of Defendants’ business. Accordingly, the contract

 between Defendants and the Raggios included an implied warranty that the 9,406.33

 bitcoins would be fit for this purpose—i.e., that Defendants would make the bitcoins




                                          Page 11 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230            Filed:
                                                           Filed:09/18/2018
                                                                  10/05/2018 Page
                                                                              Page12
                                                                                   12ofof29
                                                                                          29


 available in a manner that allowed the Raggios to transfer the bitcoins to the Raggios’

 personal address. See Miss. Code Ann. § 75-2-315.

        40.     As with all contracts for the sale of goods by a merchant, the contract between

 the Raggios and Defendants included an implied warranty of merchantability.              This

 required, at minimum and without limitation, that the bitcoins be “fit for the ordinary

 purposes for which such goods are used” and “adequately contained [or] packaged.” See

 Miss. Code Ann. § 75-2-314(2)(c), (e).

        41.     Defendants failed to provide and/or secure the 9,406.33 bitcoins in a manner

 that permitted the Raggios to transfer the bitcoins to their personal address. Accordingly,

 Defendants breached the express and implied warranties set forth at Miss. Code Ann. §§ 75-

 2-313, -314, and/or -315.

                              COUNT THREE:
        BREACH OF MISSISSIPPI UNIFORM COMMERCIAL CODE § 75-2-503

        42.     Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth here.

        43.     Defendants were required to make the 9,406.33 bitcoins purchased by the

 Raggios “available for the period reasonably necessary to enable the [Raggios] to take

 possession.” See Miss. Code Ann. § 75-2-503(1)(a).

        44.     Defendants failed to safeguard and make available the 9,406.33 bitcoins for a

 reasonable period of time to enable the Raggios to take possession and transfer the bitcoins

 to their personal address. Accordingly, Defendants breached their obligations under Miss.

 Code Ann. § 75-2-503.




                                          Page 12 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230              Filed:
                                                             Filed:09/18/2018
                                                                    10/05/2018 Page
                                                                                Page13
                                                                                     13ofof29
                                                                                            29


                               COUNT FOUR:
              DEFENDANTS ARE LIABLE FOR LOSS OF BITCOINS
           UNDER MISSISSIPPI UNIFORM COMMERCIAL CODE § 75-2-509

        45.     Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth here.

        46.     Defendants bore all risk of loss of the 9,406.33 bitcoins until the Raggios

 received possession of the bitcoins. See Miss. Code Ann. § 75-2-509(3).

        47.     Defendants never delivered possession of the 9,406.33 bitcoins to the Raggios

 because the Defendants prohibited the Raggios from transferring the bitcoins to their

 personal address. Accordingly, Defendants bore all risk that the bitcoins would be stolen.

                                  COUNT FIVE:
              BREACH OF DUTY AS SECURITIES INTERMEDIARY UNDER
                MISSISSIPPI UNIFORM COMMERCIAL CODE § 75-8-507

        48.     Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth here.

        49.     Defendants operated as a “securities intermediary” because they maintained a

 “securities account” on the MTGOX exchange for the benefit of the Raggios. See Miss.

 Code Ann. §§ 75-8-105, -501.

        50.     The Raggios had a “securities entitlement” to all bitcoins credited to their

 account on the MTGOX exchange, and were authorized to issue “entitlement orders”

 regarding the transfer of said bitcoins. See id.

        51.     Only the Raggios and their authorized representatives were permitted to issue

 entitlement orders to Defendants. See Miss. Code Ann. §§ 75-8-107.




                                            Page 13 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230              Filed:
                                                             Filed:09/18/2018
                                                                    10/05/2018 Page
                                                                                Page14
                                                                                     14ofof29
                                                                                            29


        52.      Defendants were required to comply with proper entitlement orders directing

 a transfer of the bitcoins.    See Miss. Code Ann. §§ 75-8-507(a).       Defendants were not

 permitted to transfer the bitcoins at the direction any other person.

        53.      Where a securities intermediary such as Defendants “transfers a financial

 asset [i.e., bitcoins] pursuant to an ineffective entitlement order, the securities intermediary

 shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit

 any payments or distributions that the person did not receive as a result of the wrongful

 transfer.    If the securities intermediary does not reestablish a security entitlement, the

 securities intermediary is liable to the entitlement holder for damages.” Miss. Code Ann.

 §§ 75-8-507(b).

        54.      Defendants transferred or permitted a transfer of 9,406.33 bitcoins out of the

 Raggios’ MTGOX account pursuant to an ineffective entitlement order.               Accordingly,

 Defendants are legally obligated to replace the 9,406.33 bitcoins or pay to the Raggios an

 amount not less than the current value of such bitcoins.

                                      COUNT SIX:
                                  BREACH OF CONTRACT

        55.      Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth here.

        56.      Defendants, individually and in concert, have created multiple written and

 implied contracts in dealing with the Raggios. The Raggios acted in good faith by paying

 USD for 9,406.33 bitcoins, but Defendants have breached their contracts with Raggios to

 deliver said bitcoins.

        57.      Plaintiffs entered into one or more agreements with Defendants whereby

 Defendants agreed, among other things, to do each of the following with respect to any

                                           Page 14 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230               Filed:
                                                              Filed:09/18/2018
                                                                     10/05/2018 Page
                                                                                 Page15
                                                                                      15ofof29
                                                                                             29


 monies deposited by Plaintiffs with Defendant Jed McCaleb and MTGOX, in consideration

 for Plaintiffs’ initial acquisition of the bitcoins from or via Defendants, and for the goodwill

 associated with same and with the services offered:

        a.      to accept monies from Plaintiffs, in the form of bitcoins or USD, which

                Plaintiffs may deposit from time to time;

        b.      to keep said monies in a safe and secure manner, consistent with fiduciary

                obligations commonly imposed upon financial services providers;

        c.      to comply with instructions that Plaintiffs may provide from time to time

                concerning the transfer, investment and disposition of said monies; and

        d.      to permit Plaintiffs to withdraw their USD and bitcoins at any time.

 Plaintiffs allege that the legal effect of these agreements was to create legally binding

 obligations on the part of Defendants, individually and in concert.

        58.     Plaintiffs have performed all conditions, covenants, and promises required of

 them by said agreements, and in accordance with the terms and conditions thereof.

        59.     Defendants, individually and in concert, breached the agreements by, among

 other things: refusing to comply with Plaintiffs’ intention of withdrawing the entirety of

 their bitcoins; permitting the unauthorized withdrawal of their bitcoins; and by failing to

 disburse the frozen bitcoins of Baron to replace those stolen. Thus Defendants caused

 Plaintiffs to suffer damages, including but not limited to the loss of their bitcoins.

        60.     Defendants’ breach was deliberate and in bad faith, such as to amount to a

 tortious breach of contract in its own right, said tort being intentional, wanton, and willful,

 and thus further making Defendants liable for punitive damages, in an amount sufficient to




                                            Page 15 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230               Filed:
                                                              Filed:09/18/2018
                                                                     10/05/2018 Page
                                                                                 Page16
                                                                                      16ofof29
                                                                                             29


 punish Defendants and to deter others from defrauding the public in such a manner, and for

 all reasonable attorney fees, expenses, and costs incurred by Plaintiffs in this civil action

                                          COUNT SEVEN:
                                           CONSPIRACY

        61.     Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth here.

        62.     Plaintiffs are informed and believe, and thereon allege, that each of the

 Defendants knowingly and willfully conspired and agreed upon themselves to hinder, delay

 and deprive the Raggios of their rights with respect to their 9,406.33 bitcoins.

        63.     Plaintiffs are further informed and believe, and thereon allege, that said

 Defendants, individually and in concert, did the acts and things alleged herein pursuant to,

 and in furtherance of, the conspiracy and their own agreements with one another, and/or

 furthered the conspiracy cooperating with, lending aid to, encouraging, ratifying or adopting

 those acts.

        64.     Plaintiffs are informed and believe, and thereon allege, that there is not yet

 any last overt act in furtherance of said conspiracy, in that Defendants, and all of them

 individually and in concert are continuing to hinder delay and deprive the Raggios of their

 rights with respect to said bitcoins.

                                          COUNT EIGHT:
                                         ACCOUNT STATED

        65.     Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth here.

        66.     Between 2011 and 2012, accounts were stated in writing between the

 Plaintiffs on the one hand, and Defendants, on the other hand. Although Defendants have


                                            Page 16 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230             Filed:
                                                            Filed:09/18/2018
                                                                   10/05/2018 Page
                                                                               Page17
                                                                                    17ofof29
                                                                                           29


 acknowledged and verified the total number of bitcoins, they have not delivered the

 9,406.33 bitcoins purchased and paid for by Plaintiffs. The remaining unreturned portions

 of said accounts, according to the records of Defendants and Plaintiffs, total approximately

 9,406.33 bitcoins as of the date of this complaint, which is now due and owing and which

 Defendants should pay.

        67.     Defendants, individually and in concert have failed and refused and continue

 to fail and refuse to return the remainder of the bitcoins, despite Plaintiffs’ demands that

 they do so. Thus, they owe the remaining 9,406.33 bitcoins and prejudgment and post

 judgment interest thereon at the maximum legal rate.

                                  COUNT NINE:
                        NEGLIGENCE AND GROSS NEGLIGENCE

        68.     Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth here.

        69.     At all relevant times, Defendants, individually and in concert, had bitcoins

 belonging to Plaintiffs in their possession, custody and/or control, and therefore owed

 Plaintiffs a duty of care with respect to safeguarding said bitcoins. Plaintiffs are informed

 and believed, and thereon allege, that Defendants, individually and in concert, served as

 fiduciaries with respect to said bitcoins, and that said role imposed certain fiduciary

 obligations upon Defendants.

        70.     Plaintiffs are informed and believe, and thereon allege, that Defendants,

 individually and in concert, breached their duties to Plaintiffs by negligently performing

 their obligations, including but not limited to failing to utilize all reasonable and practical

 safeguards to protect the bitcoins of Plaintiffs and other customers. This allowed a hackto

 compromise the Raggios’ MTGOX account.

                                          Page 17 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230               Filed:
                                                              Filed:09/18/2018
                                                                     10/05/2018 Page
                                                                                 Page18
                                                                                      18ofof29
                                                                                             29


         71.    Plaintiffs suffered certain general, special, incidental and consequential

 damages as a direct and proximate result of said negligence, including, among other things:

 the loss of bitcoins; the loss of use of said value of the bitcoins while the present action is

 pending; changes in the value of said bitcoins due to the fluctuating exchange rate; the

 necessity of retaining legal counsel to vindicate their rights; etc., all in amounts to be proven

 at trial.

         72.    Further, Defendants’ negligence was so willful and wanton as to amount to

 gross negligence, thus entitling Plaintiffs to punitive damages in an amount sufficient to

 punish Defendants and to deter others from defrauding the public in such a manner, and to

 all reasonable attorney fees, expenses, and costs incurred by Plaintiffs in this civil action

                                         COUNT TEN:
                                         CONVERSION

         73.    Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth here.

         74.    At all relevant times, Plaintiffs were, and are, the lawful owners of certain

 bitcoins deposited with Defendants, individually and in concert, as alleged herein. Plaintiffs

 were entitled to possession of the bitcoins once purchased.

         75.    Plaintiffs are informed and believe and thereon allege that: upon receiving

 Plaintiffs’ instructions to deliver the bitcoins, Defendants, individually and in concert,

 converted and took unlawful possession of said bitcoins for their own use and benefit by

 refusing to return all of the bitcoins paid for and belonging to Plaintiffs. Plaintiffs are further

 informed and believe and allege that Defendants intentionally and willfully refused to

 deliver the bitcoins purchased by Plaintiffs.



                                            Page 18 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230                  Filed:
                                                                 Filed:09/18/2018
                                                                        10/05/2018 Page
                                                                                    Page19
                                                                                         19ofof29
                                                                                                29


        76.     Plaintiffs have suffered certain general, special, incidental and consequential

 damages as a direct and proximate result of said negligence, including, among other things:

 the loss of the bitcoins themselves; the loss of use of said bitcoins while the present action is

 pending; changes in the value of said bitcoins due to fluctuating exchange rates; etc., all in

 amounts to be proven at trial. Due to the fluctuating nature of bitcoins, Plaintiffs cannot be

 made whole by being repaid the value of the bitcoins at the time of their conversion.

 Plaintiffs seek either return of comparable bitcoins or the present cash value of their bitcoins,

 including all value bestowed by hard forks subsequent to the conversion.

        77.     Plaintiffs are informed and believe, and thereon allege: that the

 aforementioned actions and omissions by Defendants, individually and in concert, were

 intentional or so grossly wanton and willful that they show a conscious disregard for the

 rights of Plaintiffs. Defendants subjected Plaintiffs to a cruel and unusual hardship in

 conscious disregard of their rights, all so as to justify an award for exemplary and punitive

 damages, in an amount sufficient to punish Defendants and to deter others from defrauding

 the public in such a manner, and for all reasonable attorney fees, expenses, and costs

 incurred by Plaintiffs in this civil action.

                         COUNT ELEVEN:
   GENERAL AND NOTICE PLEADING OF ALL CAUSES AT LAW & EQUITY
   AND CLAIM FOR A CONSTRUCTIVE TRUST ON CORPORATE ACCOUNTS

        78.     Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth here.

        79.     Plaintiffs pray that this court will hear their cause as the facts herein have

 been plead with specificity and allow Plaintiffs recovery of their bitcoins and all damages

 generally and specifically under all applicable theories of recovery whether at law or equity.


                                                Page 19 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230             Filed:
                                                            Filed:09/18/2018
                                                                   10/05/2018 Page
                                                                               Page20
                                                                                    20ofof29
                                                                                           29


        80.     On information and belief, Defendant McCaleb commingled the Raggios’

 and MTGOX account holders’ fiat currency and bitcoins with his own personal bank

 account and Bitcoin wallet, making it impossible to determine which amounts were

 personal and which amount belonged to MTGOX account holders. Defendant McCaleb

 used the Raggios’ and account holders’ funds for operating expenses at MTGOX and for his

 own personal benefit. Upon the sale of a majority interest to Mark Karpeles, Defendant

 McCaleb used the embezzled cash and bitcoins to fund his new ventures, such as Open

 Coin, Ripple, Stellar and Light Year. Plaintiffs request that this court freeze said corporate

 accounts so that funds may not be distributed until such time as the Raggios have had an

 opportunity to be heard and to lay proper claim to their bitcoins or materially similar

 bitcoins, which, as set forth above, Defendants obtained or hold by abuse of confidence,

 commission of wrong, and unconscionable conduct, artifice, concealment, and questionable

 means, and generally against equity and good conscience, such that they hold said bitcoins

 in a constructive trust for Plaintiffs.

        81.     Further, on information and belief, Defendants used some or all of Plaintiffs’

 bitcoins, or of comparable bitcoins which in right and equity should have been given to

 Plaintiffs in restoration or compensation for the bitcoins Defendants allowed or caused to be

 unlawfully taken, to invest in and facilitate the creation or propagation of new or alternative

 cryptocurrencies, from which Defendants have reaped large profits, contrary to the rule of

 equity that no one should profit from his own wrongdoing. Those profits are held in a

 constructive trust for Plaintiffs. Defendants should be required to disgorge the appropriate

 share of those unjustly and inequitably-acquired profits and pay them over to Plaintiffs,




                                           Page 20 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230               Filed:
                                                              Filed:09/18/2018
                                                                     10/05/2018 Page
                                                                                 Page21
                                                                                      21ofof29
                                                                                             29


 whose bitcoins were used against their consent and in violation of law and against equity

 and good conscience to further the schemes of Defendants.

                                    COUNT TWELVE:
                                 SPECIFIC PERFORMANCE

        82.     Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth here.

        83.     Plaintiffs paid for 9,406.33 bitcoins with U.S. dollars. Defendants have

 represented that they will deliver said 9,406.33 bitcoins. Plaintiffs request a judgment of and

 from Defendants, individually and in concert, for 9,406.33 bitcoins with UTXOs that

 predate the Bitcoin Cash (August 1, 2017) and Bitcoin Gold (October 24, 2017) hard forks.

 No other remedy will make Plaintiffs whole.

                                    COUNT THIRTEEN:
                                   UNJUST ENRICHMENT

        84.     Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth here.

        85.     At all relevant times, Plaintiffs were, and are, the lawful owners of certain

 bitcoins deposited with Defendants. As between Plaintiffs and Defendants, Plaintiffs were

 entitled to possession of the bitcoins once they provide instructions to Defendants to deliver

 them, which Plaintiffs have done.

        86.     Plaintiffs are informed and believe and thereon allege that: upon receiving

 Plaintiffs’ instructions to deliver the bitcoins, Defendants, individually and in concert,

 converted and took unlawful possession of, said bitcoins for their own use and benefit by

 refusing to return all of the bitcoins paid for and belonging to Plaintiffs. Plaintiffs are further

 informed and believe, and thereon allege, that Defendants, individually and in concert,


                                            Page 21 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230              Filed:
                                                             Filed:09/18/2018
                                                                    10/05/2018 Page
                                                                                Page22
                                                                                     22ofof29
                                                                                            29


 intentionally, willfully and in flagrant disregard for Plaintiffs’ right refused to deliver the

 bitcoins purchased by Plaintiffs.

        87.     The circumstances render the Defendants’ retention of the Plaintiffs’ property

 inequitable and the Defendants have been unjustly enriched by the retention of the

 Plaintiffs’ property.

        88.     The Plaintiffs are entitled to damages as a result of the Defendants’ unjust

 enrichment, including the disgorgement of all bitcoins retained by the Defendants, the

 proceeds for any sale of the bitcoins, all profits received from the invested monies of which

 profits were received through the conversion of the Plaintiffs’ bitcoins, any and all hard

 forked cryptocurrencies which would be or was received, and any other equitable remedy so

 available to the Plaintiffs.

                                     COUNT FOURTEEN:
                                        BAILMENT

        89.     Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth here.

        90.     Both at common law and under statute, Defendants acted as bailees for the

 bitcoins purchased by Plaintiffs, and voluntarily agreed for Plaintiffs to give those bitcoins to

 them for safekeeping, taking possession but not ownership thereof, for the mutual benefit of

 bailors and bailees. Defendants failed to exercise the required level of care, such that

 Plaintiffs’ bitcoins were stolen while in Defendants’ custody, and Defendants are thus liable

 to Plaintiffs for return of the bitcoins or materially similar ones, there being no other remedy

 that will make Plaintiffs whole. In the alternative, Defendants should be required to pay

 over the present cash value of materially similar bitcoins, including the value of the

 intervening hard forks.

                                           Page 22 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230               Filed:
                                                              Filed:09/18/2018
                                                                     10/05/2018 Page
                                                                                 Page23
                                                                                      23ofof29
                                                                                             29


         91.     Defendants were grossly negligent in mishandling the bitcoins and failing to

 exercise the minimal reasonable standard of care for a cryptocurrency exchange, and are

 thus liable for punitive damages for their wanton and deliberate misconduct, in an amount

 sufficient to punish Defendants and to deter others from defrauding the public in such a

 manner, and for all reasonable attorney fees, expenses, and costs incurred by Plaintiffs in

 this civil action.

                                      COUNT FIFTEEN:
                                         FRAUD


         92.     Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth herein.

         93.     At all times, including in the specific time, place, and manner alleged in the

 foregoing, Defendants made intentionally false representations to Plaintiffs, including but

 not limited to that they would keep Plaintiffs’ bitcoins safe; that they were providing a safe

 means for the holding of bitcoins purchased from MTGOX; and that they were diligently

 investigating the theft of the Raggios’ bitcoins with the intent of restoring them to the

 Raggios or otherwise making good on the theft. Despite their duty to Plaintiffs to keep their

 bitcoins reasonably safe and to take reasonable measures to recover the stolen bitcoins,

 Defendants omitted the material facts that MTGOX was not a secure exchange, that

 Plaintiffs’ bitcoins were not reasonably safe in MTGOX accounts, and that Defendants were

 not in fact diligently investigating the theft of the bitcoins, but rather were seeking to convert

 them to their own use and benefit. All of these misrepresentations and omissions were

 material, on the facts set forth above. The Raggios reasonably relied on these




                                            Page 23 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230                Filed:
                                                               Filed:09/18/2018
                                                                      10/05/2018 Page
                                                                                  Page24
                                                                                       24ofof29
                                                                                              29


 representations and suffered harm thereby as a direct and proximate result, including but

 not limited to the loss of their bitcoins.

        94.        Defendants are therefore liable to Plaintiffs for their economic damages

 incurred, in such an amount as to put Plaintiffs in the same position as if their bitcoins had

 not been stolen, as well as for punitive damages in an amount sufficient to punish

 Defendants and to deter others from defrauding the public in such a manner, and for all

 reasonable attorney fees, expenses, and costs incurred by Plaintiffs in this civil action.


                                     COUNT SIXTEEN:
                              NEGLIGENT MISREPRESENTATION

        95.        Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth herein.

        96.        As set forth above, Defendants made numerous material misrepresentations

 to Plaintiffs as well as omitting material facts of high importance, including but not limited

 to MTGOX’s being a secure cryptocurrency exchange when in fact it was not, and to their

 diligently investigating the theft of the Raggios’ bitcoins in an effort to restore them to the

 Raggios, when in fact they were not. In making these misrepresentations or omissions,

 Defendants failed to act with the degree of diligence which the public is entitled to expect of

 the operators of a cryptocurrency exchange. Plaintiffs reasonably relied on those

 misrepresentations and reasonably relied on Defendants not to omit material facts, and

 suffered damages as a direct and proximate result, including but not limited to the loss of

 their bitcoins.

        97.        Defendants are therefore liable to Plaintiffs for their economic damages

 incurred, in such an amount as to put Plaintiffs in the same position as if their bitcoins had


                                              Page 24 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230               Filed:
                                                              Filed:09/18/2018
                                                                     10/05/2018 Page
                                                                                 Page25
                                                                                      25ofof29
                                                                                             29


 not been stolen. Further, Defendants’ negligence was so wanton and willful as to amount to

 gross negligence, thus entitling Plaintiffs to punitive damages in an amount sufficient to

 punish Defendants and to deter others from defrauding the public in such a manner, and for

 all reasonable attorney fees, expenses, and costs incurred by Plaintiffs in this civil action.

                                    COUNT SEVENTEEN:
                                    PUNITIVE DAMAGES

        98.     Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth herein.

        99.     The actions of Defendants, individually and/or collectively, were done

 without a legitimate or arguable reason, and knowingly, willfully, maliciously, and

 intentionally and/or with reckless disregard for the rights of the Raggios evidencing bad

 faith on the part of each Defendants, and entitling the Raggios to punitive damages, in an

 amount to be determined at the trial of this matter, to punish Defendants and to deter others

 from engaging in the same or similar activities.

                                   COUNT EIGHTEEN:
                              CORPORATE OFFICER LIABILITY

        100.    Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth herein.

        101.    By participating directly in the misconduct and wrongdoing set forth above,

 Defendant McCaleb incurred personal liability for all wrongdoing committed by or on

 behalf of MTGOX, and is liable to Plaintiffs for all damages pleaded herein.

                                    COUNT NINETEEN:
                              PIERCING THE CORPORATE VEIL

        102.    Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth herein.

                                            Page 25 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230            Filed:
                                                           Filed:09/18/2018
                                                                  10/05/2018 Page
                                                                              Page26
                                                                                   26ofof29
                                                                                          29


        103.    As alleged above, Defendants abused the corporate form of MTGOX,

 flagrantly disregarding corporate formalities, in the pursuit of fraudulent and wrongful

 misconduct, and thus frustrating the legitimate expectations of Plaintiffs and other buyers

 who regarded MTGOX as a legitimate cryptocurrency exchange rather than as a scam

 operated for the exclusive benefit of Defendants. Defendants are thus personally liable to

 Plaintiffs for all damages pleaded herein.

                                   COUNT TWENTY:
                              BREACH OF FIDUCIARY DUTY

        104.    Plaintiffs incorporate and adopt by reference each of the preceding paragraphs

 as fully set forth herein.

        105.    Defendants held themselves out to the Raggios and to the public as operating

 a safe, secure bitcoin exchange. After the Raggios’ account was hacked, McCaleb held

 himself out to the Raggios as using his peculiar knowledge as the MTGOX operator to

 investigate the theft and to make good their loss. Under those circumstances, the Raggios

 reasonably and justifiably reposed their trust in Defendants and depended upon them to

 make good on their representations.

        106.    Thus, Defendants owed the Raggios a fiduciary duty to keep their bitcoins

 secure and to make good on any loss due to Defendants’ own wrongful deeds and

 omissions. Defendants breached that duty, causing the Raggios to incur damages as set forth

 above. Defendants are therefore liable to the Raggios for all damages arising from this

 breach.

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that this court will

 allow their claim to proceed before a jury and that said jury shall award them their 9,406.33

 bitcoins (with UTXOs predating the August 1, 2017, Bitcoin Cash hard fork) against

                                          Page 26 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230              Filed:
                                                             Filed:09/18/2018
                                                                    10/05/2018 Page
                                                                                Page27
                                                                                     27ofof29
                                                                                            29


 Defendants, or else money damages sufficient to compensate them for their lost bitcoins and

 their lost profits and business opportunities following foreseeably, consequentially, and

 proximately from Defendants’ misconduct, thus placing them in the position they would

 have been in had Defendants’ misconduct not occurred and all of them individually and

 jointly; along with punitive damages, special damages as set forth above, reasonable

 attorney fees and expenses, all costs herein related to the pursuit of this cause, and any other

 remedy as to which the Plaintiffs may be entitled.

        Respectfully submitted, this 18th day of September, 2018.

                                             DR. DONALD RAGGIO
                                             DR. CHRIS RAGGIO

                                             By:       s/ Armin J. Moeller, Jr._________
                                                      Armin J. Moeller, Jr., MSB No. 3399
                                                      Walter H. Boone, MSB No. 8651
                                                      Christine Crockett White, MSB No. 10107
                                                      Jonathan P. Dyal, MSB No. 99146
                                                      Andy Lowry, MSB No. 100782
                                                      Patrick Everman, MSB No. 104870
                                                      Perry P. Taylor, MSB No. 104944

                                                      ATTORNEYS FOR PLAINTIFFS
                                                      DR. DONALD RAGGIO AND
                                                      DR. CHRIS RAGGIO

 OF COUNSEL:

 BALCH & BINGHAM LLP
 188 East Capitol Street, Suite 1400
 Jackson, MS 39201-2608
 Telephone: (601) 961-9900
 Fax: (601) 961-4466
 wboone@balch.com
 cwhite@balch.com
 alowry@balch.com




                                           Page 27 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230     Filed:
                                                    Filed:09/18/2018
                                                           10/05/2018 Page
                                                                       Page28
                                                                            28ofof29
                                                                                   29


 BALCH & BINGHAM LLP
 1310 Twenty Fifth Avenue
 Gulfport, MS 39501
 Telephone: (228) 864-9900
 Fax: (228) 864-8221
 jdyal@balch.com




                                   Page 28 of 29
Case:
 Case:25CI1:14-cv-00071-JAS
       25CI1:14-cv-00071-JAS Document
                              Document#:#:232-3
                                           230            Filed:
                                                           Filed:09/18/2018
                                                                  10/05/2018 Page
                                                                              Page29
                                                                                   29ofof29
                                                                                          29


                                CERTIFICATE OF SERVICE

        I, the undersigned counsel, do hereby certify that on this day, I have electronically

 filed the foregoing with the Clerk of the Court using the MEC            system which sent

 notification of such filing to the following (except as otherwise shown, in which case service

 was made via United States mail, postage prepaid):

               Edwin S. Gault, Jr., Esq.
               Amanda B. Robinson, Esq.
               T. Peyton Smith, Esq.
               Forman Watkins & Krutz LLP
               P.O. Box 22608
               Jackson, Mississippi 39201
               Win.Gault@formanwatkins.com
               Peyton.Smith@formanwatkins.com
               Mandi.Robinson@formanwatkins.com

               Ethan Jacobs, Esq.               (via U.S. mail)
               Holland Law, LLP
               220 Montgomery Street, Suite 800
               San Francisco, California 94104

        So certified, this the 18th day of September, 2018.

                                                  __s/ Armin J. Moeller, Jr._______________
                                                  ARMIN J. MOELLER, JR.




                                          Page 29 of 29
Case:
Case: 25CI1:14-cv-00071-JAS
      25CI1:14-cv-00071-TTG   Document
                              Document#:#:232-4
                                           29-1   Filed:
                                                  Filed: 06/30/2016
                                                         10/05/2018   Page
                                                                      Page 11 of
                                                                              of 66




                                                                      EXHIBIT A
Case:
Case: 25CI1:14-cv-00071-JAS
      25CI1:14-cv-00071-TTG   Document
                              Document#:#:232-4
                                           29-1   Filed:
                                                  Filed: 06/30/2016
                                                         10/05/2018   Page
                                                                      Page 22 of
                                                                              of 66




                                                                      EXHIBIT A
Case:
Case: 25CI1:14-cv-00071-JAS
      25CI1:14-cv-00071-TTG   Document
                              Document#:#:232-4
                                           29-1   Filed:
                                                  Filed: 06/30/2016
                                                         10/05/2018   Page
                                                                      Page 33 of
                                                                              of 66




                                                                      EXHIBIT A
Case:
Case: 25CI1:14-cv-00071-JAS
      25CI1:14-cv-00071-TTG         Document
                                    Document#:#:232-4
                                                 29-1        Filed:
                                                             Filed: 06/30/2016
                                                                    10/05/2018   Page
                                                                                 Page 44 of
                                                                                         of 66


   X­Mozilla­Status: 0001 
   X­Mozilla­Status2: 00000000 
   Delivered­To: jed@mtgox.com 
   Received: by 10.180.109.232 with SMTP id hv8cs77869wib; 
          Wed, 21 Dec 2011 18:18:57 ­0800 (PST) 
   Received: by 10.14.48.66 with SMTP id u42mr3472718eeb.59.1324520335858; 
          Wed, 21 Dec 2011 18:18:55 ­0800 (PST) 
   Return­Path: <chris.raggio@gmail.com> 
   Received: from mail­ee0­f53.google.com (mail­ee0­f53.google.com [74.125.83.53]) 
          by mx.google.com with ESMTPS id q2si4762464eef.172.2011.12.21.18.18.55 
          (version=TLSv1/SSLv3 cipher=OTHER); 
          Wed, 21 Dec 2011 18:18:55 ­0800 (PST) 
   Received­SPF: pass (google.com: domain of chris.raggio@gmail.com designates 
   74.125.83.53 as permitted sender) client­ip=74.125.83.53; 
   Authentication­Results: mx.google.com; spf=pass (google.com: domain of 
   chris.raggio@gmail.com designates 74.125.83.53 as permitted sender) 
   smtp.mail=chris.raggio@gmail.com; dkim=pass (test mode) header.i=@gmail.com 
   Received: by eekd41 with SMTP id d41so7930555eek.12 
          for <jed@mtgox.com>; Wed, 21 Dec 2011 18:18:55 ­0800 (PST) 
   DKIM­Signature: v=1; a=rsa­sha256; c=relaxed/relaxed; 
          d=gmail.com; s=gamma; 
          h=mime­version:date:message­id:subject:from:to:content­type; 
          bh=Vp7CQCr8euClRPIbafIqDFlHEi9Nzafei73lCDIWq8c=; 
          b=AoQPsA+ikmODkPmTshdfBZOS6SgaqCvOlYVjHOVXWnP4ZePAaKnfeh0pl1by7
   miSQI 
           sgSnmATu3iLFI5GycXH1MOVqKnX5tFLZ0s+JCVrqYscISSRcrb5zhWfVSxIV5Ii1A
   N38 
           C0LNjdidMMK9Gp8LyEXRUCrzEmFLQWxbXHfXM= 
   MIME­Version: 1.0 
   Received: by 10.204.157.154 with SMTP id b26mr2658774bkx.101.1324520335577; 
   Wed, 21 Dec 2011 18:18:55 ­0800 (PST) 
   Received: by 10.204.188.133 with HTTP; Wed, 21 Dec 2011 18:18:55 ­0800 (PST) 
   Date: Wed, 21 Dec 2011 20:18:55 ­0600 
   Message­ID: 
   <CALG=A06VKw­DrrqqnrWmCBLWv5Y04SY9wqoAPotPyh5J1U4seA@mail.gmail.com
   > 
   Subject: hey 
   From: Chris Raggio <chris.raggio@gmail.com> 
   To: Jed McCaleb <jed@mtgox.com> 
   Content­Type: multipart/alternative; boundary=0015175dd9e219916504b4a4ecbe 
    
   ­­0015175dd9e219916504b4a4ecbe 
   Content­Type: text/plain; charset=ISO­8859­1 
    
   Hey Jed, 
    
   How's everything going? I'm feeling good.  I think 2012 is going to be a 




                                                                                  EXHIBIT 1
Case:
Case: 25CI1:14-cv-00071-JAS
      25CI1:14-cv-00071-TTG         Document
                                    Document#:#:232-4
                                                 29-1        Filed:
                                                             Filed: 06/30/2016
                                                                    10/05/2018    Page
                                                                                  Page 55 of
                                                                                          of 66


   breakout year for bitcoin in terms of technology maturation, wider 
   adoption, and increased exchange value which everyone is so focused on. 
   I haven't been doing much with the technology.  That is best left to guys 
   like you who can code circles around me.  I've been studying economics to 
   try to understand how a currency as different from anything that has come 
   before might change things.   It's not easy.   Economics is a social 
   science and most of it makes no sense at all.  Logical thinking is 
   disadvantageous to anyone trying to learn what is accepted as truth in this 
   field. 
    
   Just to let you know I e­mailed Mark asking him what he intends to do with 
   the stolen coins.  I haven't heard back from him yet.  Originally he said 
   he wanted to give "Baron a year to speak for himself."   I don't know why 
   we would bother with somebody who hides behind an alias and an altered 
   passport but whatever.  We are approaching the 1 year anniversary of the 
   theft. 
    
   I'm not asking you to intervene on my or my father's behalf.  Mark is the 
   owner of Mt Gox now.   It's his call whether he wants to make things right 
   with us as he did with Bitomat.  My father and I appreciate everything you 
   did to investigate and pursue the thief.  You didn't have to go to the 
   lengths you went to for us.   We thank you. 
    
   Have a nice holiday, 
    
   Chris 
    




                                                                                   EXHIBIT 1
Case:
Case: 25CI1:14-cv-00071-JAS
      25CI1:14-cv-00071-TTG    Document
                               Document#:#:232-4
                                            29-1     Filed:
                                                     Filed: 06/30/2016
                                                            10/05/2018   Page
                                                                         Page 66 of
                                                                                 of 66


   Date: Mon, 30 May 2011 10:52:46 ­0500 
   Message­ID: <BANLkTiko0o0TKjz=KURqn4Q­UbJpk6Sbiw@mail.gmail.com> 
   Subject: Re: 
   From: Don Raggio <donald.raggio@gmail.com> 
   To: Jed McCaleb <jed@mtgox.com> 
   Content­Type: multipart/alternative; boundary=000e0cdf1bea4ff03304a48047be 
    
   ­­000e0cdf1bea4ff03304a48047be 
   Content­Type: text/plain; charset=ISO­8859­1 
    
   Jed, 
    
   Thanks for taking the time to talk to me.   If I think of anything cool to 
   do with bitcoin I'll let you know.   Near the end of the call you asked 
   about the situation with Baron. Here is what I know.   Last I heard from 
   Mark was that Baron was not willing to give the coins back voluntarily. 
   Baron said that he wanted access to his funds.   Mark said that he didn't 
   feel comfortable just unilaterally handing the coins over to me. These funds 
   I assume he is speaking of are the ones that you froze.     Mark said that 
   to resolve the issue he was seeking a "judgement" in a court, but that due 
   to the disaster in Japan "legal processing" would be held up until later 
   this year.   That's honestly what he told me.    I am glad you did what you 
   could to take action against this scammer.  Hopefully this will work and I 
   will get the coins back.    And if for some reason that doesn't work out 
   maybe bitcoin will hit 1000 and what we will have more than enough 
   regardless.     By the way somebody did move the funds that were stolen from 
   the address in a transaction dated 4­28.  I asked Theymos to look at the 
   block explorer and he reported the following. 
    
   "The scammer sent 2000 BTC to an address, and that address sent 200,000 BTC 
   to MtGox: I'm pretty sure 1MqsE... is a MtGox address. You should inform 
   Mark about this new development. The person who made that 200,000 BTC MtGox 
   deposit is either the scammer or someone who delt with him directly." 
    
   Mark claims that the address in question is not a MtGox address and 
   that MtGox received no deposit as large as 200,000 BTC.  Mark said that he 
   didn't see any action that he could take at this time.   I'll try to keep in 
   touch with Mark (hopefully without pestering him).   I'll keep you posted on 
   the outcome. 
    
    




                                                                          EXHIBIT 2
012324105                                                         67839
99ÿÿÿ
             "# "$#25CI1:14-cv-00071-JAS
            Case:    "% "& "' (' ") *++ Document #: 232-5                            Filed:,-.ÿ058ÿ4101 
                                                                                            10/05/2018       /ÿ98ÿ41015 of 5 012345
                                                                                                             Page



  I"JEEE

  I"EEEE

  IJEEE

      IE

                                         6789:;<=ÿ?@Aÿ89ÿ;BB;CD
                                  $E"$                    $E"F                               $E"G                      $E"H




22 2!2                                                                                                     020
012324105                                      67839
34ÿÿÿ
             "# "$#25CI1:14-cv-00071-JAS
            Case:    %& "' "( )( "* +,, Document #: 232-5                .ÿ
8ÿ4100 
                                                                  Filed:-10/05/2018        ÿ018ÿ41020of 5 /01234
                                                                                         -.Page




 ?;6)$




      56ÿ89:                      ;<=;;            "$=;;                        ">=;;                      ";6ÿ89:




22 2!2                                                                                 020
012324105                                            678395
07ÿÿÿ
             !" !#"25CI1:14-cv-00071-JAS
            Case:    !$ !% !& '& !( )** Document #: 232-5                      ,ÿ-8ÿ4100 
                                                                        Filed:+10/05/2018        ÿ4.8ÿ41030of 5 /01234
                                                                                               +,Page

  >56;#?

    >56;

  >56'@?

   >56'?

  >56'#?

    >56'


                !56ÿ89:          !#6ÿ89:   !;6ÿ89:       !<6ÿ89:           !=6ÿ89:       #56ÿ89:           ##6ÿ89:




22

22                                                                                        020
012324105                                      67839
3
ÿÿÿ
             "# "$#25CI1:14-cv-00071-JAS
            Case:    %& "' "( )( "* +,, Document #: 232-5         Filed:-ÿ98ÿ4105 
                                                                         10/05/2018      -ÿ38ÿ41045 of 5 ./0123
                                                                                         Page




  =:4<9


  =:4:9


  =:4>9



                                  45ÿ783         9:;99                        "$;99                         "<;99




22 2!2                                                                                 020
012324105                                       67839
4
ÿÿÿ
             "# "$#25CI1:14-cv-00071-JAS
            Case:    "% "& "' (' ") *++ Document #: 232-5          Filed:,-!ÿ08ÿ4104 
                                                                          10/05/2018      ,-!ÿ.08ÿ41054of 5 /01234
                                                                                           Page



  <56=

  <56$

   <5

  <=6>

  <=6;


                       56ÿ893         "$6ÿ893                   ":6ÿ893                   $;6ÿ893




22 2!2                                                                                  020
012324105                                                678ÿ
ÿÿÿ7ÿ7ÿ7ÿ7
            Case: 25CI1:14-cv-00071-JAS               Document #: 232-6                 Filed: 10/05/2018      Page 1 of 5




    ,-./01..2013.
    4567897:;<=>;<?@A;B;CDE?;9F;B;E;:597G;9HI

    JKL2MNO2PQRS2TNU2VWXYUZ[K\]^2_`K2a`K_2QWaSZ`K
    bcdefghifÿklmnicocpÿqcrefnÿstfueo

    kvsbvÿwxnhonydzÿ{ÿ|o}ÿ~cpÿctnÿoenÿcydÿfuundoÿfocftÿneltunpÿnÿgcyÿltmyhro
    ryconofctÿftÿlrltÿctÿyflpÿdlftuÿfoÿilÿelnÿcdoÿtnlyÿelgÿlÿffctÿclydÿcyoeÿcgÿoen
    fyohlÿcftdÿhnÿocÿelmftuÿftocÿfodÿglhoÿcirhonyÿddoni}




772287827277!727!7777"#$%&'(0&1)*410+1445          025
012324105                                                678ÿ
ÿÿÿ7ÿ7ÿ7ÿ7
            Case: 25CI1:14-cv-00071-JAS               Document #: 232-6                 Filed: 10/05/2018      Page 2 of 5

    S3?;ÿ[3?4.2.5ÿje=@ÿklDÿ0-<.9ÿ.U.076<A.ÿ19ÿS6FÿT1UDÿ366.=@5ÿ3ÿ=.:5ÿ01=9.?.=0.ÿ36ÿ6-.ÿ,1;>1ÿ^<56?<06ÿX17?6ÿ<=ÿ,1;>1
    W.E?73?>ÿemDÿegnoFÿS6FÿT1UDÿ1=0.ÿ6-.ÿ:1?2@p5ÿE<BB.56ÿE<601<=ÿ.U0-3=B.Dÿ_2.@ÿ91?ÿE3=;?7460>ÿ4?16.06<1=ÿ1=ÿW?<@3>Dÿ53><=Bÿ<6
    83>ÿ-3A.ÿ2156ÿ322ÿ19ÿ<65ÿ<=A.561?5pÿA<?6732ÿ01<=5ÿ@7.ÿ61ÿ-30;<=Bÿ<=61ÿ<65ÿ93726>ÿ018476.?ÿ5>56.8Fÿ[3?4.2.5DÿE1:<=Bÿ<=
    01=6?<6<1=ÿ3=@ÿ:.3?<=Bÿ3ÿ57<6ÿ<=56.3@ÿ19ÿ-<5ÿ0756183?>ÿ,C5-<?6Dÿ34121B<5.@ÿ<=ÿ]343=.5.ÿ36ÿ3ÿ=.:5ÿ01=9.?.=0.ÿ91?ÿ6-.
    01843=>p5ÿ0122345.DÿE238<=Bÿq3ÿ:.3;=.55ÿ<=ÿ17?ÿ5>56.8FqÿrYh,Yrist7>3ÿi-<=1

    ,-.ÿ0122345.ÿ0345ÿ3ÿ6787267175ÿ9.:ÿ:..;5ÿ<=ÿ:-<0-ÿ6-.ÿ01843=>ÿ-35ÿ?.83<=.@ÿA<?67322>ÿ5<2.=6
    396.?ÿ-326<=Bÿ6?3@.5ÿ19ÿ6-.ÿ0?>461C07??.=0>Dÿ5-3;<=Bÿ6-.ÿ=350.=6ÿE76ÿE7?B.1=<=BÿE<601<=
    01887=<6>F

    GHIJKHLMNOPHGJQH

    uvwxyz{x|}v~z}x|~xx}vxzxzx}v~


    R.3?<=Bÿ3ÿ57<6ÿ<=56.3@ÿ19ÿ-<5ÿ0756183?>ÿ,C5-<?6DÿS6FÿT1UV5ÿW?.=0-ÿXYZÿS3?;ÿ[3?4.2.5ÿE1:.@
    <=ÿ01=6?<6<1=ÿ3=@ÿ34121B<\.@ÿ<=ÿ]343=.5.ÿ36ÿ3ÿ=.:5ÿ01=9.?.=0.ÿ36ÿ6-.ÿ,1;>1ÿ^<56?<06ÿX17?6D
    E238<=Bÿ-<5ÿ_?8V5ÿ0122345.ÿ1=ÿ3ÿ`:.3;=.55ÿ<=ÿ17?ÿ5>56.8aDÿE76ÿ4?.@<06<=Bÿ6-36ÿE<601<=ÿ:172@
    01=6<=7.ÿ61ÿB?1:F
    `W<?56ÿ19ÿ322DÿbV8ÿA.?>ÿ51??>Daÿ-.ÿ53<@Fÿ`,-.ÿE<601<=ÿ<=@756?>ÿ<5ÿ-.326->ÿ3=@ÿ<6ÿ<5ÿB?1:<=BFÿb6ÿ:<22
    01=6<=7.Dÿ3=@ÿ?.@70<=Bÿ6-.ÿ<84306ÿ<5ÿ6-.ÿ8156ÿ<841?63=6ÿ41<=6Fa
    c=B?>ÿ<=A.561?5ÿ-3A.ÿE..=ÿ5..;<=Bÿ3=5:.?5ÿ91?ÿ:-36ÿ-344.=.@ÿ61ÿ6-.<?ÿ-12@<=B5ÿ19ÿ035-ÿ3=@
    E<601<=5ÿ1=ÿ6-.ÿ7=?.B7236.@ÿ,1;>1CE35.@ÿ.U0-3=B.F
    OOGHL



    T?.B1?>ÿT?..=.Dÿ:-1ÿ.56<836.@ÿ-<5ÿE<601<=ÿ563;.ÿ36ÿdefDgggDÿ_2.@ÿ3ÿ23:57<6ÿ<=ÿ6-.ÿhFiFÿ^<56?<06
    X17?6ÿ<=ÿX-<03B1ÿ236.ÿ1=ÿ,-7?5@3>Dÿ53><=BÿS6FÿT1Uÿ-3@ÿ93<2.@ÿ`61ÿ4?1A<@.ÿ<65ÿ75.?5ÿ:<6-ÿ6-.
    2.A.2ÿ19ÿ5.07?<6>ÿ4?16.06<1=ÿ91?ÿ:-<0-ÿ6-.>ÿ43<@F
772287827277!727!7777"#$%&'(0&1)*410+1445              425
012324105                                                678ÿ
ÿÿÿ7ÿ7ÿ7ÿ7
    -./0Case:
         1ÿ3ÿ4525CI1:14-cv-00071-JAS
                 607890:ÿ.ÿ;<95.=>?@.A0BÿC.Document
                                             DÿE1FÿG<.#:Gÿ1232-6
                                                           0H10A07GFiled:
                                                                   Aÿ4GIÿJ>  K:ÿB05C970BÿPage
                                                                          10/05/2018     G>ÿ5>FF0
                                                                                              3 of 57GIÿLG
    9Aÿ7>GÿM0Gÿ5C0.1ÿ9NÿG<0ÿE1Fÿ9Aÿ10H10A07G97=ÿG<0ÿ0K5<.7=0ÿ97ÿG<9AÿC.DAO9GI
    4GIÿJ>KÿA.9BÿG<0ÿ0K5<.7=0:ÿOA0Bÿ>P01D<0CF97=CMÿ@MÿN>109=701A:ÿ<.BÿC>AGÿQRS:SSSÿ>Nÿ9GAÿOA01AT
    @9G5>97Aÿ.7BÿUSS:SSSÿ>Nÿ9GAÿ>D7IÿVGÿG<0ÿ5O1107Gÿ@9G5>97ÿH1950ÿ>Nÿ.@>OGÿWRXR:ÿG<.GÿD>OCBÿG>G.C
    A>F0ÿWYZSÿF9CC9>7ÿ?ÿ10H10A07G97=ÿ.@>OGÿQÿH01507Gÿ>NÿG<0ÿ0AG9F.G0Bÿ=C>@.CÿG>G.Cÿ>Nÿ@9G5>97AI




    4.1/ÿ6.1H0C0Aÿbcd:ÿ5<90Nÿ0K05OG9P0ÿ>Nÿ4GIÿJ>K:ÿ.GG07BAÿ.ÿ70DAÿ5>7N010750ÿ.GÿG<0ÿ\>/M>ÿe9AG195Gÿ;>O1Gÿ97ÿ\>/M>ÿf0@1O.1M
    gZ:ÿgSUYIÿ4GIÿJ>K:ÿ>750ÿG<0ÿD>1CBhAÿ@9==0AGÿ@9G5>97ÿ0K5<.7=0:ÿEC0BÿN>1ÿ@.7/1OHG5MÿH1>G05G9>7ÿ>7ÿf19B.M:ÿA.M97=ÿ9GÿF.M
    <.P0ÿC>AGÿ.CCÿ>Nÿ9GAÿ97P0AG>1AhÿP91GO.Cÿ5>97AÿBO0ÿG>ÿ<.5/97=ÿ97G>ÿ9GAÿN.OCGMÿ5>FHOG01ÿAMAG0FIÿ6.1H0C0A:ÿ@>D97=ÿ97ÿ5>7G19G9>7
    .7BÿD0.197=ÿ.ÿAO9Gÿ97AG0.Bÿ>Nÿ<9Aÿ5OAG>F.1Mÿ\?A<91G:ÿ.H>C>=9A0Bÿ97ÿi.H.70A0ÿ.Gÿ.ÿ70DAÿ5>7N010750ÿN>1ÿG<0ÿ5>FH.7MhA
    5>CC.HA0:ÿ@C.F97=ÿj.ÿD0./70AAÿ97ÿ>O1ÿAMAG0FIjÿklm\lk_naOM.ÿ_<97>

    [\<9AÿF.Mÿ@0ÿG0CC97=ÿN>1ÿG<0ÿC0P0Cÿ>NÿG1.50.@9C9GMÿ>NÿG<0ÿG1.7A.5G9>7AIÿ-9G5>97ÿ<.Aÿ@007ÿG0CC97=ÿOA
    G<.Gÿ9Gÿ9AÿF>10ÿG1.50.@C0ÿG<.7ÿ5.A<Iÿ\<0ÿ]O0AG9>7ÿ9A:ÿ<>DÿFO5<ÿF>10ÿ.7Bÿ9AÿG<010ÿG<0ÿH>G07G9.C
    N>1ÿ10.Cÿ105>O1A0ÿ97ÿG<0ÿ5.A0ÿ>NÿG<0NG:^ÿA.9Bÿ4>A<0ÿ;><07:ÿ.AA9AG.7GÿH1>N0AA>1ÿ.Gÿ;>COF@9.
    -OA970AAÿ_5<>>Cÿ97ÿ`0Dÿa>1/I
772287827277!727!7777"#$%&'(0&1)*410+1445                ,25
012324105                                                678ÿ
ÿÿÿ7ÿ7ÿ7ÿ7
    ,-.ÿ01 2ÿ34525CI1:14-cv-00071-JAS
         Case:  6ÿ-7898ÿ:43ÿ4ÿ653;98<4=;>ÿDocument
                                          1?ÿ@.AÿB5CC51#:=232-6
                                                          ÿ>8=ÿDE@FFiled:
                                                                   .GÿH5C10/05/2018
                                                                          C51=Iÿ5=ÿ5-3ÿB4=Page
                                                                                           Jÿ4;;41Kof=5-3
    :78=ÿ5-ÿ;78;J86ÿ1=ÿ,1=64>.ÿLK=J1ÿMK8-1H5Nÿ4ÿC4:>89ÿ:5-7ÿO4J89ÿPÿ,4;Q8=R58Nÿ3456ÿ378ÿ;1KC6
    =1-ÿ;1HH8=-ÿ1=ÿ-78ÿB4C4=;83ÿ1?ÿ?1985S=ÿB4=Jÿ4;;1K=-3ÿ78C6ÿB>ÿ-78ÿ;1H<4=>.



    TUVWXYZ[\]^_[Y`a_bcdYe[cV^[W]^aV]c
    ,4=>ÿB5-;15=ÿH49J8-ÿ<49-5;5<4=-3ÿ74f8ÿ3456ÿ,-.ÿ012g3ÿ<91BC8H3ÿ:898ÿ3<8;5h;ÿ-1ÿ-78ÿ;1H<4=>
    4=6ÿ:898ÿ;4K386ÿB>ÿ:74-ÿ-78>ÿ3456ÿ:43ÿ4ÿC42ÿ4--5-K68ÿB>ÿQ49<8C83Nÿ:75C8ÿB5-;15=ÿ5-38C?ÿiÿ?988ÿ1?
    4=>ÿ;8=-94CÿB4=Jÿ;1=-91Cÿiÿ:43ÿ3-5CCÿ4ÿ=1BC8ÿf8=-K98.
    jk?ÿ:8ÿ;1KC6ÿ4S988ÿ1=ÿC8S4Cÿ98SKC4-51=Nÿ:8ÿ371KC6ÿC8-ÿDB5-;15=ÿ4=6ÿ98SKC4-193Iÿ;1i8253-Nlÿ3456
    Q855;75ÿm564Nÿ4ÿB5-;15=ÿ5=f83-19ÿ4=6ÿH8HB89ÿ1?ÿ-78ÿL4<4=ÿn5S5-4Cÿ,1=8>ÿo331;54-51=.ÿm8ÿC13-
    4B1K-ÿpqqNqqqÿ>8=ÿ:19-7ÿ1?ÿB5-;15=3NÿBK-ÿ388H86ÿK=;1=;89=86ÿ43ÿ78ÿB8;4H8ÿ5=-8983-86ÿ5=ÿ-78
    f59-K4Cÿ;K998=;>ÿ43ÿ4ÿ?19Hÿ1?ÿj3-K6>l.
    jr8ÿ371KC6ÿH4J8ÿ5-ÿ4ÿ=4-51=4Cÿ<91s8;-ÿ-1ÿ74f8ÿB5-;15=ÿK386ÿ=4-51=:568ÿ4-ÿ-78ÿ-5H8ÿ1?ÿ-78ÿ@q@q
    t1J>1ÿuC>H<5;3Nlÿ78ÿ3456.
                                                               ,-.ÿ012ÿ37K-ÿ5-3ÿ:8B35-8ÿ1=ÿtK8364>ÿ4?-89ÿ?988R5=S
                                                               :5-7694:4C3ÿ849C589ÿ-753ÿH1=-7ÿ5=ÿ-78ÿ:4J8ÿ1?ÿ4
                                                               389583ÿ1?ÿ-8;7=5;4Cÿ65v;KC-583.
                                                               t78ÿ82;74=S8ÿ746ÿC54B5C5-583ÿ1?ÿw.xÿB5CC51=ÿ>8=
                                                               DEwy.wFÿH5CC51=INÿ6:49h=Sÿ5-3ÿ-1-4Cÿ4338-3ÿ1?ÿy.AG
                                                               B5CC51=ÿ>8=Nÿ-78ÿ;1H<4=>ÿ3456.ÿk-ÿ746ÿp@FNqqq
                                                               ;9865-193ÿ5=ÿB4=J9K<-;>NÿsK3-ÿ1f89ÿpNqqqÿ1?ÿ:71H
    MC568371:ÿD@ÿkH4S83I                                       498ÿL4<4=838.
                                                 t78ÿ;1H<4=>ÿ4=6ÿQ49<8C83ÿ74f8ÿ3456ÿC5--C8ÿ5=ÿ-78
    64>3ÿB8?198ÿz9564>g3ÿ;1K9-ÿhC5=SNÿ:75;7ÿ53ÿ35H5C49ÿ-1ÿ{74<-89ÿppÿB4=J9K<-;>ÿ5=ÿ-78ÿ|=5-86
772287827277!727!7777"#$%&'(0&1)*410+1445   +25
012324105                                                678ÿ
ÿÿÿ7ÿ7ÿ7ÿ7
    ,-.-/Case:
         01ÿ/34/25CI1:14-cv-00071-JAS
                 5-ÿ-6.-ÿ-6/7ÿ8/9/ÿ8:9;<=>Document
                                          ÿ8<-6ÿ:-6/9#:0ÿ-232-6
                                                          :ÿ9/0:?@/Filed:
                                                                   ÿ-6/<9ÿ10/05/2018
                                                                          59:A?/B0C                            Page 5 of 5


    D=:-6/9ÿ?.87/91ÿD;<:ÿ,6<=:B<7.ÿ.-ÿE:F:7.A.06<ÿ.=FÿE.B.>.B<1ÿ0.<FÿG-CÿH:3ÿ8.=-/Fÿ-:ÿI?/ÿ.
    49<B<=.?ÿ4:B5?.<=-ÿ.>.<=0-ÿ86.-ÿ6/ÿ0.<Fÿ8.0ÿ.ÿ6.4;<=>ÿ.--.4;1ÿAJ-ÿ6.Fÿ=:ÿ05/4<I4ÿB/.=0ÿ:K
    F:<=>ÿ0:C
    LM<-4:<=ÿ6.0ÿ.?8.70ÿA//=ÿ@:?.-<?/ÿ.=Fÿ05/4J?.-<@/1ÿ0.<FÿA<-4:<=ÿJ0/9ÿN/=ÿ,6<06<F:1ÿ86:ÿ6.F
    .A:J-ÿ.ÿ-/=-6ÿ:Kÿ6<0ÿA<-4:<=ÿ6:?F<=>0ÿ.-ÿG-CÿH:31ÿAJ-ÿ6.0ÿ0//=ÿ-6/ÿ9/0-ÿ:Kÿ6<0ÿA<-4:<=0ÿ0:.9
    -/=K:?Fÿ0<=4/ÿ6/ÿA/>.=ÿ-9.F<=>ÿOPÿB:=-60ÿ.>:C
    LQ-R0ÿ-::ÿA.Fÿ-6.-ÿ-6<0ÿ6.55/=/F1ÿAJ-ÿ8/ÿ6.@/ÿ-:ÿ?/-ÿ<-ÿ>:CÿD=Fÿ-6/=ÿ8/R??ÿAJ7ÿB:9/CS
    T:9-9/00ÿQ=@/0-B/=-ÿH9:J5ÿA/4.B/ÿ:=/ÿ:Kÿ-6/ÿI90-ÿA<>ÿ<=@/0-:90ÿ-:ÿ0.7ÿ<-ÿ6.Fÿ?:0-ÿB:=/7
    <=@/0-<=>ÿ<=ÿA<-4:<=CÿQ=ÿ.ÿ9/>J?.-:97ÿI?<=>ÿ8<-6ÿ-6/ÿUC,Cÿ,/4J9<-</0ÿ.=FÿV346.=>/ÿW:BB<00<:=1
    -6/ÿ4:B5.=7ÿ0.<Fÿ<-ÿ<=4J99/FÿXYCZÿB<??<:=ÿ<=ÿJ=9/.?<[/Fÿ?:00/0ÿ<=ÿ\]OYC
    ^_/9/ÿ<0ÿ.ÿ?<0-ÿ:Kÿ9/?.-/Fÿ0-:9</0ÿ:=ÿA<-4:<=ÿ.=Fÿ-6/ÿ4:??.50/ÿ:KÿG-C
    DFF<-<:=.?ÿ9/5:9-<=>ÿA7ÿ`.-6.=ÿa.7=/ÿ.=FÿVB<ÿVB:-:ÿ<=ÿb:;7:1ÿ.=Fÿc:=.-6.=ÿ,-/B5/?1ÿVB<?7ÿT?<--/9ÿ.=F
    d.@<FÿH.e/=ÿ<=ÿ`/8ÿE:9;fÿg9<-<=>ÿA7ÿg<??<.BÿG.??.9FfÿVF<-<=>ÿA7ÿQ.=ÿH/:>6/>.=
    hJ9ÿ,-.=F.9F0ib6/ÿb6:B0:=ÿj/J-/90ÿb9J0-ÿk9<=4<5?/0C
    lmnopqnmlpnorsont

                                                uvwxyz{uv                  |{}ywu|~v 


    tmtmno




772287827277!727!7777"#$%&'(0&1)*410+1445          325
U.S. Bankruptcy Court - Northern District of Texas                                                       Page 1 of 22


   Case: 25CI1:14-cv-00071-JAS                 Document #: 232-7          Filed: 10/05/2018          Page 1 of 2

                                                                                               EXHIBITS, REFORM


                                           U.S. Bankruptcy Court
                                      Northern District of Texas (Dallas)
                                     Bankruptcy Petition #: 14-31229-sgj15
                                                                            Date filed: 03/09/2014
Assigned to: Stacey G. Jernigan
Chapter 15
Voluntary
Asset


Debtor                                                        represented by MtGox Co., Ltd.
MtGox Co., Ltd.                                                              PRO SE
Level 15-F, Cerulean Tower
26-1 Sakuragaoka-cho                                                       Erin Elizabeth Broderick
Shibuya-ku                                                                 Baker & McKenzie LLP
Tokyo 150-8152                                                             300 East Randolph Street, Suite 5000
OUTSIDE U. S.                                                              Chicago, IL 60601
Japan                                                                      312-861-8935
aka MtGox KK                                                               Fax : 312-698-2698
                                                                           Email: erin.broderick@bakermckenzie.com
                                                                           TERMINATED: 05/07/2014

                                                                           John E. Mitchell
                                                                           (See above for address)
                                                                           TERMINATED: 05/07/2014

                                                                           David William Parham
                                                                           (See above for address)
                                                                           TERMINATED: 05/07/2014

                                                                           Rosa A. Shirley
                                                                           (See above for address)
                                                                           TERMINATED: 05/07/2014

Foreign Representative                                        represented by Marcus Alan Helt
Nobuaki Kobayashi                                                            Gardere Wynne Sewell LLP
DALLAS-TX                                                                    1601 Elm Street
                                                                             Suite 3000
                                                                             Dallas, TX 75201
                                                                             214-999-4526
                                                                             Fax : 214-999-3526
                                                                             Email: mhelt@gardere.com

                                                                           David J. Molton
                                                                           Brown Rudnick LLP
                                                                           Seven Times Square
                                                                           New York, NY 10036
                                                                           (212) 209-4822
                                                                           Fax : (212) 938-2822
                                                                           Email: dmolton@brownrudnick.com

                                                                           Daniel J. Saval
                                                                           Brown Rudnick LLP
                                                                           Seven Times Square
                                                                           New York, NY 10036




https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?108784478724365-L_1_0-1                                    5/24/2016
U.S. Bankruptcy Court - Northern District of Texas                                                               Page 2 of 22


   Case: 25CI1:14-cv-00071-JAS                   Document #: 232-7             Filed: 10/05/2018          Page 2 of 2
                                                                                  (212) 209-4905
                                                                                  Fax : (212) 938-2893
                                                                                  Email: dsaval@brownrudnick.com

                                                                                  Thomas C. Scannell
                                                                                  Gardere Wynne Sewell LLP
                                                                                  1601 Elm St., Ste. 3000
                                                                                  Dallas, TX 75201
                                                                                  214-999-4289
                                                                                  Fax : 214-999-3289
                                                                                  Email: tscannell@gardere.com

U.S. Trustee
United States Trustee
1100 Commerce Street
Room 976
Dallas, TX 75242
214-767-8967


    Filing Date                                                    Docket Text

                         1 (3 pgs) Chapter 15 Petition for Recognition of Foreign Proceeding.. Fee Amount $1213 Filed
  03/09/2014            by MtGox Co., Ltd. (Parham, David)

                          Receipt of filing fee for Petition foreign proceeding (chapter 15)(14-31229-15) [misc,petfp15a]
  03/09/2014            (1213.00). Receipt number 18717818, amount $1213.00 (re: Doc# 1). (U.S. Treasury)

                         2 (15 pgs; 2 docs) Declaration re: Verified Petition for Recognition and Chapter 15 Relief filed by
                        Debtor MtGox Co., Ltd. (RE: related document(s)1 Petition foreign proceeding (chapter 15)).
  03/09/2014            (Attachments: # 1 Exhibit A - Proposed Order) (Parham, David)

                         3 (34 pgs) Declaration re: Declaration of Robert Marie Mark Karpeles filed by Debtor MtGox
                        Co., Ltd. (RE: related document(s)1 Petition foreign proceeding (chapter 15), 2 Declaration).
  03/09/2014            (Parham, David)

                         4 (18 pgs) Motion for protective order Emergency Application for an Order Granting Provisional
                        Relief Pursuant to Sections 105(a) and 1519 of the Bankruptcy Code, Scheduling Recognition
                        Hearing, and Specifying Form and Manner of Notice Filed by Debtor MtGox Co., Ltd. (Parham,
  03/10/2014            David)

                         5 (81 pgs; 2 docs) Declaration re: Declaration of Tod L. Gamlen filed by Debtor MtGox Co., Ltd.
                        (RE: related document(s)4 Motion for protective order Emergency Application for an Order
                        Granting Provisional Relief Pursuant to Sections 105(a) and 1519 of the Bankruptcy Code,
                        Scheduling Recognition Hearing, and Specifying Form and Manner of Notice). (Attachments: # 1
  03/10/2014            Part 2 of Declaration) (Parham, David)

                         6 (29 pgs) Brief in support filed by Debtor MtGox Co., Ltd. (RE: related document(s)2
                        Declaration, 4 Motion for protective order Emergency Application for an Order Granting
                        Provisional Relief Pursuant to Sections 105(a) and 1519 of the Bankruptcy Code, Scheduling
  03/10/2014            Recognition Hearing, and Specifying Form and Manner of Notice). (Parham, David)

                         7 (3 pgs) Declaration re: Statement Pursuant to Bankruptcy Rule 1007(a)(4) filed by Debtor
                        MtGox Co., Ltd. (RE: related document(s)1 Petition foreign proceeding (chapter 15)). (Parham,
  03/10/2014            David)




https://ecf.txnb.uscourts.gov/cgi-bin/DktRpt.pl?108784478724365-L_1_0-1                                             5/24/2016
Case: 25CI1:14-cv-00071-JAS           Document #: 232-8         Filed: 10/05/2018       Page 1 of 3


            IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
                         HINDS COUNTY, MISSISSIPPI

DR. DONALD RAGGIO
DR. CHRIS RAGGIO                                                                    PLAINTIFFS

VS.                                                             CAUSE NO. 14-CV-00071-TTG

MTGOX, et al.                                                                     DEFENDANTS

                         PLAINTIFFS’ RESPONSE TO
            DEFENDANTS’ SECOND SET OF REQUESTS FOR ADMISSION

       COME NOW the Plaintiffs, by and through counsel, in the above styled and numbered

cause, and file this their Response to Defendants’ Second Set of Requests for Admission, as

follows:

                    GENERAL OBJECTIONS AND QUALIFICATIONS

       These responses are made based on information presently available to the Plaintiffs. As

discovery in this case is incomplete, there may be further facts that develop which may affect the

Plaintiffs’ response which the Plaintiffs are presently unaware despite due diligence. The Plaintiffs

reserve the right to modify or supplement their response with such relevant information they may

subsequently discover. As such, their response is made without prejudice to them using or relying

at trial on information herein omitted through a good faith oversight, error or mistake, though

subsequently discovered.

       Subject to these general qualifications, specific objections and responses are set out below:

REQUEST NO. 1:

       Admit you did not file a claim in any bankruptcy case proceeding, or action in which

MTGOX is a debtor.

RESPONSE: Admitted.
Case: 25CI1:14-cv-00071-JAS         Document #: 232-8        Filed: 10/05/2018     Page 2 of 3




REQUEST NO. 2:

       Admit you did not file a claim in any bankruptcy case proceeding, or action in which

Mark Karpeles is a debtor.

RESPONSE: Admitted.

       RESPECTFULLY SUBMITTED, this the 30th day of August, 2017.

                                            DR. DONALD RAGGIO
                                            AND CHRIS RAGGIO

                                            s/Charles “Brad” Martin
                                            CHARLES “BRAD” MARTIN, MSB# 100767


OF COUNSEL:
MITCHELL H. TYNER, SR., MSB# 8169
CHARLES “BRAD” MARTIN, MSB# 100767
TYNER, GOZA, STACEY & MARTIN, LLC
114 West Center Street
Canton, MS 39046
Phone: 601-401-1111
Fax: 601-957-6554
Case: 25CI1:14-cv-00071-JAS           Document #: 232-8        Filed: 10/05/2018      Page 3 of 3


                                CERTIFICATE OF SERVICE

       I do hereby certify that I have this day served a true and correct copy of the above and

foregoing pleading via email on the following:

Edwin S. Gault, Jr., Esq.
Mandie B. Robinson, Esq.
Forman Watkins & Krutz LLP
210 East Capitol Street, Suite 2200
Jackson, MS 39201-2375

Ethan Jacobs, Esq.
Holland Law, LLP
220 Montgomery Street, Suite 800
San Francisco, California 94104

                              Respectfully submitted, this the 30th day of August, 2017.

                                             s/ Charles B. Martin
                                              CHARLES “BRAD” MARTIN, MSB# 100767
Case: 25CI1:14-cv-00071-JAS         Document #: 232-9         Filed: 10/05/2018       Page 1 of 28




              IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
                           HINDS COUNTY, MISSISSIPPI

 DR. DONALD RAGGIO
 DR. CHRIS RAGGIO                                                                   PLAINTIFFS

 VS.                                                            CAUSE NO. 14-CV-00071-TTG

 MTGOX, et al.                                                                   DEFENDANTS

    CHRIS AND DONALD RAGGIOS’ FIFTH SUPPLEMENTAL RESPONSES TO
  DEFENDANTS’ THIRD SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

       COME NOW Doctors Chris and Donald Raggio, Plaintiffs, by and through counsel, in the

above styled and numbered cause and file this their Fifth Supplemental Responses to Defendants’

Third Set of Requests for Production of Documents, as follows:

                    GENERAL OBJECTIONS AND QUALIFICATIONS

       These responses are made on the basis of information presently available to the Plaintiffs,

Doctors Chris and. Donald Raggio, upon their information and belief. As discovery in this case is

incomplete, there may be further facts that develop which may affect the Plaintiffs’ responses

which the Plaintiffs are presently unaware despite due diligence. The Plaintiffs reserve the right

to modify or supplement their responses with such relevant information as they may subsequently

discover. As such, their responses are made without prejudice to then using or relying at trial on

information herein omitted through a good faith oversight, error or mistake, though subsequently

discovered.

       Subject to these general qualifications, specific objections and responses are set out below:

       REQUEST NO. 3: Produce a copy of all statements, screenshots, or other documentation

which show the monthly contents and/or origin of incoming deposits or purchases from December

1, 2010 through the filing of this suit, for any accounts, wallets, or other location where either
Case: 25CI1:14-cv-00071-JAS          Document #: 232-9         Filed: 10/05/2018       Page 2 of 28


Plaintiff has stored, held, owned, purchased, or traded any type of digital currencies, including but

not limited to E-gold, Liberty Reserve, bitcoin, altcoin, mastercoin, peercoin, darkcoin, litecoin,

zetacoin, feathercoin, ethereum, digitalcoin, counterparty, novacoin, dogecoin, or primecoin.

       RESPONSE: Objection, this request is not designed to obtain information reasonably

calculated to lead to the discovery of relevant evidence pertaining to the claims and defenses of

any party.   Plaintiff further objects in that this interrogatory is made to cause annoyance,

embarrassment, oppression and undue burden or expense to the Plaintiff. Without waiving the

aforesaid objections please see RAGGIO 00070-00087, which has previously been produced.

       SUPPLEMENTAL RESPONSE: Subject to the aforesaid objections and that the request

is not limited in time and scope, Plaintiff Chris Raggio responds in accordance to the July 1, 2010

through January 31, 2013 time period set forth in the Circuit Court’s June 5, 2018 Order.

       See RAGGIO 00070-00087 and RAGGIO 00338-00340.

        RESPECTFULLY SUBMITTED, this the 25th day of June, 2018.

                                              DOCTORS CHRIS AND DONALD RAGGIO

                                              s/Charles “Brad” Martin
                                              CHARLES “BRAD” MARTIN, MSB# 100767


OF COUNSEL:
MITCHELL H. TYNER, SR., MSB# 8169
CHARLES “BRAD” MARTIN, MSB# 100767
TYNER, GOZA, STACEY & MARTIN, LLC
3352 North Liberty Street
Canton, MS 39046
Phone: 601-401-1111
Fax: 601-957-6554




                                                 2
Case: 25CI1:14-cv-00071-JAS           Document #: 232-9       Filed: 10/05/2018      Page 3 of 28


                                CERTIFICATE OF SERVICE

       I do hereby certify that I have this day served a true and correct copy of the above and

foregoing pleading via email on the following:

Edwin S. Gault, Jr., Esq.
Mandie B. Robinson, Esq.
T. Peyton Smith, Esq.
Forman Watkins & Krutz LLP
210 East Capitol Street, Suite 2200
Jackson, MS 39201-2375

Ethan Jacobs, Esq.
Holland Law, LLP
220 Montgomery Street, Suite 800
San Francisco, California 94104

                              Respectfully submitted, this the 25th day of June, 2018.

                                             s/ Charles B. Martin
                                              CHARLES “BRAD” MARTIN, MSB# 100767




                                                 3
Case: 25CI1:14-cv-00071-JAS          Document #: 232-9        Filed: 10/05/2018       Page 4 of 28


            IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
                         HINDS COUNTY, MISSISSIPPI

DR. DONALD RAGGIO
DR. CHRIS RAGGIO                                                                    PLAINTIFFS

VS.                                                             CAUSE NO. 14-CV-00071-TTG

MTGOX, et al.                                                                    DEFENDANTS

                  CHRIS RAGGIO’S FIRST SUPPLEMENTAL
        RESPONSES TO DEFENDANTS’ FIRST SET OF INTERROGATORIES

       COMES NOW Dr. Chris Raggio, Plaintiff, by and through counsel, in the above styled and

numbered cause, by and through counsel, and files this his First Supplemental Responses to

Defendants’ First of Interrogatories, as follows:

                    GENERAL OBJECTIONS AND QUALIFICATIONS

       These responses are made on the basis of information presently available to the Plaintiff,

Dr. Chris Raggio, upon his information and belief. As discovery in this case is incomplete, there

may be further facts that develop which may affect the Plaintiff’s responses which the Plaintiff is

presently unaware despite due diligence. The Plaintiff reserves the right to modify or supplement

his responses with such relevant information as he may subsequently discover. As such, his

responses are made without prejudice to him using or relying at trial on information herein omitted

through a good faith oversight, error or mistake, though subsequently discovered.

       Subject to these general qualifications, specific objections and responses are set out below:

       INTERROGATORY NO. 2: Identify any other bitcoin accounts to which you moved

bitcoins which were ever held in your MTGOX account or any wallet owned by you, including

any accounts associated with bitcoingateway.com.
Case: 25CI1:14-cv-00071-JAS         Document #: 232-9         Filed: 10/05/2018        Page 5 of 28


       RESPONSE: Objection, this request is not designed to obtain information reasonably

calculated to lead to the discovery of relevant evidence pertaining to the claims and defenses of

any party.   Plaintiff further objects in that this interrogatory is made to cause annoyance,

embarrassment, oppression and undue burden or expense to the Plaintiff.

       SUPPLEMENTAL RESPONSE: Subject to the aforesaid objections and that the request

is not limited in time and scope, Plaintiff Chris Raggio responds in accordance to the July 1, 2010

through January 31, 2013 time period set forth in the Circuit Court’s June 5, 2018 Order.

       See documents previously produced as see RAGGIO 00070-00087.                    Supplemental

documentation is being produced as RAGGIO 00338-00340 which are emails from Bitcoin

Gateway.

       The MTGOX transaction log produced shows the bitcoin addresses which were affiliated

with my bitcoin wallet. All transactions shown on the MTGOX transaction log were conducted

by me except for the three unauthorized transactions undertaken by “Baron” and one authorized

transaction conducted by Jed McCaleb. All three of the Baron transactions were sent to a bitcoin

address starting with 1DVQ. The last transaction shown on June 25, 2011 shows a manual

withdrawal of 20,844.169 BTC. This transaction was undertaken by Jed McCaleb in which he sent

to my bitcoin wallet the remaining bitcoins except for those hacked by Baron. It is my belief that

this transaction actually took place sometime in January 2011, not June 2011.

       RAGGIO 00338-00340 are Bitcoin Gateway emails which show three buys conducted by

me of 500 bitcoins each. Each time these bitcoins were sent to my wallet, of which I no longer

possess. I do not recall the actual bitcoin addresses to which these were delivered.

       During the time period ordered by the Court, I believe these are the only cryptocurrency

transactions conducted by me, although I may have obtained free and small amounts of bitcoins
Case: 25CI1:14-cv-00071-JAS          Document #: 232-9         Filed: 10/05/2018       Page 6 of 28


through a bitcoin faucet. If I did obtain bitcoins from a faucet these would have been a small

fraction of a bitcoin.

       INTERROGATORY NO. 6: Identify any accounts, wallets, or other location where either

Plaintiff has stored, held, owned, purchased, or traded any type of digital currencies, including but

not limited to E-gold, Liberty Reserve, bitcoin, altcoin, mastercoin, peercoin, darkcoin, litecoin,

zetacoin, feathercoin, ethereum, digitalcoin, counterparty, novacoin, dogecoin, or primecoin, from

December 1, 2010 through the filing of this suit.

       RESPONSE: Objection, this request is not designed to obtain information reasonably

calculated to lead to the discovery of relevant evidence pertaining to the claims and defenses of

any party.    Plaintiff further objects in that this interrogatory is made to cause annoyance,

embarrassment, oppression and undue burden or expense to the Plaintiff.

        SUPPLEMENTAL RESPONSE: See Supplemental Response to Interrogatory No. 2.

        RESPECTFULLY SUBMITTED, this the 25th day of June, 2018.

                                              DR. CHRIS RAGGIO

                                              s/Charles “Brad” Martin
                                              CHARLES “BRAD” MARTIN, MSB# 100767


OF COUNSEL:
MITCHELL H. TYNER, SR., MSB# 8169
CHARLES “BRAD” MARTIN, MSB# 100767
TYNER, GOZA, STACEY & MARTIN, LLC
3342 North Liberty Street
Canton, MS 39046
Phone: 601-401-1111
Fax: 601-957-6554
Case: 25CI1:14-cv-00071-JAS         Document #: 232-9         Filed: 10/05/2018      Page 7 of 28


                                CERTIFICATE OF SERVICE

       I do hereby certify that I have this day served a true and correct copy of the above and

foregoing pleading via email on the following:

Edwin S. Gault, Jr., Esq.
Mandie B. Robinson, Esq.
Forman Watkins & Krutz LLP
200 South Lamar Street, Suite 100
Jackson, Mississippi 39201-4099

Ethan Jacobs, Esq.
Holland Law, LLP
220 Montgomery Street, Suite 800
San Francisco, California 94104

                              Respectfully submitted, this the 25th day of June, 2018.

                                             s/ Charles B. Martin
                                              CHARLES “BRAD” MARTIN, MSB# 100767
         Last pric e: S*4.60244  Hiah: $4.98388
                        Case: 25CI1:14-cv-00071-JAS       DocumentVo!urro:113310
                                                                   #: 232-9    Filed:   \Aieighte Avg:S4.72391
                                                                                 RTC 10/05/2018     Page 8 of 28
.11




                                                                                                DonRaggio       Open orders: 0    Sign out



                                                                                              Your wallet:   0.00000000 BTC        $62.69800



        HOME                                                       TRADE       API     MOBILE       FORT GOX       SETTINGS


 Our Terms of Service and Privacy Policy have gone into effect for all user accounts. Please dick here to review them. You will not be able
 to add funds or access the trading functions of the site until you have agreed to the TOS.



Review
TRADE


FUNDING OPTIONS


  r



TRADE DATA
               Case: 25CI1:14-cv-00071-JAS        Document #: 232-9       Filed: 10/05/2018   Page 9 of 28




Transactions

Please choose which history you want to see: [BTC] [USD]


     DATE (Y/M/D)        TYPE                      DESCRIPTION                           AMOUNT              BALANCE

Sat 25 Jun 2011
                         Out     Fixing balance to match                           20,844.16900000 BTC 0.00000000 BTC
04:57:02 AM GMT

Mon 10 Jan 2011
                         Out     1CyPTez73fVn7KwXPCu3Li15e78eag1aMY                2,986.84200000 BTC   20,844.16900000 BTC
10:29:38 AM GMT

Mon 10 Jan 2011                  BTC bought: [tid:27211] 10.00000000 STC at
                         Fee                                                       0.06500000 BTC       23,831.01100000 BTC
05:06:13 AM GMT                  $0.32800 (fee)

Mon 10 Jan 2011                  BTC bought: [tid:27211] 10.00000000 Ell,TC at
                         In                                                        10.00000000 BTC      23,831.07600000 BTC
05:06:13 AM GMT                  $0.32800

Mon 10 Jan 2011
                         Out     1CCa3LNoQ4U9CbwJ3xWbsbzelniN81fFVo                52.67200000 BTC      23,821.07600000 BTC
04:57:14 AM GMT

Mon 10 Jan 2011          Out     BTC sold: [tid:27210] 93.24800000 f$TC at         93.24800000 BTC      23,873.74800000 BTC
04:37:24 AM GMT                  $0.31750
Mon 10 Jan 2011
              Case:              BTC sold: [tid:27209]
                      25CI1:14-cv-00071-JAS            6.75200000
                                                  Document        STC at Filed: 10/05/2018
                                                             #: 232-9
                         Out                                                        6.75200000Page
                                                                                               BTC 10 of23,966.99600000
                                                                                                         28             BTC
04:37:24 AM GMT                  $0.31760

Mon 10 Jan 2011                  BTC sold: [tid:27208] 100.00000000 BIC at
                         Out                                                        100.00000000 BTC     23,973.74800000 BTC
04:29:28 AM GMT                  $0.31760

Sun 09 Jan 2011
                         Out      1DVQEpTFjxY pZMVy4Bam9MCxeGEtmMmQCh               3,096.93400000 BTC   24,073.74800000 BTC
10:29:15 AM GMT

Sat 08 Jan 2011
                         Out      1 DVQEpTFjxY pZMVy4Ba m9MCxeGEtmMmQCh             3,174.60300000 BTC   27,170.68200000 BTC
10:25:32 AM GMT

Fri 07 Jan 2011
                         Out      1 DVQEpT FjxY pZMVy4Ba m9MCxeGEtmMmQCh            3,134.79600000 BTC   30,345.28500000 BTC
02:39:13 AM GMT

Sun 02 Jan 2011
                         Out      12fZ2HxkLjG9zn1u44XYsFFYKHM4A2zCea                2,404.83500000 BTC   33,480.08100000 BTC
04:24:29 PM GMT

Sun 02 Jan 2011                  BTC bought: [tid:26991] 10.00000000 E?,TC at
                         Fee                                                        0.06500000 BTC       35,884.91600000 BTC
04:20:47 PM GMT                  $0.30000 (fee)

Sun 02 Jan 2011                  BTC bought: [tid :26991] 10.00000000 El3TC at
                         In                                                         10.00000000 BTC      35,884.98100000 BTC
04:20:47 PM GMT                  $0.30000

Sun 02 Jan 2011                  BTC bought: [tid :26990] 140.00000000 EfITC at
                         Fee                                                        0.91000000 BTC       35,874.98100000 BTC
04:20:47 PM GMT                  $0.29997 (fee)

Sun 02 Jan 2011
                         In
                                 BTC bought: [tid :26990] 140.00000000   STC   at
                                                                                    140.00000000 BTC     35,875.89100000 BTC
04:20:47 PM GMT                  $0.29997

Sun 02 Jan 2011
                         Out     1208N9z4FxeEaGhMLETZsnouGSd2cdgu2o                 1,000.00000000 BTC   35,735.89100000 BTC
04:19:59 PM GMT

Wed 29 Dec 2010                  BTC bought: [tid: 26889] 200.00000000 Ef3TC at
                         Fee                                                        1.30000000 BTC       36,735.89100000 BTC
05:51:19 AM GMT                  $0.28101 (fee)

Wed 29 Dec 2010                  BTC bought: [tid: 26889] 200.00000000 BTC at
                         In                                                         200.00000000 BTC     36,737.19100000 BTC
05:51:19 AM GMT                  $0.28101

Wed 29 Dec 2010                  BTC bought: [tid: 26887] 85.00000000 $TC at
05:12:31 AM GMT          Fee     $0.28101 (fee)                                     0.55200000 BTC       36,537.19100000 BTC


Wed 29 Dec 2010                  BTC bought: [tid:26887] 85.00000000   STC   at
05:12:31 AM GMT      In      $0.28101                                          85.00000000 BTC
            Case: 25CI1:14-cv-00071-JAS     Document #: 232-9       Filed: 10/05/2018    Page 11 of36,537.74300000
                                                                                                    28             BTC

Wed 29 Dec 2010             BTC bought: [tid:26886] 750.00000000 BIC at
                    Fee                                                       4.87500000 BTC       36,452.74300000 BTC
05:09:00 AM GMT             $0.28101 (fee)

Wed 29 Dec 2010             BTC bought: [tid:26886] 750.00000000 BTC at
                    In                                                        750.00000000 BTC     36,457.61800000 BTC
05:09:00 AM GMT             $0.28101

Wed 29 Dec 2010             BTC bought: [tid:26885] 150.00000000 BIC at
                    Fee                                                       0.97500000 BTC       35,707.61800000 BTC
04:47:07 AM GMT             $0.28101 (fee)

Wed 29 Dec 2010             BTC bought: [tid:26885] 150.00000000 Ei3TC at
                    In                                                        150.00000000 BTC     35,703.59300000 BTC
04:47:07 AM GMT             $0.28101

Wed 29 Dec 2010             BTC bought: [tid:26884] 100.00000000 Ei3TC at
                    Fee                                                       0.65000000 BTC       35,558.59300000 BTC
04:40:18 AM GMT             $0.28101 (fee)

Wed 29 Dec 2010             BTC bought: Etid:268841 100.00000000 113TC at
                    In                                                        100.00000000 BTC     35,559.24300000 BTC
04:40:18 AM GMT             $0.28101

Wed 29 Dec 2010             BTC bought: [tid:26876] 2,000.00000000 BTC at
                    Fee                                                       13.00000000 BTC      35,459.24300000 BTC
03:40:38 AM GMT             $0.28101 (fee)

Wed 29 Dec 2010             BTC bought: [tid:26876] 2,000.00000000 Ei3TC at
                    In                                                        2,000.00000000 BTC   35,472.24300000 BTC
03:40:38 AM GMT             $0.28101

Wed 29 Dec 2010             BTC bought: [tid:26848] 3,600.00000000 El3TC at
                    Fee                                                       23.40000000 BTC      33,472.24300000 BTC
03:08:52 AM GMT             $0.28101 (fee)

Wed 29 Dec 2010             BTC bought: [tid:26848] 3,600.00000000 BTC at
                    In                                                        3,600.00000000 BTC   33,495.64300000 BTC
03:08:52 AM GMT             $0.28101

Wed 29 Dec 2010             BTC bought: [tid:26847] 392.61100000 BIC at
                    Fee                                                       2.55100000 BTC       29,895.64300000 BTC
02:18:51 AM GMT             $0.28100 (fee)

Wed 29 Dec 2010             BTC bought: [VC:26847] 392.61100000 BTC at
                    In                                                        392.61100000 BTC     29,898.19400000 BTC
02:18:51 AM GMT             $0.28100

Tue 28 Dec 2010             BTC bought: [tid:26840] 10.00000000 El3TC at
                    Fee                                                       0.06500000 BTC       29,505.58300000 BTC
03:53:49 PM GMT             $0.28000 (fee)

Tue 28 Dec 2010
                    In
                            BTC bought: [VC:26840] 10.00000000   BTC   at
                                                                              10.00000000 BTC      29,505.64800000 BTC
03:53:49 PM GMT             $0.28000
             Case:
Tue 28 Dec 2010      25CI1:14-cv-00071-JAS     Document
                                BTC bought: Rid:26839]    #: 232-9
                                                       1,000.00000000 Filed:
                                                                      $TC at10/05/2018   Page 12 of 28
                        Fee                                                    6.50000000 BTC       29,495.64800000 BTC   -i-
03:53:49 PM GMT                 $0.28000 (fee)                                                                            s
                                                                                                                          o
                                                                                                                          c)
                                                                                                                          o
Tue 28 Dec 2010                 BTC bought: Rid:26839] 1,000.00000000 $TC at
                        In                                                     1,000.00000000 BTC   29,502.14800000 BTC   0
03:53:49 PM GMT                 $0.28000
                                                                                                                          e0
Tue 28 Dec 2010                 BTC bought: Rid:26838] 1,000.00000000 $TC at
                        Fee                                                    6.50000000 BTC       28,502.14800000 BTC   g
03:53:49 PM GMT                 $0.28000 (fee)

Tue 28 Dec 2010                 BTC bought: Rid:26838] 1,000.00000000 $TC at
                        In                                                     1,000.00000000 BTC   28,508.64800000 BTC
03:53:49 PM GMT                 $0.28000

Tue 28 Dec 2010                 BTC bought: Rid:26837J 100.00000000 $TC at
                        Fee                                                    0.65000000 BTC       27,508.64800000 BTC
03:53:49 PM GMT                 $0.28000 (fee)

Tue 28 Dec 2010                 BTC bought: [tid:26837] 100.00000000 $TC at
                        In                                                     100.00000000 BTC     27,509.29800000 BTC
03:53:49 PM GMT                 $0.28000

Tue 28 Dec 2010                 BTC bought: [tid:26836] 6.82000000 $TC at
                        Fee                                                    0.04400000 BTC       27,409.29800000 BTC
03:53:49 PM GMT                 $0.28000 (fee)

Tue 28 Dec 2010                 BTC bought: [tid:26836] 6.82000000 $TC at
                        In                                                     6.82000000 BTC       27,409.34200000 BTC
03:53:49 PM GMT                 $0.28000

Tue 28 Dec 2010                 BTC bought: [tid:26835] 149.00000000 $TC at
                        Fee                                                    0.96800000 BTC       27,402.52200000 BTC
03:53:49 PM GMT                 $0.27990 (fee)

Tue 28 Dec 2010                 BTC bought: [tid:26835] 149.00000000 $TC at
                        In                                                     149.00000000 BTC     27,403.49000000 BTC
03:53:49 PM GMT                 $0.27990

Tue 28 Dec 2010                 BTC bought: [tid:26834] 49.75000000 $TC at
                        Fee                                                    0.32300000 BTC       27,254.49000000 BTC
03:53:49 PM GMT                 $0.27900 (fee)

Tue 28 Dec 2010                 BTC bought: [tid:26834] 49.75000000 $TC at
                        In                                                     49.75000000 BTC      27,254.81300000 BTC
03:53:49 PM GMT                 $0.27900

Tue 28 Dec 2010                 BTC bought: Rid:268331 2,500.00000000 $TC at
                        Fee                                                    16.25000000 BTC      27,205.06300000 BTC
03:53:49 PM GMT                 $0.27890 (fee)

Tue 28 Dec 2010                 BTC bought: Rid:26833] 2,500.00000000 $TC at
                        In                                                     2,500.00000000 BTC   27,221.31300000 BTC
03:53:49 PM GMT                 $0.27890
      Tue 28 Dec 2010         Fee     BTC bought: [tid:26832] 44.94000000 fli,TC at       0.29200000 BTC     24,721.31300000 BTC
                   Case:   25CI1:14-cv-00071-JAS      Document   #: 232-9      Filed: 10/05/2018    Page 13 of 28
      03:53:49 PM GMT                 $0.27890 (fee)

           (3 pages, 128 results)                                                            1      2       3               >>




QUICK LINKS                                            OUR COMPANY                APPS AND WCAL
TRADE                      TRADE API                   ABOUT US    CONTACT US
SUPPORT                    FEE SCHEDULE
                                                                                                                      VERIFY I.
C-ET VERIFIED              FAQ
PRIVACY P LICY             TERMS OF USE



                                                0 2010 - 2011 Tibanne Co. Ltd. (Japan) I
         Last pice:$4.60654 High:$4.98888           Low:$4.51000 Volume: [13312 Filed:
                                                                                BTC    Weighted Avg:$4.72390
         Case:   25CI1:14-cv-00071-JAS                Document #:   232-9              10/05/2018        Page            14 of 28
S.111




                                                                                                 DonRaggio        Open orders: 0   Sign out


                                                                                               Your wallet:   0.00000000 BTC          $62.69800



        HOME                                                        TRADE       API     MOBILE       FORT GOX       SETTINGS


 Our Terms of Service and Privacy Policy have gone into effect for all user accounts. Please click here to review them. You will not be able
 to add funds or access the trading functions of the site until you have agreed to the TOS.


Review
TRADE
                               Transactions
 FUNDING OPTIONS
                                Please choose which history you want to see: [BIG] [USD]
ACCOUNT HISTORY
                                  DATE (Y/M/D)      TYPE              DESCRIPTION                    AMOUNT                 BALANCE

TRADE DATA                      Tue 28 Dec 2010              BTC bought: [tid:26832]
                                                In                                             44.94000000 BTC       24,721.60500000 BTC
                                03:53:49 PM GMT              44.94000000 II3TC at $0.27890

                                                             BTC bought: [tid:26831]
                                Tue 28 Dec 2010
                                03:53:49 PM GMT Fee          0.34000000 SIC at $0.27890        0.00200000 BTC        24,676.66500000 BTC
                                                             (fee)

                                Tue 28 Dec 2010              BTC bought: [tid:26831]
                                                In                                             0.34000000 BTC        24,676.66700000 BTC
                                03:53:49 PM GMT              0.34000000 $3TC at $0.27890

                                                             BTC bought: [tid:26830]
                                Tue 28 Dec 2010
                                                Fee          10.60000000 [13TC at $0.27890     0.06800000 BTC        24,676.32700000 BTC
                                03:53:49 PM GMT
                                                             (fee)

                                Tue 28 Dec 2010              BTC bought: [tid:26830]
                                                In                                              10.60000000 BTC      24,676.39500000 BTC
                                03:53:49 PM GMT              10.60000000 SIC at $0.27890

                                                             BTC bought: [tid:26829]
                                Tue 28 Dec 2010
                                                Fee          16.84000000 Ef3TC at $0.27890     0.10900000 BTC        24,665.79500000 BTC
                                03:53:49 PM GMT
                                                             (fee)

                                Tue 28 Dec 2010              BTC bought: [tid:26829]
                                                In                                             16.84000000 BTC       24,665.90400000 BTC
                                03:53:49 PM GMT              16.84000000 $3TC at $0.27890


                                Tue 28 Dec 2010             BTC bought: [tid:26828]
                                                Fee         1,200.00000000 ITC at              7.80000000 BTC        24,649.06400000 BTC
                                03:53:49 PM GMT
                                                            $0.27870 (fee)

                                                            BTC bought: [tid:26828]
                                Tue 28 Dec 2010
                                                In          1,200.00000000 03,TC at            1,200.00000000 BTC 24,656.86400000 BTC
                                03:53:49 PM GMT
                                                            $0.27870

                                                            BTC bought: [tid:26827]
                                Tue 28 Dec 2010
                                                Fee         2,457.95000000 ITC at              15.97600000 BTC       23,456.86400000 BTC
                                03:53:49 PM GMT
                                                            $0.27750 (fee)

                                                            BTC bought: [tid:26827]
                                Tue 28 Dec 2010
                                                In          2,457.95000000 03.TC at            2,457.95000000 BTC 23,472.84000000 BTC
                                03:53:49 PM GMT
                                                            $0.27750
RAGGIO 00076
      Case: 25CI1:14-cv-00071-JAS
                      Tue 28 Dec 2010       Document   #: 232-9
                                                BTC bought: [tid:26826]Filed: 10/05/2018             Page 15 of 28
                                         Fee     18.89000000 $TC at $0.27500       0.12200000 BTC      21,014.89000000 BTC
                       03:53:49 PM GMT
                                                 (fee)

                       Tue 28 Dec 2010           BTC bought: [tid:26826]
                                       In                                          18,89000000 BTC     21,015.01200000 BTC
                       03:53:49 PM GMT           18.89000000 EtTC at $0.27500

                       Tue 28 Dec 2010           BTC bought: [tid:26825]
                                                                                   2.40200000 BTC      20,996.12200000 BTC
                       03;53:49 PM GMT Fee       369.59000000 STC at $0,27300
                                                 (fee)

                       Tue 28 Dec 2010           BTC bought: [tid:26825]
                                       In                                          369.59000000 BTC    20,998.52400000 BTC
                       03:53;49 PM GMT           369.59000000 EDTC at $0.27300

                                                 BTC bought: [tid:26824]
                       Tue 28 Dec 2010
                                       Fee       681,00000000 liSTC at $0.27200    4.42600000 BTC      20,628.93400000 BTC
                       03:53:49 PM GMT
                                                 (fee)

                       Tue 28 Dec 2010           BTC bought: [tid:26824]
                                       In                                          681,00000000 BTC    20,633.36000000 BTC
                       03:53:49 PM GMT           681.00000000 $TC at $0.27200

                                                 BTC bought: Rid:268231
                       Tue 28 Dec 2010
                                       Fee       101,50600000 flisTC at $0.27050   0.65900000 BTC       19,952.36000000 BTC
                       03:53:49 PM GMT
                                                 (fee)

                       Tue 28 Dec 2010           BTC bought: [tid:26823]
                                       In                                          101.50600000 BTC     19,953.01900000 BTC
                       03:53:49 PM GMT           101.50600000 ft.TC at $0.27050

                                                 BTC bought: [tid:26822]
                       Tue 28 Dec 2010
                                       Fee       10.00000000 IDTC at $0.27000      0.06500000 BTC       19,851.51300000 BTC
                       03:53:49 PM GMT
                                                 (fee)

                       Tue 28 Dec 2010           BTC bought: [tid;26822]
                                       In                                          10.00000000 BTC     19,851.57800000 BTC
                       03:53:49 PM GMT           10.00000000 SIC at $0.27000

                                                 BTC bought: [tid:26821]
                       Tue 28 Dec 2010                                                                 19,841.57800000 BTC
                                       Fee       1,000.00000000 IDTC at            6.50000000 BTC
                       03:53:49 PM GMT
                                                 $0.27000 (fee)

                                                 BTC bought: [tid:26821]
                       Tue 28 Dec 2010           1,000.00000000 STC at
                                       In                                          1,000.00000000 BTC 19,848.07800000 BTC
                       03;53:49 PM GMT           $0.27000

                                                 BTC bought: [tid:26820]
                       Tue 28 Dec 2010
                                       Fee       100.00000000 STC at $0.27000      0.65000000 BTC      18,848.07800000 BTC
                       03:53:49 PM GMT
                                                 (fee)

                       Tue 28 Dec 2010           SIC bought: [tid:26820]
                                       In                                          100,00000000 BTC    18,848.72800000 BTC
                       03:53:49 PM GMT           100,00000000 $TC at $0.27000

                                                 BTC bought: [tid:26819]
                       Tue 28 Dec 2010
                                       Fee       135.00000000 03,TC at $0.27000    0;87700000 BTC      18,748.72800000 BTC
                       03:53;49 PM GMT
                                                 (fee)

                       Tue 28 Dec 2010           BTC bought: [tid:26819]
                                       In                                          135.00000000 BTC    18,749.60500000 BTC
                       03;53;49 PM GMT           135,00000000 $TC at $0.27000

                                                 BTC bought: (tid:26818]
                       Tue 28 Dec 2010 Fee       1,000.00000000 $TC at             6.50000000 BTC      18,614.60500000 BTC
                       03:53:49 PM GMT
                                                 $0.27000 (fee)

                                                 BTC bought: [tid:26818]
                       Tue 28 Dec 2010
                                       In        1,000.00000000 MTC at             1,000.00000000 BTC 18,621.10500000 BTC
                       03:53:49 PM GMT
                                                 $0.27000

                                                 BIC bought: [tid:26817]
                       Tue 28 Dec 2010
                                       Fee       76.66000000 El3TC at $0,27000     0.49800000 BTC      17,621.10500000 BTC
                       03:53:49 PM GMT
                                                 (fee)

                                                              ra4.4, nrc-14 nl
RAGGIO 00077
                       iue eo ’Jet. zulu             DI4uotlym.   Luu.zoolij
                                           In                                         76.66000000 BTC  17,621,60300000   ETC
     Case: 25CI1:14-cv-00071-JAS
                     03:53:49 PM GMT            Document   #: 232-9
                                                    76.66000000 $TC at      Filed:
                                                                        $0.27000     10/05/2018      Page 16 of 28
                                                     ETC bought: [tid:26816]
                      Tue 28 Dec 2010
                                      Fee            33.60000000 $TC at $0,27000      0,21800000 BTC     17,544.94300000 BTC
                      0353:49 PM GMT
                                                     (fee)

                      Tue 28 Dec 2010                BTC bought: [tid:26816]
                                      In                                              33.60000000 BTC    17,545.16100000 BTC
                      03:53:49 PM GMT                33.60000000 $TC at $0.27000

                                                     BTC bought: [tid:26815]
                      Tue 28 Dec 2010
                                      Fee            194.38000000 ETC at $0,26880     1.26300000 BTC     17,511.56100000 BTC
                      03:25:03 PM GMT
                                                     (fee)

                      Tue 28 Dec 2010                ETC bought: [tid:26815)
                                      In                                              194.38000000 BTC   17,512.82400000 BTC
                      03:25:03 PM GMT                194.38000000 $TC at $0.26880

                                                     BTC bought: [tid : 26814]
                      Tue 28 Dec 2010
                                      Fee            1,394,04700000 $TC at            9.06100000 BTC     17,318.44400000 BTC
                      03:25:03 PM GMT
                                                     $0.26880 (fee)

                      Tue 28 Dec 2010                BTC bought: [tid:26814]
                                      In             1,394,04700000 $TC at            1,394.04700000 BTC 17,327,50500000 BTC
                      03:25:03 PM GMT
                                                     $0.26880

                                                     ETC bought: [tid:26813]
                      Tue 28 Dec 2010                67,19000000 $TC at $0.26880
                                      Fee                                             0.43600000 BTC     15,933,45800000 BTC
                      03:25:03 PM GMT                (fee)

                      Tue 28 Dec 2010                ETC bought: [tid:26813]
                                      In                                              67,19000000 BTC    15,933.89400000 BTC
                      03:25:03 PM GMT                67.19000000 $TC at $0.26880

                      Sun 26 Dec 2010                BTC bought: [tid:26761]
                      11:55:12 AM     Fee            6,679.88000000 $TC at            43.41900000 BTC    15,866.70400000 ETC
                      GMT                            $0.24639 (fee)

                      Sun 26 Dec 2010                BTC bought: [tid:26761]
                      11:55;12 AM     In             6,679.88000000 $TC at            6,679.88000000 ETC 15,910.12300000 BTC
                      GMT                            $0.24639

                      Sun 26 Dec 2010                ETC bought: [tid:26760]
                      11:41:56 AM     Fee            27.66000000 $TC at $0.26470      0.17900000 BTC     9,230.24300000 ETC
                      GMT                            (fee)

                      Sun 26 Dec 2010
                                                     BTC bought: [tid:26760]
                      11:41:56 AM     In                                              27.66000000 BTC    9,230.42200000 ETC
                                                     27.66000000 $TC at $0.26470
                      GMT

                      Sun 26 Dec 2010                BTC bought: (tid:26759]
                      11:41:55 AM     Fee            17.45000000 $TC at $0.26440      0.11300000 BTC     9,202.76200000 BTC
                      GMT                            (fee)

                      Sun 26 Dec 2010
                                                     BTC bought: [tid:26759]
                      11:41:56 AM     In                                              17.45000000 BTC    9,202.87500000 ETC
                                                     17.45000000 $TC at $0,26440
                      GMT

                      Sun 26 Dec 2010                ETC bought: [tid:26758]
                      11:41:56 AM     Fee            415,00000000 $TC at $0,26000     2.69700000 BTC     9,185.42500000 BTC
                      GMT                            (fee)

                      Sun 26 Dec 2010
                                                     ETC bought: [tid:26758]
                      11:41:56 AM     In                                              415.00000000 BTC   9,188,12200000 ETC
                                                     415.00000000 $TC at $0.26000
                      GMT

                      Sun 26 Dec 2010                BTC bought: [tid:26757]
                      11:41:56 AM     Fee            1,407.58000000 $TC at            9.14900000 BTC     8,773,12200000 BTC
                      GMT                            $0.26000 (fee)

                      Sun 26 Dec 2010                BTC bought: [tid:26757]
                      11:41:56 AM     In             1,407.58000000 $TC at            1,407.58000000 BTC 8,782.27100000 BTC
RAGGIO 00078          GMT                            $0.26000
         Case: 25CI1:14-cv-00071-JAS          Document #: 232-9             Filed: 10/05/2018            Page 17 of 28
                        Sun 26 Dec 2010              BTC bought: Rid:267561
                        11:41:56 AM     Fee          32.31000000 STC at $0.26000        0.21000000 BTC     7,374.69100000 BTC
                        GMT                          (fee)


                          (3 pages, 128 results)                         <<
                                                                                    <       1      2       3              >>




QUICK LINKS                                        OUR COMPANY                APPS AND SOCIAL

TRAOE               TRADE APX                      ABOUT VS    CONTACT US
SUPPORT             FEE SCHEDULE
                                                                                                                     VERIFY
GET VERXFXED        FAQ
PRXVACY POLICY      TERMS OF USE



                                           0 2010 - 2011 Tibanne Co. Ltd. (Japan)




                                                                                                          RAGGIO 00079
             Last price:$4.62703 High:$4.98888       Low:$4.51000 Volume:113324 BTC    Weighted Avg:$4.72387
             Case:    25CI1:14-cv-00071-JAS            Document #:  232-9       Filed: 10/05/2018       Page             18 of 28
’111M10




                                                                                                 DonRaggio        Open orders: 0   Sign out


                                                                                               Your wallet:   0.00000000 BTC        $62.69800



            HOME                                                     TRADE      API     MOBILE       FORT GOX       SETTINGS


 Our Terms of Service and Privacy Policy have gone into effect for all user accounts. Please click here to review them. You will not be able
 to add funds or access the trading functions of the site until you have agreed to the TOS.


Review
 TRADE


 FUNDING OPTIONS


 ACCOUNT HISTORY


 TRADE DATA




                    111110
             qr.
               ape
        0.0)
     hAistApii




          Transactions

          Please choose which history you want to see: [BTC] [USD]


                DATE (Y/M/D)         TYPE                      DESCRIPTION                             AMOUNT               BALANCE

          Sun 26 Dec 2010                    BTC bought: [tid:26756] 32.31000000 EliTC at
                                    In                                                           32.31000000 BTC      7,374.90100000 BTC
          11:41:56 AM GMT                    $0.26000

          Sun 26 Dec 2010                    BTC bought: [tid:26755] 160.00000000 ITC at
                                    Fee                                                          1.04000000 BTC       7,342.59100000 BTC
          11:39:48 AM GMT                    $0.25990 (fee)

                                                                                                                   RAGGIO 00080
Sun 26 Dec 2010          BTC bought: [tid :26755] 160.00000000 Ii3TC at
  Case: 25CI1:14-cv-00071-JAS
11:39:48 AM GMT
                   In
                        $0.25990
                                   Document #: 232-9              Filed:      10/05/2018      Page
                                                                                160,00000000 BTC    19 of 28
                                                                                                 7,343,63100000    BTC


Sun 26 Dec 2010               BTC bought: [tid :26754] 20.00000000 $TC at
11:39:13 AM GMT       Fee                                                       0.13000000 BTC       7,183.63100000 BTC
                              $0.25980 (fee)

Sun 26 Dec 2010               BTC bought: [tid :26754] 20.00000000 $TC at
                      In                                                        20.00000000 BTC      7,183.76100000 BTC
11:39:13 AM GMT               $0.25980

Sun 26 Dec 2010
                      Out     16GrQkcWsw4HgyVDepsn16bGDgCKhNt6R3                300.00000000 BTC     7,163.76100000 BTC
07:25:04 AM GMT

Sun 26 Dec 2010               BTC bought: [tid:26753] 1,929.01000000 $TC at
07:22:43 AM GMT       Fee                                                       12.53800000 BTC      7,463.76100000 BTC
                              $0.26000 (fee)

Sun 26 Dec 2010               BTC bought: [tid:26753] 1,929,01000000 $TC at
                      In                                                        1,929.01000000 BTC 7,476.29900000 BTC
07:22:43 AM GMT               $0.26000

Sun 26 Dec 2010               BTC bought: Rid:26752] 1,757.36000000 $TC at
                      Fee                                                       11.42200000 BTC      5,547.28900000 BTC
07:22:43 AM GMT               $0,26000 (fee)

Sun 26 Dec 2010               BTC bought: [tid:26752] 1,757.36000000 $TC at
07:22:43 AM GMT       In      $0.26000                                          1,757.36000000 BTC 5,558.71100000 BTC


Sun 26 Dec 2010               BTC bought: [tid:26751] 64.63000000 filIC at
07:22:43 AM GMT       Fee                                                       0.42000000 BTC       3,801.35100000 BTC
                              $0.26000 (fee)

Sun 26 Dec 2010               BTC bought: [tid:26751] 64.63000000 $TC at
                      In                                                        64.63000000 BTC      3,801.77100000 BTC
07:22:43 AM GMT               $0.26000

Sun 26 Dec 2010               BTC bought: [tid:26750] 2,242.64000000 $TC at
                      Fee                                                       14.57700000 BTC      3,737.14100000 BTC
07:16:57 AM GMT               $0.26000 (fee)

Sun 26 Dec 2010               BTC bought: [tid:26750] 2,242.64000000 $TC at
                      In                                                        2,242.64000000 BTC 3,751,71800000 BTC
07:16:57 AM GMT               $0.26000

Sun 26 Dec 2010               BTC bought: [tid:26749] 14.03000000 $TC at
07:16:57 AM GMT       Fee                                                       0.09100000 BTC       1,509.07800000 BTC
                              $0.25500 (fee)

Sun 26 Dec 2010               BTC bought: [tid:26749] 14.03000000 $TC at
07:16:57 AM GMT       In                                                        14.03000000 BTC      1,509.16900000 BTC
                              $0,25500

Sun 26 Dec 2010               BTC bought: [tid:26748] 30.00000000 $TC at
                      Fee                                                       0.19500000 BTC       1,495.13900000 BTC
07:16:57 AM GMT               $0.25011 (fee)

Sun 26 Dec 2010               BTC bought: [tid:26748] 30.00000000 $TC at
                      In                                                        30.00000000 BTC      1,495.33400000 BTC
07:16:57 AM GMT               $0.25011

Sun 26 Dec 2010               BTC bought: [tid:26747] 1,150.00000000 $TC at
07:16:57 AM GMT       Fee                                                       7.47500000 BTC       1,465,33400000 BTC
                              $0.25000 (fee)

Sun 26 Dec 2010               BTC bought: Rid:26747j 1,150.00000000 $TC at
                      In                                                        1,150.00000000 BTC 1,472.80900000 BTC
07:16:57 AM GMT               $0.25000

Sun 26 Dec 2010               BTC bought: [tid:26746] 100.00000000 $TC at
                      Fee                                                       0.65000000 E3TC      322.80900000 BTC
07:16:57 AM GMT               $0.25000 (fee)

Sun 26 Dec 2010               BTC bought: Rid:267461 100.00000000 $TC at
07:16:57 AM GMT       In                                                        100.00000000 BTC     323.45900000 BTC
                              $0.25000

Sun 26 Dec 2010               BTC bought: [tid:26745] 129,26000000 $TC at
                      Fee                                                       0.84000000 BTC       223.45900000 BTC
07:16:57 AM GMT               $0.25000 (fee)

Sun 26 Dec 2010               BTC bought: [tid:26745] 129.26000000 $TC at
                      In                                                        129.26000000 BTC     224.29900000 BTC
07:16:57 AM GMT               $0.25000

Sun 26 Dec 2010               BTC bought: [tid:26744] 85,66000000 $TC at
07:16:57 AM GMT       Fee     $0.24990 (fee)                                    0.55600000 BTC       95.03900000 BTC

                                                                                                  RAGGIO 00081
      SunCase:
          26 Dec 25CI1:14-cv-00071-JAS
                 2010             BTC bought:Document      #: 232-9 BICFiled:
                                              [tid:26744] 85.66000000   at               10/05/2018           Page 20 of 28
                                                                                                                 95.59500000 BTC
                            In                                                               85.66000000 BTC
      07:16:57 AM GMT             $0.24990

      Sun 26 Dec 2010                     BTC bought: [tid:26743] 10.00000000 BTC at
                                 Fee                                                         0.06500000 BTC      9.93500000 BTC
      07:13:47 AM GMT                     $0.24990 (fee)

      Sun 26 Dec 2010                     BTC bought: [tid:26743] 10.00000000 BIC at                             10.00000000 BTC
                                 In                                                          10.00000000 BTC
      07:13:47 AM GMT                     $0.24990


            (3 pages, 128 results)                                                              <<1                                 3
                                                                                                       <         1     2




QUICK LINKS                                            OUR COMP/ANY                 APPS AND SOCIAL
                                                                                                                       VerISIgn
TRADE                      TRADE API                    ABOUT US     CONTACT US                                        Trusted
SUPPORT                    FEE SCHEDULE
                                                                                                                           VIRIRY
GET VERIFIED               FAQ
PRIVACY POLICY             TERMS OF USE


                                                  ' 2010 - 2011 Tibanne Co. Ltd. (Japan) I




                                                                                                                 RAGGIO 00082
        Last price:$4.62700 High:$4.98888          Low:$4.51000Volume: 113326 BTC   Weighted Avg:$4.72387
        Case:    25CI1:14-cv-00071-JAS               Document #: 232-9       Filed: 10/05/2018       Page 21 of 28

                                                                                                DonRaggio         Open orders: 0      Sign out


                                                                                              Your wallet:    0.00000000 BTC            $62.69800



        HOME                                                       TRADE       API     MOBILE       FORT GOX            SETTINGS


Our Terms of Service and Privacy Policy have gone into effect for all user accounts. Please click here to review them. You will not be able
to add funds or access the trading functions of the site until you have agreed to the TOS.


Review
TRADE
                              Transactions
FUNDING OPTIONS
                               Please choose which history you want to see: [BTC] [USD]
ACCOUNT HISTORY
                                    DATE (Y/M/D)         TYPE                 DESCRIPTION                      AMOUNT              BALANCE

TRADE DATA                     Sat 25 Jun 2011
                                                        In        Fixing balance to match                    $20,844.16900 $62.69800
                               04:57:02 AM GMT

                               Mon 17 Jan 2011
                                                        Out                                                  $20,844.16900 $-20,781.47100
                               03:02:52 PM GMT

                               Mon 10 Jan 2011                    BTC bought: [tid:27211]
                                                        Spent                                                $3.28000        $62.69800
                               05:06:13 AM GMT                    10.00000000 113TC at $0.32800

                               Mon 10 Jan 2011                    BTC sold: [tid:27210]
                                                        Fee                                                  $0.19224        $65.97800
                               04:37:24 AM GMT                    93.24800000 STC at $0.31750 (fee)

                               Mon 10 Jan 2011                    BTC sold: [tid:27210]
                                                        Earned                                               $29.60624       $66.17024
                               04:37:24 AM GMT                    93.24800000 ITC at $0.31750

                               Mon 10 Jan 2011                    BTC sold: [tid:27209] 6.75200000 STC
                                                        Fee                                                  $0.01344        $36.56400
                               04:37:24 AM GMT                    at $0.31760 (fee)

                               Mon 10 Jan 2011                    BTC sold: [tid:27209] 6.75200000 113TC
                                                        Earned                                               $2.14444        $36.57744
                               04:37:24 AM GMT                    at $0.31760

                               Mon 10 Jan 2011                    BTC sold: [tid:27208]
                                                        Fee                                                  $0.20600        $34.43300
                               04:29:28 AM GMT                    100.00000000 Et.TC at $0.31760 (fee)

                               Mon 10 Jan 2011          Earned    BTC sold: [tid:27208]
                                                                                                             $31.76000       $34.63900
                               04:29:28 AM GMT                    100.00000000 ITC at $0.31760

                               Sun 02 Jan 2011                    BTC bought: [tid:26991]
                                                        Spent                                                $2.99900        $2.87900
                               04:20:47 PM GMT                    10.00000000 Ei3TC at $0.30000

                               Sun 02 Jan 2011                    BTC bought: [tid:26990]
                                                        Spent                                                $41.99500       $5.87800
                               04:20:47 PM GMT                    140.00000000 STC at $0.29997

                               Wed 29 Dec 2010
                                                        Out                                                  $10,000.00000 $47.87300
                               12:30:13 PM GMT

                               Wed 29 Dec 2010                    BTC bought: [tid:26889]
                                                        Spent                                                $56.20200       $10,047.87300
                               05:51:19 AM GMT                    200.00000000 Ei3TC at $0.28101

                                                                                                                     RAGGIO 00083
                 Wed 29 Dec 2010             BTC bought: Rid:26887]
Case: 25CI1:14-cv-00071-JAS
                05:12:31 AM GMT    Document  #: 232-9 $TC at
                                    Spent85.00000000      Filed:
                                                             $0.28101            Page 22$10,104.07500
                                                                  10/05/2018$23.88500     of 28
                 Wed 29 Dec 2010             ETC bought: Rid:26886]
                 05:09:00 AM GMT     Spent
                                     Sp                                       $210.75700     $10,127.96000
                                             750.00000000 $TC at $0,28101

                 Wed 29 Dec 2010             ETC bought: [id:26885]
                                     Spent
                                     Sp                                       $42.15100      $10,338.71700
                 04:47:07 AM GMT                          [13
                                             150.00000000 T C at $0.28101

                 Wed 29 Dec 2010             BTC bought: [tid:26884]
                 04:40:18 AM GMT     Spent                                    $28.10100      $10,380,86800
                                             100.00000000 $TC at $0.28101

                 Wed 29 Dec 2010            BTC bought: [tid:26876]
                 03:40:38 AM GMT     Spent2,000.00000000 $TC at $0.28101      $562.02000     $10,408.96900

                 Wed 29 Dec 2010             BTC bought: [tid:26848]
                 03:08:52 AM GMT     Spent                                    $1,011.63500   $10,970.98900
                                             3,600.00000000 $TC at $0.28101

                 Wed 29 Dec 2010             ETC bought: [tid:26847]
                                     Spent                                    $110.32300     $11,982,62400
                 02:18:51 AM GMT             392.61100000 $TC at $0.28100

                 Tue 28 Dec 2010            BTC bought: [tid:26840]
                 03:53:49 PM GMT     Spent10.00000000 $TC at $0.28000         $2.80000       $12,092.94700

                 Tue 28 Dec 2010             BTC bought: Rid:26839]
                                     Spent                                    $280,00000     $12,095.74700
                 03:53:49 PM GMT             1,000,00000000 $TC at $0.28000

                 Tue 28 Dec 2010             ETC bought: [tid:26838]
                                     Spent                                    $280.00000     $12,375.74700
                 03:53:49 PM GMT             1,000.00000000 $TC at $0.28000

                 Tue 28 Dec 2010            ETC bought: [tid:26837]
                 03:53:49 PM GMT     Spent100.00000000 $TC at $0,28000        $28.00000      $12,655.74700

                 Tue 28 Dec 2010             BTC bought: [tid:26836]
                                     Spent                                    $1.90900       $12,683.74700
                 03:53:49 PM GMT             6.82000000 $TC at $0.28000

                 Tue 28 Dec 2010             BTC bought: Rid:26835]
                                     Spent                                    $41.70500      $12,685.65600
                 03:53:49 PM GMT             149.00000000 $TC at $0.27990

                 Tue 28 Dec 2010            BTC bought: Ind:26834j
                 03:53:49 PM GMT     Spent49.75000000 $TC at $0.27900         $13.88000      $12,727.36100


                 Tue 28 Dec 2010            ETC bought: itid:26833)
                 03:53:49 PM GMT     Spent2,500.00000000 $TC at $0.27890      $697.25000     $12,741,24100

                 Tue 28 Dec 2010             BTC bought: [tid:26832]
                                     Spent                                    $12.53300      $13,438,49100
                 03:53:49 PM GMT             44.94000000 $TC at $0.27890

                 Tue 28 Dec 2010             ETC bought: Rid:268311
                                    Spent                                     $0.09400       $13,451.02400
                 03:53:49 PM GMT             0,34000000 $TC at $0.27890

                 Tue 28 Dec 2010           BTC bought: [tid:26830]
                 03:53:49 PM GMT    Spent10.60000000 $TC at $0,27890          $2.95600       $13,451,11800

                 Tue 28 Dec 2010             BTC bought: [tid:26829]
                                    Spent
                                    Sp                                        $4.69600       $13,454,07400
                 03:53:49 PM GMT             16.84000000 $TC at $0.27890

                 Tue 28 Dec 2010             BTC bought: [tid:26828]
                                    Spent                                     $334.44000     $13,458.77000
                 03:53:49 PM GMT             1,200.00000000 $TC at $0.27870

                 Tue 28 Dec 2010           BTC bought: [tid:26827]
                 03:53:49 PM GMT    Spent2,457.95000000 $TC at $0.27750       $682.08100     $13,793.21000

                 Tue 28 Dec 2010             ETC bought: [tid:26826]
                 03:53:49 PM GMT    Spent
                                    Sp                                        $5,19400       $14,475.29100
                                             18,89000000 $TC at $0.27500

                 Tue 28 Dec 2010             ETC bought: [tid:26825)
                                    Spent                                     $100,89800     $14,480.48500
                 03:53:49 PM GMT             36959000000 $TC at $0.27300

                                                                                         RAGGIO 00084
                           Tue 28 Dec 2010                  BTC bought: Rid:26824]
         Case: 25CI1:14-cv-00071-JAS
                         03:53:49 PM GMT
                                                 Spent
                                                 Sp
                                                Document #: 232-9
                                                       681.00000000      ITCFiled:   10/05/2018$185.23200
                                                                              at $0.27200           Page        23$14,581.38300
                                                                                                                    of 28
                           Tue 28 Dec 2010                  BTC bought: Rid:26823]
                                                   Spent                                        $27.45700         $14,766.61500
                           03:53:49 PM GMT                  101.50600000 $TC at $0.27050

                           Tue 28 Dec 2010                  BTC bought: [tid:26822]
                                                   Spent
                                                   Sp                                           $2.70000          $14,794.07200
                           03:53:49 PM GMT                  10.00000000 El3TC at $0.27000

                          Tue 28 Dec 2010                   BTC bought: [tid:26821]
                                                   Spent                                        $270.00000       $14,796.77200
                          03:53:49 PM GMT                   1,000.00000000 $TC at $0.27000

                          Tue 28 Dec 2010                   BTC bought: [tid:26820]
                                                   Spent                                        $27.00000        $15,066.77200
                          03:53:49 PM GMT                   100.00000000 $TC at $0.27000

                          Tue 28 Dec 2010                 BTC bought: [tid:26819]
                                                   Spent135.00000000 $TC at $0.27000            $36.45000        $15,093.77200
                          03:53:49 PM GMT

                          Tue 28 Dec 2010                   BTC bought: [tid:26818]
                                                   Spent                                        $270.00000       $15,130.22200
                          03:53:49 PM GMT                   1,000.00000000 $TC at $0.27000

                          Tue 28 Dec 2010                   BTC bought: Rid:26817]
                                                   Spent                                        $20.69800        $15,400.22200
                          03:53:49 PM GMT                   76.66000000 Ei3TC at $0.27000

                          Tue 28 Dec 2010                   BTC bought: [tid:26816]
                          03:53:49 PM GMT          Spent    33.60000000 $TC at $0.27000         $9.07100         $15,420.92000


                          Tue 28 Dec 2010          SpentBTC bought: Rid:26815]                  $5224900         $15,429.99100
                          03:25:03 PM GMT                194.38000000 $TC at $0.26880

                          Tue 28 Dec 2010                   BTC bought: [tid:26814]
                                                   Spent                                        $374.71900       $15,482.24000
                          03:25:03 PM GMT                   1,394.04700000 1{3TC at $0.26880

                          Tue 28 Dec 2010                 BTC bought: Rid:26813]
                                                   Spent67.19000000 $TC at $0.26880             $18.06000        $15,856.95900
                          03:25:03 PM GMT

                          Tue 28 Dec 2010
                                                   In                                           $15,000.00000 $15,875.01900
                          12:20:16 PM GMT

                          Sun 26 Dec 2010                   BTC bought: [tid:26761]
                                                   Spent                                        $1,645.85500     $875.01900
                          11:55:12 AM GMT                   6,679.88000000 $TC at $0.24639


                                (2 pages, 69 results)                                            1          2       >          >>




QUICK LINKS                                        OUR COMPANY                      APPS ANO SOCIAL
                                                                                                                    VerISIgn
’MOE                  TRADE APX                     ABOUT LIS    CONTACT   U 4.75                                   Trusted
SUPPORT               FEE SCHEDULE:
                                                                                                                        VERIFY I,
Q.ET VERIFIED         FAQ
PRIVACY POLICY        TERMS OF USF,


                                             C) 2010 - 2011 Tibanne Co. Ltd. (Japan) I




                                                                                                       RAGGIO 00085
        Last price:$4.62914 High:$4.98888          Low:$4.51000Volume:113357 BTC   Weighted Avg:$4.72382
        Case:    25CI1:14-cv-00071-JAS               Document #: 232-9      Filed: 10/05/2018       Page 24 of 28

                                                                                                DonRaggio       Open orders: 0    Sign out


                                                                                              Your wallet:   0.00000000 BTC        $62.69800



        HOME                                                       TRADE       API     MOBILE       FORT GOX       SETTINGS


Our Terms of Service and Privacy Policy have gone into effect for all user accounts. Please click here to review them. You will not be able
to add funds or access the trading functions of the site until you have agreed to the TOS.


Review
TRADE
                              Transactions
FUNDING OPTIONS
                               Please choose which history you want to see: [BTC] [USD]

ACCOUNT HISTORY
                                     DATE (Y/M/D)          TYPE                  DESCRIPTION                    AMOUNT         BALANCE

TRADE DATA                     Sun 26 Dec 2010                     BTC bought: [tid:26760]
                                                          Spent                                               $7.32100       $2,520.87400
                               11:41:56 AM GMT                     27.66000000 03.TC at $0.26470

                               Sun 26 Dec 2010                     BTC bought: [tid:26759]
                                                          Spent                                               $4.61300       $2,528.19500
                               11:41:56 AM GMT                     17.45000000 ITC at $0.26440

                               Sun 26 Dec 2010                     BTC bought: [tid:26758]
                                                          Spent                                               $107.90000     $2,532.80800
                               11:41:56 AM GMT                     415.00000000 03.TC at $0.26000

                               Sun 26 Dec 2010                     BTC bought: [tid:26757]
                                                          Spent                                               $365.97000    $2,640.70800
                               11:41:56 AM GMT                     1,407.58000000 $TC at $0.26000

                               Sun 26 Dec 2010                     BTC bought: [tid:26756]
                                                          Spent                                               $8.40000      $3,006.67800
                               11:41:56 AM GMT                     32.31000000 EP>TC at $0.26000

                               Sun 26 Dec 2010                     BTC bought: [tid:26755]
                                                          Spent                                               $41.58400     $3,015.07800
                               11:39:48 AM GMT                     160.00000000 ITC at $0.25990

                               Sun 26 Dec 2010                     BTC bought: [tid:26754]
                                                          Spent                                               $5.19500      $3,056.66200
                               11:39:13 AM GMT                     20.00000000 EI1TC at $0.25980

                               Sun 26 Dec 2010                     BTC bought: [tid:26753]
                                                          Spent                                               $501.54200    $3,061.85700
                               07:22:43 AM GMT                     1,929.01000000 03TC at $0.26000

                               Sun 26 Dec 2010                     BTC bought: [tid:26752]
                                                          Spent                                               $456.91300    $3,563.39900
                               07:22:43 AM GMT                     1,757.36000000 STC at $0.26000

                               Sun 26 Dec 2010                     BTC bought: [tid:26751]
                                                          Spent                                               $16.80300     $4,020.31200
                               07:22:43 AM GMT                     64.63000000 ETC at $0.26000

                               Sun 26 Dec 2010                     BTC bought: [tid:26750]
                                                          Spent                                               $583.08600    $4,037.11500
                               07:16:57 AM GMT                     2,242.64000000 113TC at $0.26000

                               Sun 26 Dec 2010                     BTC bought: [tid:26749]
                                                          Spent                                               $3.57700      $4,620.20100
                               07:16:57 AM GMT                     14.03000000 03TC at $0.25500

                               Sun 26 Dec 2010                     BTC bought: [tid:26748]
                                                         Spent                                                $7.50300      $4,623.77800
                               07:16:57 AM GMT                     30.00000000 [13TC at $0.25011

                                                                                                                   RAGGIO 00086
                          Sun 26 Dec 2010        Spent       BTC bought: [tid:26747]           $287.50000  $4,631.28100
         Case: 25CI1:14-cv-00071-JAS
                         07:16:57 AM GMT      Document #: 232-9
                                                       1,150.00000000 Filed:   10/05/2018
                                                                      Ef3TC at $0.25000            Page 25 of 28
                          Sun 26 Dec 2010                 BTC bought: [tid:26746]
                          07:16:57 AM GMT          Spent100.00000000 113TC at $0.25000         $25.00000    $4,918.78100

                          Sun 26 Dec 2010                    BTC bought: [tid:26745]
                          07:16:57 AM GMT          Spent                                       $32.31400    $4,943.78100
                                                             129.26000000 113TC at $0.25000

                          Sun 26 Dec 2010                    BTC bought: [tid:26744]
                          07:16:57 AM GMT          Spent                                       $21.40600    $4,976.09500
                                                             85.66000000 ITC at $0.24990

                          Sun 26 Dec 2010                 BTC bought: [tid:26743]
                          07:13:47 AM GMT          Spent10.00000000 IIITC at $0.24990          $2.49900     $4,997.50100

                          Sat 25 Dec 2010
                                                   In                                          $5,000.00000 $5,000.00000
                          12:27:38 PM GMT


                               (2 pages, 69 results)                                          <<
                                                                                                      <1 11             2




QUICK LINKS                                      OUR COMPANY                   APPS AND SOCIAL

TRADE                 TRADE API                                                                              VorISIgn
                                                  ABOUT US      CONTACT US                                   Trusted
SUPPORT               FEE SCHEDULE
GET VERIFIED          FAQ                                                                                      VIRIPY
PRIVACY POLICY        TERMS OF USE


                                            C) 2010 - 2011 Tibanne Co. Ltd. (Japan)




                                                                                                     RAGGIO 00087
Gmail - BitcoinGateway.com - BTC Transaction Complete                   https://mail.google.com/mail/u/0/?ui=2&ik=5948c6e8e8&jsver...

          Case: 25CI1:14-cv-00071-JAS              Document #: 232-9           Filed: 10/05/2018         Page 26 of 28


                                                                               Chris Raggio <chris.raggio@gmail.com>



         BitcoinGateway.com - BTC Transaction Complete
         1 message

         no-reply@bitcoingateway.com <no-reply@bitcoingateway.com>                          Mon, Dec 13, 2010 at 9:34 PM
         To: chris.raggio@gmail.com


           Dear Chris,
           Thank you for purchasing bitcoins at BitcoinGateway.com!
           500.00 BTC have been sent to the address labeled: Main

           Depending on congestion in the bitcoin network (outside our control), it will take anywhere from a few minutes
           to an hour for your address to receive the coins. Thank you for your patience.

           Regards,
           BitcoinGateway.com




1 of 1                                                                                                RAGGIO00338 6/7/18, 1:23 PM
Gmail - BitcoinGateway.com - BTC Transaction Complete                   https://mail.google.com/mail/u/0/?ui=2&ik=5948c6e8e8&jsver...

          Case: 25CI1:14-cv-00071-JAS              Document #: 232-9           Filed: 10/05/2018         Page 27 of 28


                                                                               Chris Raggio <chris.raggio@gmail.com>



         BitcoinGateway.com - BTC Transaction Complete
         1 message

         no-reply@bitcoingateway.com <no-reply@bitcoingateway.com>                           Tue, Dec 14, 2010 at 2:20 PM
         To: chris.raggio@gmail.com


           Dear Chris,
           Thank you for purchasing bitcoins at BitcoinGateway.com!
           500.00 BTC have been sent to the address labeled: Main

           Depending on congestion in the bitcoin network (outside our control), it will take anywhere from a few minutes
           to an hour for your address to receive the coins. Thank you for your patience.

           Regards,
           BitcoinGateway.com




1 of 1                                                                                                RAGGIO00339 6/7/18, 1:25 PM
Gmail - BitcoinGateway.com - BTC Transaction Complete                   https://mail.google.com/mail/u/0/?ui=2&ik=5948c6e8e8&jsver...

          Case: 25CI1:14-cv-00071-JAS              Document #: 232-9           Filed: 10/05/2018         Page 28 of 28


                                                                               Chris Raggio <chris.raggio@gmail.com>



         BitcoinGateway.com - BTC Transaction Complete
         1 message

         no-reply@bitcoingateway.com <no-reply@bitcoingateway.com>                           Thu, Dec 16, 2010 at 4:46 AM
         To: chris.raggio@gmail.com


           Dear Chris,
           Thank you for purchasing bitcoins at BitcoinGateway.com!
           500.00 BTC have been sent to the address labeled: Main

           Depending on congestion in the bitcoin network (outside our control), it will take anywhere from a few minutes
           to an hour for your address to receive the coins. Thank you for your patience.

           Regards,
           BitcoinGateway.com




1 of 1                                                                                                RAGGIO00340 6/7/18, 1:28 PM
Case: 25CI1:14-cv-00071-JAS    Document #: 232-10           Filed: 10/05/2018   Page 1 of 43




                             In The Matter Of:
                  Dr. Donald Raggio and Dr. Chris Raggio v
                     MTGOX, a sole proprietorship, et al




                   Jed McCaleb 30(b)6 Representative
                          November 17, 2016
            Jed McCaleb 30(b)6 Code Collective, LLC 11-17-16



                                Aspire Reporting, LLC
                                    P.O. Box 2605
                              Ridgeland, MS 39158-2605
                                   1.800.73.STENO




                                Original File cw111716 Jed McCaleb.txt
                              Min-U-Script® with Word Index
                                  Jed McCaleb
 Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX, a sole proprietorship, et al   Document #: 232-10          Filed: 10/05/2018 PageNovember 2 of 43 17, 2016
                                                          Page 1                                                          Page 3
   1     IN THE CIRCUIT COURT OF HINDS COUNTY, MISSISSIPPI          1                             INDEX
                      FIRST JUDICIAL DISTRICT
   2                                                                2   Style   . . . . . . . . . . . . . . . . . . . . .      1
       DR. DONALD RAGGIO
   3   DR. CHRIS RAGGIO                               PLAINTIFFS    3   Appearances   . . . . . . . . . . . . . . . . . .      2
   4   VS.                                CIVIL ACTION NO. 14-71    4   Index   . . . . . . . . . . . . . . . . . . . . .      3
   5   MTGOX, a sole proprietorship;                                5   Examination by Mr. Tyner . . . . . . . . . . . .       4
       MTGOX, INC., a Delaware Corporation;
   6   MT.GOX KK, a Japanese Corporation;                           6   Certificate of Deponent   . . . . . . . . . . . . 118
       TIBANE KK, a Japanese Corporation;
   7   MUTUM SIGILLUM, LLC, a Delaware                              7   Certificate of Court Reporter     . . . . . . . . . 119
       Limited Liability Company;
   8   CODE COLLECTIVE, LLC, a New York                             8
       Limited Liability Company;
   9   JED McCALEB, an Individual;                                  9
       MARK CARPELES, an Individual;
  10   JOHN DOES 1-5, and                                          10
       CORPORATE JOHN DOES 1-5                        DEFENDANTS
  11                                                               11
  12           ****************************************            12
  13         VIDEO DEPOSITION OF JED McCALEB, INDIVIDUALLY,        13
                   AND AS 30(B)(6) REPRESENTATIVE OF
  14                 DEFENDANT CODE COLLECTIVE, LLC                14
  15           ****************************************            15
  16              Taken at Forman, Watkins & Krutz,                16
                  200 South Lamar Street, Suite 100,
  17                    Jackson, Mississippi,                      17
                    on Thursday, November 17, 2016,
  18             beginning at approximately 10:00 a.m.             18
  19                                                               19
                ***************************************
  20                                                               20
                          CATHY M. WHITE, CCR
  21                Certified Court Reporter #1309                 21
                            Notary Public
  22                                                               22
  23                     ASPIRE REPORTING, LLC                     23
                         Post Office Box 2605
  24              Ridgeland, Mississippi 39158-2605                24
                             601.797.9240
  25                        1.800.73.STENO                         25

                                                          Page 2                                                          Page 4
   1                      A P P E A R A N C E S
                                                                    1        VIDEOGRAPHER: Good morning. This is the
   2
                                                                    2 videotaped deposition of Mr. Jed McCaleb taken by
   3   MITCHELL H. TYNER, ESQUIRE
       mitch@tynerlawfirm.com                                       3 counsel in the matter of Dr. Donald Raggio, et al.,
   4   CHARLES "BRAD" MARTIN, ESQUIRE
       cbradmartin@gmail.com                                        4 versus MTGOX, a Sole Proprietorship, et al. Today's
   5   Tyner Law Firm
       5750 I-55 North                                              5 date is November 17th, 2016. The time is now 10 a.m.
   6   Jackson, Mississippi 39211
                                                                    6 Counsel may now introduce themselves on the record.
       601.957.1113
   7                                                                7        MR. TYNER: I'm Mitch Tyner representing the
                  COUNSEL FOR PLAINTIFFS
   8                                                                8 Raggios.
   9   EDWIN S. GAULT, JR., ESQUIRE                                 9        MR. MARTIN: Brad Martin for the Raggios.
       Win.Gault@formanwatkins.com
  10   Forman, Watkins & Krutz                                     10        MR. GAULT: Win Gault for Jed.
       City Centre, Suite 100
  11   200 South Lamar Street                                      11        VIDEOGRAPHER: The court reporter may now
       Jackson, Mississippi 39201
  12   601.960.8600                                                12 swear in the witness.
  13              COUNSEL FOR DEFENDANTS                           13        (Witness sworn.)
  14
       VIDEOGRAPHER:      MATTHEW MAGEE
                                                                   14        MR. GAULT: Before we get started, there were
  15                                                               15 some e-mails and discussions about, you know, this
  16                                                               16 is -- this deposition is not limited in any way. Are
  17                                                               17 we in agreement on that?
  18                                                               18        MR. TYNER: Yes.
  19                                                               19        MR. GAULT: Okay. Thank you.
  20                                                               20               JED McCALEB,
  21                                                               21 having been duly sworn, was examined and testified as
  22                                                               22 follows:
  23                                                               23                EXAMINATION
  24                                                               24 BY MR. TYNER:
  25                                                               25    Q. Good morning Jed. May I call you Jed?

 Min-U-Script®                                        Aspire Reporting, LLC                                        (1) Pages 1 - 4
                                                         1.800.73.STENO
                                  Jed McCaleb
 Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX, a sole proprietorship, et al   Document #: 232-10          Filed: 10/05/2018 PageNovember 3 of 43 17, 2016
                                                      Page 5                                                        Page 7

   1     A. Sure, yeah.                                         1    Q. What programming class was it, if you
   2     Q. And I'm Mitch. We met a minute ago for the          2   remember?
   3   first time. Have you given a deposition before, Jed?     3    A. It was a long time ago. I don't remember the
   4     A. No, this is the first time.                         4   exact name of it. I think it was just kind of intro
   5     Q. Okay. I'm sure your lawyer's already told           5   to programming.
   6   you, it's relaxed, it's not like the courtroom.          6    Q. And things are moving fast, aren't they?
   7     A. Uh-huh.                                             7    A. Yeah.
   8     Q. And here, unlike in the courtroom, you can          8    Q. So when you finished high school, you started
   9   just ask if I -- I'm going to ask you some questions     9   college?
  10   that will be confusing. Just get me to -- just say,     10    A. That's right.
  11   "Stop. I don't understand what you're asking."          11    Q. Where did you go to college?
  12     A. Sure.                                              12    A. UC Berkeley.
  13     Q. Just be comfortable. If you need to stop,          13    Q. And you only went one semester?
  14   take a break to go the restroom, you know, it's a       14    A. Yes. I dropped out second semester.
  15   relaxed atmosphere here today, so ... Would you state   15    Q. Okay. And what did you do after that?
  16   your name for the record?                               16    A. I took a programming job in Connecticut, and
  17     A. Jed McCaleb.                                       17   then -- yeah.
  18     Q. Do you have a middle name, Jed?                    18    Q. For a company?
  19     A. No.                                                19    A. Uh-huh.
  20     Q. No?                                                20    Q. Who was that, what company?
  21     A. No.                                                21    A. I forgot the name of it. It's -- what's the
  22     Q. All right. Where were you born, Jed?               22   guy's name? I forget the guy's name. It was
  23     A. In Arkansas.                                       23   somebody's name, LLC, something.
  24     Q. Okay. And how old are you?                         24    Q. What kind of company was it?
  25     A. I'm 41.                                            25    A. They did sort of document conversion, like,

                                                      Page 6                                                        Page 8

   1    Q. Okay. Give me a brief educational                    1   they basic- -- it was pre-internet, so it was
   2   background.                                              2   basically like making -- you know, taking, like, text
   3    A. I went to college for about a semester and a         3   documents and making them, like, some linkable format,
   4   half. I already knew how to program, and I just          4   something like the internet, but it was a little bit
   5   started working in software.                             5   before the days of the internet, so it was a bit
   6    Q. Cool.                                                6   different, so ...
   7    A. Yeah.                                                7    Q. Okay. Were you -- and you were programming
   8    Q. Are there certain languages that you know how        8   there?
   9   to program in or --                                      9    A. Uh-huh, that's right.
  10    A. Yeah, quite a few. Yeah.                            10    Q. And so were you trying to create databases,
  11    Q. Okay. How did you learn that?                       11   and then tag these documents, or --
  12    A. Largely self-taught, some at school.                12    A. It was a system called Folio. I was like --
  13    Q. Did you go to high school in Arkansas?              13   sort of like a text -- it was sort of like the
  14    A. I did, uh-huh.                                      14   internet, but offline.
  15    Q. Did they teach you some programming classes         15    Q. Okay.
  16   in high school?                                         16    A. Yeah. It was, like, hyperlinked text
  17    A. I took a programming class at a university          17   documents.
  18   when I was in high school, yeah.                        18    Q. Okay.
  19    Q. Oh, okay.                                           19    A. But in the computer.
  20    A. But the high school, itself, doesn't teach a        20    Q. What year would that be?
  21   programming class.                                      21    A. That would be '94, '95, somewhere in there.
  22    Q. Okay.                                               22    Q. Okay. And how long did you stay with that
  23    A. Yeah.                                               23   company in Connecticut?
  24    Q. What University was that?                           24    A. Maybe six months maybe, something like that.
  25    A. University of Arkansas at Little Rock.              25    Q. What did you do after that?

 Min-U-Script®                                   Aspire Reporting, LLC                                       (2) Pages 5 - 8
                                                    1.800.73.STENO
                                  Jed McCaleb
 Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX, a sole proprietorship, et al   Document #: 232-10          Filed: 10/05/2018 PageNovember 4 of 43 17, 2016
                                                     Page 9                                                    Page 11

   1     A. Then I worked for a game company in Berkeley. 1      A. We did reporting for money managers. So if
   2     Q. Which one?                                        2 you wanted, you know -- it was basically, like,
   3     A. It's called Junglevision.                         3 reporting tools for asset managers, things like that.
   4     Q. Programming games?                                4  Q. Okay. So it would be, like, setting up
   5     A. Yeah, uh-huh.                                     5 accounts for the asset manager where they could report
   6     Q. Are there any specific games that you got to      6 to their clients?
   7   program that you recall?                               7  A. Yeah, so their clients could see, like, nice
   8     A. I think it was called, like -- I don't            8 charts and things like that, so ...
   9   remember the exact name, Space -- I don't know what 9     Q. Uh-huh. By then, they still weren't really
  10   they released the title. It was just called The Space 10 using the internet much, or not?
  11   Game when I was working on it, but I don't know what 11   A. It was early days, for sure. I mean, the
  12   the title they eventually released it under.          12 internet was around for sure, but ...
  13     Q. In a game like that, are there multiple          13  Q. But the stuff you were doing with Watson,
  14   programmers working on it, or is it normally one that 14 were you doing that online at that point?
  15   works -- does most of the work?                       15  A. We had a website, yeah.
  16     A. I mean, nowadays, there's definitely             16  Q. Okay. And so just you and one other guy
  17   multiple. Back then, there was, you know, sometimes 17 owned that company. Is that right?
  18   you would do it by yourself, sometimes there would be 18  A. That's right. I mean, we hired some
  19   multiple. This particular one was worked on by many 19 salespeople.
  20   people. I was the only one working on it at the time. 20  Q. Uh-huh.
  21     Q. Okay.                                            21  A. But, yeah, it was mainly just the two of us.
  22     A. Yeah.                                            22  Q. And it was called Watson?
  23     Q. And I'm sorry. What the name of that company 23      A. Watson Software, yeah.
  24   again?                                                24  Q. Software. Okay. Was it incorporated or an
  25     A. It's called Junglevision.                        25 LLC?


                                                    Page 10                                                    Page 12

   1     Q. Are they still around?                        1         A. I don't exactly remember. I believe it was
   2     A. I don't know.                                 2        an LLC, or -- I believe it was an S corp.
   3     Q. And that would have been probably around '96 3          Q. An S corp?
   4   or so?                                             4         A. I don't remember exactly.
   5     A. It was still probably, like, '95.             5         Q. That would be common back then, yeah.
   6     Q. '95?                                          6         A. Yeah.
   7     A. Yeah.                                         7         Q. And then how long did you guys run that
   8     Q. How long did you stay there?                  8        company?
   9     A. Again, probably only about six months, yeah.  9         A. I don't really remember. Maybe around a year
  10   I was -- during all this time, I would work on    10        or something. I don't know. Maybe longer.
  11   projects on my own, on my own games and things, so ... 11    Q. Who was the partner you had in the company?
  12    Q. What were you working on back then?                12    A. Christian Rudder.
  13    A. Just various computer games.                       13    Q. What's the last name?
  14    Q. Okay. Did you ever commercially produce a          14    A. Rudder.
  15   video game?                                            15    Q. Rudder, R-U-D-D-E-R?
  16    A. Not then. I did. Before Mt. Gox, I was             16    A. Yeah, uh-huh.
  17   working on a video game, but not back then.            17    Q. Okay. And how did you know Christian Rudder?
  18    Q. Okay.                                              18    A. I've known him since junior high and high
  19    A. Yeah.                                              19   school.
  20    Q. Where did you go after the programming?            20    Q. So he grew up in Arkansas, as well?
  21    A. Let's see. After that, I started a company         21    A. That's right.
  22   with a friend of mine in Boston called Watson          22    Q. What town did you say you grew up in?
  23   Software.                                              23    A. I was born in Fayetteville. I group up in
  24    Q. Okay. What did you guys do with Watson             24   Little Rock.
  25   Software?                                              25    Q. Okay. I remember, in college, going to the

 Min-U-Script®                                   Aspire Reporting, LLC                                  (3) Pages 9 - 12
                                                    1.800.73.STENO
                                  Jed McCaleb
 Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX, a sole proprietorship, et al   Document #: 232-10          Filed: 10/05/2018 PageNovember 5 of 43 17, 2016
                                                     Page 13                                                      Page 15

   1   Toad Suck Tourney in Arkansas.                           1   secure, and all this kind of stuff.
   2     A. Oh.                                                 2     Q. Okay.
   3          MR. GAULT: To the what?                           3     A. So we worked on that kind of stuff.
   4          MR. TYNER: Toad Suck Tournament. It was a         4     Q. So you were involved with hardware, too, then
   5   debate tournament.                                       5   at that point?
   6          THE WITNESS: Yeah, that sounds about right.       6     A. I was just doing the software stuff.
   7          MR. TYNER: I think it was in Little Rock.         7     Q. Okay.
   8   I'm not sure. Oh, goodness, that's a long time ago.      8     A. Because there was all this -- the software
   9   BY MR. TYNER:                                            9   tools to remotely administer the machine and to make
  10     Q. So did -- what did you do after -- or why did      10   sure everything was secure.
  11   you leave Watson?                                       11     Q. Okay. And how long were you there?
  12     A. Why did I leave? Basically, just -- it just        12     A. I think I was there -- I was there -- I think
  13   wasn't working as well as we were wanting it to work,   13   I was there for about a year.
  14   so I left to do other things. And I believe, after I    14     Q. Okay. Have we gotten into the 2000s now?
  15   left, I went to Silicon Valley and worked at a          15     A. This is -- I stopped working there around, I
  16   startup.                                                16   believe, '98 or '99. Must have been '98 probably.
  17     Q. Okay.                                              17     Q. Okay.
  18     A. I think that's the order of events. It's           18     A. Yeah, or '99, somewhere in there.
  19   hard to remember. There was a lot of moving around      19     Q. Where did you go from there?
  20   back then.                                              20     A. Then I started another project on my own
  21     Q. So you were working for what kind of startup       21   called eDonkey2000, which was a file-sharing program.
  22   when you went to Silicon Valley?                        22    Q. Okay. And that was around '99 or 2000?
  23     A. They basically did remote administration of        23    A. I think I released it in '99.
  24   computers. So, yeah, it was, again, programming to do   24    Q. Okay. And what did eDonkey; what was its
  25   with software to help remotely administer computers.    25   purpose?

                                                     Page 14                                                      Page 16

   1    Q. What was the name of that startup?                  1      A. Basically, it allowed you to -- to share
   2    A. It's called Everdream.                              2    files without going through a central server. So it
   3    Q. Everdream?                                          3    was like a peer-to-peer network, similar to
   4    A. Uh-huh.                                             4    BitTorrent, something like that, so ...
   5    Q. Is it still around?                                 5      Q. And you released that yourself. Right?
   6    A. No.                                                 6      A. That's right.
   7    Q. No?                                                 7      Q. Were you the 100 percent owner of that?
   8    A. No.                                                 8      A. I was at first. Eventually, I brought on
   9    Q. We're proud of somebody that does that here         9    someone to be CEO, and then he owned part of it.
  10   in town called Joel Bomgar. I don't know if you've     10      Q. And they got part of it?
  11   seen the Bomgar company or not.                        11      A. Yeah.
  12    A. Huh-uh.                                            12      Q. Who was that the?
  13    Q. But he started that in college, and it's           13      A. Sam Yagan.
  14   doing quite well. But it was remote access?            14      Q. Spell Yagan.
  15    A. Yeah.                                              15      A. Y-A-G-A-N.
  16    Q. And it's supposed to be secure remote access?      16      Q. Okay. And then was that a -- did you make
  17    A. Yeah.                                              17    money with eDonkey?
  18    Q. Is that the same thing we're talking about,        18      A. We made some money, yeah.
  19   where you could remote in and maybe work on somebody's 19      Q. How did you do that?
  20   machine or --                                          20      A. How did we make money?
  21     A. Basically, it would -- it was sort of like        21      Q. Yeah. How did you get paid?
  22   they would lease the computers to you so you wouldn't 22       A. There was ads, and we asked people to pay us,
  23   just -- it would be more of a commodity rather than 23       so ...
  24   you own the machine, they would own it, and then they 24       Q. Okay. Is it kind of one of those volunteer
  25   make sure everything was patched, and maintained, and 25     payments, if you use the software, maybe donate?

 Min-U-Script®                                    Aspire Reporting, LLC                                   (4) Pages 13 - 16
                                                     1.800.73.STENO
                                  Jed McCaleb
 Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX, a sole proprietorship, et al   Document #: 232-10          Filed: 10/05/2018 PageNovember 6 of 43 17, 2016
                                                     Page 17                                                       Page 19

   1     A. Well, it would remove the ad, and it was,           1    A. It's kind of related, but, you know.
   2   like, the pro version.                                   2    Q. So probably around 2008 is when you closed
   3     Q. Oh, okay.                                           3   that?
   4     A. So it had a couple other -- it was like a           4    A. No, it was later. It was -- it basically was
   5   freemium model kind of thing.                            5   winding down, like, slightly before I started Mt. Gox.
   6     Q. I gotcha. And was that kind of your -- was          6    Q. Okay.
   7   that your full-time work at that point?                  7    A. So around 2009.
   8     A. Oh, yeah, uh-huh.                                   8    Q. And you said there were some other people
   9     Q. How long did you continue with eDonkey?             9   involved?
  10     A. I believe it was six years or something like       10    A. One other person, yeah.
  11   that.                                                   11    Q. Who was that?
  12     Q. Uh-huh.                                            12    A. Chris Nojima.
  13     A. I think we closed it in 2005, 2004, somewhere      13    Q. Nojima?
  14   in there. 2005, I think, or maybe in 2006. I don't      14    A. Uh-huh.
  15   remember exactly.                                       15    Q. Japanese maybe?
  16     Q. Okay. Why did you close it?                        16    A. He's half Japanese, yeah.
  17     A. Why did we close it? Basically, we had run         17    Q. And so y'all just -- you just shut the place
  18   it for a long time. We were kind of tired of doing      18   down. Is that --
  19   it. There was -- the recording industry was, like,      19    A. That's right, yeah.
  20   threatening us. So we just -- rather than fight them,   20    Q. Were there a lot of employees?
  21   we decided to shut down.                                21    A. Well, it was -- I think we had hired maybe
  22     Q. So what did you do when you shut down              22   one other person. There was a lot of contractors,
  23   eDonkey?                                                23   yeah. Basically just gave the site to someone that
  24     A. I took some time off. I worked on various          24   wanted to run it.
  25   other projects, kind of exploring what my next thing    25    Q. Oh, okay.

                                                     Page 18                                                       Page 20

   1   would be. Eventually, I made this online game, and it    1    A. So it's still up, but we're not running it
   2   was like a massive multiplayer online game.              2   anymore.
   3    Q. Oh, cool. What was the name of that?                 3    Q. I see. Is it still going today?
   4    A. It's called The Far Wilds.                           4    A. It is still going, yeah. He's still
   5    Q. And was that commercially viable?                    5   maintaining it.
   6    A. It may have -- I mean, it probably could have        6    Q. What did you do after that?
   7   sustained us. It didn't -- it wasn't, like, as much      7    A. After that, I started Mt. Gox.
   8   of a success as I would have liked it to be, but I       8    Q. How did you get involved with Mt. Gox?
   9   probably could have kept doing it. But at some point,    9    A. How'd I get involved with it?
  10   there's, like, a, you know, high opportunity cost.      10    Q. Yeah.
  11    Q. So about how long did you work on that?             11    A. Well, I mean, I wrote it. I mean, I just
  12    A. Oh, jeez. I want to say two or three years.         12   created it.
  13    Q. And did you have a partner in --                    13    Q. Okay. And what was its purpose?
  14    A. Uh-huh.                                             14    A. At that time, there wasn't a good way to buy
  15    Q. -- The Wilds? Is it called the Wild?                15   and sell bitcoins. So it was a way to do that, allow
  16    A. The Far Wilds.                                      16   people to do that.
  17    Q. The Far Wilds.                                      17    Q. I've read something about -- what do the
  18    A. Uh-huh. Yeah, I did.                                18   initials stand for?
  19    Q. Was it -- there was a book when I was a kid I       19    A. Magic: The Gathering Online Exchange.
  20   used to love.                                           20    Q. Yeah. Why did you choose that?
  21    A. The Wild Things?                                    21    A. It was a domain I had left over from one of
  22    Q. Wild Things. That's it. Was it based on             22   these projects after eDonkey that I had done.
  23   Wild Things?                                            23    Q. Uh-huh.
  24    A. No.                                                 24    A. It was a Magic: The Gathering trading site,
  25    Q. Okay.                                               25   and I just had the domain left. So I didn't want to

 Min-U-Script®                                   Aspire Reporting, LLC                                     (5) Pages 17 - 20
                                                    1.800.73.STENO
                                  Jed McCaleb
 Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX, a sole proprietorship, et al   Document #: 232-10          Filed: 10/05/2018 PageNovember 7 of 43 17, 2016
                                                      Page 21                                                       Page 23

   1   buy a new one, so I just used that one.                   1     A. Yeah.
   2    Q. Okay.                                                 2     Q. -- the cards? And was there any money going
   3         MR. GAULT: Excuse me. What did it stand             3   through there, or was it just the cards being traded
   4   for?                                                      4   by --
   5         THE WITNESS: Magic: The Gathering Online            5     A. It was just the cards, yeah.
   6   Exchange, which is a card name.                           6     Q. Okay. So you couldn't just go on there and
   7   BY MR. TYNER:                                             7   buy a card?
   8    Q. It's a card game?                                     8     A. I mean, they have these things called event
   9    A. Yeah.                                                 9   tickets, which are -- you can buy for money, but you
  10    Q. And how long -- when you first bought that           10   buy them from the Magic company, and then you can
  11   domain, did you get it up as an exchange for the         11   trade these event tickets for cards.
  12   cards?                                                   12     Q. Okay. So the event ticket is like another
  13    A. I did, yeah.                                         13   currency?
  14    Q. Okay. And about when was that that you               14     A. Yeah. Essentially like a digital currency
  15   started it?                                              15   kind of thing.
  16    A. That was, I don't know, maybe 2007 or                16     Q. And then -- okay. So it would be easy to
  17   something. Yeah.                                         17   exchange money --
  18    Q. So you ran it for the online -- or the               18     A. Right.
  19   gaming?                                                  19     Q. -- for the digital card?
  20    A. Maybe 2004, 20- --                                   20     A. Right.
  21    Q. Magic: The Online --                                 21     Q. How interesting.
  22    A. Yeah. I didn't run it very long.                     22     A. Yeah.
  23    Q. -- Gaming Exchange?                                  23     Q. And so that -- about how long did you have it
  24    A. Yeah. Basically, you know, I made it just to         24   as the trading --
  25   kind of see -- yeah, just kind of -- because, you        25     A. I honestly don't remember. It was probably

                                                      Page 22                                                       Page 24

   1   know, it was more just kind of like a hobby experiment    1   just a few months.
   2   kind of thing, so ...                                     2    Q. Oh, not long at all?
   3     Q. Okay. How did that work? I mean, I don't             3    A. Yeah. It ended up -- like I said, I just
   4   understand that game or anything.                         4   made it as a hobby, and it started to become kind of a
   5     A. Right.                                               5   hassle, so I just closed it down.
   6     Q. Just --                                              6    Q. Okay. How many accounts did you end up with
   7     A. How did it work technically?                         7   on there --
   8     Q. Yeah. No. What was the game about, and why           8    A. Oh, man, I really don't remember.
   9   was there a need for an exchange?                         9    Q. -- for the Magical cards?
  10     A. So Magic is a physical game, but with cards         10    A. I don't remember.
  11   that you can trade, and everyone can have their own      11    Q. Have you got any idea if it was a hundred or
  12   cards that they collect. They've made an online          12   a thousand, 10,000?
  13   version of it where you have your online collection of   13    A. I mean, I would guess around 500 or
  14   cards. And in the online version, it's very              14   something.
  15   cumbersome to trade the cards around. So I made a        15    Q. Okay.
  16   little bot that would log into the site and allow        16    A. Yeah.
  17   people to trade cards with it, so ...                    17         MR. GAULT: So let's don't guess. Either you
  18     Q. Okay.                                               18   know it or you don't.
  19     A. You know, just to make it easier to trade.          19    A. I don't know it, but, you know.
  20     Q. Did you make money in that exchange?                20   BY MR. TYNER:
  21     A. I didn't really make money. I mean, I wasn't        21    Q. But it would be less than a thousand you
  22   trying to. It was more just, as I said, just like a      22   think?
  23   hobby, kind of like for fun kind of thing.               23    A. I mean, I don't really remember. It could be
  24     Q. Where the people had -- would they sign up          24   more, but ...
  25   accounts so they could trade --                          25    Q. And about when did you stop -- did it close

 Min-U-Script®                                    Aspire Reporting, LLC                                    (6) Pages 21 - 24
                                                     1.800.73.STENO
                                  Jed McCaleb
 Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX, a sole proprietorship, et al   Document #: 232-10          Filed: 10/05/2018 PageNovember 8 of 43 17, 2016
                                                      Page 25                                                      Page 27

   1   down, and you just -- and they stopped all the trading    1     Q. Okay. So you took down the website entirely
   2   for the cards?                                            2   at that point?
   3     A. Yeah. I stopped writing the bot that was --          3     A. I'm pretty sure I did, yeah.
   4   that you would trade through, so ...                      4     Q. Okay. And so how long was it dormant before
   5     Q. All right. And I don't know. What is a bot?          5   you started, kind of reinitialized Mt. Gox for
   6     A. Basically, it's a little piece of software           6   bitcoin?
   7   that's connecting to their -- to this Magic online        7     A. The domain? I mean, well, depending on when
   8   site and doing the trading. Right? So it's this,          8   -- I mean, I started Mt. Gox for bitcoin in 2010. So
   9   like, automated trader kind of thing.                     9   however many -- depending on when I stopped the
  10     Q. Okay.                                               10   trading card site, so ...
  11     A. So, yeah.                                           11     Q. And do you know about when that was?
  12     Q. But that wouldn't require much of your time,        12     A. When I stopped the trading card site?
  13   would it, or would it?                                   13     Q. Uh-huh.
  14     A. Well, it does if it breaks, or --                   14     A. Like I said, I started it in 2006, 2007,
  15     Q. Okay.                                               15   2008, somewhere in there.
  16     A. -- like, you know, there's -- or people have        16     Q. Okay.
  17   issues, like, things don't work right. But, yeah.        17     A. I think.
  18     Q. Okay. So did you charge for them to have            18     Q. So what did you do between the time that you
  19   accounts on there?                                       19   were doing the trading cards for Magic: The Online
  20     A. No, I didn't charge for them having accounts.       20   Gaming Exchange until you went and kind of
  21   No.                                                      21   reinitialized Mt. Gox for bitcoin?
  22     Q. Okay. And when made a trade, did you make a         22     A. Well, that's when I was making The Far Wilds,
  23   little money on the trade or ...                         23   my online game.
  24     A. I don't remember if I was charging commission       24     Q. Okay.
  25   or not.                                                  25     A. Yeah.

                                                      Page 26                                                      Page 28

   1     Q. Okay. How were you supporting yourself               1    Q. All right. And that was working for another
   2   financially then at that time?                            2   company. Right? Or no. That was yours.
   3     A. I had money from eDonkey.                            3    A. That was me, yeah.
   4     Q. Okay. Did you sell eDonkey?                          4    Q. Okay. And so that was probably a two- or
   5     A. I didn't, no.                                        5   three-year period.
   6     Q. But you had accumulated some --                      6    A. Uh-huh.
   7     A. We had benefit --                                    7    Q. Is that right?
   8     Q. Okay. So from -- about when do you think you         8    A. Yeah.
   9   stopped the gaming cards on Mt. Gox?                      9    Q. Okay. And, you know, sometimes I'll have to
  10     A. About when? Like I said, it was -- I don't          10   get you -- we normally do say, "Uh-huh," and, "Huh-
  11   remember exactly when I started it. It was -- but I      11   uh," and it's hard to put down. I'll get you to say
  12   stopped, you know, a few months after that.              12   "Yes," and, "No," or affirmative or something.
  13     Q. Within a few months?                                13    A. Sure. Okay.
  14     A. Yeah.                                               14    Q. It's hard, when you read a transcript, to
  15     Q. Okay. And so then Mt. Gox was just a dormant        15   know what you meant. So were you still working on
  16   domain?                                                  16   your game when you reinitiated Mt. Gox to do bitcoin,
  17     A. Uh-huh.                                             17   or had you completed that? Were you done with it?
  18     Q. And you -- I guess you were hosting it              18     A. I wasn't working on it anymore, no.
  19   somewhere. Did you have your own server that you kept    19     Q. Okay. And then how did you get involved in
  20   it on?                                                   20   bitcoin?
  21     A. I mean, you just -- it was parked at a              21     A. So, I read an article on Slashdot and found
  22   registrar.                                               22   it very interesting.
  23     Q. Oh, okay.                                           23     Q. Did you start mining any bitcoin?
  24     A. You don't have to have a server. Right? You         24     A. No.
  25   just pay for the name.                                   25     Q. Okay. And so it was in 2010 that you started

 Min-U-Script®                                    Aspire Reporting, LLC                                    (7) Pages 25 - 28
                                                     1.800.73.STENO
                                  Jed McCaleb
 Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX, a sole proprietorship, et al   Document #: 232-10          Filed: 10/05/2018 PageNovember 9 of 43 17, 2016
                                                      Page 29                                                       Page 31

   1   the exchange backup, or the domain name MTGOX?            1     Q. How was that?
   2     A. That's right.                                        2     A. You could find people in the forum. I think
   3     Q. Is that right? And did you use the -- some           3   there was some other exchange that wasn't that good
   4   of the same software that you had already created for     4   that you could use.
   5   the magical card exchange, or was it just a complete      5     Q. Okay. What was that other exchange?
   6   do-over and just used that domain name?                   6     A. I don't remember the name.
   7     A. I don't think I used any significant amount          7     Q. Was it in the U.S.?
   8   of software from it.                                      8     A. It was.
   9     Q. So it was pretty much a fresh start, and you         9     Q. Okay. Do you remember what city it was in?
  10   just used that domain name?                              10     A. I don't.
  11     A. That's right.                                       11     Q. Did you buy any bitcoin through it, through
  12     Q. Okay. So about when did you become                  12   the other exchange?
  13   interested in bitcoin?                                   13     A. I don't believe so.
  14     A. I believe the Slashdot article was in August,       14     Q. Okay. But you -- one of your motivations for
  15   something like that.                                     15   the exchange was so that you would have an opportunity
  16     Q. Of '10?                                             16   to purchase bitcoin yourself?
  17     A. 2010.                                               17    A. That's right.
  18     Q. 2010?                                               18    Q. Okay. And you weren't interested in mining
  19     A. Uh-huh.                                             19   at that time?
  20     Q. And so then you started programming to create       20    A. No.
  21   the exchange pretty soon thereafter. Is that --          21    Q. Why not?
  22     A. That's right.                                       22    A. Mining seems like -- well, if you're
  23     Q. -- right? Okay. And how long did it take            23   interested in bitcoin and want to buy bitcoin, it
  24   you to program that and get it live?                     24   seems easier just to buy them than mine them.
  25     A. I believe it was a couple of weeks.                 25    Q. And what was the price of bitcoin when you

                                                      Page 30                                                       Page 32

   1    Q. Okay. So by August, September, you had                1   put Mt. Gox up?
   2   Mt. Gox up and running for --                             2     A. I mean, there wasn't a good price established
   3    A. I believe so.                                         3   just because there wasn't a good market for it. So
   4    Q. -- bitcoin exchange?                                  4   it's hard to say what the price was.
   5          MR. GAULT: Do me a favor. All right? Wait          5     Q. Okay. Did you eventually -- were you able to
   6   until he finishes his question, because you're kind of    6   purchase bitcoin?
   7   jumping in there before he quite gets through.            7     A. I was.
   8          THE WITNESS: Okay.                                 8     Q. Did you -- how much, how many bitcoin did you
   9          MR. GAULT: And I told you, it happens all          9   purchase?
  10   the time. Right?                                         10          THE WITNESS: Do I have to answer that?
  11          THE WITNESS: Sure.                                11          MR. GAULT: You mean, just in general,
  12          MR. GAULT: So just let him make sure he's         12   forever, or what?
  13   done with his question, and then you answer it.          13          MR. TYNER: Yeah.
  14          THE WITNESS: Okay.                                14          MR. GAULT: Can we take a break?
  15   BY MR. TYNER:                                            15          MR. TYNER: Sure.
  16    Q. So within a few weeks of you reading this            16          MR. GAULT: I want to talk to him about that.
  17   article, you decided that there may be a need for the    17          MR. TYNER: I'm going to object to you
  18   exchange. Is that accurate? What made you put up the     18   talking to him about that.
  19   exchange?                                                19          MR. GAULT: Okay.
  20    A. Well, I wanted to buy some bitcoins, and             20          MR. TYNER: He's under oath right now, and
  21   there wasn't a good way to do it. I figured other        21   we're not going to have conferences --
  22   people might have the same issue.                        22          MR. GAULT: Okay. I instruct him not to
  23    Q. Okay. Was there any way of buying bitcoin            23   answer. So you can ask another question.
  24   before you put Mt. Gox up?                               24          MR. TYNER: Okay.
  25    A. Yes.                                                 25   BY MR. TYNER:

 Min-U-Script®                                    Aspire Reporting, LLC                                    (8) Pages 29 - 32
                                                     1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  10 of 43 17, 2016
                                                       Page 33                                                       Page 35

    1     Q. Was Mt. Gox -- did you end up having a lot of    1        Q. All right. That reminds me, what was Code
    2   accounts quickly on Mt. Gox?                          2       Collective?
    3     A. I mean, I don't know what -- what do you mean    3        A. Code Collective was the company that made The
    4   by "a lot"?                                           4       Far Wilds.
    5     Q. Well, in the -- let's just say you started it    5        Q. I'm -- oh, okay.
    6   in about August or September of 2010. By the first of 6        A. The game, yeah.
    7   the year, how many accounts had you accumulated?      7        Q. All right. And so you had several wallets to
    8     A. I don't remember the number of accounts.         8       receive the bitcoin. Is that correct?
    9     Q. Okay.                                            9        A. That's right.
   10     A. No.                                             10        Q. So the individual did not have a wallet on
   11     Q. Was it over a thousand?                         11       Mt. Gox. Is that right?
   12     A. Yes.                                            12        A. That's right.
   13     Q. Was it over 10,000?                             13        Q. And then you just programmed it so that they
   14     A. I don't remember.                               14       would have basically an account that would do debits
   15     Q. Over 5,000?                                     15       and credits to the account. Is that correct? Even
   16     A. I don't remember that, either.                  16       though the -- they didn't -- they didn't have access
   17     Q. Tell me how that would work. How would you      17       to the wallet. Correct?
   18   sign up to buy on Mt. Gox?                           18        A. They did not have access to the wallet.
   19     A. You would go and register. You'd have to        19        Q. Okay. And so how, if they wanted to move
   20   enter your e-mail address, and, you know, user name, 20       bitcoin, how were they able to do that?
   21   and create a password, and then you had an account.  21        A. On the website, they could request a
   22   And if you wanted to buy bitcoin, you would have to  22       withdrawal, and then would give a bitcoin address that
   23   send money through various ways to Mt. Gox, and then 23       they wanted their bitcoin sent to, so ...
   24   at that point, you'd have money on the exchange, and 24        Q. Okay. And on your end, what would you do
   25   then you can buy bitcoin. If you wanted to sell      25       when they requested bitcoin?

                                                       Page 34                                                       Page 36

    1   bitcoin, then you would get a bitcoin address, and you    1     A. If they were logged in and the request was
    2   could send bitcoin to that address, and then you could    2   legitimate, we had -- and it was below the daily
    3   put up an order to buy and sell, things like this, so     3   limit, then they could send the bitcoin.
    4   ...                                                       4     Q. Okay. So what I'm asking is, was there a
    5     Q. When somebody opened an account on Mt. Gox,          5   human in between the transaction?
    6   did they -- and they purchased bitcoin, where would       6     A. No.
    7   the bitcoin go? Did they have a wallet? Was that          7     Q. Okay. So it was automatic? You'd programmed
    8   automatically created when they created an account?       8   it to do that. Is that --
    9     A. So there was -- you're saying when they              9     A. That's right, yeah.
   10   opened an account and put dollars in?                    10     Q. Okay. And you said there was a limit?
   11     Q. Yes.                                                11     A. Yeah. There was a daily limit of a thousand
   12     A. And then they -- then they went and bought          12   dollars that you could withdraw.
   13   bitcoin?                                                 13     Q. Okay. And what was the purpose of that?
   14     Q. Yes.                                                14     A. To prevent any kind of -- if someone's
   15     A. So it would go into -- Mt. Gox had a few            15   account is compromised, to prevent any kind of --
   16   different wallets that were owned by it, the company     16   like, to prevent -- to limit the size of the problem,
   17   that would hold the bitcoin.                             17   basically.
   18     Q. Okay.                                               18     Q. How would people get money into their account
   19     A. Yeah.                                               19   on Mt. Gox?
   20     Q. And who was the company?                            20     A. They could use a few different ways. They
   21     A. Well, at first, it was me, and then I later         21   could use PayPal, they could wire me money, they could
   22   sold it, so then it wasn't me.                           22   use this thing called Liberty Reserve, and maybe there
   23     Q. Okay. So was there a company name? Was it           23   were some other ways, as well.
   24   just you individually?                                   24    Q. What was Liberty Reserve?
   25     A. It was just me individually, yeah.                  25    A. It was this -- I don't know how you describe

  Min-U-Script®                                    Aspire Reporting, LLC                                     (9) Pages 33 - 36
                                                      1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  11 of 43 17, 2016
                                                       Page 37                                                       Page 39

    1   it. It's basically like PayPal, yeah.                     1   were?
    2     Q. Is it a U.S. company, as well?                       2     A. You could ask Mark. He would probably know.
    3     A. I think they were based in Costa Rica.               3   I mean, that's the only other person that would know,
    4     Q. So let's say I opened up an account, and I           4   I think.
    5   wanted to put money in, and I was going to use Liberty    5     Q. And was -- besides just wanting to buy
    6   Reserve. How would I do that?                             6   bitcoin yourself, was there a financial -- hopefully,
    7    A. You would -- basically, we had an address             7   a profit- -- it would be a profitable exchange? Was
    8   that you could go into your Liberty Reserve wallet and    8   there a profit motive?
    9   say, I want to send X amounts of dollars to this          9     A. Not that much, honestly. I mean, it was
   10   address, and then we would see the transaction and       10   still very early in the time of bitcoin, so it was
   11   credit your account.                                     11   totally unclear if it would take off at all. Like,
   12    Q. Okay. So the money -- so the money would             12   what it's done now, I think, has exceeded, like,
   13   come to Mt. Gox from Liberty?                            13   everybody's expectations at that point. So, you know,
   14    A. That's right.                                        14   it was more just as a -- again, like, it was similar
   15    Q. How would I get money to Liberty?                    15   to the first Mt. Gox project, where it was just kind
   16    A. I don't remember how you would get Liberty           16   of a hobby into something that seemed cool to do.
   17   Reserve money.                                           17     Q. Okay. Well, what motivated you to sell it?
   18    Q. Why didn't you just take credit cards?               18     A. I -- well, a few things. I mean, it's -- it
   19    A. Because with credit cards, you can always            19   ended up being a lot of work to run. It's not that
   20   charge them back. So it's a problem if somebody buys     20   interesting of a thing to run. It's just a -- it's
   21   a bunch of bitcoin on a credit card and then charges     21   simple. Like, I like working on, like, hard,
   22   their credit card back, so we don't get the money, but   22   technical problems, and it's not that. So it wasn't
   23   then, now, they have the bitcoin.                        23   interesting.
   24     Q. I gotcha. Let's see. When did you sell off          24     Q. You were bored?
   25   most of Mt. Gox?                                         25     A. Yeah, yeah.

                                                       Page 38                                                       Page 40

    1     A. It was February 5th or 6th, 7th.                     1     Q. Were you making money with it when you sold
    2     Q. Okay. So you really only had it under your           2   it?
    3   complete control for five --                              3     A. It was profitable, yeah.
    4     A. Yeah, I think was --                                 4     Q. But boring?
    5     Q. -- months?                                           5     A. Yeah, yeah.
    6     A. -- around five months, yeah.                         6     Q. The -- how did you meet my client, Chris
    7         MR. GAULT: Let him finish his question.             7   Raggio?
    8         THE WITNESS: I'm sorry.                             8     A. I think the first time I met him was at a
    9         MR. TYNER: He's helping. I'm not trying to          9   bitcoin conference in New York.
   10   trick him.                                               10     Q. Okay. And about when was that?
   11         MR. GAULT: I understand. I'm not saying you        11     A. I believe it was summer of 2012.
   12   are. I just want him to have a little space. Happens     12     Q. Okay. So it was sometime after he had been
   13   to everybody, by the way. Everybody does that, so ...    13   purchasing bitcoin --
   14   BY MR. TYNER:                                            14     A. That's right.
   15     Q. When you sold it, how many accounts were            15     Q. -- through your exchange?
   16   there?                                                   16     A. Yeah.
   17     A. I don't remember.                                   17     Q. Okay. How did you guys -- how did it come
   18     Q. You don't have any idea? Twenty-five                18   about that he bought bitcoin through Mt. Gox?
   19   thousand?                                                19     A. He e-mailed me and said, "I want to buy
   20     A. It was less than 25,000, but I don't remember       20   bitcoin," and just asked me the -- what he should do
   21   the exact number.                                        21   to do it.
   22     Q. Was it more than 10,000?                            22     Q. Okay. And so tell me how that transaction
   23     A. I don't think so, but, you know, it was a           23   took place. Was it more than -- well, back up. Did
   24   long time ago.                                           24   he have more than one transaction, or was it just one?
   25     Q. How would I find out how many accounts there        25     A. One transaction -- like, one deposit of money

  Min-U-Script®                                     Aspire Reporting, LLC                                  (10) Pages 37 - 40
                                                       1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  12 of 43 17, 2016
                                                       Page 41                                                      Page 43

    1   onto Mt. Gox or --                                        1     Q. Did you have different percentages for
    2    Q. Yeah. How many times did he send money?               2   different accounts?
    3    A. I don't remember how many times he sent               3     A. I believe so. I believe there was some
    4   money. I'm pretty sure it was more than one time,         4   people that we designated as -- I mean, some
    5   though.                                                   5   relationships we had that we would give them a better
    6    Q. Okay. Do you remember the amounts?                    6   percentage.
    7    A. Not exactly. You know, I don't remember               7     Q. Okay. And you don't remember what the
    8   exact amounts. It was, you know, in the tens of           8   standard percentage was?
    9   thousands, I think.                                       9     A. No. I mean, I want to say it was around 1
   10    Q. Was that significant at that time?                   10   percent, but I don't remember if that's -- it's
   11    A. It was on the higher end of people, yeah, for        11   somewhere in that order.
   12   sure.                                                    12     Q. How long was it after you put Mt. Gox back up
   13    Q. But there were some that were spending more          13   to trade bitcoin before it was profitable?
   14   than that?                                               14     A. I'm not sure. I'm not sure.
   15    A. Yeah. He wasn't the highest.                         15     Q. When you put Mt. Gox back up, did you have
   16    Q. Okay. In the top -- would you say it was in          16   the physical server yourself, or did you have it
   17   the top 10 or 20 people buying it?                       17   hosted somewhere?
   18    A. Probably, yeah.                                      18     A. No, it was hosted.
   19    Q. Okay. So it would be somebody you would              19     Q. Who was hosting it?
   20   remember?                                                20     A. I believe it was Amazon.
   21    A. Yeah. I mean, I knew who he was.                     21     Q. And is that who you have the domain parked
   22    Q. It was a fairly significant amount --                22   with, as well?
   23    A. Yeah.                                                23     A. No.
   24    Q. -- being purchased?                                  24     Q. Who was that that it was parked with?
   25    A. Yeah.                                                25     A. The domain registrar?

                                                       Page 42                                                      Page 44

    1    Q. And so you did purchase bitcoin on his                1    Q. Yeah.
    2   behalf?                                                   2    A. It's DirectNIC.
    3    A. I didn't, no.                                         3    Q. Do you know where the server was physically
    4    Q. Okay. How did the transaction go down?                4   located at Amazon that you --
    5    A. The way Mt. Gox works is people deposit               5    A. I don't remember which data center it was.
    6   money, and people deposit bitcoins, and then they put     6    Q. Did it take up much space?
    7   up offers saying, I'm willing to buy bitcoins at this     7    A. The server?
    8   price, I'm willing to sell bitcoins at this price, and    8    Q. No, no. How much space did you use to run
    9   then if there's a cross, like, in the market, if          9   Mt. Gox?
   10   there's a cross, then there's a trade. Right?            10    A. Space in what sense?
   11    Q. Yes.                                                 11    Q. In the size.
   12    A. So the operators of Mt. Gox are never                12    A. Like?
   13   involved in the trade. It's just between individuals,    13    Q. Gigs.
   14   so ...                                                   14    A. Oh, I have no idea. I don't know.
   15    Q. Okay. And then how would MT- -- how would            15    Q. Did you have an office for Mt. Gox?
   16   you get paid when they had a transaction?                16    A. No.
   17    A. So, there's a -- there was a commission on           17    Q. So you would just run it out of your home?
   18   the transactions.                                        18    A. That's right.
   19    Q. Okay. What was the amount of commission?             19    Q. Okay. Where was your home at that time?
   20   Was it a percentage of the amount of the trade or --     20    A. When I started it, my home was in Patterson,
   21    A. Yeah, it was a percentage of the trade.              21   New York. Sometime when I was running it, I moved to
   22    Q. And what was that percentage amount?                 22   Costa Rica for a bit, yeah.
   23    A. I don't remember the percentage. I don't             23    Q. Were you working on your gaming, game
   24   remember. I just don't remember. It was a long time      24   project, The Wild, while you were in New York?
   25   ago. I just don't remember percentage.                   25    A. I was, yeah.

  Min-U-Script®                                    Aspire Reporting, LLC                                  (11) Pages 41 - 44
                                                      1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  13 of 43 17, 2016
                                                      Page 45                                                      Page 47

    1     Q. How long were you in New York?                      1    Q. Mark Karpeles. Where did you meet Mark?
    2     A. I think I was in New York about nine years.         2    A. I've never met Mark.
    3     Q. And where in New York?                              3    Q. How did it come about that you sold Mt. Gox
    4     A. Mainly New York City. The last year, I              4   to Mark?
    5   moved, or last two years maybe, I moved to Patterson,    5    A. I had contracted Mark to do some integration
    6   New York, which is a bit outside.                        6   with a bank in Europe for me, so you could deposit
    7     Q. Okay.                                               7   money in Mt. Gox with this European bank. And, you
    8     A. Yeah.                                               8   know, like I said, I was wanting to stop running
    9     Q. A bit outside the city?                             9   Mt. Gox. I didn't want it to just go away because
   10     A. Uh-huh, yeah.                                      10   people were depending on it, so I wanted someone else
   11     Q. So in about August, you started the bitcoin        11   to take it over. He was big in the bitcoin world, so
   12   exchange, and you were in New York. Right?              12   I -- you know, so I asked if he would want to take it
   13     A. That's right.                                      13   over, and he did, so ...
   14     Q. And then sometime, you moved to Costa Rica?        14     Q. When you went to Costa Rica, isn't that where
   15     A. That's right.                                      15   you said Liberty was located?
   16     Q. Was that before the first of the year?             16     A. It is, yeah.
   17     A. Must have been, yeah.                              17     Q. Do you know the guys that had it?
   18     Q. What made you go to Costa Rica?                    18     A. No.
   19     A. It's much warmer. We had two little kids.          19     Q. Did you -- you never had interaction with
   20   It was easier to raise them there than in New York.     20   them while you were in Costa Rica?
   21     Q. Were you married at that time?                     21     A. No. I e-mailed them one time, but I didn't
   22     A. Was I married? No.                                 22   get any significant response.
   23     Q. I'm sorry?                                         23     Q. Okay. After you sold Mt. Gox -- that would
   24     A. No.                                                24   have been February. Right?
   25     Q. Okay. Have you ever been married?                  25     A. That's right.

                                                      Page 46                                                      Page 48

    1    A. No.                                                  1     Q. Then what did you do?
    2    Q. And is the mother of your children, is it one        2     A. Then I started thinking about other projects,
    3   mother?                                                  3   other things to work on that would be more
    4    A. That's right, yes.                                   4   interesting.
    5    Q. And you have two children?                           5     Q. Did you work on anything while you were still
    6    A. Yep.                                                 6   in Costa Rica?
    7    Q. Okay. And what is her name, the mother of            7     A. I started forming the idea for my next
    8   the children?                                            8   company, yeah.
    9    A. Misoon Burzlaff. Misoon Burzlaff.                    9     Q. Okay. And what was the next company?
   10    Q. Would you spell Burzlaff?                           10     A. It's called Ripple.
   11    A. B-U-R-Z-L-A-F-F.                                    11     Q. And you were just forming the ideas while you
   12         COURT REPORTER: First name, too?                  12   were in Costa Rica, or did you --
   13         THE WITNESS: Misoon, M-I-S-O-O-N.                 13     A. That's right.
   14         COURT REPORTER: Thank you.                        14     Q. -- start working on --
   15   BY MR. TYNER:                                           15     A. I mean, it was -- yeah. It was mainly just,
   16    Q. And how long did you stay in Costa Rica?            16   like, thinking about it, how to do it, things like
   17    A. We lived there about a year.                        17   that, so ...
   18    Q. So you were in Costa Rica at the time that          18     Q. Okay. And you think you were in Costa Rica
   19   you sold Mt. Gox to Mark Karpeles?                      19   about a year. So you would have -- did you move back
   20    A. That's right.                                       20   to the U.S.?
   21    Q. Am I saying his last name correctly?                21    A. Yeah, I moved -- in the -- I believe it was
   22    A. I think so, yeah.                                   22   the summer of 2012, is when I moved back.
   23         MR. TYNER: Okay. That's K-A-R-P-E-L-E-S.          23    Q. Okay. And where did you move to when you
   24         THE WITNESS: L-E-S, yeah.                         24   moved back?
   25   BY MR. TYNER:                                           25    A. To California.

  Min-U-Script®                                   Aspire Reporting, LLC                                   (12) Pages 45 - 48
                                                     1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  14 of 43 17, 2016
                                                       Page 49                                                       Page 51

    1    Q. What city?                                            1   Ripple?
    2    A. To Berkeley.                                          2     A. Altogether -- I mean, depends on when you say
    3    Q. And did you start working on Ripple pretty            3   it started. I left in, I think -- I want to say
    4   soon after you got back?                                  4   summer of 2013.
    5    A. Yeah, immediately.                                    5     Q. Okay.
    6    Q. Immediately?                                          6     A. Or spring of 2013.
    7    A. Yeah.                                                 7     Q. And --
    8    Q. And Ripple was your brainchild, pretty much?          8     A. I don't know if that makes sense. Let me ...
    9    A. That's right.                                         9     Q. I'm thinking you said you came back from
   10    Q. Did you have any partners in Ripple?                 10   Costa Rica the summer of '12. Right?
   11    A. I hired some people. I eventually brought on         11     A. That's right.
   12   someone to be CEO, and so he was part owner of the       12     Q. Is that right?
   13   company at that point.                                   13     A. Yeah.
   14    Q. And who was the CEO?                                 14     Q. And then you stayed -- you started working on
   15    A. Chris Larsen.                                        15   Ripple pretty quickly?
   16    Q. And was Ripple, was it an S corp also, or how        16     A. Yeah. I was -- it was roughly -- I think it
   17   was it set up?                                           17   was, like, nine months or a year, something like this.
   18    A. It was a C corp.                                     18     Q. Okay.
   19    Q. Okay. So you owned shares of Ripple?                 19     A. Yeah.
   20    A. That's right.                                        20     Q. When you left, what did you do with the
   21    Q. Okay. What amount of shares did you own as a         21   shares of your stock?
   22   percentage of Ripple?                                    22     A. I retained them.
   23         MR. GAULT: Hold on a second. I either need         23     Q. Okay. And when you left, was Ripple
   24   to talk to him about it, or I'm going to instruct him    24   profitable?
   25   not to answer. So it's your choice. I don't know --      25     A. No.

                                                       Page 50                                                       Page 52

    1   I mean, this is getting really into -- that kind of       1    Q. How would Ripple make money?
    2   question really doesn't have any relevance here. If       2    A. You know, I don't know what their current
    3   he doesn't care and he'll answer it, that's fine with     3   plan is, but --
    4   me, but I need to talk to him about that.                 4    Q. What was your plan to make money with Ripple?
    5         MR. TYNER: Okay.                                    5    A. Ripple is similar to bitcoin. It had an
    6         MR. GAULT: So I'll either instruct him not          6   underlying digital currency. So if that currency
    7   to answer, or you can let me talk to him about it.        7   appreciated in value, then it can sell that.
    8         MR. TYNER: All right. Talk to him about it.         8    Q. Okay. So it's kind of dependent on Ripple
    9         MR. GAULT: Let's take a break.                      9   being successful.
   10         VIDEOGRAPHER: Off the record. The time is          10    A. Yeah.
   11   10:28.                                                   11    Q. Is that right? Or is the -- the only income
   12         (Recess.)                                          12   was really going to be on the appreciation of the
   13         MR. GAULT: You can ask him.                        13   Ripple itself?
   14         VIDEOGRAPHER: Back on the record. The time         14    A. That's right.
   15   is 10:50.                                                15    Q. Is that right?
   16   BY MR. TYNER:                                            16    A. Yeah. I mean, that was the original plan.
   17     Q. What percentage of Ripple did you own?              17    Q. Okay. And did you guys develop a Ripple
   18     A. I don't remember the exact ownership. It was        18   exchange?
   19   approximately 40 percent.                                19    A. No.
   20     Q. Okay. And the 60 percent belonged to who            20    Q. No. How did people acquire Ripple?
   21   else?                                                    21    A. You could -- I mean, it was traded on other
   22     A. Chris owned the same percent I did. There           22   exchanges.
   23   were some initial investors that owned some, and there   23    Q. Uh-huh.
   24   was employees that owned the rest, so ...                24    A. So, yeah.
   25    Q. Okay. And how long did you stick with                25    Q. Could they mine it like they did bitcoin?

  Min-U-Script®                                     Aspire Reporting, LLC                                  (13) Pages 49 - 52
                                                       1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  15 of 43 17, 2016
                                                       Page 53                                                      Page 55

    1     A. No.                                                  1     A. I don't know.
    2     Q. After you sold Mt. Gox to Mark Karpeles, did         2     Q. Now, I believe you said that Chris Raggio
    3   you help him learn that system, or was there a            3   contacted you by e-mail. Is that right?
    4   transition kind of period, or what? How did that go?      4     A. That's right.
    5     A. Yeah, I helped him for another few weeks,            5     Q. Okay. And how would he know to contact you;
    6   just transition, teach him what I was doing, and          6   do you know?
    7   things like that.                                         7     A. I assume -- I mean, my -- the e-mail address
    8     Q. And the -- was it just -- was it only located        8   was listed on the Mt. Gox website. So I assume that's
    9   on one server that Amazon was maintaining?                9   how he did it.
   10     A. I don't remember how many servers we had.           10     Q. Okay.
   11   There may have been a database server, as well.          11     A. Yeah.
   12     Q. Okay. And were they both in that same center        12     Q. And what's your recollection of that
   13   that Amazon had, or did you -- what I'm asking is, did   13   communication when he first contacted you?
   14   you have it two different places geographically?         14     A. He was basically saying I want to, you know,
   15     A. No. It was just one center.                         15   I want to buy X amount of dollars worth of bitcoin,
   16     Q. Okay. When you sold it to Mark, did he move         16   how do I do that? And then I just explained to him
   17   the server?                                              17   what he needed to do.
   18     A. I believe he did.                                   18     Q. Okay. And what was it that he needed to do?
   19     Q. Do you know where he moved it to?                   19     A. I believe he wired the money to my bank
   20     A. I don't know.                                       20   account, and then I told him to put in an offer to --
   21     Q. Okay. And do you know how long after he             21   on the exchange to buy the bitcoin.
   22   purchased it that he moved it?                           22     Q. Okay. At that time, what was the normal
   23     A. I don't know that, either.                          23   volume of bitcoin being traded daily?
   24     Q. Why do you think he moved it?                       24     A. Oh, I have -- it was a very long time ago. I
   25     A. I don't know, you know.                             25   have no idea what that volume was back then.

                                                       Page 54                                                      Page 56

    1     Q. Well, you just -- you thought he did, and I       1        Q. If you -- do you recall approximately the
    2   just wondered if he told you that or --                2      price of bitcoin when my client was buying it?
    3     A. Oh, he told me that he was going to move it,      3        A. I believe -- I don't recall it, but looking
    4   yeah.                                                  4      at the e-mails, it looks like it was around 30 cents
    5     Q. Did you help him with that so he could have       5      or something like that.
    6   access to move it, or -- because the data would have   6        Q. Okay. If someone placed a large order, would
    7   to physically move, and I'm just thinking there would  7      that affect the -- if someone was going to buy 10,000
    8   be a shutdown or something in between. I don't know.   8      bitcoin, would that be a -- $10,000 worth of bitcoin,
    9     A. Well, he told me he was going to move it. I       9      would that be a large order?
   10   don't know why he was going to move it. The -- moving 10        A. I -- honestly, I don't remember if you were
   11   the server is not a hard operation. You just -- you   11      able to move that much at that point or not.
   12   just copy all the data to wherever the new location 12          Q. And what I'm getting to is, if you place an
   13   is, and then you just, at some point, you point the   13      order like that, you could very easily run the price
   14   DNS at the new IP. Right? So it's actually --         14      up on yourself. Is that true or not?
   15     Q. It's not a big deal?                             15        A. I don't know if that's the threshold, but
   16     A. People won't even notice.                        16      there's definitely some amount of money where, if you
   17     Q. Okay.                                            17      place an order, it would make the price go up for
   18     A. Yeah.                                            18      sure, so ...
   19     Q. So it wouldn't really require it be shut down    19       Q. Do you know what the average order was on
   20   for a day --                                          20      Mt. Gox?
   21     A. No.                                              21       A. I honestly don't remember.
   22     Q. -- and moved? Okay. Do you -- and you don't 22            Q. And do you remember what the value of the
   23   know why he wanted to move it. Right?                 23      outstanding bitcoin was at that time?
   24     A. I don't.                                         24       A. You mean the total bitcoin in the world?
   25     Q. Do you know if he moved it to Japan?             25       Q. Yes, uh-huh.

  Min-U-Script®                                    Aspire Reporting, LLC                                   (14) Pages 53 - 56
                                                      1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  16 of 43 17, 2016
                                                       Page 57                                                       Page 59

    1     A. I mean, you can figure it. If bitcoin was 30         1     Q. Uh-huh, yes.
    2   cents, I mean, you can figure it out. Yeah, so ...        2     A. Like I say, I don't remember if that was my
    3     Q. Thirty cents and --                                  3   bank, but -- or if that was my -- I don't remember if
    4     A. I mean, there's only -- at that point, what          4   that was my business bank or -- and I definitely don't
    5   would there -- there'd be, I mean, like, probably like    5   remember if that was my personal bank. I could have
    6   8,000,000 bitcoin mined at that point. So 30 cents        6   used a different bank, but I believe so.
    7   times 8,000,000.                                          7     Q. Okay. So my client, Chris, wired you money?
    8     Q. So that's two-and-a-half million.                    8     A. Uh-huh.
    9     A. Yeah.                                                9     Q. And then did you have -- do you, at that
   10     Q. Something like that. Come on now.                   10   point, have to manually credit his account?
   11     A. So, yeah.                                           11     A. That's right.
   12     Q. Did Chris go ahead and send you money, wire         12     Q. Okay. And who would do that?
   13   it to you?                                               13     A. I would.
   14     A. He did.                                             14     Q. Okay. And, at that point, he was free to
   15     Q. And the -- what account was it that he sent         15   trade. Is that right?
   16   that money to?                                           16     A. That's right.
   17     A. I believe he sent it to the Code Collective         17     Q. Did Chris ask you to help him buy a large
   18   business account.                                        18   amount of bitcoin?
   19     Q. Okay. And Code Collective is the company            19     A. I believe he asked me about advice on how to
   20   that you had for the --                                  20   do it.
   21     A. For the game.                                       21     Q. And what advice would you give him?
   22     Q. -- for the game?                                    22     A. I don't remember what I said to him. I think
   23     A. Yeah.                                               23   he was asking about this feature that I had on there
   24     Q. And that was when you were mostly in New            24   called dark pools, which basically meant that you
   25   York. Right?                                             25   could put up an order, and people couldn't see that

                                                       Page 58                                                       Page 60

    1    A. That's right.                                         1   the order was there. So if you wanted to buy a large
    2    Q. Okay. You didn't open a separate account for          2   amount, most of it would be hidden so it wouldn't move
    3   Mt. Gox?                                                  3   -- it wouldn't scare the market, essentially.
    4    A. No.                                                   4     Q. Okay.
    5    Q. And the account that he wired money to, was           5     A. So, I think he had placed all of his order as
    6   that a checking account?                                  6   a dark pool, but there's different ways of placing it,
    7    A. Yes.                                                  7   and I think he had placed it where it could only be
    8    Q. Who was that account with?                            8   taken by other dark pool orders, and I think I told
    9         MR. GAULT: You mean what bank?                      9   him he should make it where it could be placed by dark
   10         MR. TYNER: Yes.                                    10   -- taken by dark pool orders and normal orders, so he
   11    A. I believe Chase, but I could be wrong.               11   could have more people taking his offer.
   12   BY MR. TYNER:                                            12    Q. Okay.
   13    Q. Okay. Did you have a lot of business                 13    A. So ...
   14   accounts at that time?                                   14    Q. And did they do that? Did he follow that
   15    A. No. That was the only one.                           15   advice?
   16    Q. What about personal accounts; did you have a         16    A. I don't know what he did. I don't remember
   17   lot of personal accounts at that time?                   17   what he did.
   18    A. I don't believe so.                                  18    Q. Okay.
   19    Q. Did you have any?                                    19    A. I didn't look.
   20    A. I don't remember, but probably.                      20    Q. At some point, he notified you that he had
   21    Q. Okay. How would you pay your bills?                  21   bitcoin missing. Correct?
   22    A. I assume I have it in a bank account.                22    A. That's right.
   23    Q. Okay. Would -- did you do most of your               23    Q. How did he notify you of that?
   24   business with Chase?                                     24    A. Via e-mail.
   25    A. You mean my personal business or the --              25    Q. Okay. And what did you do once he notified

  Min-U-Script®                                    Aspire Reporting, LLC                                    (15) Pages 57 - 60
                                                      1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  17 of 43 17, 2016
                                                     Page 61                                                      Page 63

    1   you that he had bitcoin missing?                        1     A. Yeah. I don't know when the bitcoin was
    2    A. I checked his account to see, you know, who         2   moved back into Mt. Gox, but I know that we didn't
    3   had logged in, things like that.                        3   discover it being moved back into Mt. Gox until after
    4    Q. Okay.                                               4   I had sold it to Mark.
    5    A. So ...                                              5     Q. What was the date that you sold Mt. Gox to
    6    Q. And what else did you do? Did you                   6   Mark?
    7   investigate it at all?                                  7     A. It was February 5th, 6th, or 7th, somewhere
    8    A. Once he had told -- once he told me where the       8   in there.
    9   bitcoins went, I looked to see where those bitcoins     9     Q. Okay. Did you tell -- you were already aware
   10   went after that, because you can follow the trail of   10   that the coin had been stolen. Right?
   11   coins.                                                 11     A. Well, I don't know if the coin was stolen. I
   12    Q. Okay. And where had they gone?                     12   know that it was -- Chris was claiming that. Like, I
   13    A. So, it looks like they had gone to this one        13   don't really know what happened to it, so ...
   14   bitcoin account, and then from that bitcoin account,   14     Q. Okay. But at the time you sold the exchange,
   15   some had gone back to Mt. Gox, so ...                  15   you knew that Chris had said there was --
   16    Q. Okay. And when was this going on,                  16     A. That's right.
   17   approximately?                                         17     Q. -- 9,000 missing? Okay. And did you believe
   18    A. I think he e-mailed me in January --               18   Chris?
   19    Q. Okay.                                              19     A. I did. I mean, it's -- you know, I mean, I'm
   20    A. -- 2011.                                           20   not a hundred percent certain, but, you know, I
   21    Q. January of '11. Okay. And how many bitcoin         21   believe him.
   22   were missing from his account?                         22     Q. After -- well, before he reported to you that
   23    A. He told me 9,000, around.                          23   he was missing this bitcoin, had anybody else had any
   24    Q. Okay. And so you were able to see that it          24   bitcoin missing?
   25   came out of his account, and you could trace it back   25     A. I don't know if it was before or after, but

                                                     Page 62                                                      Page 64

    1   into an account that it came back into Mt. Gox. Is      1   there have been other -- there was someone else that
    2   that right?                                             2   lost some bitcoin.
    3    A. That was -- we -- we saw that much later,           3     Q. And was that before you sold it, someone else
    4   though. Like, I don't know if --                        4   had lost bitcoin?
    5    Q. Okay.                                               5     A. I believe it was before, yeah.
    6    A. -- it moved back much later, or we weren't          6     Q. How many bitcoin -- was it just one other
    7   able to see it until later, but that wasn't             7   person or multiple?
    8   immediately, so ...                                     8     A. I believe it was two people.
    9    Q. Okay. But, eventually, you could see it went        9     Q. Was that two including the Raggios?
   10   back into Mt. Gox?                                     10     A. No, not including those.
   11    A. Yes.                                               11     Q. So it would be three total?
   12    Q. And you knew which account that was.               12     A. Yeah.
   13   Correct?                                               13     Q. Okay. And who would those people that had
   14    A. Which account it went back to?                     14   bitcoin missing?
   15    Q. Yes.                                               15     A. Who are they?
   16    A. That's right. But like I say, that happened        16     Q. Yes.
   17   after I had already sold the site, so ...              17     A. I don't remember who they were. I mean, I
   18    Q. When the money came back into the account,         18   don't think I ever -- I didn't have much interaction
   19   you'd already sold Mt. Gox?                            19   with them.
   20    A. I don't remember when the money came back          20     Q. How did you know that they were missing
   21   into the account, but --                               21   bitcoin?
   22    Q. I'm sorry. I said money, and I meant               22     A. Theirs were compromised in a different way,
   23   bitcoin.                                               23   for sure, and I could see the way that their accounts
   24    A. Right.                                             24   were compromised.
   25    Q. I don't know if there was --                       25     Q. Uh-huh.

  Min-U-Script®                                   Aspire Reporting, LLC                                 (16) Pages 61 - 64
                                                     1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  18 of 43 17, 2016
                                                       Page 65                                                      Page 67

    1    A. And, yeah, so ...                                   1     have any significance?
    2    Q. Explain that to me. How was -- how were the         2       A. Oh, those, they didn't withdraw bitcoin.
    3   Raggios' compromised?                                   3     Those guys withdrew dollars.
    4    A. I don't know how the Raggios' was                   4       Q. Oh.
    5   compromised. So -- yeah. Somebody had his user name 5           A. Yeah.
    6   and password, and was able to log in and take the       6       Q. So they withdrew cash?
    7   bitcoin, so ...                                         7       A. Yeah.
    8     Q. Okay. And then -- but the other two, you           8       Q. How much cash was it?
    9   could tell how they were compromised?                   9       A. I don't remember the amount, but it was less
   10     A. That's right.                                     10     than the Raggio theft, for sure.
   11     Q. And how was that?                                 11       Q. Okay. So it was less than $10,000 then?
   12     A. They were compromised by this thing called a 12            A. Yeah.
   13   dictionary attack, which is where somebody tries       13       Q. Okay. And did you just -- did you pay for
   14   several different passwords again and again, and then 14      that, or what did you do with those accounts?
   15   they eventually got the right password, and were able 15        A. I don't remember what I did with them. I
   16   to log into their account.                             16     think I split it, like, they paid half and I paid
   17     Q. And how could you determine that was what 17             half.
   18   they did?                                              18       Q. Okay. And you think that that happened
   19     A. I believe I saw as -- because to do this          19     before or after Chris had his missing?
   20   dictionary attack, you basically have to try thousands 20       A. I believe it happened after.
   21   and thousands of passwords. So it's thousands and 21            Q. Okay. Was there a limitation on the amount
   22   thousands of log-in attempts, and all of this is       22     of cash someone could withdraw?
   23   logged. So -- and every once in a while, I would look 23        A. If I remember correctly, it was a $1,000
   24   at the server logs and see, and I could see, like, all 24     limit of any kind, either dollars or cash -- dollars
   25   these attempts. There was also -- in order to do a     25     or bitcoin.

                                                       Page 66                                                      Page 68

    1   dictionary attack, you have to get somebody's user        1     Q. Okay. So if -- just how does that work that
    2   name, as well.                                            2   you would get your cash back? I mean, like, if I had
    3    Q. Uh-huh.                                               3   an account, and I had 10,000 that was sitting there,
    4    A. Because, otherwise, you're guessing two               4   and I wanted to bring it back to my bank, how would I
    5   things. So prior to this dictionary attack, somebody      5   do that?
    6   had done this thing where they were able to scrape a      6     A. So there's a few different methods. I could
    7   bunch of user names from Mt. Gox, and these two           7   send you PayPal, I could send you to Liberty Reserve,
    8   accounts were some of the user names that had gotten      8   and then maybe there were some other ones.
    9   discovered. And both of those things indicate that        9     Q. Okay. So did it require a human to --
   10   there was a dictionary attack, and then some amount of   10     A. Liberty Reserve didn't require a human. I
   11   coins were stolen from them.                             11   don't remember if PayPal did or not.
   12    Q. What was the amount that was stolen from             12     Q. So, if I was going to -- so, Liberty -- so,
   13   them?                                                    13   if I made a request for $10,000 to go to Liberty --
   14    A. I don't remember, but it was nowhere near            14     A. Uh-huh.
   15   what Chris Raggio's was.                                 15     Q. -- then they would have an account, I guess,
   16    Q. Okay. So when -- you said that the -- I'm            16   for me?
   17   sorry. It's all a little confusing to me, so ...         17     A. Yep.
   18    A. Yeah.                                                18     Q. And it would get deposited there, and then I
   19    Q. The other two that had been compromised, were        19   would deal with Liberty to get it --
   20   you able to trace them, as well, follow where those      20     A. That's right, yeah.
   21   coins went?                                              21     Q. -- back? Okay. And you think that was --
   22    A. I don't know if we even tried it.                    22   would be handled by the software and be an automatic
   23    Q. Okay.                                                23   kind of transaction?
   24    A. So ...                                               24     A. Yeah. Liberty Reserve was automated, for
   25    Q. It was such a small amount, it just didn't           25   sure.

  Min-U-Script®                                     Aspire Reporting, LLC                                  (17) Pages 65 - 68
                                                       1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  19 of 43 17, 2016
                                                       Page 69                                                     Page 71

    1    Q. Okay. But with PayPal, it may have required           1   account, whose account was that?
    2   human intervention?                                       2    A. The user name on the account was Barron.
    3    A. Yeah. I don't remember if, PayPal, I had to           3    Q. It was just a one-name --
    4   do it manually or not.                                    4    A. It's the -- yeah. It's the user name, so,
    5    Q. Okay.                                                 5   yeah, just one.
    6    A. I may have automated it, but it may have been         6    Q. Oh, the user name. Okay. So when you signed
    7   manual.                                                   7   up, you didn't have to put in a first and last name?
    8    Q. Okay. And so there was just probably a                8    A. No.
    9   button I could push on there and say send me this         9    Q. When someone registered for an account, did
   10   amount of cash through PayPal, or Liberty, or            10   you have any way to track that person at all?
   11   whatever. Is that --                                     11    A. I just had their e-mail and their IP address.
   12    A. That's right.                                        12    Q. You did log their IP address when they signed
   13    Q. Okay. So, really, all I would need would be          13   up?
   14   a user name and password to get access to the account?   14    A. Yes.
   15    A. Yeah.                                                15    Q. If someone was logging in, did you check to
   16       MR. GAULT: Excuse me real quick. You've              16   make sure it was the same IP address?
   17   been going about an hour and 15. Do you want to take     17    A. You can't do that because IP addresses
   18   a break, stretch your legs, whatever? It's your call,    18   change. Right? People are on -- most people are not
   19   so ...                                                   19   on a static IP address.
   20          THE WITNESS: I'm good.                            20    Q. So you did not have a check to see if it was
   21          MR. GAULT: Okay.                                  21   the same IP address when they logged in?
   22   BY MR. TYNER:                                            22    A. No, because, like I said, you can't. I mean,
   23    Q. When -- and I believe you said you sold              23   nobody does that.
   24   Mt. Gox February the -- do you remember the date?        24    Q. Okay. But when they first signed up, you
   25    A. It was the beginning of February.                    25   kept that information, you stored the information

                                                       Page 70                                                     Page 72

    1    Q. Okay.                                                 1   about the IP address that created the new account?
    2    A. 5th, 6th, 7th, something in there.                    2    A. I did.
    3    Q. Did you tell the Raggios you had sold                 3    Q. Okay. And for this -- what did you say their
    4   Mt. Gox?                                                  4   name was?
    5    A. I don't remember when I told him, but I told          5    A. Barron.
    6   him at some point, yeah.                                  6    Q. Yeah. You had that IP address?
    7    Q. Did you tell Mark Karpeles that the bitcoin           7    A. I did, yeah.
    8   had gone missing for the Raggios' account?                8    Q. Could you tell where he was located?
    9    A. I did.                                                9    A. I don't remember where it was.
   10    Q. Okay. And what -- was there a plan to get            10    Q. But could you tell?
   11   them taken care of? Did you have any kind of plan        11    A. I mean, you could do a -- yeah, you could do
   12   to --                                                    12   a look-up on the IP address, and it doesn't tell you
   13    A. So, like I said, it was unclear -- to me             13   conclusively, but, yeah.
   14   the -- you know, it's unfortunate that those coins       14    Q. Did you do that?
   15   went missing, but ultimately, someone compromised his    15    A. I don't remember if I did or not.
   16   password. It was either in someone he knows or           16    Q. Okay. And you had no other way to identify
   17   something on his computer, so we didn't feel at fault    17   this person?
   18   for it, you know, but we would have liked to recover     18    A. Other than the e-mail, no.
   19   his coins if we could, but it's not something that we    19    Q. And did you try to find out who it was
   20   thought we were, like, actually responsible for. And     20   through the e-mail?
   21   I think Mark felt the same way. So -- and then later,    21    A. I looked, yeah. It was -- if I remember, the
   22   when it came to light that these coins did come back,    22   e-mail address was, I think, Barron@contractor.net.
   23   then we thought maybe there's an opportunity to          23   So I tried to figure out what this contractor.net
   24   recover his coins, so ...                                24   thing was.
   25     Q. And so when you saw them come back into an          25    Q. Okay. And were you able to find what

  Min-U-Script®                                    Aspire Reporting, LLC                                  (18) Pages 69 - 72
                                                      1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  20 of 43 17, 2016
                                                       Page 73                                                       Page 75

    1   contractor.net was?                                       1   don't know if it was more or less.
    2     A. Nothing ever useful came out of it, I don't          2     Q. Okay. And did you take any action to try to
    3   think, so ...                                             3   preserve that bitcoin that came back into Barron's
    4     Q. Okay. I mean, you could -- you, obviously,           4   account?
    5   could figure out who had purchased that domain?           5     A. Once we realized that this had happened,
    6     A. Sometimes you can. Often the whois stuff is          6   like, once I realized that there was some account that
    7   masked, so you can't see who bought it.                   7   Chris's coins had gone to, and then those coins that
    8     Q. Okay. And you don't remember if you                  8   that account had sent to Mt. Gox, then we froze that
    9   discovered who owned contractor.net or not?               9   Mt. Gox account.
   10     A. I don't remember. I remember, like, pursuing        10     Q. Okay.
   11   that, and never being fruitful. So I don't remember      11     A. So we froze Barron's account at that point.
   12   what I actually got at the end of it, but -- whether     12     Q. Okay. Did Barron's account -- you're not
   13   it was hidden, or if it was some mail server that        13   sure if it had enough in there to cover Chris's loss
   14   served lots of people, or what. I just remember it       14   or not?
   15   not being useful.                                        15     A. I don't know if it had enough bitcoins. It
   16     Q. You couldn't identify them?                         16   had enough dollars for sure. It was about $45,000
   17     A. Yeah.                                               17   worth of stuff.
   18     Q. Okay. So when the bitcoin came back into            18     Q. Okay.
   19   Barron's account -- Barron, I should be able to          19     A. In other words, bitcoins or dollars. I don't
   20   remember that now. That's Trump's son. When it came      20   know what it was denominated in, but at the time we
   21   back into Barron's account, what happened with it?       21   froze it, it was worth about $45,000.
   22     A. I don't remember what he did, like, if he had       22     Q. Okay. And that would be -- would that be
   23   traded it or not. So I don't know if it was still        23   total bitcoin and cash or --
   24   sitting there, or if he had already exchanged it to      24     A. I believe so, yeah.
   25   dollars, or what had happened, so ...                    25     Q. Okay.

                                                       Page 74                                                       Page 76

    1     Q. You just remember there was either dollars,          1     A. I don't remember how it broke down, but --
    2   or bitcoin, or both, that came back into that account?    2     Q. Okay.
    3     A. Definitely -- I mean, I can't trace the              3     A. Yeah.
    4   dollars, so it was definitely bitcoin that had come       4     Q. And so, at some point, did you then transfer
    5   back.                                                     5   money to Chris to cover that or bitcoin?
    6     Q. Okay.                                                6     A. Because at this point, I no longer owned
    7     A. And by say "come back," I mean basically             7   Mt. Gox, it was in Mark's hands, you know, I told -- I
    8   like --                                                   8   explained to Mark the situation, and explained to him
    9     Q. It went of Mt. Gox?                                  9   the information why I thought that Barron was
   10     A. -- Chris's bitcoin went to a certain bitcoin        10   suspicious, at least, and then I believe Mark
   11   account that had more than Chris's bitcoin there, and    11   contacted Barron and tried to figure out what was
   12   bitcoin from that account went to this Barron account,   12   going on, so ...
   13   so just to be clear.                                     13     Q. Okay. And did you try to help any to get
   14     Q. Can you tell, like, if you're looking -- if         14   this taken care of?
   15   you have an address, can you look at that and see how    15     A. I had some e-mail exchange with Barron, as
   16   many bitcoin are associated with that address?           16   well, and some exchange on the forum. But beyond
   17     A. Yes.                                                17   that, no.
   18     Q. Cool. Do you recall how many you could see          18     Q. And the forum, what is the forum?
   19   at that address?                                         19     A. There's a -- there was a pretty popular forum
   20     A. I don't remember, but it was more than              20   for bitcoin where people can, like, post messages and
   21   Chris's. I don't remember how many were there.           21   talk about it. That was kind of where everybody that
   22     Q. Okay. And the amount of bitcoin that went           22   knew about bitcoin at that time would go and talk
   23   back to Mt. Gox, was it more than Chris's, or was it     23   about bitcoin stuff, so ...
   24   the same amount?                                         24     Q. And what's the name of that forum? Or is it
   25     A. It wasn't the same amount as Chris's. I             25   -- is it a name, or how do you find it?

  Min-U-Script®                                    Aspire Reporting, LLC                                   (19) Pages 73 - 76
                                                      1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  21 of 43 17, 2016
                                                      Page 77                                                       Page 79

    1    A. Bitcointalk.org.                                     1   could actually maybe have been a -- like, another
    2    Q. Okay.                                                2   wallet, basically, where it holds the bitcoins of lots
    3    A. Yeah.                                                3   of different people.
    4    Q. And so is it just like a blog or something           4     Q. Uh-huh.
    5   that people talk back and forth or create topics         5     A. So it's hard to know.
    6   and --                                                   6     Q. Okay. And so after y'all froze the account,
    7    A. That's right.                                        7   then what happened?
    8    Q. I've seen that kind of stuff.                        8     A. Mark said he was going to continue to
    9    A. Yeah, yeah. Anyone can post a topic and              9   investigate, and he thought that he needed court
   10   write, and then people reply to them, things like       10   approval to be able to send from one of his users'
   11   this.                                                   11   accounts to another of his users' account. So he told
   12    Q. Okay. And so you communicated with Barron on        12   me and Chris that he was trying to seek that approval.
   13   the forum or directly, or with his e-mail?              13   I don't know what he was doing beyond that, if
   14    A. Both.                                               14   anything, so ...
   15    Q. Okay. And what was his response?                    15     Q. Did you call and talk to him or -- back up.
   16    A. He claimed that he had bought these bitcoin         16   Did you ever talk to him personally, like, on the
   17   off of somebody on IRC that he didn't know, and that,   17   phone?
   18   basically, maybe the person he bought them from stole   18     A. To Mark?
   19   them, but he didn't steal them.                         19     Q. Yes.
   20    Q. Okay. Would that be plausible?                      20     A. A couple of times, not very often.
   21    A. It seems unlikely to me. I mean, it's               21     Q. So it was mostly e-mail, I presume?
   22   definitely possible, yeah.                              22     A. It was mostly -- I mean, I basically didn't
   23    Q. But you could see it left the Raggios'              23   talk to him that much. But, yeah, some e-mails.
   24   account --                                              24     Q. E-mails?
   25    A. Uh-huh.                                             25     A. Yeah.

                                                      Page 78                                                       Page 80

    1    Q. -- and went to a number, went to a -- what do       1      Q. Okay. And so you would -- you would e-mail
    2   you call that?                                          2    him about the Raggios?
    3    A. Bitcoin address.                                    3      A. I may have. You know, it wasn't -- it
    4    Q. Address. Okay.                                      4    definitely wasn't a regular thing. I think maybe
    5    A. Yeah.                                               5    Chris asked me to e-mail him one time or something,
    6    Q. And you could see, in that address, that it         6    yeah.
    7   had not only the Raggios', but it had more bitcoin.     7      Q. What e-mail address were you using at that
    8   Do you recall -- theirs was about 9,000. Do you         8    time?
    9   recall how much was in that address?                    9      A. I had several.
   10    A. I really don't remember.                           10      Q. What were they?
   11    Q. You just remember it was more?                     11      A. Well, I had my personal e-mail account. I
   12    A. I remember it was more.                            12    had my account for my new company. Mark didn't turn
   13    Q. And then you could see that bitcoin went from      13    off my jed@mtgox account just because sometimes people
   14   that address into Barron's account. Right?             14    would still e-mail me there.
   15    A. That's right.                                      15      Q. Your what X; what did you say, Jed?
   16    Q. Is that right?                                     16      A. Jed@mtgox account.
   17    A. Uh-huh.                                            17      Q. Oh, jed@mtgox.
   18    Q. Okay. And so Barron is claiming that he            18      A. Yeah.
   19   bought bitcoin on IRC, and that's how -- and we        19      Q. Okay.
   20   know -- well, we don't know where all of those bitcoin 20      A. And I have another personal account. I mean,
   21   came from at that address?                             21    I have a bunch of old e-mail accounts.
   22    A. That's right. I don't know if he was               22      Q. But if you were communicating with Mark, what
   23   claiming that he owned that address, or if he had the 23     account would you use?
   24   person that he bought them from send them directly to 24       A. Most likely, the jed@mtgox.
   25   Mt. Gox. So, you know -- or this thing in the middle 25        Q. But you could have used your personal?

  Min-U-Script®                                    Aspire Reporting, LLC                                   (20) Pages 77 - 80
                                                      1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  22 of 43 17, 2016
                                                       Page 81                                                       Page 83

    1    A. I would sometimes e-mail him from my personal         1    Q. Okay. And what was his e-mail address?
    2   account.                                                  2    A. Well, he took over admin@mtgox.
    3    Q. What was that e-mail account?                         3    Q. Okay.
    4    A. Jed2000@gmail.                                        4    A. Which was the main way people had contacted
    5    Q. Okay. And then you probably had one at                5   me before. And he took over -- and then he added
    6   Ripple, as well?                                          6   mark@mtgox.
    7    A. Yeah.                                                 7    Q. Okay. When you first started communicating
    8    Q. And what was that e-mail?                             8   with Mark, do you remember what e-mail address that
    9    A. Jed@ripple.com.                                       9   was?
   10    Q. Okay. Any others?                                    10    A. What e-mail address I used?
   11    A. Yeah. I have another personal account,               11    Q. Before he -- no. Before he bought Mt. Gox,
   12   swamp12@yahoo.com.                                       12   what e-mail he used?
   13    Q. Okay.                                                13    A. I don't remember. I think it was something
   14    A. Ripple was called The Open Coin briefly, so I        14   MagicalTux, was in there somewhere.
   15   had an Open Coin account.                                15    Q. Okay.
   16    Q. Okay.                                                16    A. I don't know.
   17    A. Yeah. I had an account for Far Wilds still,          17    Q. I can't -- is -- you said that you hired him
   18   yeah.                                                    18   to write some code for Mt. Gox. Is that right?
   19    Q. Were they all jed@?                                  19    A. That's right. I contracted him to do this
   20    A. Yeah, for the most part.                             20   integration for a bank in Europe.
   21    Q. -- opencoin.com?                                     21    Q. Okay. What bank was that?
   22    A. Yeah.                                                22    A. It was a bank in Finland. I don't remember
   23    Q. Do you still have the Gmail account?                 23   the bank's name.
   24    A. My personal, Jed2000?                                24    Q. And so he would just write software to
   25    Q. Yeah.                                                25   communicate between the bank and Mt. Gox. Is that

                                                       Page 82                                                       Page 84

    1    A. Yes, I do.                                            1   right?
    2    Q. Okay. Can you go back and pull those e-mails          2     A. That's right. So when someone would deposit
    3   that you would have sent to Mark at that time?            3   money there, it would automatically get credited in
    4    A. From my personal one?                                 4   their account, things like that, so ...
    5    Q. Yes.                                                  5     Q. Okay. And you had just put this exchange up,
    6    A. It's technically possible, yeah.                      6   like, in August or so?
    7    Q. And then what about the Mt. Gox e-mail?               7     A. Uh-huh.
    8    A. Those are gone.                                       8     Q. About how long -- about when was it that you
    9    Q. Was the e-mail server for Mt. Gox the same            9   got him to do the Finland bank?
   10   server that the exchange was hosted on?                  10     A. I don't know. Approximately maybe December
   11    A. No. We used -- well, I used Gmail for it. I          11   or something like that.
   12   think maybe Mark switched it off of Gmail at some        12     Q. Okay. How did you find him?
   13   point.                                                   13     A. He had done other projects in the bitcoin
   14    Q. You used Gmail for the e-mail for Mt. Gox?           14   space, like, done other things for bitcoin, and he was
   15    A. That's right, yeah. They'll -- Google will           15   on IRC, and he was talking -- yeah. So I just asked
   16   do a domain server for you for -- do a mail server for   16   him.
   17   you, if you ask them to.                                 17     Q. So you just saw him --
   18    Q. Okay.                                                18     A. Around.
   19    A. So ...                                               19     Q. -- in the groups?
   20    Q. And so when you first set up the e-mail for          20     A. Yeah.
   21   Mt. Gox, you used the Google?                            21     Q. What was he doing with bitcoin before
   22    A. Yeah.                                                22   Mt. Gox?
   23    Q. Okay. And then you think, at some point,             23     A. I don't remember exactly what he had done
   24   Mark may have changed it?                                24   now. I think he had made some way where you could see
   25    A. I think so. I'm not sure.                            25   the different bitcoin nodes on a map, and I think he

  Min-U-Script®                                    Aspire Reporting, LLC                                   (21) Pages 81 - 84
                                                      1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  23 of 43 17, 2016
                                                      Page 85                                                       Page 87

    1   had -- was selling hosting or something for bitcoin,     1   He understood how the system worked, and he just kind
    2   things like that, so ...                                 2   of ran it from there. That was basically the extent
    3     Q. Selling hosting?                                    3   of it.
    4     A. Like, selling server hosting, so you could          4     Q. When he bought Mt. Gox, did he open a bank
    5   host a server and pay for it in bitcoin.                 5   account so you could transfer the cash to him?
    6     Q. Oh, okay.                                           6     A. How did that work? I don't know how we
    7     A. Yeah.                                               7   transferred the cash. At some point, we definitely
    8     Q. Just rack space?                                    8   did. I don't remember how it was transferred, though.
    9     A. Yeah.                                               9     Q. Do you think you wrote a check, or you wired
   10     Q. But pay for it in bitcoin?                         10   it?
   11     A. Exactly.                                           11     A. I doubt I -- I probably wired it. I doubt I
   12     Q. Okay. How did you -- why didn't you use            12   would have wrote a check, but ...
   13   somebody stateside to write that code for Finland?      13     Q. What was the amount of cash that you
   14   What made him the right guy for that?                   14   transferred when you sold it?
   15     A. I asked, in the channel, who had done stuff        15     A. I don't remember. I just -- I don't
   16   like that before. He had done work like that before,    16   remember.
   17   so ...                                                  17     Q. Over $100,000?
   18     Q. Okay. And so did he complete that project?         18     A. Maybe. I just don't remember how much it was
   19     A. I don't remember if he finished or not.            19   at all.
   20     Q. Okay. I mean, that wouldn't be a big -- a          20     Q. You think it was a million dollars?
   21   huge project, would it?                                 21           MR. GAULT: He said he didn't know, third try
   22     A. It's more difficult than it sounds just            22   this time.
   23   because their API is nonexistent, basically. It's       23           MR. TYNER: Well, we can narrow this down a
   24   like -- it's kind of a hassle, yeah.                    24   little bit.
   25     Q. So it's not really the coding that's so hard,      25           THE WITNESS: I don't --

                                                      Page 86                                                       Page 88

    1   but --                                                   1         MR. GAULT: If he doesn't know, he doesn't
    2     A. Banks, dealing with bank software is                2   know.
    3   cumbersome. So there's, like, intricacies there, I       3         MR. TYNER: Well --
    4   guess. Like, it's not -- it's not as easy as it          4     A. It wasn't a million dollars.
    5   should be.                                               5         MR. TYNER: Okay. So he does know that.
    6     Q. Okay. And I guess that's for security. I            6         MR. GAULT: You got me.
    7   mean ...                                                 7   BY MR. TYNER:
    8     A. No. I think it's more just, like, legacy,           8     Q. You think it was less than half a million
    9   and just bad coding, and things like that on their       9   dollars?
   10   part. So, just old.                                     10     A. Yeah. I'm sorry. I just don't really
   11     Q. Okay. What software did you use to write --        11   remember. It's really a long time ago.
   12   or what programming language did you use to write       12     Q. And then what about the bitcoin? How did you
   13   Mt. Gox?                                                13   transfer those wallets?
   14     A. PHP.                                               14     A. Again, I don't recall, but I likely just gave
   15     Q. And is that what he would use for this             15   him the secret keys.
   16   interface?                                              16     Q. Gave him the secret keys?
   17     A. Yeah.                                              17     A. Yeah.
   18     Q. Okay. PHP?                                         18     Q. How does that work?
   19     A. Uh-huh.                                            19     A. Bitcoin addresses are just the public keys of
   20     Q. What does PHP stand for, if you know?              20   a corresponding secret key, and if you have the secret
   21     A. I don't know what PHP stands for.                  21   key, you can make transactions on the bitcoin address.
   22     Q. So how long did you keep communicating with        22   Right?
   23   Mark Karpeles after you sold Mt. Gox?                   23    Q. Okay.
   24     A. Really, only for another month. And then at        24    A. So ...
   25   that point, he had pretty much taken over completely.   25    Q. So the bitcoin would have stayed in the

  Min-U-Script®                                    Aspire Reporting, LLC                                   (22) Pages 85 - 88
                                                      1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  24 of 43 17, 2016
                                                      Page 89                                                        Page 91

    1   wallets that you created, and you just gave him access    1   could -- he could say, hey, I'm going -- I really did
    2   to them?                                                  2   buy this. Is that trying to give confidence?
    3     A. Well, I don't remember what happened,                3    A. People were worried that he didn't actually
    4   actually. Now that I think about it, he probably made     4   have the bitcoin that was represented on the site.
    5   me send them to new wallets, but I don't remember what    5    Q. Okay.
    6   we did. But that's pretty straightforward, to either      6    A. Like I'd either sold it, or lost it, or
    7   send to a new address or do something, so ...             7   something like that. So to prove that he still had
    8     Q. And how many -- about how many wallets did           8   control over it, he moved it.
    9   you have for Mt. Gox?                                     9    Q. Oh, okay. And that was -- it was after,
   10     A. I don't know. I mean, there -- I believe            10   obviously, he bought it, but was it fairly soon after
   11   there was one wallet for every customer, so they could   11   he bought it?
   12   -- they would have a deposit address that we would       12    A. No, it was long after. I mean, I don't
   13   watch. So there was probably quite a few. None of        13   remember when it was. Maybe --
   14   those would have bitcoin in them, though. There was      14    Q. Months?
   15   just a handful that would actually retain bitcoin.       15    A. Months. It was months after, but, yeah.
   16     Q. Okay. And a handful, you're thinking five?          16    Q. Okay. So when you -- were you -- you said he
   17     A. Yeah. I really don't remember how it was set        17   did it -- was it in a public forum, was he speaking,
   18   up.                                                      18   or was it just on the --
   19     Q. But it wouldn't be one for every -- you             19    A. It was on Bitcointalk, I believe.
   20   weren't retaining bitcoin in a whole bunch of            20    Q. Okay. And he was basically saying, look, I
   21   different wallets?                                       21   really do have the coin, you guys look over here, and
   22     A. No.                                                 22   you can see me, I'll move it?
   23     Q. One for every --                                    23    A. Yeah.
   24     A. No. No significant amount, no.                      24    Q. Is that -- is that right?
   25     Q. Okay. And how many bitcoin were at Mt. Gox          25    A. Something like that, yeah.

                                                      Page 90                                                        Page 92

    1   when you sold it?                                         1     Q. I'm just trying to understand all this. I
    2     A. I really don't remember at all, you know.            2   mean, it's pretty amazing that anybody can actually
    3     Q. At the time you sold Mt. Gox, it was the             3   see it. How do you go about doing that? How do
    4   largest bitcoin exchange in the world, wasn't it?         4   you --
    5     A. That's right.                                        5     A. Looking at it?
    6     Q. And I think you said a while ago, you thought        6     Q. Uh-huh.
    7   about 8- or 9,000,000 had been mined by then?             7     A. Well, basically, that's what -- basically
    8     A. Yeah. I mean, we'd have to look at the chart         8   any, like, bitcoin node can inspect the addresses.
    9   to see what the actual number was, but I think around     9   Right? And see -- I mean, that's what bitcoin is.
   10   there, so ...                                            10   It's a way for all these different servers to agree on
   11     Q. Around there?                                       11   what node owns -- or what address owns what. Right?
   12     A. Yeah.                                               12   So if you run a bitcoin node, you can look up a
   13     Q. Do you remember the amount of bitcoin in            13   particular address and see what -- how much it's
   14   relationship to what was out?                            14   holding.
   15     A. I remember, shortly after I sold it, Mark did       15    Q. Okay.
   16   some demonstration, and I think he moved around          16    A. Yeah.
   17   400,000 bitcoin to show that he had access to it, so     17    Q. Okay. So not everybody can do it, but you
   18   it was --                                                18   have to be running a node to be able to see?
   19     Q. Oh, okay.                                           19    A. That's right, yeah.
   20     A. But that was after.                                 20    Q. Okay. And what's a node?
   21     Q. Yeah.                                               21    A. It's just -- I mean, bitcoin is this
   22     A. And I think he had -- I think there was a lot       22   peer-to-peer network. Right? So it's just running
   23   more deposited after I had sold it, basically. So it     23   one of the pieces of software in the network. Right?
   24   was some amount less than that.                          24    Q. Uh-huh.
   25     Q. Okay. And he would just move it so people           25    A. So something that's following the bitcoin

  Min-U-Script®                                    Aspire Reporting, LLC                                   (23) Pages 89 - 92
                                                      1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  25 of 43 17, 2016
                                                       Page 93                                                        Page 95

    1   protocol and is talking to the other bitcoin servers      1   if someone hacks into your machine, and, like,
    2   out there in the world, so -- is a node.                  2   compromises it, they won't be able to take all the
    3     Q. So would -- like, if you -- like, you can go         3   bitcoin.
    4   and download the bitcoin software to your computer?       4     Q. Okay.
    5     A. That's right.                                        5     A. So ...
    6     Q. And do you become a node when you do that, or        6     Q. And if it is offline, is it just on another
    7   is that different?                                        7   -- on a computer that's not connected to the net?
    8     A. I mean, "node" is not a very specific term,          8     A. That's right.
    9   but, I mean, I guess, technically, you'd become a node    9     Q. Is that right?
   10   if you -- well, you would become a node probably -- in   10     A. Yeah.
   11   the real sense, you'd become a node if you start         11     Q. Okay. I had heard something about you could
   12   validating, if you start mining, essentially, then you   12   have paper. Is that -- is that true, you could
   13   become a node.                                           13   actually print your bitcoin?
   14    Q. Okay.                                                14     A. Well, can you print the -- you can print the
   15    A. But you can get the block chain, and you can         15   secret key. Right? So if you've printed the secret
   16   verify the block chain. So, basically, you can look      16   key and put that somewhere, then --
   17   at the thing and see if this is, indeed, the longest     17     Q. And then --
   18   chain, and things like that, so ...                      18     A. -- and it's not anywhere online, then
   19    Q. But if I've downloaded that software, I              19   that's --
   20   should be able to go look at all these transactions?     20     Q. Okay.
   21    A. That's right.                                        21     A. -- what they mean by paper wallet.
   22    Q. Or do I still have to be mining?                     22     Q. So then you could just delete everything even
   23    A. No, you don't have to be mining.                     23   off the computer because the key's all that you have to
   24    Q. Okay. So if I knew what I was doing, I could         24   have?
   25   go look and see what --                                  25    A. Right.

                                                       Page 94                                                        Page 96

    1     A. That's right, yeah.                                  1     Q. Okay. So you had -- you had cold, but you
    2     Q. And you said you can see the address, and you        2   didn't have paper?
    3   can see the amount of bitcoin that's held there?          3     A. That's right.
    4     A. Uh-huh.                                              4     Q. Okay. How did you get the cold bitcoin to
    5     Q. Is that right?                                       5   Mark?
    6     A. Yes.                                                 6     A. I don't remember the exact mechanism, but I
    7     Q. And so anybody that wants to download the            7   mean, you can always put the cold one back online.
    8   software could do that?                                   8   Right? I mean, you have to do it at some point to
    9     A. Yeah.                                                9   actually make the transaction.
   10     Q. Okay. Wow. So do you still have those same          10     Q. And so you would -- at that point, you would
   11   wallets that you had when you had Mt. Gox?               11   take that computer that was not connected to the
   12     A. No.                                                 12   internet. Is that right? And then you could
   13     Q. What did you do with them?                          13   transfer? How did you get it from the cold computer
   14     A. I mean, the key -- like, I never had them           14   to the being live again?
   15   locally. The keys were only on the server, so, yeah.     15     A. So, there's a couple ways you can do it. You
   16     Q. I don't understand that.                            16   can basically make the transaction, and then what the
   17     A. That's not true, actually. I had -- I               17   -- what you need the private key for is to actually
   18   believe I had a cold wallet. So I had those local        18   sign the transaction. So you can take the
   19   keys, but that I must have transferred to Mark, so ...   19   transaction, which is just a blob of data, move it to
   20     Q. You had a -- what was cold? You said you had        20   the cold computer, have the cold computer sign it,
   21   a cold what?                                             21   copy that signed transaction, and then, you know, on a
   22     A. A cold wallet.                                      22   USB key or something, and then put it back online. I
   23     Q. Okay. What is that?                                 23   don't remember the exact mechanism I used to transfer
   24     A. That's where some bitcoin is not online. So         24   the coins to him, though.
   25   it's basically reserved, like, off the -- offline. So    25    Q. Okay. But you don't keep up with those

  Min-U-Script®                                     Aspire Reporting, LLC                                    (24) Pages 93 - 96
                                                       1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  26 of 43 17, 2016
                                                     Page 97                                                      Page 99

    1   wallets that you had back then --                       1     A. No.
    2     A. No.                                                2     Q. How would he be able to create this software
    3     Q. -- with Mt. Gox anymore?                           3   -- would he create the software or the interface and
    4     A. No.                                                4   just send it to you? Is that what would happen?
    5     Q. Okay. Did you empty those wallets? I guess         5     A. Yes.
    6   you did, if you're not using them.                      6     Q. Okay. And so he would never have to have
    7     A. Yeah. I mean, I definitely -- like, whatever       7   access to Mt. Gox in order to complete his work?
    8   was there, held by my wallets before, Mark took and     8     A. No.
    9   put somewhere else. So there was no bitcoins left       9     Q. Okay. And why didn't you just do that
   10   that were under my control --                          10   yourself?
   11     Q. Okay.                                             11     A. I was pretty busy doing other things for
   12     A. -- after we sold it, so ...                       12   Mt. Gox and other stuff, and, also, he had more
   13     Q. All right.                                        13   experience with doing things like that, so he would be
   14     A. I'm going to run to the bathroom real quick.      14   able to do it quicker than I would.
   15         MR. GAULT: Sure. Let's take five.                15     Q. How did you know he had more experience?
   16         VIDEOGRAPHER: Off the record. the time is        16     A. I mean, that's what he claimed. He claimed
   17   11:48.                                                 17   he had more experience doing it.
   18         (Recess.)                                        18     Q. Okay. But it was just his own -- he
   19         VIDEOGRAPHER: Back on the record. The time       19   responded to your request for somebody, and you
   20   is 12:02.                                              20   believed he was capable?
   21   BY MR. TYNER:                                          21     A. That's right.
   22     Q. I think I asked you this, but I just don't        22     Q. Okay. You didn't do a background check on
   23   remember the answer. But about when was it that you    23   him?
   24   hired Mark Karpeles to do that interface with the      24     A. No.
   25   Finland bank?                                          25     Q. Did he give you some references to call?

                                                     Page 98                                                     Page 100

    1     A. I don't remember exactly. It was, I think,       1   A. No. I mean, it was just for this small piece
    2   around December probably.                             2 of contract work. You don't typically need to do
    3     Q. Okay. And you don't remember if he completed 3 that, so ...
    4   that or not before he actually bought the exchange?   4   Q. So when you say small piece, how much money
    5     A. I'm pretty sure he completed it at some          5 would you expect to pay him for that?
    6   point. I just don't remember if it was before or      6   A. I don't remember what we actually negotiated.
    7   after transfer was done.                              7 It would be maybe a couple thousand or something like
    8     Q. Okay. And the transfer was the first part of     8 that, so ...
    9   February?                                             9   Q. Okay. So it wasn't a huge project?
   10     A. Yeah.                                           10   A. No.
   11     Q. So it's not a lot of time to have completed     11   Q. And you -- so the sale took place in the
   12   that. Right? What -- you said that you knew him from 12 first part of February. When did you start talking to
   13   the forums online. Oh, and you put out a request,    13 him about selling it to him?
   14   could somebody do this coding. Correct?              14   A. I don't remember the exact time. Probably in
   15     A. That's right.                                   15 January, though.
   16     Q. Okay. And he responded to you?                  16   Q. So it kind of -- it went down pretty fast
   17     A. Yeah.                                           17 then, from the time you started talking to Mark to the
   18     Q. And said that he was capable of doing that?     18 point that you actually sold it to him?
   19     A. Yes.                                            19   A. Yeah. I mean, you know.
   20     Q. Okay. So in the course of that, the fact        20   Q. Only a month or so?
   21   that he was going to be writing the software to      21   A. Yeah.
   22   interface with the Finland bank, did you give him    22   Q. Okay. And did he pay you some money for
   23   access to Mt. Gox at that point?                     23 that, for the Mt. Gox?
   24     A. No.                                             24   A. No.
   25     Q. Okay. So he wouldn't need access?               25   Q. Okay. What was the agreement?

  Min-U-Script®                                  Aspire Reporting, LLC                                  (25) Pages 97 - 100
                                                    1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  27 of 43 17, 2016
                                                      Page 101                                                     Page 103

    1    A. I would get 50 percent of the revenue for the      1      much he would have made, so ...
    2   next, I believe, six months, so ...                    2        Q. Okay. So that was pretty easy for you to
    3    Q. And how much revenue was it producing when 3              verify?
    4   you sold it to him?                                    4        A. That's right.
    5    A. I mean, it would vary a lot, and it was            5        Q. And then you retained a percentage ownership
    6   changing a lot. You know, up until that point, it      6      of Mt. Gox?
    7   probably hadn't produced that much. I mean, I think, 7          A. That's right.
    8   at the time I sold it, I think, if it had kept going   8        Q. And so -- let's see. It was a sole
    9   at that exact rate, it would produce, like, 100,000 a  9      proprietorship when you sold it. Right?
   10   year or something like that.                          10        A. Yes.
   11    Q. Okay. And so, let's see. If you started the       11        Q. Okay. So did you receive any money for your
   12   first part of February, then you would think you would 12     -- or what percentage did you retain?
   13   get -- and when you say you were going to get half the 13       A. Twelve percent.
   14   revenue, is that half the gross revenue?                 14     Q. Okay. Did you receive anything for that 12
   15     A. I believe it was half the gross revenue,            15   percent?
   16   yeah.                                                    16     A. What do you mean, receive anything for that?
   17     Q. Okay. And so you would expect some payment          17     Q. Did you get payments?
   18   in March?                                                18     A. No. I -- not from Mark, yeah.
   19     A. In March?                                           19     Q. Okay. Did you get it in some other way?
   20     Q. Well, and it may not be monthly. What time          20     A. Right before -- eventually, he was going to
   21   -- how often were you to be paid your half?              21   declare bankruptcy, and someone approached me wanting
   22     A. We didn't really specify those details, yeah.       22   to kind of save Mt. Gox, and I sold my 12 percent to
   23     Q. So it very well could have all come in at the       23   them for, I think, a dollar or $5, something really
   24   end of the six months, and he'd just send you half of    24   nominal.
   25   it at the end of the six months?                         25     Q. Okay.

                                                      Page 102                                                     Page 104

    1     A. That's right, yeah.                                  1    A.   So ...
    2     Q. Did he send you any money?                           2    Q.   Who was that?
    3     A. He did.                                              3    A.   It was this group called Sunlot Holdings.
    4     Q. Okay. When did he send you money?                    4    Q.   Were they out of California, as well?
    5     A. I think it was about nine months after I sold        5    A.   I don't know where they were based. One of
    6   it.                                                       6   the people involved was from California. One was from
    7     Q. Okay. Just one payment?                              7   the UK. They were from, I think, from other parts of
    8     A. That's right.                                        8   the world, as well, so ...
    9     Q. Okay. What was that amount?                          9     Q. Were they a venture capital fund, or just
   10     A. It was around 230,000, somewhere in there.          10   some interested bitcoin people?
   11     Q. Okay. At the end of the six months, did you         11     A. I think it was a mix.
   12   say, "Hey, where's my money," or --                      12     Q. Okay.
   13     A. I did.                                              13     A. Yeah.
   14     Q. Okay.                                               14     Q. Did you know any of them personally?
   15     A. Yeah.                                               15     A. I think I had met one of them before. I
   16     Q. You had to start hounding him to send you --        16   definitely know one now. I don't know if I'd met him
   17     A. It wasn't hounding exactly. I just had to           17   before or after that. I think I met him before.
   18   tell him a couple of times.                              18     Q. Who was that?
   19     Q. Okay.                                               19     A. Brock Pierce.
   20     A. Yeah.                                               20     Q. How did you know Brock?
   21     Q. And how did you verify that was the right           21     A. He -- just from bitcoin space, just from,
   22   amount?                                                  22   like, conventions and things like that, so --
   23     A. I still was able to look at the record of           23   conferences.
   24   transactions, so I could see the transactions that had   24     Q. The wallets that you had when you were with
   25   occurred. And based on that, I could calculate how       25   Mt. Gox, do you still have the information regarding


  Min-U-Script®                                    Aspire Reporting, LLC                                (26) Pages 101 - 104
                                                      1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  28 of 43 17, 2016
                                                     Page 105                                                      Page 107

    1   those wallets?                                           1   don't understand it.
    2     A. No.                                                 2    A. Yeah.
    3     Q. What did you do with it?                            3    Q. So you transferred the bitcoin, and the cash,
    4     A. I erased it when I sold it.                         4   and everything to Mark Karpeles when you sold it?
    5     Q. You erased the wallets?                             5    A. Yes.
    6     A. Yeah. I mean, all the private keys were no          6    Q. And when you sold it, you explained to him
    7   longer useful. They didn't have money in them            7   that these three accounts, I think you said three, had
    8   anymore.                                                 8   had -- had been compromised?
    9     Q. Okay. Can we -- can you go -- can I go, if I        9    A. That's right.
   10   knew how, and look at and find those wallets?           10    Q. Okay. And the -- by the time -- at some
   11     A. Possibly. I think it would be really hard to       11   point, you told the Raggios that you had seen it come
   12   tell what were the internal Mt. Gox wallets and what    12   back into Barron's account. Right?
   13   were people that were just sending money back and       13    A. That's right.
   14   forth to Mt. Gox.                                       14    Q. Okay. And that you had frozen that account?
   15     Q. Okay. But if someone was technical enough,         15    A. Uh-huh.
   16   they could go back and see all of the transactions?     16    Q. "Yes?" Instead of "uh-huh," say "yes" or
   17   Like, the block chain is open?                          17   "no."
   18     A. You can definitely see all the transactions.       18    A. Yes.
   19   You just don't know who is the owner of these bitcoin   19    Q. Okay. I'm sorry. And so what had you --
   20   addresses, so ...                                       20   what had you told the Raggios about that? Were you
   21     Q. Okay. The data that's kept with that               21   going to get that back to them?
   22   address -- what data is kept with the address?          22    A. Like I said, once this money -- once we had
   23     A. With the bitcoin address?                          23   realized that the money had -- or the bitcoins had
   24     Q. Uh-huh.                                            24   come to this Barron account, once we had frozen the
   25     A. The only data it has is money -- like,             25   Barron account, Mark already owned the site, so it

                                                     Page 106                                                      Page 108

    1   bitcoin flows in and out.                                1   wasn't up to me anymore. So, yeah.
    2     Q. Okay.                                               2    Q. But did you tell the Raggios that you were
    3     A. So the time of those flows and then amount.         3   going to look into it and then release their amount to
    4     Q. There's no -- no other data is kept with that       4   them?
    5   address other than the amount of bitcoin flowing?        5    A. No, I don't believe I said that to them,
    6     A. That's right, unless -- yeah.                       6   because it wasn't my say anymore. I said that they
    7     Q. I find it very fascinating. This is not even        7   would have to deal with Mark.
    8   relevant, but can you store more data in a block         8    Q. And did you confirm with Mark that he was
    9   chain?                                                   9   going to make sure that they got paid?
   10     A. Yeah. Well, sort of. I mean, there's -- you        10    A. I recommended that Mark pay them, but it was
   11   could put more data in the transaction than just the    11   Mark's decision whether to pay them or not.
   12   movement of money.                                      12    Q. And were you always truthful with the
   13     Q. Uh-huh.                                            13   Raggios?
   14     A. You can, like, attach additional information       14    A. I believe so, yeah.
   15   to the transaction. So you can kind of store            15    Q. When you and the mother of your children
   16   additional data there.                                  16   moved to Costa Rica, you stayed about a year?
   17     Q. I just see so many uses for the block chain        17    A. Uh-huh.
   18   besides currency.                                       18    Q. Right? When you came back stateside, were
   19     A. Yeah.                                              19   you and she still together?
   20     Q. So I find it fascinating. Such as election         20    A. Yeah, yes.
   21   fraud.                                                  21    Q. And are you still today? "Yeah" is fine.
   22     A. Right.                                             22    A. No, we're not.
   23     Q. Seriously.                                         23    Q. Okay. Where does she live now?
   24     A. Yeah.                                              24    A. She lives in Berkeley.
   25     Q. I think there are a lot more uses. I just          25    Q. When you were running Mt. Gox, what would a

  Min-U-Script®                                   Aspire Reporting, LLC                                 (27) Pages 105 - 108
                                                     1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  29 of 43 17, 2016
                                                      Page 109                                                     Page 111

    1   normal day be like for you? What were you actually        1    Q. And so you did not release the money or
    2   doing?                                                    2   bitcoin to him?
    3    A. There was a lot of customer support-type              3    A. Again, it was in Mark's hands at this point,
    4   questions I would have to answer. There was a lot of      4   but I don't know that Mark did.
    5   improvements to the site I would be trying to make.       5    Q. Okay.
    6   There was, you know, a lot of, like, keeping up with      6    A. I don't think he did.
    7   the forums and what was happening, and just doing kind    7    Q. Okay.
    8   of marketing, for lack of a better word, and trying to    8         (Outside noise.)
    9   find new ways to get money in and out of the site,        9         MR. GAULT: Give me one second. I'm just
   10   things like that. So just general operations kind of     10   going to tell them to, shh, keep it down.
   11   stuff.                                                   11         MR. TYNER: It's not bothering me. My head's
   12     Q. When you were running Mt. Gox, did you get          12   swimming.
   13   any legal advice on securities, or money, currency, or   13         (Discussion had off the record, not
   14   anything?                                                14   reported.)
   15          MR. GAULT: "Securities" meaning what?             15   BY MR. TYNER:
   16   BY MR. TYNER:                                            16    Q. When was the last time you talked to Chris
   17     Q. It's hard to define what bitcoin is, but            17   Raggio?
   18   whether it's a security, or a commodity, or whatever.    18    A. It was a couple of months ago, something like
   19     A. Yeah. Eventually, I talked to some lawyers          19   this.
   20   about how bitcoin would be classified and running        20    Q. What was the nature of that conversation?
   21   Mt. Gox in general.                                      21    A. I asked if I could call him to -- I just
   22     Q. And when would that have been?                      22   wanted to understand why he was pursuing this.
   23     A. I believe that was in around December or            23    Q. What did you say to Chris?
   24   something like this.                                     24    A. Basically just asking him, like, why, when
   25     Q. Have you come to a conclusion as to how it's        25   all our previous conversations up until now, he was

                                                      Page 110                                                     Page 112

    1   classified on --                                          1   very much saying that this wasn't my responsibility,
    2     A. I don't think the government has come to a           2   it was Mark's responsibility, and just wondering why
    3   conclusion on how it's classified. So I'll wait for       3   he had changed his mind, and that, basically, he was
    4   them to --                                                4   just wasting my money and time, and his own, probably,
    5     Q. They still have not decided what it is?              5   and it seemed very frivolous to me. Because prior, up
    6     A. I mean, there's vague guidance on it, but            6   to that point, it seemed like we were friendly. So it
    7   it's nothing completely conclusive, I don't think,        7   seemed like a crappy thing for him to do.
    8   so -- or at least to my knowledge, it's not               8     Q. Well, did -- but you represented to Mark that
    9   conclusive.                                               9   he was going to get his coin. Right?
   10     Q. Okay. I think you said that you were                10          MR. GAULT: Mark?
   11   e-mailing Barron. Right? Is that --                      11     A. I represented --
   12     A. Yeah, that's right.                                 12   BY MR. TYNER:
   13     Q. What did -- that's right. I'm sorry. He             13     Q. I'm sorry. To Chris Raggio.
   14   told you that they were legitimate. Did -- you never     14     A. No, I didn't.
   15   did identify who Barron was, did you?                    15     Q. Okay. Were you aware that Mark Karpeles told
   16     A. No. We asked for him to send identification.        16   him he would get it to him?
   17   He sent us what looked pretty clearly like a fake        17     A. I mean, he -- all I'd heard was what Chris
   18   passport, so ...                                         18   told me about his conversations with Mark. He was
   19     Q. Okay.                                               19   talking to Mark directly.
   20     A. Yeah.                                               20     Q. Uh-huh.
   21     Q. Do you remember where that one said he was          21     A. So ...
   22   from or --                                               22     Q. So you never made calls or e-mails to Mark
   23     A. I believe it was Russia.                            23   Karpeles on Chris's behalf? I take that back. You
   24     Q. Okay.                                               24   said, a while ago, you thought you may have e-mailed
   25     A. Yeah.                                               25   him.

  Min-U-Script®                                     Aspire Reporting, LLC                                (28) Pages 109 - 112
                                                       1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  30 of 43 17, 2016
                                                     Page 113                                                     Page 115

    1    A. I may have e-mailed him. You know, I may             1     A. I don't recall that being true. It could be
    2   have e-mailed him asking him what was happening with     2   true, but I wasn't paying close enough attention to
    3   it. So, you know, I don't remember -- again, it's a      3   notice.
    4   long time ago. I don't remember the exact character      4     Q. Okay. You, fairly quickly after you sold
    5   of those e-mails.                                        5   Mt. Gox, you went on to Ripple. Is that accurate?
    6     Q. Did you get a chance to review the documents        6     A. I mean, it was a few months, but, yeah.
    7   that we gave to your lawyers?                            7     Q. Yeah. Okay.
    8     A. Yes.                                                8     A. Yeah.
    9     Q. Was there anything in there that appeared to        9     Q. But you still kept up with the bitcoin world,
   10   be manufactured or incorrect, or did it look like the   10   too. Is that true?
   11   transaction as you remembered it?                       11     A. That's true, yeah.
   12     A. I didn't notice anything that seemed that          12     Q. Okay. And you would actually go to bitcoin
   13   way.                                                    13   forums, or conventions, or whatever?
   14     Q. Okay. Did -- for some time, at least we know       14     A. Yeah. I went to maybe just a couple, but,
   15   for nine months or so, that you had access to see the   15   yeah.
   16   transactions and all at Mt. Gox. Did that ever stop     16     Q. Okay. And you met Chris Raggio personally at
   17   or did you always have that access?                     17   one of them?
   18     A. No, it stopped after he made the payment to        18     A. Before I started Ripple, but, yes.
   19   me. Actually, it may have even stopped a bit before,    19     Q. Okay. And that was in New York. Is that
   20   but ...                                                 20   right?
   21     Q. And that payment was in around the fall of --      21     A. Yes.
   22     A. 2011.                                              22     Q. Where else did you attend the meetings?
   23     Q. Yeah, 2011. But you were still -- you still        23     A. There was one in San Jose that I went to. I
   24   had a legitimate 12 percent interest in the company.    24   mean, I've been to others since, you know, since
   25   Did you make inquiry as to your portion of the          25   Ripple. But during the Ripple time, I just remember

                                                     Page 114                                                     Page 116

    1   proceeds for that 12 percent?                            1   one in San Jose. Maybe I went to another one, but ...
    2     A. At some point I did. You know, he always            2     Q. When you were -- how did it come up that you
    3   maintained that he wasn't disbursing any funds, so,      3   were even interested in selling Mt. Gox?
    4   you know, I wouldn't be able to get anything until he    4     A. Like, how did I broach the subject with Mark?
    5   disbursed to the other shareholders, as well.            5     Q. Yes.
    6     Q. And you really didn't have any way to audit         6     A. I mean, I don't remember exactly, but I
    7   him or --                                                7   probably just said I'm wanting to sell this, are you
    8     A. No.                                                 8   interested in taking it over, so ...
    9     Q. -- see what was going on?                           9     Q. And did you -- you didn't put it out and
   10     A. No.                                                10   advertise that you were selling Mt. Gox?
   11     Q. Were you aware that there were major problems      11     A. No.
   12   happening at Mt. Gox?                                   12     Q. Like you would a car?
   13     A. No.                                                13     A. No.
   14     Q. Was the bankruptcy a surprise to you?              14     Q. Okay. Did you talk with anyone besides Mark
   15     A. Yes.                                               15   about purchasing Mt. Gox?
   16     Q. In looking at some of the, you know -- later,      16     A. Maybe, but I don't know. I don't remember.
   17   there were some more exchanges that came up, and it     17     Q. You said that you hired Mark in around
   18   may have been Bitstamp. Seems like there was one in     18   December of '10, and then you completed the sale of
   19   Slovenia. Is that Bitstamp? I can't remember.           19   Mt. Gox early part of February to Mark. At what point
   20     A. Bitstamp is in Slovenia, yeah.                     20   did you decide you wanted to sell Mt. Gox?
   21     Q. But there were a number of different               21     A. I don't remember the exact point. I mean, I
   22   exchanges that came up. And looking back at trades      22   had been thinking about it for a while. So probably
   23   from the other exchanges, there was always -- the       23   before I started talking to him.
   24   amount paid for bitcoin at Mt. Gox always seemed        24     Q. Are you currently involved in any other
   25   elevated among the other ones. Do you recall that?      25   litigation --

  Min-U-Script®                                   Aspire Reporting, LLC                                (29) Pages 113 - 116
                                                     1.800.73.STENO
                                   Jed McCaleb
  Dr. Donald Raggio and Dr. Chris Raggio v     30(b)6 Code Collective, LLC 11-17-16Jed McCaleb 30(b)6 Representative
Case: 25CI1:14-cv-00071-JAS
 MTGOX,  a sole proprietorship, et al  Document #: 232-10           Filed: 10/05/2018 Page November
                                                                                                  31 of 43 17, 2016
                                                    Page 117                                                     Page 119
                                                            1                   CERTIFICATE OF COURT REPORTER
    1     A. No.
                                                            2               I, Catherine M. White, CSR, and Notary Public
    2     Q. -- as a party?
                                                            3    in and for the County of Hinds, State of Mississippi,
    3     A. No.
                                                            4    hereby certify that the foregoing pages, and including
    4         MR. TYNER: Give me one second.
                                                            5    this page, contain a true and correct transcript of
    5         MR. GAULT: Sure.
    6         MR. TYNER: Let's just go off the record for   6    the testimony of the witness, as taken by me at the

    7   a minute, and we'll take a break.                   7    time and place heretofore stated, and later reduced to

    8            VIDEOGRAPHER: Off the record. The time 8        typewritten form by computer-aided transcription under

    9   is 12:37.                                           9    my supervision and to the best of my skill and

   10         (Recess.)                                    10    ability.

   11         VIDEOGRAPHER: Back on the record. The time 11                 I further certify that I placed the witness

   12   is 1:02.                                           12    under oath to truthfully answer the questions in this

   13         MR. TYNER: I don't think I have any more     13    matter under the power vested in me by the State of
   14   questions for you.                                 14    Mississippi.    I further certify that I am not in the
   15         THE WITNESS: Okay.                           15    employ of or related to any counsel or party in this
   16         MR. TYNER: You're going to make your flight. 16    matter, and have no interest, monetary or otherwise,
   17         THE WITNESS: All right. Thank you.           17    in the final outcome of the proceedings.
   18         MR. TYNER: Have you got any questions?       18               Witness my signature and seal this the _____
   19         MR. GAULT: No questions.                     19    day of ________________________, 201___.
   20         VIDEOGRAPHER: This concluded this            20
   21   deposition. The time is 1:02.                      21                         ________________________________
                                                                                      CATHERINE M. WHITE, CSR No. 1309
   22         (Whereupon the deposition was concluded at 22
                                                                 My Commission Expires:
   23   1:02 p.m., the same day.)                          23    February 1, 2018
   24                                                      24
   25                                                      25

                                                    Page 118
    1                 DEPONENT'S CERTIFICATE
    2          I, Jed McCaleb, the deponent in the foregoing
    3 deposition, certify that I have read the foregoing
    4 pages 4 - 117, being the total number of pages
    5 relating to my testimony, as to the correctness
    6 thereof, and that after reading said pages and subject
    7 to any corrections I may have reflected below, I
    8 certify that this testimony is true, correct and
    9 complete and that the transcript thereof is true and
   10 correct.
   11                            __________________________
                                   Jed McCaleb
   12
      STATE OF ________________
   13 COUNTY OF _______________
   14          SWORN TO AND SUBSCRIBED before me on this the
   15 ______ day of _________________, 20___.
   16
                                 ___________________________
   17                              NOTARY PUBLIC
   18 My Commission expires: _________________
   19 PAGE | LINE | CORRECTION              | REASON
           |       |                        |
   20 _____|______|______________________|__________________
           |       |                        |
   21 _____|______|______________________|__________________
           |       |                        |
   22 _____|______|______________________|__________________
           |       |                        |
   23 _____|______|______________________|__________________
           |       |                        |
   24 _____|______|______________________|__________________
           |       |                        |
   25 _____|______|______________________|__________________


  Min-U-Script®                                   Aspire Reporting, LLC                               (30) Pages 117 - 119
                                                     1.800.73.STENO
Dr. Donald Raggio and Dr. Chris RaggioJedvMcCaleb 30(b)6 Code Collective, LLC 11-17-16 Jed McCaleb 30(b)6 Representative
   Case:a 25CI1:14-cv-00071-JAS
MTGOX,     sole proprietorship, et al       Document #: 232-10            Filed: 10/05/2018 Page November
                                                                                                      32 of 43 17, 2016
                               92:2;94:17;95:13;96:9,       113:17;114:2,23,24      attend (1)                     78:14;107:12
           $                   17;98:4;100:6,18;         amazing (1)                   115:22                   based (4)
                               109:1;113:19;115:12          92:2                    attention (1)                  18:22;37:3;102:25;
$1,000 (1)                  ad (1)                       Amazon (4)                    115:2                       104:5
  67:23                        17:1                         43:20;44:4;53:9,13      audit (1)                   basic- (1)
$10,000 (3)                 added (1)                    among (1)                     114:6                       8:1
  56:8;67:11;68:13             83:5                         114:25                  August (5)                  basically (33)
$100,000 (1)                additional (2)               amount (30)                   29:14;30:1;33:6;            8:2;11:2;13:12,23;
  87:17                        106:14,16                    29:7;41:22;42:19,20,       45:11;84:6                  14:21;16:1;17:17;19:4,
$45,000 (2)                 address (40)                    22;49:21;55:15;56:16;   automated (3)                  23;21:24;25:6;35:14;
  75:16,21                     33:20;34:1,2;35:22;          59:18;60:2;66:10,12,       25:9;68:24;69:6             36:17;37:1,7;55:14;
$5 (1)                         37:7,10;55:7;71:11,12,       25;67:9,21;69:10;       automatic (2)                  59:24;65:20;74:7;
  103:23                       16,19,21;72:1,6,12,22;       74:22,24,25;87:13;         36:7;68:22                  77:18;79:2,22;85:23;
                               74:15,16,19;78:3,4,6,9,      89:24;90:13,24;94:3;    automatically (2)              87:2;90:23;91:20;92:7,
           A                   14,21,23;80:7;83:1,8,        102:9,22;106:3,5;          34:8;84:3                   7;93:16;94:25;96:16;
                               10;88:21;89:7,12;            108:3;114:24            average (1)                    111:24;112:3
able (19)                      92:11,13;94:2;105:22,     amounts (3)                   56:19                    bathroom (1)
  32:5;35:20;56:11;            22,23;106:5                  37:9;41:6,8             aware (3)                      97:14
  61:24;62:7;65:6,15;       addresses (4)                anymore (6)                   63:9;112:15;114:11       become (7)
  66:6,20;72:25;73:19;         71:17;88:19;92:8;            20:2;28:18;97:3;        away (1)                       24:4;29:12;93:6,9,
  79:10;92:18;93:20;           105:20                       105:8;108:1,6              47:9                        10,11,13
  95:2;99:2,14;102:23;      admin@mtgox (1)              API (1)                                                beginning (1)
  114:4                        83:2                         85:23                              B                   69:25
access (13)                 administer (2)               appeared (1)                                           behalf (2)
  14:14,16;35:16,18;           13:25;15:9                   113:9                   Back (54)                      42:2;112:23
  54:6;69:14;89:1;90:17;    administration (1)           appreciated (1)              9:17;10:12,17;12:5;       belonged (1)
  98:23,25;99:7;113:15,        13:23                        52:7                      13:20;37:20,22;40:23;        50:20
  17                        ads (1)                      appreciation (1)             43:12,15;48:19,22,24;     below (1)
account (73)                   16:22                        52:12                     49:4;50:14;51:9;55:25;       36:2
  33:21;34:5,8,10;          advertise (1)                approached (1)               61:15,25;62:1,6,10,14,    benefit (1)
  35:14,15;36:15,18;           116:10                       103:21                    18,20;63:2,3;68:2,4,21;      26:7
  37:4,11;55:20;57:15,      advice (4)                   approval (2)                 70:22,25;73:18,21;        Berkeley (4)
  18;58:2,5,6,8,22;59:10;      59:19,21;60:15;              79:10,12                  74:2,5,7,23;75:3;77:5;       7:12;9:1;49:2;
  61:2,14,14,22,25;62:1,       109:13                    approximately (4)            79:15;82:2;96:7,22;          108:24
  12,14,18,21;65:16;        affect (1)                      50:19;56:1;61:17;         97:1,19;105:13,16;        besides (3)
  68:3,15;69:14;70:8;          56:7                         84:10                     107:12,21;108:18;            39:5;106:18;116:14
  71:1,1,2,9;72:1;73:19,    affirmative (1)              Arkansas (5)                 112:23;114:22;117:11      better (2)
  21;74:2,11,12,12;75:4,       28:12                        5:23;6:13,25;12:20;     background (2)                 43:5;109:8
  6,8,9,11,12;77:24;        again (10)                      13:1                      6:2;99:22                 beyond (2)
  78:14;79:6,11;80:11,         9:24;10:9;13:24;          around (25)                backup (1)                     76:16;79:13
  12,13,16,20,23;81:2,3,       39:14;65:14,14;88:14;        10:1,3;11:12;12:9;        29:1                      big (3)
  11,15,17,23;84:4;87:5;       96:14;111:3;113:3            13:19;14:5;15:15,22;    bad (1)                        47:11;54:15;85:20
  107:12,14,24,25           ago (11)                        19:2,7;22:15;24:13;       86:9                      bills (1)
accounts (20)                  5:2;7:3;13:8;38:24;          38:6;43:9;56:4;61:23;   bank (19)                      58:21
  11:5;22:25;24:6;             42:25;55:24;88:11;          84:18;90:9,11,16;98:2;     47:6,7;55:19;58:9,        bit (7)
  25:19,20;33:2,7,8;           90:6;111:18;112:24;         102:10;109:23;113:21;      22;59:3,4,5,6;68:4;          8:4,5;44:22;45:6,9;
  38:15,25;43:2;58:14,         113:4                        116:17                    83:20,21,22,25;84:9;         87:24;113:19
  16,17;64:23;66:8;         agree (1)                    article (3)                  86:2;87:4;97:25;98:22     bitcoin (139)
  67:14;79:11;80:21;           92:10                        28:21;29:14;30:17       bankruptcy (2)                 27:6,8,21;28:16,20,
  107:7                     agreement (2)                asset (2)                    103:21;114:14                23;29:13;30:4,23;
accumulated (2)                4:17;100:25                  11:3,5                  Banks (1)                      31:11,16,23,23,25;
  26:6;33:7                 ahead (1)                    associated (1)               86:2                        32:6,8;33:22,25;34:1,1,
accurate (2)                   57:12                        74:16                   bank's (1)                     2,6,7,13,17;35:8,20,22,
  30:18;115:5               al (2)                       assume (3)                   83:23                        23,25;36:3;37:21,23;
acquire (1)                    4:3,4                        55:7,8;58:22            Barron (13)                    39:6,10;40:9,13,18,20;
  52:20                     allow (2)                    atmosphere (1)               71:2;72:5;73:19;             42:1;43:13;45:11;
action (1)                     20:15;22:16                  5:15                      74:12;76:9,11,15;            47:11;52:5,25;55:15,
  75:2                      allowed (1)                  attach (1)                   77:12;78:18;107:24,          21,23;56:2,8,8,23,24;
actual (1)                     16:1                         106:14                    25;110:11,15                 57:1,6;59:18;60:21;
  90:9                      Altogether (1)               attack (5)                 Barron@contractornet (1)       61:1,14,14,21;62:23;
actually (18)                  51:2                         65:13,20;66:1,5,10        72:22                        63:1,23,24;64:2,4,6,14,
  54:14;70:20;73:12;        always (7)                   attempts (2)               Barron's (7)                   21;65:7;67:2,25;70:7;
  79:1;89:4,15;91:3;           37:19;96:7;108:12;           65:22,25                  73:19,21;75:3,11,12;         73:18;74:2,4,10,10,11,

Min-U-Script®                                            Aspire Reporting, LLC                                        (1) $1,000 - bitcoin
                                                            1.800.73.STENO
Dr. Donald Raggio and Dr. Chris RaggioJedvMcCaleb 30(b)6 Code Collective, LLC 11-17-16 Jed McCaleb 30(b)6 Representative
   Case:a 25CI1:14-cv-00071-JAS
MTGOX,     sole proprietorship, et al       Document #: 232-10            Filed: 10/05/2018 Page November
                                                                                                      33 of 43 17, 2016
  12,16,22;75:3,23;76:5,      25:14                      5:8;22:11,11;23:9,        chart (1)                     91:21;112:9
  20,22,23;77:16;78:3,7,    brief (1)                    10;32:14,23;33:25;           90:8                     coins (10)
  13,19,20;84:13,14,21,       6:1                        37:19;50:7,13;52:7;       charts (1)                    61:11;66:11,21;
  25;85:1,5,10;88:12,19,    briefly (1)                  57:1,2;61:10;73:6;           11:8                       70:14,19,22,24;75:7,7;
  21,25;89:14,15,20,25;       81:14                      74:14,15;76:20;77:9;      Chase (2)                     96:24
  90:4,13,17;91:4;92:8,9,   bring (1)                    82:2;87:23;88:21;            58:11,24                 cold (10)
  12,21,25;93:1,4;94:3,       68:4                       91:22;92:2,8,12,17;       check (5)                     94:18,20,21,22;96:1,
  24;95:3,13;96:4;          broach (1)                   93:3,15,15,16;94:2,3;        71:15,20;87:9,12;          4,7,13,20,20
  104:10,21;105:19,23;        116:4                      95:14,14;96:7,15,16,         99:22                    collect (1)
  106:1,5;107:3;109:17,     Brock (2)                    18;105:9,9,9,18;106:8,    checked (1)                   22:12
  20;111:2;114:24;            104:19,20                  14,15                        61:2                     collection (1)
  115:9,12                  broke (1)                  capable (2)                 checking (1)                  22:13
bitcoins (12)                 76:1                       98:18;99:20                  58:6                     Collective (4)
  20:15;30:20;42:6,7,       brought (2)                capital (1)                 children (4)                  35:2,3;57:17,19
  8;61:9,9;75:15,19;          16:8;49:11                 104:9                        46:2,5,8;108:15          college (5)
  79:2;97:9;107:23          bunch (4)                  car (1)                     choice (1)                    6:3;7:9,11;12:25;
Bitcointalk (1)               37:21;66:7;80:21;          116:12                       49:25                      14:13
  91:19                       89:20                    card (9)                    choose (1)                  comfortable (1)
Bitcointalkorg (1)          Burzlaff (3)                 21:6,8;23:7,19;              20:20                      5:13
  77:1                        46:9,9,10                  27:10,12;29:5;37:21,      Chris (21)                  commercially (2)
Bitstamp (3)                B-U-R-Z-L-A-F-F (1)          22                           19:12;40:6;49:15;          10:14;18:5
  114:18,19,20                46:11                    cards (16)                     50:22;55:2;57:12;59:7,   commission (3)
BitTorrent (1)              business (5)                 21:12;22:10,12,14,           17;63:12,15,18;66:15;      25:24;42:17,19
  16:4                        57:18;58:13,24,25;         15,17;23:2,3,5,11;24:9;      67:19;76:5;79:12;80:5;   commodity (2)
blob (1)                      59:4                       25:2;26:9;27:19;37:18,       111:16,23;112:13,17;       14:23;109:18
  96:19                     busy (1)                     19                           115:16                   common (1)
block (5)                     99:11                    care (3)                    Chris's (8)                   12:5
  93:15,16;105:17;          button (1)                   50:3;70:11;76:14             74:10,11,21,23,25;       communicate (1)
  106:8,17                    69:9                     cash (11)                      75:7,13;112:23             83:25
blog (1)                    buy (22)                     67:6,8,22,24;68:2;        Christian (2)               communicated (1)
  77:4                        20:14;21:1;23:7,9,         69:10;75:23;87:5,7,13;       12:12,17                   77:12
Bomgar (2)                    10;30:20;31:11,23,24;      107:3                     city (4)                    communicating (3)
  14:10,11                    33:18,22,25;34:3;39:5;   center (3)                     31:9;45:4,9;49:1           80:22;83:7;86:22
book (1)                      40:19;42:7;55:15,21;       44:5;53:12,15             claimed (3)                 communication (1)
  18:19                       56:7;59:17;60:1;91:2     central (1)                    77:16;99:16,16             55:13
bored (1)                   buying (3)                   16:2                      claiming (3)                company (24)
  39:24                       30:23;41:17;56:2         cents (4)                      63:12;78:18,23             7:18,20,24;8:23;9:1,
boring (1)                  buys (1)                     56:4;57:2,3,6             class (3)                     23;10:21;11:17;12:8,
  40:4                        37:20                    CEO (3)                        6:17,21;7:1                11;14:11;23:10;28:2;
born (2)                                                 16:9;49:12,14             classes (1)                   34:16,20,23;35:3;37:2;
  5:22;12:23                           C               certain (3)                    6:15                       48:8,9;49:13;57:19;
Boston (1)                                               6:8;63:20;74:10           classified (3)                80:12;113:24
  10:22                     calculate (1)              chain (6)                      109:20;110:1,3           complete (4)
bot (3)                       102:25                     93:15,16,18;105:17;       clear (1)                     29:5;38:3;85:18;
  22:16;25:3,5              California (3)               106:9,17                     74:13                      99:7
both (4)                      48:25;104:4,6            chance (1)                  clearly (1)                 completed (5)
  53:12;66:9;74:2;          call (6)                     113:6                        110:17                     28:17;98:3,5,11;
  77:14                       4:25;69:18;78:2;         change (1)                  client (3)                    116:18
bothering (1)                 79:15;99:25;111:21         71:18                        40:6;56:2;59:7           completely (2)
  111:11                    called (19)                changed (2)                 clients (2)                   86:25;110:7
bought (13)                   8:12;9:3,8,10,25;          82:24;112:3                  11:6,7                   compromised (10)
  21:10;34:12;40:18;          10:22;11:22;14:2,10;     changing (1)                close (4)                     36:15;64:22,24;65:3,
  73:7;77:16,18;78:19,        15:21;18:4,15;23:8;        101:6                        17:16,17;24:25;            5,9,12;66:19;70:15;
  24;83:11;87:4;91:10,        36:22;48:10;59:24;       channel (1)                    115:2                      107:8
  11;98:4                     65:12;81:14;104:3          85:15                     closed (3)                  compromises (1)
Brad (1)                    calls (1)                  character (1)                  17:13;19:2;24:5            95:2
  4:9                         112:22                     113:4                     Code (6)                    computer (10)
brainchild (1)              came (15)                  charge (3)                     35:1,3;57:17,19;           8:19;10:13;70:17;
  49:8                        51:9;61:25;62:1,18,        25:18,20;37:20               83:18;85:13                93:4;95:7,23;96:11,13,
break (5)                     20;70:22;73:2,18,20;     charges (1)                 coding (3)                    20,20
  5:14;32:14;50:9;            74:2;75:3;78:21;           37:21                        85:25;86:9;98:14         computers (3)
  69:18;117:7                 108:18;114:17,22         charging (1)                coin (6)                      13:24,25;14:22
breaks (1)                  can (47)                     25:24                        63:10,11;81:14,15;       concluded (2)

Min-U-Script®                                          Aspire Reporting, LLC                                    (2) bitcoins - concluded
                                                          1.800.73.STENO
Dr. Donald Raggio and Dr. Chris RaggioJedvMcCaleb 30(b)6 Code Collective, LLC 11-17-16 Jed McCaleb 30(b)6 Representative
   Case:a 25CI1:14-cv-00071-JAS
MTGOX,     sole proprietorship, et al       Document #: 232-10            Filed: 10/05/2018 Page November
                                                                                                      34 of 43 17, 2016
  117:20,22                48:6,12,18;51:10;       days (2)                     79:3;84:25;89:21;          4:3
conclusion (2)             108:16                    8:5;11:11                  92:10;93:7;114:21        dropped (1)
  109:25;110:3           counsel (2)               deal (3)                   difficult (1)                7:14
conclusive (2)             4:3,6                     54:15;68:19;108:7          85:22                    duly (1)
  110:7,9                couple (8)                dealing (1)                digital (3)                  4:21
conclusively (1)           17:4;29:25;79:20;         86:2                       23:14,19;52:6            during (2)
  72:13                    96:15;100:7;102:18;     debate (1)                 directly (3)                 10:10;115:25
conference (1)             111:18;115:14             13:5                       77:13;78:24;112:19
  40:9                   course (1)                debits (1)                 DirectNIC (1)                          E
conferences (2)            98:20                     35:14                      44:2
  32:21;104:23           court (4)                 December (4)               disbursed (1)              early (3)
confidence (1)             4:11;46:12,14;79:9        84:10;98:2;109:23;         114:5                       11:11;39:10;116:19
  91:2                   courtroom (2)               116:18                   disbursing (1)             easier (3)
confirm (1)                5:6,8                   decide (1)                   114:3                       22:19;31:24;45:20
  108:8                  cover (2)                   116:20                   discover (1)               easily (1)
confusing (2)              75:13;76:5              decided (3)                  63:3                        56:13
  5:10;66:17             crappy (1)                  17:21;30:17;110:5        discovered (2)             easy (3)
connected (2)              112:7                   decision (1)                 66:9;73:9                   23:16;86:4;103:2
  95:7;96:11             create (6)                  108:11                   Discussion (1)             eDonkey (7)
Connecticut (2)            8:10;29:20;33:21;       declare (1)                  111:13                      15:24;16:17;17:9,23;
  7:16;8:23                77:5;99:2,3               103:21                   discussions (1)               20:22;26:3,4
connecting (1)           created (6)               define (1)                   4:15                     eDonkey2000 (1)
  25:7                     20:12;29:4;34:8,8;        109:17                   DNS (1)                       15:21
contact (1)                72:1;89:1               definitely (11)              54:14                    educational (1)
  55:5                   credit (6)                  9:16;56:16;59:4;         document (1)                  6:1
contacted (4)              37:11,18,19,21,22;        74:3,4;77:22;80:4;         7:25                     Either (10)
  55:3,13;76:11;83:4       59:10                     87:7;97:7;104:16;        documents (4)                 24:17;33:16;49:23;
continue (2)             credited (1)                105:18                     8:3,11,17;113:6             50:6;53:23;67:24;
  17:9;79:8                84:3                    delete (1)                 dollar (1)                    70:16;74:1;89:6;91:6
contract (1)             credits (1)                 95:22                      103:23                   election (1)
  100:2                    35:15                   demonstration (1)          dollars (15)                  106:20
contracted (2)           cross (2)                   90:16                      34:10;36:12;37:9;        elevated (1)
  47:5;83:19               42:9,10                 denominated (1)              55:15;67:3,24,24;           114:25
contractornet (3)        cumbersome (2)              75:20                      73:25;74:1,4;75:16,19;   else (8)
  72:23;73:1,9             22:15;86:3              dependent (1)                87:20;88:4,9                47:10;50:21;61:6;
contractors (1)          currency (6)                52:8                     domain (12)                   63:23;64:1,3;97:9;
  19:22                    23:13,14;52:6,6;        depending (3)                20:21,25;21:11;             115:22
control (3)                106:18;109:13             27:7,9;47:10               26:16;27:7;29:1,6,10;    e-mail (28)
  38:3;91:8;97:10        current (1)               depends (1)                  43:21,25;73:5;82:16         33:20;55:3,7;60:24;
conventions (2)            52:2                      51:2                     Donald (1)                    71:11;72:18,20,22;
  104:22;115:13          currently (1)             deposit (6)                  4:3                         76:15;77:13;79:21;
conversation (1)           116:24                    40:25;42:5,6;47:6;       donate (1)                    80:1,5,7,11,14,21;81:1,
  111:20                 customer (2)                84:2;89:12                 16:25                       3,8;82:7,9,14,20;83:1,
conversations (2)          89:11;109:3             deposited (2)              done (11)                     8,10,12
  111:25;112:18                                      68:18;90:23                20:22;28:17;30:13;       e-mailed (6)
conversion (1)                     D               deposition (5)               39:12;66:6;84:13,14,        40:19;47:21;61:18;
  7:25                                               4:2,16;5:3;117:21,22       23;85:15,16;98:7            112:24;113:1,2
Cool (4)                 daily (3)                 describe (1)               do-over (1)                e-mailing (1)
  6:6;18:3;39:16;          36:2,11;55:23             36:25                      29:6                        110:11
  74:18                  dark (5)                  designated (1)             dormant (2)                e-mails (7)
copy (2)                   59:24;60:6,8,9,10         43:4                       26:15;27:4                  4:15;56:4;79:23,24;
  54:12;96:21            data (11)                 details (1)                doubt (2)                     82:2;112:22;113:5
corp (4)                   44:5;54:6,12;96:19;       101:22                     87:11,11                 employees (2)
  12:2,3;49:16,18          105:21,22,25;106:4,8,   determine (1)              down (14)                     19:20;50:24
correctly (2)              11,16                     65:17                      17:21,22;19:5,18;        empty (1)
  46:21;67:23            database (1)              develop (1)                  24:5;25:1;27:1;28:11;       97:5
corresponding (1)          53:11                     52:17                      42:4;54:19;76:1;87:23;   end (8)
  88:20                  databases (1)             dictionary (5)               100:16;111:10               24:6;33:1;35:24;
cost (1)                   8:10                      65:13,20;66:1,5,10       download (2)                  41:11;73:12;101:24,
  18:10                  date (3)                  different (17)               93:4;94:7                   25;102:11
Costa (13)                 4:5;63:5;69:24            8:6;34:16;36:20;         downloaded (1)             ended (2)
  37:3;44:22;45:14,18;   day (3)                     43:1,2;53:14;59:6;         93:19                       24:3;39:19
  46:16,18;47:14,20;       54:20;109:1;117:23        60:6;64:22;65:14;68:6;   Dr (1)                     enough (5)

Min-U-Script®                                      Aspire Reporting, LLC                                  (3) conclusion - enough
                                                      1.800.73.STENO
Dr. Donald Raggio and Dr. Chris RaggioJedvMcCaleb 30(b)6 Code Collective, LLC 11-17-16 Jed McCaleb 30(b)6 Representative
   Case:a 25CI1:14-cv-00071-JAS
MTGOX,     sole proprietorship, et al       Document #: 232-10            Filed: 10/05/2018 Page November
                                                                                                      35 of 43 17, 2016
   75:13,15,16;105:15;        73:24                      57:1,2;72:23;73:5;          24;77:13;91:17          53:14
   115:2                    exchanges (4)                76:11                    forums (3)               gets (1)
enter (1)                     52:22;114:17,22,23      figured (1)                    98:13;109:7;115:13      30:7
   33:20                    Excuse (2)                   30:21                    found (1)                Gigs (1)
entirely (1)                  21:3;69:16              files (1)                      28:21                   44:13
   27:1                     expect (2)                   16:2                     fraud (1)                given (1)
erased (2)                    100:5;101:17            file-sharing (1)               106:21                  5:3
   105:4,5                  expectations (1)             15:21                    free (1)                 Gmail (4)
Essentially (3)               39:13                   financial (1)                  59:14                   81:23;82:11,12,14
   23:14;60:3;93:12         experience (3)               39:6                     freemium (1)             Good (8)
established (1)               99:13,15,17             financially (1)                17:5                    4:1,25;20:14;30:21;
   32:2                     experiment (1)               26:2                     fresh (1)                  31:3;32:2,3;69:20
et (2)                        22:1                    find (10)                      29:9                  goodness (1)
   4:3,4                    Explain (1)                  31:2;38:25;72:19,25;     friend (1)                 13:8
Europe (2)                    65:2                       76:25;84:12;105:10;         10:22                 Google (2)
   47:6;83:20               explained (4)                106:7,20;109:9           friendly (1)               82:15,21
European (1)                  55:16;76:8,8;107:6      fine (2)                       112:6                 gotcha (2)
   47:7                     exploring (1)                50:3;108:21              frivolous (1)              17:6;37:24
Even (7)                      17:25                   finish (1)                     112:5                 government (1)
   35:15;54:16;66:22;       extent (1)                   38:7                     froze (4)                  110:2
   95:22;106:7;113:19;        87:2                    finished (2)                   75:8,11,21;79:6       Gox (94)
   116:3                                                 7:8;85:19                frozen (2)                 10:16;19:5;20:7,8;
event (3)                               F             finishes (1)                   107:14,24               26:9,15;27:5,8,21;
   23:8,11,12                                            30:6                     fruitful (1)               28:16;30:2,24;32:1;
events (1)                  fact (1)                  Finland (5)                    73:11                   33:1,2,18,23;34:5,15;
   13:18                       98:20                     83:22;84:9;85:13;        full-time (1)              35:11;36:19;37:13,25;
eventually (9)              fairly (3)                   97:25;98:22                 17:7                    39:15;40:18;41:1;42:5,
   9:12;16:8;18:1;32:5;        41:22;91:10;115:4      first (18)                  fun (1)                    12;43:12,15;44:9,15;
   49:11;62:9;65:15;        fake (1)                     5:3,4;16:8;21:10;           22:23                   46:19;47:3,7,9,23;
   103:20;109:19               110:17                    33:6;34:21;39:15;40:8;   fund (1)                   53:2;55:8;56:20;58:3;
Everdream (2)               fall (1)                     45:16;46:12;55:13;          104:9                   61:15;62:1,10,19;63:2,
   14:2,3                      113:21                    71:7,24;82:20;83:7;      funds (1)                  3,5;66:7;69:24;70:4;
everybody (4)               Far (6)                      98:8;100:12;101:12          114:3                   74:9,23;75:8,9;76:7;
   38:13,13;76:21;             18:4,16,17;27:22;      five (4)                                               78:25;82:7,9,14,21;
   92:17                       35:4;81:17                38:3,6;89:16;97:15                   G              83:11,18,25;84:22;
everybody's (1)             fascinating (2)           flight (1)                                             86:13,23;87:4;89:9,25;
   39:13                       106:7,20                  117:16                   game (17)                  90:3;94:11;97:3;98:23;
everyone (1)                fast (2)                  flowing (1)                   9:1,11,13;10:15,17;      99:7,12;100:23;103:6,
   22:11                       7:6;100:16                106:5                      18:1,2;21:8;22:4,8,10;   22;104:25;105:12,14;
exact (11)                  fault (1)                 flows (2)                     27:23;28:16;35:6;        108:25;109:12,21;
   7:4;9:9;38:21;41:8;         70:17                     106:1,3                    44:23;57:21,22           113:16;114:12,24;
   50:18;96:6,23;100:14;    favor (1)                 Folio (1)                   games (4)                  115:5;116:3,10,15,19,
   101:9;113:4;116:21          30:5                      8:12                       9:4,6;10:11,13           20
exactly (10)                Fayetteville (1)          follow (3)                  gaming (5)               grew (2)
   12:1,4;17:15;26:11;         12:23                     60:14;61:10;66:20          21:19,23;26:9;27:20;     12:20,22
   41:7;84:23;85:11;98:1;   feature (1)               following (1)                 44:23                  gross (2)
   102:17;116:6                59:23                     92:25                    Gathering (3)              101:14,15
EXAMINATION (1)             February (9)              follows (1)                   20:19,24;21:5          group (2)
   4:23                        38:1;47:24;63:7;          4:22                     Gault (33)                 12:23;104:3
examined (1)                   69:24,25;98:9;100:12; forever (1)                    4:10,10,14,19;13:3;    groups (1)
   4:21                        101:12;116:19             32:12                      21:3;24:17;30:5,9,12;    84:19
exceeded (1)                feel (1)                  forget (1)                    32:11,14,16,19,22;     guess (8)
   39:12                       70:17                     7:22                       38:7,11;49:23;50:6,9,    24:13,17;26:18;
Exchange (31)               felt (1)                  forgot (1)                    13;58:9;69:16,21;        68:15;86:4,6;93:9;97:5
   20:19;21:6,11,23;           70:21                     7:21                       87:21;88:1,6;97:15;    guessing (1)
   22:9,20;23:17;27:20;     few (12)                  format (1)                    109:15;111:9;112:10;     66:4
   29:1,5,21;30:4,18,19;       6:10;24:1;26:12,13;       8:3                        117:5,19               guidance (1)
   31:3,5,12,15;33:24;         30:16;34:15;36:20;     forming (2)                 gave (5)                   110:6
   39:7;40:15;45:12;           39:18;53:5;68:6;89:13;    48:7,11                    19:23;88:14,16;89:1; guy (2)
   52:18;55:21;63:14;          115:6                  forth (2)                     113:7                    11:16;85:14
   76:15,16;82:10;84:5;     fight (1)                    77:5;105:14              general (3)              guys (7)
   90:4;98:4                   17:20                  forum (8)                     32:11;109:10,21          10:24;12:7;40:17;
exchanged (1)               figure (5)                   31:2;76:16,18,18,19,     geographically (1)         47:17;52:17;67:3;

Min-U-Script®                                         Aspire Reporting, LLC                                         (4) enter - guys
                                                         1.800.73.STENO
Dr. Donald Raggio and Dr. Chris RaggioJedvMcCaleb 30(b)6 Code Collective, LLC 11-17-16 Jed McCaleb 30(b)6 Representative
   Case:a 25CI1:14-cv-00071-JAS
MTGOX,     sole proprietorship, et al       Document #: 232-10            Filed: 10/05/2018 Page November
                                                                                                      36 of 43 17, 2016
  91:21                  hobby (4)                   113:10                    investigate (2)             86:22;96:25;111:10
guy's (2)                  22:1,23;24:4;39:16     indeed (1)                      61:7;79:9              keeping (1)
  7:22,22                hold (2)                    93:17                     investors (1)               109:6
                           34:17;49:23            indicate (1)                    50:23                  kept (8)
            H            holding (1)                 66:9                      involved (8)                18:9;26:19;71:25;
                           92:14                  individual (1)                  15:4;19:9;20:8,9;        101:8;105:21,22;
hacks (1)                Holdings (1)                35:10                        28:19;42:13;104:6;       106:4;115:9
  95:1                     104:3                  individually (2)                116:24                 key (7)
half (10)                holds (1)                   34:24,25                  IP (10)                     88:20,21;94:14;
  6:4;19:16;67:16,17;      79:2                   individuals (1)                 54:14;71:11,12,16,       95:15,16;96:17,22
  88:8;101:13,14,15,21, home (3)                     42:13                        17,19,21;72:1,6,12     keys (6)
  24                       44:17,19,20            industry (1)                 IRC (3)                     88:15,16,19;94:15,
handful (2)              honestly (4)                17:19                        77:17;78:19;84:15        19;105:6
  89:15,16                 23:25;39:9;56:10,21    information (5)              issue (1)                 key's (1)
handled (1)              hopefully (1)               71:25,25;76:9;               30:22                    95:23
  68:22                    39:6                      104:25;106:14             issues (1)                kid (1)
hands (2)                host (1)                 initial (1)                     25:17                    18:19
  76:7;111:3               85:5                      50:23                                               kids (1)
happen (1)               hosted (3)               initials (1)                             J               45:19
  99:4                     43:17,18;82:10            20:18                                               kind (41)
happened (9)             hosting (5)              inquiry (1)                  January (3)                 7:4,24;13:21;15:1,3;
  62:16;63:13;67:18,       26:18;43:19;85:1,3,4      113:25                       61:18,21;100:15          16:24;17:5,6,18,25;
  20;73:21,25;75:5;79:7; hounding (2)             inspect (1)                  Japan (1)                   19:1;21:25,25;22:1,2,
  89:3                     102:16,17                 92:8                         54:25                    23,23;23:15;24:4;25:9;
happening (3)            hour (1)                 Instead (1)                  Japanese (2)                27:5,20;30:6;36:14,15;
  109:7;113:2;114:12       69:17                     107:16                       19:15,16                 39:15;50:1;52:8;53:4;
happens (2)              How'd (1)                instruct (3)                 Jed (10)                    67:24;68:23;70:11;
  30:9;38:12               20:9                      32:22;49:24;50:6             4:2,10,20,25,25;5:3,     76:21;77:8;85:24;87:1;
hard (10)                huge (2)                 integration (2)                 17,18,22;80:15           100:16;103:22;106:15;
  13:19;28:11,14;32:4;     85:21;100:9               47:5;83:20                jed@ (1)                    109:7,10
  39:21;54:11;79:5;      Huh- (1)                 interaction (2)                 81:19                  knew (8)
  85:25;105:11;109:17      28:10                     47:19;64:18               jed@mtgox (4)               6:4;41:21;62:12;
hardware (1)             Huh-uh (1)               interest (1)                    80:13,16,17,24           63:15;76:22;93:24;
  15:4                     14:12                     113:24                    Jed@ripplecom (1)           98:12;105:10
hassle (2)               human (4)                interested (6)                  81:9                   knowledge (1)
  24:5;85:24               36:5;68:9,10;69:2         29:13;31:18,23;           Jed2000 (1)                 110:8
head's (1)               hundred (2)                 104:10;116:3,8               81:24                  known (1)
  111:11                   24:11;63:20            interesting (5)              Jed2000@gmail (1)           12:18
heard (2)                hyperlinked (1)             23:21;28:22;39:20,           81:4                   knows (1)
  95:11;112:17             8:16                      23;48:4                   jeez (1)                    70:16
held (2)                                          interface (4)                   18:12
  94:3;97:8                           I              86:16;97:24;98:22;        job (1)                              L
help (5)                                             99:3                         7:16
  13:25;53:3;54:5;       idea (5)                 internal (1)                 Joel (1)                  lack (1)
  59:17;76:13              24:11;38:18;44:14;        105:12                       14:10                     109:8
helped (1)                 48:7;55:25             internet (6)                 Jose (2)                  language (1)
  53:5                   ideas (1)                   8:4,5,14;11:10,12;           115:23;116:1              86:12
helping (1)                48:11                     96:12                     jumping (1)               languages (1)
  38:9                   identification (1)       intervention (1)                30:7                      6:8
hey (2)                    110:16                    69:2                      Junglevision (2)          large (4)
  91:1;102:12            identify (3)             into (24)                       9:3,25                    56:6,9;59:17;60:1
hidden (2)                 72:16;73:16;110:15        15:14;22:16;34:15;        junior (1)                Largely (1)
  60:2;73:13             immediately (3)             36:18;37:8;39:16;50:1;       12:18                     6:12
high (8)                   49:5,6;62:8               62:1,1,10,18,21;63:2,3;                             largest (1)
  6:13,16,18,20;7:8;     improvements (1)            65:16;70:25;73:18,21;                K                 90:4
  12:18,18;18:10           109:5                     74:2;75:3;78:14;95:1;                               Larsen (1)
higher (1)               including (2)               107:12;108:3              Karpeles (9)                 49:15
  41:11                    64:9,10                intricacies (1)                46:19;47:1;53:2;        last (6)
highest (1)              income (1)                  86:3                        70:7;86:23;97:24;          12:13;45:4,5;46:21;
  41:15                    52:11                  intro (1)                      107:4;112:15,23            71:7;111:16
hired (6)                incorporated (1)            7:4                       K-A-R-P-E-L-E-S (1)       later (7)
  11:18;19:21;49:11;       11:24                  introduce (1)                  46:23                      19:4;34:21;62:3,6,7;
  83:17;97:24;116:17     incorrect (1)               4:6                       keep (3)                     70:21;114:16

Min-U-Script®                                     Aspire Reporting, LLC                                           (5) guy's - later
                                                     1.800.73.STENO
Dr. Donald Raggio and Dr. Chris RaggioJedvMcCaleb 30(b)6 Code Collective, LLC 11-17-16 Jed McCaleb 30(b)6 Representative
   Case:a 25CI1:14-cv-00071-JAS
MTGOX,     sole proprietorship, et al       Document #: 232-10            Filed: 10/05/2018 Page November
                                                                                                      37 of 43 17, 2016
lawyers (2)                   94:18                     14:20,24;15:9;95:1        109:8                      104:15,16,17;115:16
   109:19;113:7            locally (1)                 Magic (8)                 Mark's (4)                methods (1)
lawyer's (1)                  94:15                     20:19,24;21:5,21;         76:7;108:11;111:3;         68:6
   5:5                     located (4)                  22:10;23:10;25:7;         112:2                    middle (2)
learn (2)                     44:4;47:15;53:8;          27:19                    married (3)                 5:18;78:25
   6:11;53:3                  72:8                     Magical (2)                45:21,22,25              might (1)
lease (1)                  location (1)                 24:9;29:5                MARTIN (2)                  30:22
   14:22                      54:12                    MagicalTux (1)             4:9,9                    million (4)
least (3)                  log (4)                      83:14                    masked (1)                  57:8;87:20;88:4,8
   76:10;110:8;113:14         22:16;65:6,16;71:12      mail (2)                   73:7                     mind (1)
leave (2)                  logged (4)                   73:13;82:16              massive (1)                 112:3
   13:11,12                   36:1;61:3;65:23;         main (1)                   18:2                     mine (3)
left (9)                      71:21                     83:4                     matter (1)                  10:22;31:24;52:25
   13:14,15;20:21,25;      logging (1)                 mainly (3)                 4:3                      mined (2)
   51:3,20,23;77:23;97:9      71:15                     11:21;45:4;48:15         may (17)                    57:6;90:7
legacy (1)                 log-in (1)                  maintained (2)             4:6,11,25;18:6;          mining (6)
   86:8                       65:22                     14:25;114:3               30:17;53:11;69:1,6,6;      28:23;31:18,22;
legal (1)                  logs (1)                    maintaining (2)            80:3;82:24;101:20;         93:12,22,23
   109:13                     65:24                     20:5;53:9                 112:24;113:1,1,19;       minute (2)
legitimate (3)             long (28)                   major (1)                  114:18                     5:2;117:7
   36:2;110:14;113:24         7:3;8:22;10:8;12:7;       114:11                   Maybe (26)                Misoon (3)
legs (1)                      13:8;15:11;17:9,18;      makes (1)                  8:24,24;12:9,10;           46:9,9,13
   69:18                      18:11;21:10,22;23:23;     51:8                      14:19;16:25;17:14;       M-I-S-O-O-N (1)
L-E-S (1)                     24:2;27:4;29:23;38:24;   making (4)                 19:15,21;21:16,20;         46:13
   46:24                      42:24;43:12;45:1;         8:2,3;27:22;40:1          36:22;45:5;68:8;70:23;   missing (11)
less (7)                      46:16;50:25;53:21;       man (1)                    77:18;79:1;80:4;82:12;     60:21;61:1,22;63:17,
   24:21;38:20;67:9,11;       55:24;84:8;86:22;         24:8                      84:10;87:18;91:13;         23,24;64:14,20;67:19;
   75:1;88:8;90:24            88:11;91:12;113:4        manager (1)                100:7;115:14;116:1,16      70:8,15
Liberty (15)               longer (3)                   11:5                     McCaleb (3)               Mitch (2)
   36:22,24;37:5,8,13,        12:10;76:6;105:7         managers (2)               4:2,20;5:17                4:7;5:2
   15,16;47:15;68:7,10,    longest (1)                  11:1,3                   mean (78)                 mix (1)
   12,13,19,24;69:10          93:17                    manual (1)                 9:16;11:11,18;18:6;        104:11
light (1)                  look (14)                    69:7                      20:11,11;22:3,21;23:8;   model (1)
   70:22                      60:19;65:23;74:15;       manually (2)               24:13,23;26:21;27:7,8;     17:5
liked (2)                     90:8;91:20,21;92:12;      59:10;69:4                32:2,11;33:3,3;39:3,9,   money (56)
   18:8;70:18                 93:16,20,25;102:23;      manufactured (1)           18;41:21;43:4,9;48:15;     11:1;16:17,18,20;
likely (2)                    105:10;108:3;113:10       113:10                    50:1;51:2;52:16,21;        22:20,21;23:2,9,17;
   80:24;88:14             looked (3)                  many (19)                  55:7;56:24;57:1,2,4,5;     25:23;26:3;33:23,24;
limit (5)                     61:9;72:21;110:17         9:19;24:6;27:9;32:8;      58:9,25;63:19,19;          36:18,21;37:5,12,12,
   36:3,10,11,16;67:24     looking (5)                  33:7;38:15,25;41:2,3;     64:17;68:2;71:22;          15,17,22;40:1,25;41:2,
limitation (1)                56:3;74:14;92:5;          53:10;61:21;64:6;         72:11;73:4;74:3,7;         4;42:6;47:7;52:1,4;
   67:21                      114:16,22                 74:16,18,21;89:8,8,25;    77:21;79:22;80:20;         55:19;56:16;57:12,16;
limited (1)                looks (2)                    106:17                    85:20;86:7;89:10;90:8;     58:5;59:7;62:18,20,22;
   4:16                       56:4;61:13               map (1)                    91:12;92:2,9,21;93:8,      76:5;84:3;100:4,22;
linkable (1)               look-up (1)                  84:25                     9;94:14;95:21;96:7,8;      102:2,4,12;103:11;
   8:3                        72:12                    March (2)                  97:7;99:16;100:1,19;       105:7,13,25;106:12;
listed (1)                 loss (1)                     101:18,19                 101:5,7;103:16;105:6;      107:22,23;109:9,13;
   55:8                       75:13                    Mark (47)                  106:10;110:6;112:17;       111:1;112:4
litigation (1)             lost (3)                     39:2;46:19;47:1,1,2,      115:6,24;116:6,21        month (2)
   116:25                     64:2,4;91:6               4,5;53:2,16;63:4,6;      meaning (1)                 86:24;100:20
Little (11)                lot (16)                     70:7,21;76:8,10;79:8,     109:15                   monthly (1)
   6:25;8:4;12:24;13:7;       13:19;19:20,22;33:1,      18;80:12,22;82:3,12,     meant (3)                   101:20
   22:16;25:6,23;38:12;       4;39:19;58:13,17;         24;83:8;86:23;90:15;      28:15;59:24;62:22        months (19)
   45:19;66:17;87:24          90:22;98:11;101:5,6;      94:19;96:5;97:8,24;      mechanism (2)               8:24;10:9;24:1;
live (3)                      106:25;109:3,4,6          100:17;103:18;107:4,      96:6,23                    26:12,13;38:5,6;51:17;
   29:24;96:14;108:23      lots (2)                     25;108:7,8,10;111:4;     meet (2)                    91:14,15,15;101:2,24,
lived (1)                     73:14;79:2                112:8,10,15,18,19,22;     40:6;47:1                  25;102:5,11;111:18;
   46:17                   love (1)                     116:4,14,17,19           meetings (1)                113:15;115:6
lives (1)                     18:20                    mark@mtgox (1)             115:22                   more (30)
   108:24                                               83:6                     messages (1)                14:23;22:1,22;24:24;
LLC (3)                               M                market (3)                 76:20                      38:22;39:14;40:23,24;
   7:23;11:25;12:2                                      32:3;42:9;60:3           met (7)                     41:4,13;48:3;60:11;
local (1)                  machine (4)                 marketing (1)              5:2;40:8;47:2;             74:11,20,23;75:1;78:7,

Min-U-Script®                                          Aspire Reporting, LLC                                     (6) lawyers - more
                                                          1.800.73.STENO
Dr. Donald Raggio and Dr. Chris RaggioJedvMcCaleb 30(b)6 Code Collective, LLC 11-17-16 Jed McCaleb 30(b)6 Representative
   Case:a 25CI1:14-cv-00071-JAS
MTGOX,     sole proprietorship, et al       Document #: 232-10            Filed: 10/05/2018 Page November
                                                                                                      38 of 43 17, 2016
 11,12;85:22;86:8;          29:9;32:8;39:9;44:6,8;  noise (1)                    20:21;21:1,1;31:14;        56:23
 90:23;99:12,15,17;         45:19;49:8;56:11;62:3,     111:8                     40:24,24,25,25;41:4;     over (13)
 106:8,11,25;114:17;        6;64:18;67:8;78:9;      Nojima (2)                   46:2;47:21;53:9,15;        20:21;33:11,13,15;
 117:13                     79:23;86:25;87:18;         19:12,13                  58:15;61:13;64:6;71:5;     47:11,13;83:2,5;86:25;
morning (2)                 92:13;100:4;101:3,7;    nominal (1)                  79:10;80:5;81:5;82:4;      87:17;91:8,21;116:8
 4:1,25                     103:1;112:1                103:24                    89:11,19,23;92:23;       own (11)
most (7)                   multiplayer (1)          None (1)                     96:7;102:7;104:5,6,15,     10:11,11;14:24,24;
 9:15;37:25;58:23;          18:2                       89:13                     16;110:21;111:9;           15:20;22:11;26:19;
 60:2;71:18;80:24;         multiple (4)             nonexistent (1)              114:18;115:17,23;          49:21;50:17;99:18;
 81:20                      9:13,17,19;64:7            85:23                     116:1,1;117:4              112:4
mostly (3)                 Must (3)                 normal (3)                 one-name (1)               owned (11)
 57:24;79:21,22             15:16;45:17;94:19          55:22;60:10;109:1         71:3                       11:17;16:9;34:16;
mother (4)                                          normally (2)               ones (2)                     49:19;50:22,23,24;
 46:2,3,7;108:15                      N                9:14;28:10                68:8;114:25                73:9;76:6;78:23;
motivated (1)                                       notice (3)                 online (18)                  107:25
 39:17                     name (34)                   54:16;113:12;115:3        11:14;18:1,2;20:19;      owner (3)
motivations (1)              5:16,18;7:4,21,22,22, notified (2)                  21:5,18,21;22:12,13,       16:7;49:12;105:19
 31:14                       23;9:9,23;12:13;14:1;     60:20,25                  14;25:7;27:19,23;        ownership (2)
motive (1)                   18:3;21:6;26:25;29:1, notify (1)                    94:24;95:18;96:7,22;       50:18;103:5
 39:8                        6,10;31:6;33:20;34:23;    60:23                     98:13                    owns (2)
move (15)                    46:7,12,21;65:5;66:2; November (1)                only (15)                    92:11,11
 35:19;48:19,23;             69:14;71:2,4,6,7;72:4;    4:5                       7:13;9:20;10:9;38:2;
 53:16;54:3,6,7,9,10,23;     76:24,25;83:23         nowadays (1)                 39:3;52:11;53:8;57:4;               P
 56:11;60:2;90:25;         names (2)                   9:16                      58:15;60:7;78:7;86:24;
 91:22;96:19                 66:7,8                 nowhere (1)                  94:15;100:20;105:25      paid (7)
moved (18)                 narrow (1)                  66:14                   onto (1)                     16:21;42:16;67:16,
 44:21;45:5,5,14;            87:23                  number (5)                   41:1                       16;101:21;108:9;
 48:21,22,24;53:19,22,     nature (1)                  33:8;38:21;78:1;        open (5)                     114:24
 24;54:22,25;62:6;63:2,      111:20                    90:9;114:21               58:2;81:14,15;87:4;      paper (3)
 3;90:16;91:8;108:16       near (1)                                              105:17                     95:12,21;96:2
movement (1)                 66:14                              O              opencoincom (1)            parked (3)
 106:12                    need (9)                                              81:21                      26:21;43:21,24
moving (3)                   5:13;22:9;30:17;       oath (1)                   opened (3)                 part (9)
 7:6;13:19;54:10             49:23;50:4;69:13;         32:20                     34:5,10;37:4               16:9,10;49:12;81:20;
Mt (94)                      96:17;98:25;100:2      object (1)                 operation (1)                86:10;98:8;100:12;
 10:16;19:5;20:7,8;        needed (3)                  32:17                     54:11                      101:12;116:19
 26:9,15;27:5,8,21;          55:17,18;79:9          obviously (2)              operations (1)             particular (2)
 28:16;30:2,24;32:1;       negotiated (1)              73:4;91:10                109:10                     9:19;92:13
 33:1,2,18,23;34:5,15;       100:6                  occurred (1)               operators (1)              partner (2)
 35:11;36:19;37:13,25;     net (1)                     102:25                    42:12                      12:11;18:13
 39:15;40:18;41:1;42:5,      95:7                   off (13)                   opportunity (3)            partners (1)
 12;43:12,15;44:9,15;      network (3)                 17:24;37:24;39:11;        18:10;31:15;70:23          49:10
 46:19;47:3,7,9,23;          16:3;92:22,23             50:10;77:17;80:13;      order (13)                 parts (1)
 53:2;55:8;56:20;58:3;     new (20)                    82:12;94:25;95:23;        13:18;34:3;43:11;          104:7
 61:15;62:1,10,19;63:2,      21:1;40:9;44:21,24;       97:16;111:13;117:6,8      56:6,9,13,17,19;59:25;   party (1)
 3,5;66:7;69:24;70:4;        45:1,2,3,4,6,12,20;    offer (2)                    60:1,5;65:25;99:7          117:2
 74:9,23;75:8,9;76:7;        54:12,14;57:24;72:1;      55:20;60:11             orders (3)                 passport (1)
 78:25;82:7,9,14,21;         80:12;89:5,7;109:9;    offers (1)                   60:8,10,10                 110:18
 83:11,18,25;84:22;          115:19                    42:7                    original (1)               password (5)
 86:13,23;87:4;89:9,25;    next (4)                 office (1)                   52:16                      33:21;65:6,15;69:14;
 90:3;94:11;97:3;98:23;      17:25;48:7,9;101:2        44:15                   others (2)                   70:16
 99:7,12;100:23;103:6,     nice (1)                 offline (3)                  81:10;115:24             passwords (2)
 22;104:25;105:12,14;        11:7                      8:14;94:25;95:6         otherwise (1)                65:14,21
 108:25;109:12,21;         nine (4)                 Often (3)                    66:4                     patched (1)
 113:16;114:12,24;           45:2;51:17;102:5;         73:6;79:20;101:21       out (17)                     14:25
 115:5;116:3,10,15,19,       113:15                 old (3)                      7:14;38:25;44:17;        Patterson (2)
 20                        nobody (1)                  5:24;80:21;86:10          57:2;61:25;72:19,23;       44:20;45:5
MT- (1)                      71:23                  once (9)                     73:2,5;76:11;90:14;      pay (10)
 42:15                     node (12)                   60:25;61:8,8;65:23;       93:2;98:13;104:4;          16:22;26:25;58:21;
MTGOX (2)                    92:8,11,12,18,20;         75:5,6;107:22,22,24       106:1;109:9;116:9          67:13;85:5,10;100:5,
 4:4;29:1                    93:2,6,8,9,10,11,13    one (48)                   outside (3)                  22;108:10,11
much (25)                  nodes (1)                   7:13;9:2,14,19,20;        45:6,9;111:8             paying (1)
 11:10;18:7;25:12;           84:25                     11:16;16:24;19:10,22;   outstanding (1)              115:2

Min-U-Script®                                        Aspire Reporting, LLC                                   (7) morning - paying
                                                        1.800.73.STENO
Dr. Donald Raggio and Dr. Chris RaggioJedvMcCaleb 30(b)6 Code Collective, LLC 11-17-16 Jed McCaleb 30(b)6 Representative
   Case:a 25CI1:14-cv-00071-JAS
MTGOX,     sole proprietorship, et al       Document #: 232-10            Filed: 10/05/2018 Page November
                                                                                                      39 of 43 17, 2016
payment (4)                places (1)                   17:2                     purpose (3)                 86:24;88:10,11;89:17;
  101:17;102:7;              53:14                    probably (25)                15:25;20:13;36:13         90:2;91:1,21;101:22;
  113:18,21                placing (1)                  10:3,5,9;15:16;18:6,     pursuing (2)                103:23;105:11;114:6
payments (2)                 60:6                       9;19:2;23:25;28:4;         73:10;111:22            recall (9)
  16:25;103:17             plan (5)                     39:2;41:18;57:5;58:20;   push (1)                    9:7;56:1,3;74:18;
PayPal (7)                   52:3,4,16;70:10,11         69:8;81:5;87:11;89:4,      69:9                      78:8,9;88:14;114:25;
  36:21;37:1;68:7,11;      plausible (1)                13;93:10;98:2;100:14;    put (21)                    115:1
  69:1,3,10                  77:20                      101:7;112:4;116:7,22       28:11;30:18,24;32:1;    receive (4)
peer-to-peer (2)           pm (1)                     problem (2)                  34:3,10;37:5;42:6;        35:8;103:11,14,16
  16:3;92:22                 117:23                     36:16;37:20                43:12,15;55:20;59:25;   Recess (3)
people (37)                point (36)                 problems (2)                 71:7;84:5;95:16;96:7,     50:12;97:18;117:10
  9:20;16:22;19:8;           11:14;15:5;17:7;           39:22;114:11               22;97:9;98:13;106:11;   recollection (1)
  20:16;22:17,24;25:16;      18:9;27:2;33:24;39:13;   proceeds (1)                 116:9                     55:12
  30:22;31:2;36:18;          49:13;54:13,13;56:11;      114:1                                              recommended (1)
  41:11,17;42:5,6;43:4;      57:4,6;59:10,14;60:20;   produce (2)                          Q                 108:10
  47:10;49:11;52:20;         70:6;75:11;76:4,6;         10:14;101:9                                        record (11)
  54:16;59:25;60:11;         82:13,23;86:25;87:7;     produced (1)               quick (2)                   4:6;5:16;50:10,14;
  64:8,13;71:18,18;          96:8,10;98:6,23;           101:7                      69:16;97:14               97:16,19;102:23;
  73:14;76:20;77:5,10;       100:18;101:6;107:11;     producing (1)              quicker (1)                 111:13;117:6,8,11
  79:3;80:13;83:4;90:25;     111:3;112:6;114:2;         101:3                      99:14                   recording (1)
  91:3;104:6,10;105:13       116:19,21                profit (1)                 quickly (3)                 17:19
percent (12)               pool (3)                     39:8                       33:2;51:15;115:4        recover (2)
  16:7;43:10;50:19,20,       60:6,8,10                profit- (1)                quite (4)                   70:18,24
  22;63:20;101:1;          pools (1)                    39:7                       6:10;14:14;30:7;        references (1)
  103:13,15,22;113:24;       59:24                    profitable (4)               89:13                     99:25
  114:1                    popular (1)                  39:7;40:3;43:13;                                   regarding (1)
percentage (11)              76:19                      51:24                              R                 104:25
  42:20,21,22,23,25;       portion (1)                program (5)                                          register (1)
  43:6,8;49:22;50:17;        113:25                     6:4,9;9:7;15:21;         rack (1)                    33:19
  103:5,12                 possible (2)                 29:24                      85:8                    registered (1)
percentages (1)              77:22;82:6               programmed (2)             Raggio (7)                  71:9
  43:1                     Possibly (1)                 35:13;36:7                 4:3;40:7;55:2;67:10;    registrar (2)
period (2)                   105:11                   programmers (1)              111:17;112:13;115:16      26:22;43:25
  28:5;53:4                post (2)                     9:14                     Raggios (9)               regular (1)
person (8)                   76:20;77:9               programming (12)             4:8,9;64:9;70:3;          80:4
  19:10,22;39:3;64:7;      pre-internet (1)             6:15,17,21;7:1,5,16;       80:2;107:11,20;108:2,   reinitialized (2)
  71:10;72:17;77:18;         8:1                        8:7;9:4;10:20;13:24;       13                        27:5,21
  78:24                    preserve (1)                 29:20;86:12              Raggio's (1)              reinitiated (1)
personal (11)                75:3                     project (6)                  66:15                     28:16
  58:16,17,25;59:5;        presume (1)                  15:20;39:15;44:24;       Raggios' (5)              related (1)
  80:11,20,25;81:1,11,       79:21                      85:18,21;100:9             65:3,4;70:8;77:23;        19:1
  24;82:4                  pretty (16)                projects (5)                 78:7                    relationship (1)
personally (3)               27:3;29:9,21;41:4;         10:11;17:25;20:22;       raise (1)                   90:14
  79:16;104:14;115:16        49:3,8;51:15;76:19;        48:2;84:13                 45:20                   relationships (1)
phone (1)                    86:25;89:6;92:2;98:5;    Proprietorship (2)         ran (2)                     43:5
  79:17                      99:11;100:16;103:2;        4:4;103:9                  21:18;87:2              relaxed (2)
PHP (4)                      110:17                   protocol (1)               rate (1)                    5:6,15
  86:14,18,20,21           prevent (3)                  93:1                       101:9                   release (2)
physical (2)                 36:14,15,16              proud (1)                  rather (2)                  108:3;111:1
  22:10;43:16              previous (1)                 14:9                       14:23;17:20             released (4)
physically (2)               111:25                   prove (1)                  read (3)                    9:10,12;15:23;16:5
  44:3;54:7                price (8)                    91:7                       20:17;28:14,21          relevance (1)
piece (3)                    31:25;32:2,4;42:8,8;     public (2)                 reading (1)                 50:2
  25:6;100:1,4               56:2,13,17                 88:19;91:17                30:16                   relevant (1)
pieces (1)                 print (3)                  pull (1)                   real (3)                    106:8
  92:23                      95:13,14,14                82:2                       69:16;93:11;97:14       remember (105)
Pierce (1)                 printed (1)                purchase (4)               realized (3)                7:2,3;9:9;12:1,4,9,
  104:19                     95:15                      31:16;32:6,9;42:1          75:5,6;107:23             25;13:19;17:15;23:25;
place (5)                  prior (2)                  purchased (4)              really (25)                 24:8,10,23;25:24;
  19:17;40:23;56:12,         66:5;112:5                 34:6;41:24;53:22;          11:9;12:9;22:21;          26:11;31:6,9;33:8,14,
  17;100:11                private (2)                  73:5                       24:8,23;38:2;50:1,2;      16;37:16;38:17,20;
placed (4)                   96:17;105:6              purchasing (2)               52:12;54:19;63:13;        41:3,6,7,20;42:23,24,
  56:6;60:5,7,9            pro (1)                      40:13;116:15               69:13;78:10;85:25;        24,25;43:7,10;44:5;

Min-U-Script®                                         Aspire Reporting, LLC                                (8) payment - remember
                                                         1.800.73.STENO
Dr. Donald Raggio and Dr. Chris RaggioJedvMcCaleb 30(b)6 Code Collective, LLC 11-17-16 Jed McCaleb 30(b)6 Representative
   Case:a 25CI1:14-cv-00071-JAS
MTGOX,     sole proprietorship, et al       Document #: 232-10            Filed: 10/05/2018 Page November
                                                                                                      40 of 43 17, 2016
  50:18;53:10;56:10,21,       50:24                        17;56:13;92:12;97:14     34:3;37:24;39:17;42:8;      71:6,12,24;96:21
  22;58:20;59:2,3,5,22;    restroom (1)                 running (9)                 52:7;116:7,20            significance (1)
  60:16;62:20;64:17;          5:14                         20:1;30:2;44:21;      selling (6)                    67:1
  66:14;67:9,15,23;        retain (2)                      47:8;92:18,22;108:25;    85:1,3,4;100:13;         significant (5)
  68:11;69:3,24;70:5;         89:15;103:12                 109:12,20                116:3,10                    29:7;41:10,22;47:22;
  72:9,15,21;73:8,10,10,   retained (2)                 Russia (1)               semester (3)                   89:24
  11,14,20,22;74:1,20,        51:22;103:5                  110:23                   6:3;7:13,14              Silicon (2)
  21;76:1;78:10,11,12;     retaining (1)                                         send (19)                      13:15,22
  83:8,13,22;84:23;           89:20                                 S               33:23;34:2;36:3;         similar (3)
  85:19;87:8,15,16,18;     revenue (5)                                              37:9;41:2;57:12;68:7,       16:3;39:14;52:5
  88:11;89:3,5,17;90:2,       101:1,3,14,14,15          sale (2)                    7;69:9;78:24;79:10;      simple (1)
  13,15;91:13;96:6,23;     review (1)                      100:11;116:18            89:5,7;99:4;101:24;         39:21
  97:23;98:1,3,6;100:6,       113:6                     salespeople (1)             102:2,4,16;110:16        site (11)
  14;110:21;113:3,4;       Rica (13)                       11:19                 sending (1)                    19:23;20:24;22:16;
  114:19;115:25;116:6,        37:3;44:22;45:14,18;      Sam (1)                     105:13                      25:8;27:10,12;62:17;
  16,21                       46:16,18;47:14,20;           16:13                 sense (3)                      91:4;107:25;109:5,9
remembered (1)                48:6,12,18;51:10;         same (13)                   44:10;51:8;93:11         sitting (2)
  113:11                      108:16                       14:18;29:4;30:22;     sent (7)                       68:3;73:24
reminds (1)                right (129)                     50:22;53:12;70:21;       35:23;41:3;57:15,17;     situation (1)
  35:1                        5:22;7:10;8:9;11:17,         71:16,21;74:24,25;       75:8;82:3;110:17            76:8
remote (4)                    18;12:21;13:6;16:5,6;        82:9;94:10;117:23     separate (1)                six (7)
  13:23;14:14,16,19           19:19;22:5;23:18,20;      San (2)                     58:2                        8:24;10:9;17:10;
remotely (2)                 25:5,8,17;26:24;28:1,2,       115:23;116:1          September (2)                  101:2,24,25;102:11
  13:25;15:9                  7;29:2,3,11,22,23;30:5,   save (1)                    30:1;33:6                size (2)
remove (1)                    10;31:17;32:20;35:1,7,       103:22                Seriously (1)                  36:16;44:11
  17:1                        9,11,12;36:9;37:14;       saw (4)                     106:23                   Slashdot (2)
reply (1)                     40:14;42:10;44:18;           62:3;65:19;70:25;     served (1)                     28:21;29:14
  77:10                       45:12,13,15;46:4,20;         84:17                    73:14                    slightly (1)
report (1)                    47:24,25;48:13;49:9,      saying (7)               server (19)                    19:5
  11:5                        20;50:8;51:10,11,12;         34:9;38:11;42:7;         16:2;26:19,24;43:16;     Slovenia (2)
reported (2)                  52:11,14,15;54:14,23;        46:21;55:14;91:20;       44:3,7;53:9,11,17;          114:19,20
  63:22;111:14                55:3,4;57:25;58:1;           112:1                    54:11;65:24;73:13;       small (3)
reporter (3)                  59:11,15,16;60:22;        scare (1)                   82:9,10,16,16;85:4,5;       66:25;100:1,4
  4:11;46:12,14               62:2,16,24;63:10,16;         60:3                     94:15                    software (23)
reporting (2)                 65:10,15;68:20;69:12;     school (7)               servers (3)                    6:5;10:23,25;11:23,
  11:1,3                      71:18;77:7;78:14,15,         6:12,13,16,18,20;        53:10;92:10;93:1            24;13:25;15:6,8;16:25;
represented (3)               16,22;82:15;83:18,19;        7:8;12:19             set (3)                        25:6;29:4,8;68:22;
  91:4;112:8,11               84:1,2;85:14;88:22;       scrape (1)                  49:17;82:20;89:17           83:24;86:2,11;92:23;
representing (1)              90:5;91:24;92:9,11,19,       66:6                  setting (1)                    93:4,19;94:8;98:21;
  4:7                         22,23;93:5,21;94:1,5;     second (4)                  11:4                        99:2,3
request (5)                   95:8,9,15,25;96:3,8,12;      7:14;49:23;111:9;     several (3)                 sold (34)
  35:21;36:1;68:13;           97:13;98:12,15;99:21;        117:4                    35:7;65:14;80:9             34:22;38:15;40:1;
  98:13;99:19                 102:1,8,21;103:4,7,9,     secret (6)               share (1)                      46:19;47:3,23;53:2,16;
requested (1)                 20;106:6,22;107:9,12,        88:15,16,20,20;          16:1                        62:17,19;63:4,5,14;
  35:25                       13;108:18;110:11,12,         95:15,15              shareholders (1)               64:3;69:23;70:3;86:23;
require (4)                   13;112:9;115:20;          secure (3)                  114:5                       87:14;90:1,3,15,23;
  25:12;54:19;68:9,10         117:17                       14:16;15:1,10         shares (3)                     91:6;97:12;100:18;
required (1)               Ripple (24)                  securities (2)              49:19,21;51:21              101:4,8;102:5;103:9,
  69:1                        48:10;49:3,8,10,16,          109:13,15             shh (1)                        22;105:4;107:4,6;
Reserve (8)                   19,22;50:17;51:1,15,      security (2)                111:10                      115:4
  36:22,24;37:6,8,17;         23;52:1,4,5,8,13,17,20;      86:6;109:18           shortly (1)                 Sole (2)
  68:7,10,24                  81:6,14;115:5,18,25,25    seek (1)                    90:15                       4:4;103:8
reserved (1)               Rock (3)                        79:12                 show (1)                    somebody (11)
  94:25                       6:25;12:24;13:7           seemed (6)                  90:17                       14:9;34:5;37:20;
responded (2)              roughly (1)                     39:16;112:5,6,7;      shut (4)                       41:19;65:5,13;66:5;
  98:16;99:19                 51:16                        113:12;114:24            17:21,22;19:17;             77:17;85:13;98:14;
response (2)               Rudder (4)                   seems (4)                   54:19                       99:19
  47:22;77:15                 12:12,14,15,17               31:22,24;77:21;       shutdown (1)                somebody's (3)
responsibility (2)         R-U-D-D-E-R (1)                 114:18                   54:8                        7:23;14:19;66:1
  112:1,2                     12:15                     self-taught (1)          sign (4)                    someone (17)
responsible (1)            run (11)                        6:12                     22:24;33:18;96:18,          16:9;19:23;47:10;
  70:20                       12:7;17:17;19:24;         sell (10)                   20                          49:12;56:6,7;64:1,3;
rest (1)                      21:22;39:19,20;44:8,         20:15;26:4;33:25;     signed (4)                     67:22;70:15,16;71:9,

Min-U-Script®                                           Aspire Reporting, LLC                            (9) remembered - someone
                                                           1.800.73.STENO
Dr. Donald Raggio and Dr. Chris RaggioJedvMcCaleb 30(b)6 Code Collective, LLC 11-17-16 Jed McCaleb 30(b)6 Representative
   Case:a 25CI1:14-cv-00071-JAS
MTGOX,     sole proprietorship, et al       Document #: 232-10            Filed: 10/05/2018 Page November
                                                                                                      41 of 43 17, 2016
   15;84:2;95:1;103:21;        13:16,21;14:1           supposed (1)                 57:5                    topics (1)
   105:15                   state (1)                    14:16                   thinking (6)                  77:5
someone's (1)                  5:15                    Sure (29)                    48:2,16;51:9;54:7;      total (3)
   36:14                    stateside (2)                5:1,5,12;11:11,12;         89:16;116:22               56:24;64:11;75:23
sometime (3)                   85:13;108:18              13:8;14:25;15:10;27:3;  third (1)                  totally (1)
   40:12;44:21;45:14        static (1)                   28:13;30:11,12;32:15;      87:21                      39:11
sometimes (6)                  71:19                     41:4,12;43:14,14;       Thirty (1)                 Tournament (2)
   9:17,18;28:9;73:6;       stay (3)                     56:18;64:23;67:10;         57:3                       13:4,5
   80:13;81:1                  8:22;10:8;46:16           68:25;71:16;75:13,16;   though (7)                 Tourney (1)
somewhere (12)              stayed (3)                   82:25;97:15;98:5;          35:16;41:5;62:4;           13:1
   8:21;15:18;17:13;           51:14;88:25;108:16        108:9;117:5                87:8;89:14;96:24;       town (2)
   26:19;27:15;43:11,17;    steal (1)                  surprise (1)                 100:15                     12:22;14:10
   63:7;83:14;95:16;97:9;      77:19                     114:14                  thought (7)                trace (3)
   102:10                   stick (1)                  suspicious (1)               54:1;70:20,23;76:9;        61:25;66:20;74:3
son (1)                        50:25                     76:10                      79:9;90:6;112:24        track (1)
   73:20                    still (26)                 sustained (1)             thousand (6)                  71:10
soon (3)                       10:1,5;11:9;14:5;         18:7                       24:12,21;33:11;         trade (15)
   29:21;49:4;91:10            20:1,3,4,4;28:15;       swamp12@yahoocom (1)         36:11;38:19;100:7          22:11,15,17,19,25;
sorry (9)                      39:10;48:5;73:23;          81:12                  thousands (5)                 23:11;25:4,22,23;
   9:23;38:8;45:23;            80:14;81:17,23;91:7;    swear (1)                    41:9;65:20,21,21,22        42:10,13,20,21;43:13;
   62:22;66:17;88:10;          93:22;94:10;102:23;        4:12                   threatening (1)               59:15
   107:19;110:13;112:13        104:25;108:19,21;       swimming (1)                 17:20                   traded (4)
sort (5)                       110:5;113:23,23;115:9      111:12                 three (4)                     23:3;52:21;55:23;
   7:25;8:13,13;14:21;      stock (1)                  switched (1)                 18:12;64:11;107:7,7        73:23
   106:10                      51:21                      82:12                  three-year (1)             trader (1)
sounds (2)                  stole (1)                  sworn (2)                    28:5                       25:9
   13:6;85:22                  77:18                      4:13,21                threshold (1)              trades (1)
Space (9)                   stolen (4)                 system (3)                   56:15                      114:22
   9:9,10;38:12;44:6,8,        63:10,11;66:11,12          8:12;53:3;87:1         ticket (1)                 trading (7)
   10;84:14;85:8;104:21     Stop (5)                                                23:12                      20:24;23:24;25:1,8;
speaking (1)                   5:11,13;24:25;47:8;                  T            tickets (2)                   27:10,12,19
   91:17                       113:16                                               23:9,11                 trail (1)
specific (2)                stopped (9)                tag (1)                   times (5)                     61:10
   9:6;93:8                    15:15;25:1,3;26:9,         8:11                      41:2,3;57:7;79:20;      transaction (16)
specify (1)                    12;27:9,12;113:18,19    talk (12)                    102:18                     36:5;37:10;40:22,24,
   101:22                   store (2)                     32:16;49:24;50:4,7,    tired (1)                     25;42:4,16;68:23;96:9,
Spell (2)                      106:8,15                   8;76:21,22;77:5;79:15,    17:18                      16,18,19,21;106:11,15;
   16:14;46:10              stored (1)                    16,23;116:14           title (2)                     113:11
spending (1)                   71:25                   talked (2)                   9:10,12                 transactions (8)
   41:13                    straightforward (1)           109:19;111:16          Toad (2)                      42:18;88:21;93:20;
split (1)                      89:6                    talking (8)                  13:1,4                     102:24,24;105:16,18;
   67:16                    stretch (1)                   14:18;32:18;84:15;     today (3)                     113:16
spring (1)                     69:18                      93:1;100:12,17;           5:15;20:3;108:21        transcript (1)
   51:6                     stuff (11)                    112:19;116:23          Today's (1)                   28:14
stand (3)                      11:13;15:1,3,6;73:6;    teach (3)                    4:4                     transfer (7)
   20:18;21:3;86:20            75:17;76:23;77:8;          6:15,20;53:6           together (1)                  76:4;87:5;88:13;
standard (1)                   85:15;99:12;109:11      technical (2)                108:19                     96:13,23;98:7,8
   43:8                     subject (1)                   39:22;105:15           told (19)                  transferred (5)
stands (1)                     116:4                   technically (3)              5:5;30:9;54:2,3,9;         87:7,8,14;94:19;
   86:21                    success (1)                   22:7;82:6;93:9            55:20;60:8;61:8,8,23;      107:3
start (8)                      18:8                    tens (1)                     70:5,5;76:7;79:11;      transition (2)
   28:23;29:9;48:14;        successful (1)                41:8                      107:11,20;110:14;          53:4,6
   49:3;93:11,12;100:12;       52:9                    term (1)                     112:15,18               trick (1)
   102:16                   Suck (2)                      93:8                   took (9)                      38:10
started (28)                   13:1,4                  testified (1)                6:17;7:16;17:24;        tried (3)
   4:14;6:5;7:8;10:21;      summer (4)                    4:21                      27:1;40:23;83:2,5;         66:22;72:23;76:11
   14:13;15:20;19:5;20:7;      40:11;48:22;51:4,10     theft (1)                    97:8;100:11             tries (1)
   21:15;24:4;26:11;27:5,   Sunlot (1)                    67:10                  tools (2)                     65:13
   8,14;28:25;29:20;33:5;      104:3                   Theirs (2)                   11:3;15:9               true (7)
   44:20;45:11;48:2,7;      supporting (1)                64:22;78:8             top (2)                       56:14;94:17;95:12;
   51:3,14;83:7;100:17;        26:1                    thereafter (1)               41:16,17                   115:1,2,10,11
   101:11;115:18;116:23     support-type (1)              29:21                  topic (1)                  Trump's (1)
startup (3)                    109:3                   there'd (1)                  77:9                       73:20

Min-U-Script®                                          Aspire Reporting, LLC                                (10) someone's - Trump's
                                                          1.800.73.STENO
Dr. Donald Raggio and Dr. Chris RaggioJedvMcCaleb 30(b)6 Code Collective, LLC 11-17-16 Jed McCaleb 30(b)6 Representative
   Case:a 25CI1:14-cv-00071-JAS
MTGOX,     sole proprietorship, et al       Document #: 232-10            Filed: 10/05/2018 Page November
                                                                                                      42 of 43 17, 2016
truthful (1)               unlikely (1)               viable (1)                    54:12                      9:15;42:5
  108:12                     77:21                      18:5                      whois (1)                  world (6)
try (5)                    up (45)                    video (2)                     73:6                       47:11;56:24;90:4;
  65:20;72:19;75:2;          11:4;12:20,22,23;          10:15,17                  whole (1)                    93:2;104:8;115:9
  76:13;87:21                20:1;21:11;22:24;24:3,   VIDEOGRAPHER (9)              89:20                    worried (1)
trying (8)                   6;30:2,18,24;32:1;         4:1,11;50:10,14;          whose (1)                    91:3
  8:10;22:22;38:9;           33:1,18;34:3;37:4;         97:16,19;117:8,11,20        71:1                     worth (4)
  79:12;91:2;92:1;109:5,     39:19;40:23;42:7;        videotaped (1)              Wild (5)                     55:15;56:8;75:17,21
  8                          43:12,15;44:6;49:17;       4:2                         18:15,21,22,23;          Wow (1)
turn (1)                     56:14,17;59:25;71:7,     volume (2)                    44:24                      94:10
  80:12                      13,24;79:15;82:20;         55:23,25                  Wilds (7)                  write (6)
Twelve (1)                   84:5;89:18;92:12;        volunteer (1)                 18:4,15,16,17;27:22;       77:10;83:18,24;
  103:13                     96:25;101:6;108:1;         16:24                       35:4;81:17                 85:13;86:11,12
Twenty-five (1)              109:6;111:25;112:5;                                  willing (2)                writing (2)
  38:18                      114:17,22;115:9;116:2               W                  42:7,8                     25:3;98:21
two (12)                   USB (1)                                                Win (1)                    wrong (1)
  11:21;18:12;45:5,19;       96:22                    Wait (2)                      4:10                       58:11
  46:5;53:14;64:8,9;       use (13)                     30:5;110:3                winding (1)                wrote (3)
  65:8;66:4,7,19             16:25;29:3;31:4;         wallet (10)                   19:5                       20:11;87:9,12
two- (1)                     36:20,21,22;37:5;44:8;     34:7;35:10,17,18;         wire (2)
  28:4                       80:23;85:12;86:11,12,      37:8;79:2;89:11;94:18,      36:21;57:12                         Y
two-and-a-half (1)           15                         22;95:21                  wired (5)
  57:8                     used (14)                  wallets (16)                  55:19;58:5;59:7;         Yagan (2)
Tyner (41)                   18:20;21:1;29:6,7,         34:16;35:7;88:13;           87:9,11                    16:13,14
  4:7,7,18,24;13:4,7,9;      10;59:6;80:25;82:11,       89:1,5,8,21;94:11;97:1,   withdraw (3)               Y-A-G-A-N (1)
  21:7;24:20;30:15;          11,14,21;83:10,12;         5,8;104:24;105:1,5,10,      36:12;67:2,22              16:15
  32:13,15,17,20,24,25;      96:23                      12                        withdrawal (1)             y'all (2)
  38:9,14;46:15,23,25;     useful (3)                 wants (1)                     35:22                      19:17;79:6
  50:5,8,16;58:10,12;        73:2,15;105:7              94:7                      withdrew (2)               year (11)
  69:22;87:23;88:3,5,7;    user (9)                   warmer (1)                    67:3,6                     8:20;12:9;15:13;
  97:21;109:16;111:11,       33:20;65:5;66:1,7,8;       45:19                     Within (2)                   33:7;45:4,16;46:17;
  15;112:12;117:4,6,13,      69:14;71:2,4,6           wasting (1)                   26:13;30:16                48:19;51:17;101:10;
  16,18                    users' (2)                   112:4                     without (1)                  108:16
typically (1)                79:10,11                 watch (1)                     16:2                     years (4)
  100:2                    uses (2)                     89:13                     witness (15)                 17:10;18:12;45:2,5
                             106:17,25                Watson (6)                    4:12,13;13:6;21:5;       Yep (2)
           U               using (3)                    10:22,24;11:13,22,          30:8,11,14;32:10;38:8;     46:6;68:17
                             11:10;80:7;97:6            23;13:11                    46:13,24;69:20;87:25;    York (12)
UC (1)                                                way (18)                      117:15,17                  40:9;44:21,24;45:1,
  7:12                                V                 4:16;20:14,15;30:21,      wondered (1)                 2,3,4,6,12,20;57:25;
uh (1)                                                  23;38:13;42:5;64:22,        54:2                       115:19
  28:11                    vague (1)                    23;70:21;71:10;72:16;     wondering (1)
UK (1)                       110:6                      83:4;84:24;92:10;           112:2                               1
  104:7                    validating (1)               103:19;113:13;114:6       word (1)
ultimately (1)               93:12                    ways (6)                      109:8                    1 (1)
  70:15                    Valley (2)                   33:23;36:20,23;60:6;      words (1)                     43:9
unclear (2)                  13:15,22                   96:15;109:9                 75:19                    1:02 (3)
  39:11;70:13              value (2)                  website (4)                 work (19)                     117:12,21,23
under (4)                    52:7;56:22                 11:15;27:1;35:21;           9:15;10:10;13:13;        10 (4)
  9:12;32:20;38:2;         various (3)                  55:8                        14:19;17:7;18:11;22:3,      4:5;29:16;41:17;
  97:10                      10:13;17:24;33:23        weeks (3)                     7;25:17;33:17;39:19;        116:18
underlying (1)             vary (1)                     29:25;30:16;53:5            48:3,5;68:1;85:16;       10,000 (5)
  52:6                       101:5                    weren't (4)                   87:6;88:18;99:7;100:2       24:12;33:13;38:22;
understood (1)             venture (1)                  11:9;31:18;62:6;          worked (6)                    56:7;68:3
  87:1                       104:9                      89:20                       9:1,19;13:15;15:3;       10:28 (1)
unfortunate (1)            verify (3)                 what's (5)                    17:24;87:1                  50:11
  70:14                      93:16;102:21;103:3         7:21;12:13;55:12;         working (17)               10:50 (1)
university (3)             version (3)                  76:24;92:20                 6:5;9:11,14,20;             50:15
  6:17,24,25                 17:2;22:13,14            where's (1)                   10:12,17;13:13,21;       100 (1)
unless (1)                 versus (1)                   102:12                      15:15;28:1,15,18;           16:7
  106:6                      4:4                      Whereupon (1)                 39:21;44:23;48:14;       100,000 (1)
unlike (1)                 Via (1)                      117:22                      49:3;51:14                  101:9
  5:8                        60:24                    wherever (1)                works (2)                  11 (1)

Min-U-Script®                                         Aspire Reporting, LLC                                         (11) truthful - 11
                                                         1.800.73.STENO
Dr. Donald Raggio and Dr. Chris RaggioJedvMcCaleb 30(b)6 Code Collective, LLC 11-17-16 Jed McCaleb 30(b)6 Representative
   Case:a 25CI1:14-cv-00071-JAS
MTGOX,     sole proprietorship, et al       Document #: 232-10            Filed: 10/05/2018 Page November
                                                                                                      43 of 43 17, 2016
  61:21                    90:17
11:48 (1)                41 (1)
  97:17                    5:25
12 (5)
  51:10;103:14,22;                  5
  113:24;114:1
12:02 (1)                5,000 (1)
  97:20                     33:15
12:37 (1)                50 (1)
  117:9                     101:1
15 (1)                   500 (1)
  69:17                     24:13
17th (1)                 5th (3)
  4:5                       38:1;63:7;70:2

              2                     6
20 (1)                   60 (1)
  41:17                    50:20
20- (1)                  6th (3)
  21:20                    38:1;63:7;70:2
2000 (1)
  15:22                             7
2000s (1)
  15:14                  7th (3)
2004 (2)                   38:1;63:7;70:2
  17:13;21:20
2005 (2)                            8
  17:13,14
2006 (2)                 8- (1)
  17:14;27:14               90:7
2007 (2)                 8,000,000 (2)
  21:16;27:14               57:6,7
2008 (2)
  19:2;27:15                        9
2009 (1)
  19:7                   9,000 (3)
2010 (5)                    61:23;63:17;78:8
  27:8;28:25;29:17,18;   9,000,000 (1)
  33:6                      90:7
2011 (3)                 94 (1)
  61:20;113:22,23           8:21
2012 (2)                 95 (3)
  40:11;48:22               8:21;10:5,6
2013 (2)                 96 (1)
  51:4,6                    10:3
2016 (1)                 98 (2)
  4:5                       15:16,16
230,000 (1)              99 (4)
  102:10                    15:16,18,22,23
25,000 (1)
  38:20

              3
30 (3)
  56:4;57:1,6

              4
40 (1)
  50:19
400,000 (1)

Min-U-Script®                                    Aspire Reporting, LLC                                    (12) 11:48 - 99
                                                    1.800.73.STENO
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 1 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 2 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 3 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 4 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 5 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 6 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 7 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 8 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 9 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 10 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 11 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 12 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 13 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 14 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 15 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 16 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 17 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 18 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 19 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 20 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 21 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 22 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 23 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 24 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 25 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 26 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 27 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 28 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 29 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 30 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 31 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 32 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 33 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 34 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 35 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 36 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 37 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 38 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 39 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 40 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 41 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 42 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 43 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 44 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 45 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 46 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 47 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 48 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 49 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 50 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 51 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 52 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 53 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 54 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 55 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 56 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 57 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 58 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 59 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 60 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 61 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 62 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 63 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 64 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 65 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 66 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 67 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 68 of 69
Case: 25CI1:14-cv-00071-JAS   Document #: 232-11   Filed: 10/05/2018   Page 69 of 69
Case: 25CI1:14-cv-00071-JAS          Document #: 233         Filed: 10/05/2018     Page 1 of 13


             IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
                          HINDS COUNTY, MISSISSIPPI

DR. DONALD RAGGIO
DR. CHRIS RAGGIO                                                                   PLAINTIFFS

V.                                                                            CAUSE NO. 14-71

MTGOX, Inc., a Delaware corporation;
CODE COLLECTIVE, LLC, a New York limited liability company;
And JED McCALEB, an individual;
                                                                                 DEFENDANTS


 JED MCCALEB AND CODE COLLECTIVE, LLC’S MEMORANDUM IN SUPPORT
OF MOTION FOR PARTIAL SUMMARY JUDGMENT ON MEASURE OF DAMAGES


        Plaintiffs allege that someone stole 9,400 units of the virtual currency known as bitcoins

from their account with the MTGOX bitcoin exchange. The market value of Plaintiffs’ bitcoins at

the time of the theft in 2011 was approximately $3,100. The value is now twenty thousand times

that amount—over $60 million. Plaintiffs claim they are entitled to recover as damages not the

value of what they lost at the time, but the value today. Neither the Court nor a jury may award

damages on that basis. Jed McCaleb and Code Collective, LLC therefore request partial summary

judgment holding that the measure of Plaintiffs’ damages must be measured at the time of the

alleged theft.

                                 FACTUAL BACKGROUND

        In 2010, Jed McCaleb and his company, Code Collective, LLC (collectively “McCaleb”),

created the MTGOX bitcoin exchange, which allowed users to buy and sell bitcoins from each

other. McCaleb is a California-based software developer and entrepreneur.

        Drs. Donald and Chris Raggio (“the Raggios” or “Plaintiffs”) created an account on the

MTGOX exchange in late 2010 and deposited $5,000. See, Relevant E-mails, attached to


                                                1
Case: 25CI1:14-cv-00071-JAS            Document #: 233        Filed: 10/05/2018      Page 2 of 13


McCaleb’s Motion as Exhibit A, at p. 4-6; see also, Affidavit of Chris Raggio, attached to

McCaleb’s Motion as Exhibit B, at ¶ 2; Amended Complaint, attached to McCaleb’s Motion as

Exhibit C, at ¶ 6. There was no written contract or terms of use for MTGOX users at the time. See

Affidavit of Jed McCaleb, attached to McCaleb’s Motion as Exhibit D, at ¶ 5. The Raggios traded

bitcoins with other MTGOX users and the bitcoins they purchased were placed in their MTGOX

account. See, Exhibit A, at p. 4-6; see, Exhibit B, at ¶ 3.

       The Raggios allege that from January 7 to January 9, 2011, someone stole approximately

9,400 bitcoins from their MTGOX account. See Exhibit C ¶ 11. At the time, the value of those

bitcoins was approximately $3,100 ($0.33 per bitcoin). See Exhibit D, at ¶ 6. The Raggios

discovered the theft on January 9, 2011 and immediately told McCaleb. See Exhibit A, at p. 6-7.

There is no evidence the exchange’s security measures were circumvented. Rather, the theft was

perpetrated by someone using the Raggios’ own password to access their account. See Exhibit A,

at pp. 7-8, and 50 (discussing the use of the Raggios’ password, Chris Raggio’s guess he “got hit

by a keylogger,” and that he did not “know how the password was obtained.”).

       At McCaleb’s suggestion, the Raggios enlisted the help of Michael Marquardt—known as

“Theymos” on bitcoin message boards—to trace the bitcoin theft and electronic movement of the

bitcoins. McCaleb believed he might have identified the MTGOX account of the person

responsible for the unauthorized withdrawals and froze that user’s account pending further

investigation. See Exhibit C, at ¶ 16. On February 10, 2011 (one month after the theft), the Raggios

thanked McCaleb for recommending Theymos and said that if they succeeded in recovering their

bitcoins, they “would reward [Theymos] and [McCaleb] with [bitcoin].” See Exhibit A, at p. 14.

The Raggios also thanked McCaleb “for creating such a cool platform.” Id.




                                                  2
Case: 25CI1:14-cv-00071-JAS           Document #: 233        Filed: 10/05/2018       Page 3 of 13


       McCaleb sold the MTGOX exchange on February 11, 2011 to Tibanne KK, a Japanese

company owned by Mark Karpeles. See Exhibit D, at ¶ 8. The Raggios began corresponding with

Karpeles regarding the recovery of their allegedly stolen bitcoins. See Exhibit B, at ¶ 14. The

Raggios told Theymos that Karpeles had taken over the investigation and “[i]t’s up to Mark

[Karpeles] to see if we are able to recover the stolen BTC.” See Exhibit A, at p. 28-29.

       On May 30, 2011, the Raggios told McCaleb:

               I am glad you did what you could to take action against this
               scammer. Hopefully this will work and I will get the coins back.
               And if for some reason that doesn’t work out maybe bitcoin will hit
               1000 and what [sic] we will have more than enough regardless.

See Exhibit A, at p. 40. And, on December 21, 2011, the Raggios e-mailed McCaleb, updating him

on the investigation and acknowledging that he was not responsible for “mak[ing] things right:”

               I’m not asking you to intervene on my or my father’s behalf. Mark
               is the owner of Mt Gox now. It’s his call whether he wants to make
               things right with us as he did with Bitomat. My father and I
               appreciate everything you did to investigate and pursue the thief.
               You didn’t have to go to the lengths you went to for us. We thank
               you.

See Exhibit A, at p. 38-39. The Raggios corresponded with McCaleb well into 2012 (including an

in-person meeting in August 2011), discussing wide-ranging topics including philosophical issues

related to technology, the future of bitcoin, ideas for future development, and the status of the

bitcoin theft. See generally Exhibit A, also at p. 15-22, 38-40. Throughout this time, the Raggios

never suggested that McCaleb had breached any obligation to them or was responsible for

recovering their bitcoins. Id.; see also, Exhibit D, at ¶¶ 9-10, with emails attached as Exhibit 1

thereto.

       Meanwhile, the Raggios continued to correspond with MTGOX’s owner, Tibanne KK,

through Karpeles. According to the Raggios, Karpeles told them in March 2012 that he was not



                                                 3
Case: 25CI1:14-cv-00071-JAS                 Document #: 233             Filed: 10/05/2018           Page 4 of 13


responsible for recovering their bitcoins. See Exhibit B, at ¶ 15. The Raggios do not allege they

told McCaleb they were going to seek to hold him responsible for recovering their bitcoins at that

time. See Exhibit C, at ¶¶ 23-26. In March 2012, the market value of bitcoin reached approximately

$5.40, at which price the allegedly stolen 9,400 bitcoins were worth approximately $51,000. See

Historical Pricing Charts from Coindesk.com, attached to McCaleb’s Motion as Exhibit E; see

also, generally, https://www.coindesk.com/price/. 1

         In February 2014, MTGOX Co., Ltd.—MTGOX’s new owner—filed for bankruptcy in

Japan. See, Reuters, “Mt. Gox files for bankruptcy, hit with lawsuit”, February 28, 2014, attached

to McCaleb’s Motion as Exhibit F. MTGOX Co., Ltd. also filed a bankruptcy proceeding in Texas.

See Docket of U.S. Bankruptcy Court for the Northern District of Texas (Dallas), attached to

McCaleb’s Motion as Exhibit G. The Raggios never filed a proof of claim in the MTGOX

bankruptcy. See Plaintiffs’ Responses to Defendants’ Second Set of Requests for Admission,

attached to McCaleb’s Motion as Exhibit H, at p. 1. By the time of the MTGOX bankruptcy, more

than three years had passed since the alleged theft. The Raggios never purchased substitute bitcoins

to replace the ones they claim were stolen. See Plaintiffs’ Supplemental Discovery Responses

served June 25, 2018 and related documents, collectively attached to McCaleb’s Motion as Exhibit

I, at 2, 6-7.

         The Raggios filed suit on March 5, 2014, three years and 54 days after the theft. By that

date, the bitcoins price had reached approximately $660, from $0.33, a roughly 2,000-fold

increase. See Exhibit A, at p. 40; Deposition of Jed McCaleb (November 17, 2016), attached to

McCaleb’s        Motion      as     Exhibit     J,    at       39;   Exhibit     E;    see     also,    generally,

https://www.coindesk.com/price/. Their Amended Complaint includes twenty counts, including


1
 Pursuant to Mississippi Rule of Evidence 201, McCaleb will be requesting the Court take judicial notice of the value
of bitcoin on the relevant dates, as established via Coindesk.com.

                                                           4
Case: 25CI1:14-cv-00071-JAS              Document #: 233       Filed: 10/05/2018        Page 5 of 13


claims for breach of the Mississippi Uniform Commercial Code, breach of contract, conspiracy,

bailment, negligent misrepresentation, fraud, account stated, negligence, conversion, and specific

performance. See Exhibit C at ¶¶ 33-106.



                                             ARGUMENT

        Plaintiffs cannot recover $60 million as damages for the alleged theft of $3,000 worth of

bitcoins, and McCaleb is entitled to partial summary judgment on that basis. Under Mississippi

law, a defendant may move for summary judgment, M.R.C.P. 56(b), and the trial court shall grant

the motion “if the pleadings, depositions, answers to interrogatories and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law.” M.R.C.P. 56(c). Partial summary

judgment can “remov[e] from trial issues that ought not be there,” allowing “[t]he courts and

litigants … to concentrate on the real to the exclusion of the pretended.” Vickers v. First Mississippi

Nat. Bank, 458 So.2d 1055, 1061 (Miss. 1984) (citation omitted). Here, there is no genuine dispute

that the injury to Plaintiffs occurred in January 2011, and McCaleb therefore is entitled to judgment

as a matter of law that Plaintiffs’ damages—if any—are measured as of that time. To permit the

parties to focus on substantive issues in this case, McCaleb moves for partial summary judgment

fixing damages at the value of the bitcoins at the time of the alleged theft in January 2011.

          I.    THE MEASURE OF DAMAGES FOR PLAINTIFFS’ CLAIMS IS THE
                VALUE OF THE BITCOINS AT THE TIME OF THE ALLEGED THEFT

        Plaintiffs claim they were injured by the alleged theft of 9,400 bitcoins from their MTGOX

account in January 2011. Under any of Plaintiffs’ theories of liability, the measure of damages is

the injury to Plaintiffs at the time of the theft.




                                                     5
Case: 25CI1:14-cv-00071-JAS             Document #: 233          Filed: 10/05/2018           Page 6 of 13


        Plaintiffs assert claims for conversion (Count Ten), bailment (Count Fourteen), and

negligence (Counts Nine and Sixteen), and its various other tort claims (other than fraud) amount

to variations of those claims. The measure of damages for all these claims is the value of the

property at the time it was taken or lost. See Masonite Corp. v. Williamson, 404 So.2d 565, 568

(Miss. 1981) (“the measure of damages in an action for conversion is the value of the property at

the time and place of its conversion”); Wachob Leasing Co., Inc. v. Gulfport Aviation Partners,

LLC, 2016 WL 10536040, *6 (S.D.Miss. 2016) (aff’d 730 Fed.Appx. 277 (5th Cir. 2018))

(measure of damages for bailment and negligently lost property is the fair market value of the

property at the time it is lost).

        This is consistent with longstanding Mississippi Supreme Court precedent:

                Anyone whose property is damaged, destroyed or taken away by the
                negligence or wrong of others is entitled to recover damages from
                the wrongdoer in a sum sufficient to compensate him for the loss
                and restore him, in effect, to his former situation. The recovery must
                be in proportion to the kind or amount of interest which the injured
                party had in the property. . . . Thus it is to be seen that in computation
                of damages a person is to be made whole . . . it is never contemplated
                that the injured party should realize a profit from the damages
                sustained.

Mississippi Power Co. v. Harrison, 152 So.2d 892, 903 (Miss. 1963) (citation omitted). An injured

party is entitled to “a sum as will restore him as near as possible to his former position.” Id.

(emphasis added); see also, Leard v. Breland, 514 So.2d 778, 782 (Miss. 1987).

        This overarching principle—that damages are to restore a party to its pre-breach position—

runs through all of Mississippi law, and applies to all of Plaintiffs’ claims. For example, the

Uniform Commercial Code measures damages for non-delivery as “the difference between the

market price at the time when the buyer learned of the breach and the contract price.” See, Miss.

Code. Ann. § 75-2-713. Similarly, in negligent misrepresentation cases, Mississippi courts follow



                                                    6
Case: 25CI1:14-cv-00071-JAS           Document #: 233         Filed: 10/05/2018       Page 7 of 13


the “benefit-of-the-bargain rule,” where the represented value of the property is the measure of

damages with “the date of sale/discovery being the touchstone.” Browder v. Williams, 765 So.2d

1281, 1286 (Miss. 2000). In one form or another, this principle governs the damages for all of

Plaintiffs’ claims. See, Lloyd Ford Co., Inc. v. Sharp, 192 So.2d 398 (Miss. 1966) (“in fraud and

deceit cases [we] aligned ourselves with the majority rule known as the ‘benefit-of-the-bargain’

rule”); see also, Leard, 514 So.2d at 782 (purpose of breach of contract damages to restore injured

party to financial position he would have been in had there been no breach); Powers v. American

Express Financial Advisors, Inc., 238 F.3d 414, 2000 WL 1784167, *1 (4th Cir. 2000) (securities

entitlement holder granted damages for cash value of loss at time of breach).

       There is no genuine dispute that Plaintiffs discovered the alleged theft by January 9, 2011.

Whether Plaintiffs say McCaleb stole the bitcoins for himself, negligently allowed someone else

to steal them, or breached a contract by failing to return them, the injury took place in January

2011. The actions and inactions they allege regarding McCaleb as the basis for all their claims

took place on or before that time: failing to transfer, deliver, or return the bitcoins (Ex. C ¶¶ 36,

47, 56, 66, 75, 86), failing to provide or secure the bitcoins in a certain manner (¶ 41), failing to

safeguard the bitcoins (¶¶ 44, 70, 90), transferring the bitcoins pursuant to ineffective entitlement

orders (¶ 54), and misleading Plaintiffs about keeping the bitcoins safe (¶¶ 93, 96, 105). The

appropriate measure of damages is the value of the bitcoins at the time of the alleged theft. The

court therefore should grant summary judgment on this issue.

        II.    PLAINTIFFS’ FAILURE TO COVER BARS CONSEQUENTIAL
               DAMAGES ON ITS CLAIMS UNDER U.C.C. CHAPTER TWO

       Plaintiffs cannot recover consequential damages under their U.C.C. claims in Counts One

through Four because they failed to seek cover. Under Chapter 2 of the U.C.C., cover is “the

buyer’s good faith attempt to mitigate his losses by purchasing substitute goods within a reasonable


                                                 7
Case: 25CI1:14-cv-00071-JAS            Document #: 233           Filed: 10/05/2018     Page 8 of 13


time.” H & W Industries, Inc. v. Occidental Chemical Corp., 911 F.2d 1118, 1123, FN9 (5th Cir.

1990). “Failure to cover does not deprive the buyer of all remedies, but he may not recover

consequential damages.” Id.; see also, Miss. Code Ann. § 75-2-713. Plaintiffs’ damages therefore

are limited to the market value of the non-delivered or non-conforming good at the time of breach:

the approximately $3,100 Plaintiffs’ bitcoins were worth in January 2011. Id.

       There is no genuine dispute that Plaintiffs never sought cover by purchasing substitute

bitcoins: Plaintiffs’ discovery responses stated that they purchased no bitcoins between the alleged

theft and January 31, 2013. See Exhibit I, at 2, 6-7.

       Under the U.C.C., Plaintiffs had “the right and duty to cover [their] losses, that is, to buy

the goods contracted for reasonably on the market and then to recover his damages from the party

breaching the contract at the difference between the contract price and the cover price.” Wander

Ltd. v. Krouse & Co., Inc., 368 So.2d 235, 237 (Miss. 1979). “The goal of the cover remedy is to

place the buyer only in as good a position as he would have occupied had the seller performed.”

Terex Corp. v. Ingalls Shipbuilding, Inc., 671 So.2d 1316, 1320 (Miss. 1996) (lowering damages

award to prevent plaintiff from obtaining windfall from breach). There is no evidence that

Plaintiffs covered here, and the measure of damages for Counts One through Four therefore is the

market value of the bitcoins at the time of the alleged theft.

        III.   PLAINTIFFS’ FAILURE TO MITIGATE DAMAGES PRECLUDES
               RECOVERY    FOR   DAMAGES  FROM   THE POST-BREACH
               APPRECIATION OF BITCOIN

       Plaintiffs cannot recover damages attributable to the increase in bitcoin’s price after

McCaleb’s alleged wrongdoing because they never sought to mitigate their damages by purchasing

substitute bitcoins. Plaintiffs are “charged with a duty of mitigating their damages.” See, e.g., Wall

v. Swilley, 562 So.2d 1252, 1258 (Miss. 1990); see also R. McKnight & Son v. C & I Entertainment,



                                                  8
Case: 25CI1:14-cv-00071-JAS            Document #: 233          Filed: 10/05/2018        Page 9 of 13


100 So.3d 1022, 1028 (Miss. Ct. App. 2012) (“A claimant has a duty within a reasonable length

of time after such original damage to remedy the faulty situation and prevent subsequent

damage.”). The duty to mitigate applies equally to claims ranging from breach of contract to

negligence. See, e.g., Byrd Brothers, LLC v. Herring, 861 So.2d 1070, 1073-74 (Miss. Ct. App.

2003) (party injured by breach of contract obligated to mitigate damages); Manhattan Nursing &

Rehabilitation Center, LLC v. Pace, 134 So.3d 810, 818 (Miss.Ct.App. 2014) (plaintiff in

negligence action “is required to take reasonable steps to mitigate his damages”).

       As discussed above, Plaintiffs could have purchased substitute bitcoins to mitigate their

damages and did not. See Section II above; see also Exhibit I, at 2, 6-7. McCaleb cannot be held

responsible for Plaintiffs’ failure to mitigate their damages. If Plaintiffs had bought substitute

bitcoins, they could have recovered the purchase price from McCaleb (if he is found liable).

Plaintiffs would have borne the risk of bitcoin price decreases and reaped the benefits of price

increases, just as they did before the alleged theft. It is always unreasonable to impose those risks

on potential defendants—in this case, it would be ridiculous. Plaintiffs’ failure to mitigate therefore

must limit their damages to the market value of their allegedly stolen bitcoins at the time of the

loss, and partial summary judgment on this issue is appropriate.

        IV.    PLAINTIFFS’ CLAIMED DAMAGES WERE NOT REASONABLY
               FORESEEABLE

       In the alternative, to the extent Plaintiffs claim they are entitled to recover the value of their

stolen bitcoins at today’s market price, they cannot recover those damages because they were not

reasonably foreseeable at the time of the alleged breach. Damages for lost profits and consequential

damages require that the damages be reasonably foreseeable. See, Massey-Ferguson, Inc. v. Evans,

406 So.2d 15, 19 (Miss. 1981) (lost profits must be foreseeable); see also, Aetna Cas. & Sur. Co.

v. Day, 487 So.2d 830, 835 (Miss. 1986) (“generally a plaintiff may recover consequential


                                                   9
Case: 25CI1:14-cv-00071-JAS           Document #: 233         Filed: 10/05/2018       Page 10 of 13


damages reasonably foreseeable at the time the contract was made”). It was not reasonably

foreseeable at the time of the breach that the price of a bitcoin would reach $6,500. It could never

be reasonably foreseeable that an asset’s value would multiple 20,000-fold in a few years. There

is no genuine dispute that the future 20,000-fold appreciation of bitcoin was not reasonably

foreseeable in January 2011, and the Court therefore should preclude Plaintiffs from recovering

based on the price of bitcoin after January 2011.

         V.    PLAINTIFFS ARE NOT ENTITLED TO SPECIFIC PERFORMANCE

       Plaintiffs, anticipating the legal obstacles to claiming damages measured years after their

claims arose, seek specific performance—i.e., delivery of 9,400 bitcoins. See Exhibit C, at ¶¶ 82-

83. First and foremost, there is no written contract binding McCaleb to perform. See Exhibit D, at

¶ 5. This alone should be fatal to Plaintiffs’ claim. See, 81A C.J.S. Specific Performance § 46

(2004) (“valid contract is a prerequisite to specific performance”). But, in addition, bitcoins are

not the type of property subject to specific performance.

       “The specific performance of a contract is not a matter of absolute right, but is a matter of

grace.” Roberts v. Spence, 209 So.2d 623, 625 (Miss. 1968). Specific performance therefore is

ordinarily not available where, as here, “the parties have an adequate remedy at law to recover

damages.” Id., at 626. There are narrow exceptions, such as for real estate, “because of real estate’s

unique nature,” but no exception for virtual currency. See, e.g., In re Estate of Pickett, 879 So.2d

467, 471 (Miss.Ct.App. 2004); see also, Miss. Code Ann. § 75-2-716.

       Here, money damages are an adequate remedy and there is no exception that makes specific

performance available. Every bitcoin is identical to every other bitcoin, so there is nothing

inherently unique about them that would justify specific performance. Indeed, Plaintiffs do not

even seek delivery of the particular bitcoins that were stolen (which they know is impossible) and



                                                 10
Case: 25CI1:14-cv-00071-JAS           Document #: 233          Filed: 10/05/2018      Page 11 of 13


instead demand delivery of any 9,406.33 bitcoins. Exhibit C, at ¶ 83. Plaintiffs’ request for specific

performance is an improper attempt to avoid the proper measure of damages at the time of breach.

The Court should dismiss Plaintiffs’ claim for specific performance (Count Twelve) and rule that

specific performance is not available on Plaintiffs’ claims.

        VI.    NO EVIDENCE SUPPORTS AN AWARD OF DETERRENCE-BASED
               DAMAGES

       Finally, Plaintiffs are not entitled to various remedies that are not based on making them

whole but rather on equitable principles associated with deterring misfeasance. See Exhibit C, at

¶¶ 60, 65-99. These include punitive damages, constructive trust, and disgorgement of profits. Id.

These damages are reserved for situations requiring intervention by the court to “prevent [a]

wrongdoer’s enrichment from ill-gotten gains” (disgorgement of profits), to punish a wrongdoer

“as an example so that others may be deterred” (punitive damages), and “to prevent fraud,

overreaching or other wrongful acts” (constructive trust). See, Standard Life Ins. Co. of Indiana v.

Veal, 354 So.2d 239, 247 (Miss. 1977) (punitive damages); see also, U.S. S.E.C. v. Halek, 537 F.

App’x 576, 580 (5th Cir. 2013) (disgorgement of profits); 8 MS Prac. Encyclopedia MS Law §

73:2 (constructive trusts). After more than four years of discovery, there is no evidence to support

such claims and this Court noted that it considered matters pertaining to alleged embezzlement or

fraud irrelevant. See, June 5, 2018 Hearing Transcript, attached to McCaleb’s Motion as Exhibit

K, at 26-34, 40. The Court should grant summary judgment barring these claimed remedies.

                                              CONCLUSION

       The appropriate measure of damages in this case is the value of the bitcoins at the time of

the alleged theft in January 2011. Plaintiffs assert claims and remedies that purport to entitle them

to the present-day value of the bitcoins or to specific performance. These efforts must fail because

they are not supported by fact or law. Plaintiffs’ failure to cover or mitigate their damages likewise


                                                 11
Case: 25CI1:14-cv-00071-JAS          Document #: 233         Filed: 10/05/2018      Page 12 of 13


limits their recovery. McCaleb requests that partial summary judgment be entered (1) setting the

measure of damages in this case at the value of the bitcoins at the time of the alleged theft or, in

the alternative, some reasonable time thereafter as determined by the Court; and, (2) barring

Plaintiffs from recovering specific performance, consequential damages, punitive damages, or any

other damages in excess of an amount that could have been prevented by a reasonable attempt to

cover or mitigate damages.

       Respectfully submitted, this the 5th day of October, 2018.


                                                     JED McCALEB and
                                                     CODE COLLECTIVE, LLC


                                                By: /s/ Edwin S. Gault Jr.
                                                    EDWIN S. GAULT, JR. (MSB #10187)
                                                    MANDIE B. ROBINSON (MSB #100446)
                                                    T. PEYTON SMITH (MSB #103867)

                                                     Attorneys for Defendants Jed McCaleb and
                                                     Code Collective, LLC
OF COUNSEL:

FORMAN WATKINS & KRUTZ LLP
210 East Capitol Street, Suite 2200 (39201)
P.O. Box 22608
Jackson, MS 39225-2608
Phone: (601) 960-8600
Facsimile: (601) 960-8613
win.gault@formanwatkins.com
mandie.robinson@formanwatkins.com
peyton.smith@formanwatkins.com

ETHAN JACOBS (admitted pro hac vice)
HOLLAND LAW LLP
220 Montgomery Street, Suite 800
San Francisco, California 94104
Telephone: (415) 200-4984
ejacobs@hollandlawllp.com




                                                12
Case: 25CI1:14-cv-00071-JAS         Document #: 233        Filed: 10/05/2018      Page 13 of 13


                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2018, I served a true and correct copy of the foregoing

document via electronic mail to the following counsel of record:

       Armin J. Moeller, Jr.
       Walter H. Boone
       Christine Crockett White
       Jonathan P. Dyal
       Andy Lowry
       Patrick Everman
       Perry P. Taylor
       Balch & Bingham, LLP
       188 East Capitol Street
       Jackson, MS 39201-2608
       wboone@balch.com
       cwhite@balch.com
       alowry@balch.com

       Attorneys for Plaintiffs


       THIS, the 5th day of October, 2018.


                                                    /s/     Edwin S. Gault, Jr.
                                                            EDWIN S. GAULT, JR.




                                               13
Case: 25CI1:14-cv-00071-JAS            Document #: 234        Filed: 10/05/2018       Page 1 of 3


              IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
                           HINDS COUNTY, MISSISSIPPI

DR. DONALD RAGGIO
DR. CHRIS RAGGIO                                                                    PLAINTIFFS

V.                                                                             CAUSE NO. 14-71

MTGOX, Inc., a Delaware corporation;
CODE COLLECTIVE, LLC, a New York limited liability company;
JED McCALEB, an individual;                                                       DEFENDANTS


                      JED MCCALEB AND CODE COLLECTIVE, LLC’S
                            MOTION FOR JUDICIAL NOTICE



        Defendants Jed McCaleb and Code Collective, LLC (together the “Defendants”), file this

Motion for Judicial Notice, pursuant to Mississippi Rule of Evidence 201, and state the following:

     1. CoinDesk.com is a leading electronic publication specializing in bitcoin and digital

        currencies.

     2. Among the services provided by CoinDesk.com is providing bitcoin price and market data

        that is derived from the world’s leading bitcoin exchanges.

     3. Cryptocurrency market participants and observers routinely rely on bitcoin data from

        CoinDesk.com for value determinations. See, e.g., Evelyn Cheng, Mark Cuban Backs New

        $20     Million      Cyptocurrency       Venture      Fund,      August       22,     2017,

        https://www.cnbc.com/2017/08/22/mark-cuban-backs-new-20-million-cryptocurrency-

        venture-fund.html.

        For the foregoing reasons, and pursuant to Mississippi Rule of Evidence 201, Defendants

move the Court for an order taking judicial notice of the historic bitcoin pricing data available at

CoinDesk.com and the fact that CoinDesk.com is a reliable source for such information.
Case: 25CI1:14-cv-00071-JAS          Document #: 234         Filed: 10/05/2018   Page 2 of 3


       Respectfully submitted, this the 5th day of October, 2018.

                                                    JED McCALEB and
                                                    CODE COLLECTIVE, LLC


                                              By: /s/ Edwin S. Gault Jr.
                                                  EDWIN S. GAULT, JR. (MSB #10187)
                                                  MANDIE B. ROBINSON (MSB #100446)
                                                  T. PEYTON SMITH (MSB #103867)

                                                    Attorneys for Defendants Jed McCaleb and
                                                    Code Collective, LLC
OF COUNSEL:

FORMAN WATKINS & KRUTZ LLP
210 East Capitol Street, Suite 2200 (39201)
P.O. Box 22608
Jackson, MS 39225-2608
Phone: (601) 960-8600
Facsimile: (601) 960-8613
win.gault@formanwatkins.com
mandie.robinson@formanwatkins.com
peyton.smith@formanwatkins.com


ETHAN JACOBS (admitted pro hac vice)
HOLLAND LAW LLP
220 Montgomery Street, Suite 800
San Francisco, California 94104
Telephone: (415) 200-4984
ejacobs@hollandlawllp.com




                                                2
Case: 25CI1:14-cv-00071-JAS          Document #: 234         Filed: 10/05/2018      Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2018, I served a true and correct copy of the foregoing

document via electronic mail to the following counsel of record:

       Armin J. Moeller, Jr.
       Walter H. Boone
       Christine Crockett White
       Jonathan P. Dyal
       Andy Lowry
       Patrick Everman
       Perry P. Taylor
       Balch & Bingham, LLP
       188 East Capitol Street
       Jackson, MS 39201-2608
       wboone@balch.com
       cwhite@balch.com
       alowry@balch.com

       Attorneys for Plaintiffs


       THIS, the 5th day of October, 2018.


                                                    /s/     Edwin S. Gault, Jr.
                                                            EDWIN S. GAULT, JR.




                                                3
Case: 25CI1:14-cv-00071-JAS            Document #: 235        Filed: 10/05/2018       Page 1 of 3


              IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
                           HINDS COUNTY, MISSISSIPPI

DR. DONALD RAGGIO
DR. CHRIS RAGGIO                                                                    PLAINTIFFS

V.                                                                             CAUSE NO. 14-71

MTGOX, Inc., a Delaware corporation;
CODE COLLECTIVE, LLC, a New York limited liability company;
JED McCALEB, an individual;                                                       DEFENDANTS


                      JED MCCALEB AND CODE COLLECTIVE, LLC’S
                           REQUEST FOR JUDICIAL NOTICE



        Defendants Jed McCaleb and Code Collective, LLC (together the “Defendants”), file this

Request for Judicial Notice, pursuant to Mississippi Rule of Evidence 201, and state the following:

     1. CoinDesk.com is a leading electronic publication specializing in bitcoin and digital

        currencies.

     2. Among the services provided by CoinDesk.com is providing bitcoin price and market data

        that is derived from the world’s leading bitcoin exchanges.

     3. Cryptocurrency market participants and observers routinely rely on bitcoin data from

        CoinDesk.com for value determinations. See, e.g., Evelyn Cheng, Mark Cuban Backs New

        $20     Million      Cyptocurrency       Venture      Fund,      August       22,     2017,

        https://www.cnbc.com/2017/08/22/mark-cuban-backs-new-20-million-cryptocurrency-

        venture-fund.html.

        For the foregoing reasons, and pursuant to Mississippi Rule of Evidence 201, Defendants

move the Court for an order taking judicial notice of the historic bitcoin pricing data available at

CoinDesk.com and the fact that CoinDesk.com is a reliable source for such information.
Case: 25CI1:14-cv-00071-JAS          Document #: 235         Filed: 10/05/2018   Page 2 of 3


       Respectfully submitted, this the 5th day of October, 2018.

                                                    JED McCALEB and
                                                    CODE COLLECTIVE, LLC


                                              By: /s/ Edwin S. Gault Jr.
                                                  EDWIN S. GAULT, JR. (MSB #10187)
                                                  MANDIE B. ROBINSON (MSB #100446)
                                                  T. PEYTON SMITH (MSB #103867)

                                                    Attorneys for Defendants Jed McCaleb and
                                                    Code Collective, LLC
OF COUNSEL:

FORMAN WATKINS & KRUTZ LLP
210 East Capitol Street, Suite 2200 (39201)
P.O. Box 22608
Jackson, MS 39225-2608
Phone: (601) 960-8600
Facsimile: (601) 960-8613
win.gault@formanwatkins.com
mandie.robinson@formanwatkins.com
peyton.smith@formanwatkins.com


ETHAN JACOBS (admitted pro hac vice)
HOLLAND LAW LLP
220 Montgomery Street, Suite 800
San Francisco, California 94104
Telephone: (415) 200-4984
ejacobs@hollandlawllp.com




                                                2
Case: 25CI1:14-cv-00071-JAS          Document #: 235         Filed: 10/05/2018      Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 5, 2018, I served a true and correct copy of the foregoing

document via electronic mail to the following counsel of record:

       Armin J. Moeller, Jr.
       Walter H. Boone
       Christine Crockett White
       Jonathan P. Dyal
       Andy Lowry
       Patrick Everman
       Perry P. Taylor
       Balch & Bingham, LLP
       188 East Capitol Street
       Jackson, MS 39201-2608
       wboone@balch.com
       cwhite@balch.com
       alowry@balch.com

       Attorneys for Plaintiffs


       THIS, the 5th day of October, 2018.


                                                    /s/     Edwin S. Gault, Jr.
                                                            EDWIN S. GAULT, JR.




                                                3
From:          mec.nef@mec.ms.gov
To:            mec.nef@mec.ms.gov
Subject:       Activity in Case 25CI1:14-cv-00071-JAS RAGGIO V MTGOX ET AL Docket Annotation
Date:          Tuesday, October 9, 2018 10:01:27 AM




                                    Zack Wallace
                             Hinds County Circuit Clerk
                        NOTICE OF ELECTRONIC CASE FILING

This is an automatic e-mail message generated by the Mississippi Electronic Courts
(MEC) system. Please DO NOT RESPOND to this e-mail because the mail box is
unattended.


The document described below has been docketed in MEC, and you are able to access it
by clicking on the Document Number hyperlink. You may only access the document one
time using the link provided in this e mail. Be sure to download and/or print a copy of
each document during this first viewing. Subsequent viewing of the document after the
first will require you to login and pay $.20 per page.

You may visit mec.ms.gov for further updates related to the project. For technical
support, please contact the MEC help desk at 601-576-4650 or send an e-mail to
helpdesk@mec.ms.gov.

                                   Mississippi Electronic Courts

                                  Seventh Circuit Court District

Notice of Electronic Filing

The following transaction was entered on 10/9/2018 at 9:59 AM CDT and filed on 10/9/2018

Case Name:           RAGGIO V MTGOX ET AL
Case Number:         25CI1:14-cv-00071-JAS
Filer:
Document Number: 236(No document attached)

Docket Text:
DOCKET ANNOTATION as to [234] :
Attorney has re-filed as entry # 235. (LC)


25CI1:14-cv-00071-JAS Notice has been electronically mailed to:

Armin J. Moeller, Jr amoeller@balch.com, kbrock@balch.com, kprem@balch.com

Mark D. Ray mdray@umc.edu, tbarnett@umc.edu

Mitchell H. Tyner, Sr mtyner@tynerlawfirm.com, lphillips@tynerlawfirm.com,
rsumlar@tynerlawfirm.com, tpenson@tynerlawfirm.com

Walter Boone wboone@balch.com, ccabrera@balch.com, rsanford@balch.com
Christine Crockett White cwhite@balch.com, bnelson@balch.com, nthompson@balch.com

Edwin S. Gault, Jr Win.Gault@formanwatkins.com, sheila.toth@formanwatkins.com

Jonathan Paul Dyal jdyal@balch.com, agroves@balch.com, bmarshall@balch.com

Amanda B. Robinson mandie.robinson@formanwatkins.com,
amy.robertson@formanwatkins.com, kristy.grizzell@formanwatkins.com

Charles Bradford Martin (Terminated) bmartin@tynerlawfirm.com, cbradmartin@gmail.com,
frontdesk@tynerlawfirm.com, lphillips@tynerlawfirm.com, mtyner@tynerlawfirm.com

Andy Lowry alowry@balch.com, pfairchild@balch.com

T. Peyton Smith peyton.smith@formanwatkins.com, marissa.miller@formanwatkins.com

Michael Patrick Everman peverman@balch.com, callen@balch.com

Perry Taylor ptaylor@balch.com, pptaylor3@gmail.com

25CI1:14-cv-00071-JAS Notice will be delivered by other means to:

Ethan Isaac Jacobs


25CI1:14-cv-00071-JAS Parties to the Case:
Case: 25CI1:14-cv-00071-JAS          Document #: 237        Filed: 10/09/2018    Page 1 of 2


            IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
                         HINDS COUNTY, MISSISSIPPI

DR. DONALD RAGGIO
DR. CHRIS RAGGIO                                                                PLAINTIFFS

VS.                                                                 CAUSE NO. 14-CV-00071

MTGOX, Inc., a Delaware corporation;
CODE COLLECTIVE, LLC, a New York limited liability company;
And JED McCALEB, an individual.                                               DEFENDANTS


                                  NOTICE OF HEARING

       Please take notice that pursuant to the Court’s instructions, Defendants Jed McCaleb and

Code Collective, LLC, will bring on for hearing their Motion to Dismiss and Motion for Partial

Summary Judgment before the Honorable Joseph A. Sclafani, Hinds County Court Judge, Hinds

County Courthouse, 407 E. Pascagoula Street, Jackson, MS 39201, on December 14, 2018 at

9:00 a.m.

       Respectfully submitted, this the 9th day of October, 2018.

                                            CODE COLLECTIVE, LLC, and
                                            JED McCALEB, individually and formerly
                                            doing business as MTGOX, a sole proprietorship

                                            By:     /s/ Edwin S. Gault, Jr.
                                                    EDWIN S. GAULT, JR., MSB #10187
                                                    MANDIE B. ROBINSON, MSB #100446
                                                    T. PEYTON SMITH, MSB #103867

OF COUNSEL:

FORMAN WATKINS & KRUTZ LLP
210 East Capitol Street, Ste. 2200
Jackson, MS 39201-2375
Post Office Box 22608
Jackson, MS 39225-2608
Telephone: (601) 960-8600
Facsimile: (601) 960-8613
win.gault@formanwatkins.com
mandie.robinson@formanwatkins.com
peyton.smith@formanwatkins.com
Case: 25CI1:14-cv-00071-JAS          Document #: 237         Filed: 10/09/2018   Page 2 of 2


ETHAN JACOBS
HOLLAND LAW, LLP
220 Montgomery Street, Suite 800
San Francisco, California 94104
Telephone: (415) 200-4984
ejacobs@hollandlawllp.com



                                  CERTIFICATE OF SERVICE

       I do hereby certify that I have this day served a true and correct copy of the above and

foregoing pleading via the Court’s electronic mail system on the following:

       Armin J. Moeller, Jr.
       Walter H. Boone
       Christine Crockett White
       Jonathan P. Dyal
       Andy Lowry
       Patrick Everman
       Perry P. Taylor
       Balch & Bingham, LLP
       188 East Capitol Street
       Jackson, MS 39201-2608
       wboone@balch.com
       cwhite@balch.com
       alowry@balch.com

       Attorneys for Plaintiffs

       Respectfully submitted, this the 9th day of October, 2018.


                                                    /s/ Edwin S. Gault, Jr.
                                                    EDWIN S. GAULT, JR.




                                                2
Case: 25CI1:14-cv-00071-JAS   Document #: 238   Filed: 10/10/2018   Page 1 of 2
Case: 25CI1:14-cv-00071-JAS   Document #: 238   Filed: 10/10/2018   Page 2 of 2
    Case: 25CI1:14-cv-00071-JAS              Document #: 239            Filed: 10/11/2018           Page 1 of 8


              IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
                           HINDS COUNTY, MISSISSIPPI

DR. DONALD RAGGIO
DR. CHRIS RAGGIO                                                                                  PLAINTIFFS

V.                                                                                          CAUSE NO. 14-71

MTGOX, Inc., a Delaware corporation;
CODE COLLECTIVE, LLC, a New York limited liability company;
And JED McCALEB, an individual;
                                                                                               DEFENDANTS


JED MCCALEB AND CODE COLLECTIVE, LLC’S SUPPLEMENT TO THE MOTION
                     FOR RECONSIDERATION

                         (EXPEDITED CONSIDERATION REQUESTED)


         Jed McCaleb and Code Collective, LLC (collectively “McCaleb”), file this Supplement to

the Motion for Reconsideration of the Order Regarding Defendants’ Motion to Quash and for

Protective Order related to Google.

         1.      As noted in the original Motion for Reconsideration, Plaintiffs’ request to produce

e-mails from Jed McCaleb’s personal Google account resulted in an estimated 76,000 e-mails to

review for production.1

         2.      This Court held a review of that magnitude was unreasonable and instructed

Plaintiffs’ counsel to “provide the defendants a list of search terms” that are “narrowly tailored.”2

The Court stated if “the search terms yield too great a volume and it’s an undue burden on the




1
 See Document 190.
2
 See Relevant pages from the Transcript of the Hearing held June 5, 2018, attached collectively as Exhibit A, at pp.
49-50 (warning Plaintiffs to “carefully consider the search terms you provide, . . .”).

                                                         1
    Case: 25CI1:14-cv-00071-JAS             Document #: 239            Filed: 10/11/2018          Page 2 of 8


defendant to review them, I want the defendant to file a supplement to this motion. . . .”3 At the

hearing, the Court specifically cautioned against the use of overbroad search terms like “bitcoin.”4

         3.      Plaintiffs’ counsel provided a list of 33 separate search terms and instructed that all

possible variations of 6 of these terms should also be searched.5

         4.      McCaleb provided the documents to an independent computer litigation specialist

for these terms to be searched. The results of this search revealed there were actually 83,473 total

documents, and the search terms submitted by Plaintiffs would require reviewing 15,592 of them.

This list includes, but is not limited to, every single document in McCaleb’s Google account that

includes the term “MTGOX” or “Gox” over a five-year timespan, without any parameters crafted

to eliminate irrelevant documents. These two terms alone would require the review of 3,713

documents.6 The use of such a search term when analyzing the creator of MTGOX’s Google

account is as unreasonable as the Court’s example of searching for every email using the word

“bitcoin.” It cannot be reasonable for Plaintiff’s to obtain every single e-mail in which McCaleb

ever referenced the exchange.

         5.        Plaintiffs retained new counsel during this time and McCaleb’s attorneys

explained the history of the issue. Plaintiffs’ new counsel requested a copy of the search terms

that were used along with other information, which McCaleb provided.7 Plaintiffs’ counsel




3
  See id. at p. 51.
4
  See id. at p. 49.
5
  See Email from Brad Martin to Mandie Robinson dated July 9, 2018 attached as Exhibit B (explaining terms such
as “Fraud!” required searching fraud, fraudulent, and fraudulently)
6
  The term “Gox” identified 2,241 documents, which include either emails or attachments, while the term “MtGox”
identified 2,483. Overlap between the documents results in a total 3,713.
7
  See Emails between Win Gault and Walter Boone dated August 2, 2018, attached as Exhibit C; Email from Mandie
Robinson to Walter Boone dated August 7, 2018, as part of a string of emails between counsel attached collectively
as Exhibit D, at p. 4.

                                                        2
    Case: 25CI1:14-cv-00071-JAS            Document #: 239            Filed: 10/11/2018         Page 3 of 8


responded by noting they would consult with Birmingham attorney Alex Khoury, whose focus

they identified as E-Discovery.8

         6.      Despite the nearly 16,000 documents identified by Plaintiffs’ proposed search

terms, and while recognizing the searches could be narrowed, Mr. Khoury stated there were

“additional terms that should be searched.”9

         7.      Plaintiffs offered to remove the search terms “Mark” and “missing,” and asked for

a calculation of the number of documents yielded by this new search.10

         8.      The new search still identified 12,459 separate documents. McCaleb’s counsel

informed Plaintiffs’ counsel of this fact and that this number of documents is too broad and poses

an undue burden to review.11 In an effort to focus the search to emails that are more likely to be

relevant, McCaleb’s counsel suggested limiting the date range of the search, which currently spans

a five-year period dating back to before the MTGOX bitcoin exchange was even created.12

         9.      Plaintiffs responded with a lengthy explanatory request, which suggested

eliminating only 5 months of the five-year time span. At the same time, Plaintiffs asked for specific

examples of “false positives.” These cannot be identified without actually reviewing the

documents themselves. Furthermore, Plaintiffs asked to add “Mark” back as a search term, albeit

with certain parameters (such as “Mark” not within five words of the term “check”).13

         10.     Despite it being Plaintiffs’ responsibility to craft reasonable search terms, McCaleb

set out to recommend some obvious, simple steps to bring this issue to a reasonable solution.14



8
  See Email from Walter Boone to Mandie Robinson dated August 7, 2018, attached as Exhibit E; see also Exhibit G
(discussing Alex Khoury’s role).
9
  See Email from Alex Khoury to Mandie Robinson dated August 8, 2018, attached as Exhibit F.
10
   See Exhibit D, at p. 2.
11
   See Exhibit D, at p. 1.
12
   Id.
13
   See Email from Walter Boone to Win Gault dated September 10, 2018, attached as Exhibit G.
14
   See Email from Win Gault to Walter Boone dated September 12, 2018, attached as Exhibit H.

                                                       3
 Case: 25CI1:14-cv-00071-JAS                  Document #: 239            Filed: 10/11/2018       Page 4 of 8


McCaleb proposed (1) limiting the timeframe to two years after the alleged theft; (2) running

compound searches requiring hits for “Gox” or “MTGOX” to include at least one additional search

term; (3) running compound searches for some search terms (attack, bug, bugs, fraud, hack, illegal,

investing*, steal, stole, and theft), requiring them to appear in a document with either “Gox” or

“MTGOX;” and, (4) excluding attachments and other family documents associated with the search

terms “LR” and “Liberty Reserve,” because these documents are likely to be irrelevant. McCaleb

also explained that if any document uncovered in this search “provide[s] a good faith basis for

seeking later documents then we can revisit the issue.” McCaleb concluded by stating he “stand[s]

ready to run an additional search.”15

           11.      Plaintiffs responded by arguing that 12,000 documents is reasonable.16 But, in an

effort to “compromise,” Plaintiffs stated they would be agreeable to (1) limiting the search to a

four-and-a-half-year time frame (June 1, 2010 to December 31, 2014); (2) requiring an additional

search term to appear in any document containing “Gox” or “MTGOX;” (3) searching for “Mark”

but “not within 5 words of . . . check, document, word, agreement, or calendar” and not “within 2

words of the last name of any individuals unrelated to this matter;” (4) accepting McCaleb’s

proposed limitation on “LR” and “Liberty Reserve;” and, (5) running compound searches on

“attack, bug, bugs, dictionary, fraud, illegal, investing*, steal, stole, theft, and thief” by eliminating

results that are “within 2 of [False Positive Identifier].”

           12.      This proposal places an unreasonable burden on McCaleb to produce “false positive

identifiers” and to identify “the last name of any individuals unrelated to this matter,” to say

nothing of bearing the cost of running these complex searches. The timeframe also remains

unreasonably broad. Moreover, it seems the parties fundamentally disagree as to what constitutes


15
     Id.
16
     See Email from Walter Boone to Win Gault dated September 25, 2018, attached as Exhibit I.

                                                          4
 Case: 25CI1:14-cv-00071-JAS                  Document #: 239             Filed: 10/11/2018          Page 5 of 8


a “false positive.” McCaleb objects to the breadth of the searches because they will almost certainly

yield results that have no bearing on the present litigation.

         13.      Plaintiffs have approached McCaleb’s Gmail account in a manner that appears

calculated to take discovery in this case back to square one. That is not the purpose of this

subpoena. McCaleb has already responded to extensive discovery over the past four years, and

Plaintiffs already received all his MTGOX emails. The Court was clear that it is allowing discovery

pursuant to the subpoena to move forward purely as “confirmatory discovery.”17 Prior discovery

was “related to the allegations in Plaintiff’s [Original] complaint,” meaning the focus has been on

the Raggios, Baron, the sale of MTGOX to Mark Karpeles, and the security of the exchange at the

time of the Raggios’ alleged theft.18 Rather than focus on this narrow set of issues, Plaintiffs want

to use this subpoena to improperly cast another lure to explore new, unsubstantiated claims. This

is precisely what the Court sought to avoid at the original hearing on this issue.

         14.      Moreover, it is clear that some of the terms are calculated to search for evidence of

malfeasance or mismanagement of MTGOX generally, which this Court has recognized is

irrelevant to the issue of the Raggios’ bitcoins.19

         15.      In essence, the review of 12,459 documents (including an unknown number of

pages) would unquestionably impose an undue burden on McCaleb. McCaleb has already had to

pay an independent computer specialist, not to mention incurring substantial attorney fees, all in

effort to accommodate Plaintiffs’ repeated attempts to cast a wider net than they should have (and




17
   See Ex. A, at p. 48-49.
18
   See, e.g., McCaleb’s Responses (and supplements) to Plaintiffs’ First Request for Production of Documents,
attached collectively at Exhibit J, at Requests 1, 15.
19
   See Ex. A, at pp. 29-30 (Plaintiffs’ want to know if all customers’ money was truly “being used for the purchase of
bitcoins” or “to fund Mt. Gox customers’ accounts,” and the Court questions why what McCaleb did with other
customers’ money was relevant).

                                                          5
 Case: 25CI1:14-cv-00071-JAS               Document #: 239        Filed: 10/11/2018      Page 6 of 8


the Court cautioned against). The requests in Plaintiffs’ last correspondence would significantly

increase the cost of this search without narrowing the scope of review in a meaningful way.

           16.       This Court previously instructed “the defendant run the search terms and then come

back to the Court with an announcement of how many pages of e-mails the plaintiff’s [sic] search

terms yield.”20 Therefore, McCaleb hereby submits this Supplement to the Motion to Reconsider

to inform the Court of the number of e-mails at issue. If Plaintiffs continue to insist on search terms

that yield an unreasonable volume of documents for review, McCaleb requests the Court’s

assistance in limiting the searches to avoid the undue burden of review, and further requests that

Plaintiffs be required to pay all expenses and attorney fees associated with the searches and

expense of reviewing the emails. In the alternative, McCaleb proposes search parameters truly

calculated to lead to the discovery of emails relevant to the claims and defenses at issue in this

litigation, such as those set forth in the email attached as Exhibit H.

           17.       Finally, McCaleb requests expedited consideration of this Supplemental Motion so

as not to interfere with the hearing currently set on December 14, 2018.


           Respectfully submitted, this the 11th day of October, 2018.

                                                  CODE COLLECTIVE, LLC, and
                                                  JED McCALEB

                                           By:    /s/ Edwin S. Gault, Jr.
                                                  EDWIN S. GAULT, JR. (MSB #10187)
                                                  MANDIE B. ROBINSON (MSB #100446)
                                                  T. PEYTON SMITH (MSB #103867)




20
     See Exhibit A. at p. 49.

                                                     6
Case: 25CI1:14-cv-00071-JAS        Document #: 239   Filed: 10/11/2018   Page 7 of 8


OF COUNSEL:

FORMAN WATKINS & KRUTZ LLP
200 South Lamar Street, Ste. 100
Jackson, MS 39201-4099
Post Office Box 22608
Jackson, MS 39225-2608
Telephone: (601) 960-8600
Facsimile: (601) 960-8613
win.gault@formanwatkins.com
mandie.robinson@formanwatkins.com
peyton.smith@formanwatkins.com

ETHAN JACOBS
HOLLAND LAW LLP
220 Montgomery Street, Suite 800
San Francisco, California 94104
Telephone: (415) 200-4984
ejacobs@hollandlawllp.com




                                          7
Case: 25CI1:14-cv-00071-JAS           Document #: 239        Filed: 10/11/2018       Page 8 of 8


                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 11, 2018, I served a true and correct copy of the foregoing

document via the Court’s electronic filing system to the following counsel of record:

       Armin J. Moeller, Jr.
       Walter H. Boone
       Christine Crockett White
       Jonathan P. Dyal
       Andy Lowry
       Patrick Everman
       Perry P. Taylor
       Balch & Bingham, LLP
       188 East Capitol Street
       Jackson, MS 39201-2608
       wboone@balch.com
       cwhite@balch.com
       alowry@balch.com

       Attorneys for Plaintiffs

       THIS, the 11th day of October 2018.


                                                     /s/    Edwin S. Gault, Jr.
                                                            EDWIN S. GAULT, JR.




                                                8
Case: 25CI1:14-cv-00071-JAS   Document #: 239-1   Filed: 10/11/2018   Page 1 of 8




                                                                      EXHIBIT A
Case: 25CI1:14-cv-00071-JAS   Document #: 239-1   Filed: 10/11/2018   Page 2 of 8




                                                                      EXHIBIT A
Case: 25CI1:14-cv-00071-JAS   Document #: 239-1   Filed: 10/11/2018   Page 3 of 8




                                                                      EXHIBIT A
Case: 25CI1:14-cv-00071-JAS   Document #: 239-1   Filed: 10/11/2018   Page 4 of 8




                                                                      EXHIBIT A
Case: 25CI1:14-cv-00071-JAS   Document #: 239-1   Filed: 10/11/2018   Page 5 of 8




                                                                      EXHIBIT A
Case: 25CI1:14-cv-00071-JAS   Document #: 239-1   Filed: 10/11/2018   Page 6 of 8




                                                                      EXHIBIT A
Case: 25CI1:14-cv-00071-JAS   Document #: 239-1   Filed: 10/11/2018   Page 7 of 8




                                                                      EXHIBIT A
Case: 25CI1:14-cv-00071-JAS   Document #: 239-1   Filed: 10/11/2018   Page 8 of 8




                                                                      EXHIBIT A
       Case: 25CI1:14-cv-00071-JAS           Document #: 239-2          Filed: 10/11/2018   Page 1 of 2
Mandie Robinson

From:               Brad Martin <bmartin@tynerlawfirm.com>
Sent:               Monday, July 09, 2018 9:59 AM
To:                 Mandie Robinson
Subject:            Raggio vs. MTGOX - Search Terms for Google Emails



Mandie,

As discussed, please find the following list of search terms. Any word which ends in an exclamation mark
denotes a search should be ran for any variation of that word.

Raggio
Baron
Karpeles
Mark
Mtgox
Gox
Thief
Theft
Hack!
Bug
Bugs
Fraud!
“weak password”
“brute force”
Attack!
Dictionary
Investig!
Illegal
Stole!
Steal!
“Liberty reserve”
LR
Missing
Tibanne
Theymos

The following email addresses:

admin@mtgox.com
jed@mtgox.com
info@mtgox.com
donald.raggio@gmail.com
mark@tibanne.com
theymos@mm.st
chris.raggio@gmail.com
baron@contractor.net

                                                        1

                                                                                             EXHIBIT B
      Case: 25CI1:14-cv-00071-JAS   Document #: 239-2   Filed: 10/11/2018   Page 2 of 2
Thanks,

Charles “Brad” Martin
TYNER, GOZA, STACEY & MARTIN, LLC
3352 North Liberty
Canton, MS 39046
Phone: 601-401-1111
Fax: 601-957-6554
 




                                             2

                                                                             EXHIBIT B
        Case: 25CI1:14-cv-00071-JAS             Document #: 239-3          Filed: 10/11/2018        Page 1 of 3
Mandie Robinson

From:                Boone, Walter <wboone@balch.com>
Sent:                Thursday, August 02, 2018 5:05 PM
To:                  Win Gault
Cc:                  Moeller, Armin; White, Christy Crockett; Lowry, Andy; Taylor, Perry; Peyton Smith; Mandie Robinson;
                     Khoury, Alex
Subject:             RE: Scheduling Order


Thanks, Win.  Can you get us any or all of the following: 
 
1.       The search terms Tyner asked to use 
2.       The search terms your guy actually used (if different) 
3.       How many documents hit on each term.  Usually there is a spreadsheet that lists the hits by search term. 
4.       How many unique documents hit on terms (the 16k number may actually be much smaller if it contains 
duplicate documents that contained multiple keywords) 
5.       Examples of false positives they've found which might tell us how to narrow. 
 
With the above information, we think we can help tighten the search terms up, and lessen the number of docs.  That 
way we don't have to argue about 15,000. 
 
See what you think. 
 
‐‐‐‐‐Original Message‐‐‐‐‐ 
From: Win Gault [mailto:Win.Gault@formanwatkins.com]  
Sent: Thursday, August 02, 2018 2:17 PM 
To: Boone, Walter 
Cc: Moeller, Armin; White, Christy Crockett; Lowry, Andy; Taylor, Perry; Peyton Smith; Mandie Robinson 
Subject: RE: Scheduling Order 
 
[External Email] Please use caution. 
 
 
While you are getting your arms around all this, I wanted to make you aware of a discovery issue.  Tyner served a 
subpoena on Google for our client's personal emails from January 2010 ‐ December 2014 to be produced to us for 
review.   Over 76,000 emails plus attachments were produced to us by Google.  Judge Sclafani ordered Tyner to submit 
search terms to narrow the results to relevant emails, and warned against broad terms likely to identify unrelated 
documents.  Tyner provided a list of over 35 terms, and we hired an e‐discovery computer specialist to search the 
emails.  The search still identified 15,592 separate emails that would need to be reviewed.  Obviously, this remains an 
unreasonable amount. 
 
We can discuss after you get up to speed. 
 
Win Gault 
Forman Watkins & Krutz LLP 
www.formanwatkins.com 
 
 
 
‐‐‐‐‐Original Message‐‐‐‐‐ 

                                                            1

                                                                                                      EXHIBIT C
       Case: 25CI1:14-cv-00071-JAS               Document #: 239-3           Filed: 10/11/2018        Page 2 of 3
From: Boone, Walter [mailto:wboone@balch.com] 
Sent: Wednesday, August 1, 2018 12:04 PM 
To: Win Gault <Win.Gault@formanwatkins.com> 
Cc: Moeller, Armin <amoeller@balch.com>; White, Christy Crockett <cwhite@balch.com>; Lowry, Andy 
<alowry@balch.com>; Taylor, Perry <ptaylor@balch.com> 
Subject: RE: Scheduling Order 
 
Here is a proposed scheduling order which we would propose to submit jointly to the Court.  Thanks. 
 
‐‐‐‐‐Original Message‐‐‐‐‐ 
From: Win Gault [mailto:Win.Gault@formanwatkins.com] 
Sent: Wednesday, August 01, 2018 11:45 AM 
To: Boone, Walter 
Subject: Re: Scheduling Order 
 
[External Email] Please use caution. 
 
 
Talking to Jed at 1:30. 
 
> On Jul 31, 2018, at 4:31 PM, Boone, Walter <wboone@balch.com> wrote: 
> 
> As discussed, in light of our appearance in this case and our substitution as counsel for Raggio, we respectfully request 
an extension/amendment of the scheduling order as follows: 
> 
> 1.  Thirty (30) day extension on the deadline to amend the pleadings. 
> 
> 2. Ninety (90) day extension on all other deadlines. 
> 
> 3.  We will need a new pretrial conference date and trial setting based in these extensions. 
> 
> Can you agree?  If so, we can get you a draft of an unopposed motion tomorrow. 
> 
> Please let us know as soon as you know, since we anticipated filing a motion unopposed or not. 
> 
> Thanks. 
> 
> 
> Walter Boone, Partner, Balch & Bingham LLP 
> 188 East Capitol Street   Suite 1400 Jackson, MS 39201‐2133 
> t:(601) 965‐8179 f:(888) 856‐9542 e:wboone@balch.com www.balch.com 
> 
> 
> ~~ 
> 
> 
> 
> 
> CONFIDENTIALITY: This email and any attachments may be confidential and/or privileged and are therefore protected 
against copying, use, disclosure or distribution. If you are not the intended recipient, please notify us immediately by 
replying to the sender and double deleting this copy and the reply from your system. 
> ~~ 

                                                             2

                                                                                                        EXHIBIT C
       Case: 25CI1:14-cv-00071-JAS              Document #: 239-3           Filed: 10/11/2018       Page 3 of 3
> 
> 
Important Confidentiality And Limited Liability Notice‐‐ This email and any attachments may be confidential and 
protected by law. If you are not the intended recipient, be aware that any disclosure, copying, distribution or use of the 
email or any attachment is prohibited. If you have received this email in error, please notify us immediately by replying 
to the sender and deleting this copy and the reply from your system. Please note that any views or opinions expressed in 
this email are solely those of the author and do not necessarily represent those of Forman Watkins & Krutz LLP. (FWK). 
The recipient should check this email and any attachments for the presence of viruses. FWK accepts no liability for any 
damage caused by any virus transmitted by this email. Thank you for your cooperation. 
 
IRS Circular 230 Required Notice‐‐IRS regulations require that we inform you as follows: Any U.S. federal tax advice 
contained in this communication (including any attachments) is not intended to be used and cannot be used, for the 
purpose of (i) avoiding penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to 
another party any transaction or tax‐related matter[s]. 
 




                                                            3

                                                                                                       EXHIBIT C
        Case: 25CI1:14-cv-00071-JAS               Document #: 239-4           Filed: 10/11/2018         Page 1 of 5
Mandie Robinson

From:                  Peyton Smith
Sent:                  Tuesday, September 04, 2018 10:36 AM
To:                    Boone, Walter; Mandie Robinson
Cc:                    Win Gault; Moeller, Armin; White, Christy Crockett; Lowry, Andy; Taylor, Perry; Khoury, Alex
Subject:               RE: Raggio v. MTGOX (Search of Google emails)


Walter,  removing  “mark”  and  “missing”  only  reduces  the  number  of  documents  from  approximately  15,000  to
approximately 12,000. This is still too broad. One option may be to limit the scope of time within which we are searching.
Currently the search spans five years worth of emails. 
 
 
Peyton Smith 
Forman Watkins & Krutz LLP 
 
From: Boone, Walter <wboone@balch.com>  
Sent: Friday, August 31, 2018 2:00 PM 
To: Mandie Robinson <Mandie.Robinson@formanwatkins.com> 
Cc: Win Gault <Win.Gault@formanwatkins.com>; Moeller, Armin <amoeller@balch.com>; White, Christy Crockett 
<cwhite@balch.com>; Lowry, Andy <alowry@balch.com>; Taylor, Perry <ptaylor@balch.com>; Peyton Smith 
<Peyton.Smith@formanwatkins.com>; Khoury, Alex <akhoury@balch.com> 
Subject: RE: Raggio v. MTGOX (Search of Google emails) 
 
My apologies, but here is the current search term list.  We left off “bug” and “bugs”.  Thanks. 
 




                                                               1

                                                                                                          EXHIBIT D
       Case: 25CI1:14-cv-00071-JAS             Document #: 239-4          Filed: 10/11/2018        Page 2 of 5




                                          
 
From: Boone, Walter
Sent: Friday, August 31, 2018 1:53 PM
To: 'Mandie Robinson'
Cc: Win Gault; Moeller, Armin; White, Christy Crockett; Lowry, Andy; Taylor, Perry; Peyton Smith; Khoury, Alex
Subject: RE: Raggio v. MTGOX (Search of Google emails)
 
Win and Mandie, 
 
Based on yours and Mandie Robinson’s correspondence below, we understand that using the search terms provided by 
Brad Martin yielded 15,592 total documents and 8,861 unique hits. As you can see in the charts below, we have 
removed some terms in an attempt to limit both the number of total documents and unique hits. The far left chart is the 
original terms and results, the middle chart is our new list, and the far right chart contains the terms we removed. 
Removing “Mark” and “Missing” should reduce 2,853 unique hits as we understand it. 
 
Please let us know how many total documents and unique hits the new terms list (middle chart) yields, and whether you 
believe that result is sufficiently narrow.  Thanks. 
                                                           2

                                                                                                     EXHIBIT D
         Case: 25CI1:14-cv-00071-JAS                     Document #: 239-4   Filed: 10/11/2018   Page 3 of 5
 




 
 
 


                   

Walter Boone, Partner, Balch & Bingham LLP 
188 East Capitol Street • Suite 1400 • Jackson, MS 39201‐2133 
t: (601) 965‐8179   f: (888) 856‐9542  e: wboone@balch.com 
www.balch.com 
                                                                  3

                                                                                                  EXHIBIT D
       Case: 25CI1:14-cv-00071-JAS             Document #: 239-4          Filed: 10/11/2018        Page 4 of 5
From: Mandie Robinson [mailto:Mandie.Robinson@formanwatkins.com]
Sent: Tuesday, August 07, 2018 10:18 AM
To: Boone, Walter
Cc: Win Gault; Moeller, Armin; White, Christy Crockett; Lowry, Andy; Taylor, Perry; Peyton Smith; Khoury, Alex
Subject: Raggio v. MTGOX (Search of Google emails)
 
[External Email] Please use caution.

Good morning Walter, 
 
To answer your questions on the Google searches (your email attached), the search terms Plaintiffs' provided are in the 
email from Brad Martin (also attached), and all were searched.  There are 83,473 total documents (emails plus 
attachments).  To review every document containing a search term would require review of 15,592 documents because 
even if the term is only in an attachment, it would still require reviewing the email.  There are no duplicates in this 
number of documents.  The largest possibility for false positives are common words or words that have multiple 
uses.  (i.e., "Mark" can be a name, a verb, or another noun).  The unique hits (the number of documents that contain 
only one particular search term) are listed below: 
 
Let us know your thoughts after you review this information. 
 
Thanks, 
Mandie 
 
  Term                          Unique 
                                hits 
  "brute force"                 58 
  "Liberty reserve"             12 
  "weak password"               0 
  admin@mtgox.com               0 
  Attack*                       554 
  Baron                         6 
  baron@contractor.net          0 
                                  




  Bug                           402 
  Bugs                          531 
  chris.raggio@gmail.com        0     




  Dictionary                    60 
  donald.raggio@gmail.com 0               




  Fraud*                        294 
  Gox                           699 
  Hack*                         931 
  Illegal                       243 
  info@mtgox.com                0 
  Investig*                     552 
  jed@mtgox.com                 0 
  Karpeles                      0 
  LR                            65 
  Mark                          1,513 
  mark@tibanne.com              0 
  Missing                       1,317 
                                                           4

                                                                                                     EXHIBIT D
        Case: 25CI1:14-cv-00071-JAS                    Document #: 239-4              Filed: 10/11/2018           Page 5 of 5
    Mtgox                         784 
    Raggio                        3 
    Steal*                        328 
    Stole*                        125 
    Theft                         117 
    Theymos                       4 
    theymos@mm.st                 0 
    Thief                         8 
    Tibanne                       5 
 
 
 
 
 
Mandie Robinson 
Forman Watkins & Krutz LLP 
210 East Capitol Street, Suite 2200 
Jackson, Mississippi 39201‐2375 
D: 601.974.8735 | F: 601.960.8613 
mandie.robinson@formanwatkins.com 
                                       
 


CONFIDENTIALITY: This email and any attachments may be confidential and/or privileged and are therefore protected against
copying, use, disclosure or distribution. If you are not the intended recipient, please notify us immediately by replying to the sender and
double deleting this copy and the reply from your system.




                                                                     5

                                                                                                                     EXHIBIT D
         Case: 25CI1:14-cv-00071-JAS                     Document #: 239-5      Filed: 10/11/2018        Page 1 of 2
Mandie Robinson

From:                    Boone, Walter <wboone@balch.com>
Sent:                    Tuesday, August 07, 2018 1:28 PM
To:                      Mandie Robinson
Cc:                      Win Gault; Moeller, Armin; White, Christy Crockett; Lowry, Andy; Taylor, Perry; Peyton Smith; Khoury,
                         Alex
Subject:                 RE: Raggio v. MTGOX (Search of Google emails)


Thanks, Mandie.  My partner, Alex Khoury, is our guru on this stuff.  We will be back in touch. 
 


                   

Walter Boone, Partner, Balch & Bingham LLP 
188 East Capitol Street • Suite 1400 • Jackson, MS 39201‐2133 
t: (601) 965‐8179   f: (888) 856‐9542  e: wboone@balch.com 
www.balch.com 
 

From: Mandie Robinson [mailto:Mandie.Robinson@formanwatkins.com]
Sent: Tuesday, August 07, 2018 10:18 AM
To: Boone, Walter
Cc: Win Gault; Moeller, Armin; White, Christy Crockett; Lowry, Andy; Taylor, Perry; Peyton Smith; Khoury, Alex
Subject: Raggio v. MTGOX (Search of Google emails)
 
[External Email] Please use caution.

Good morning Walter, 
 
To answer your questions on the Google searches (your email attached), the search terms Plaintiffs' provided are in the 
email from Brad Martin (also attached), and all were searched.  There are 83,473 total documents (emails plus 
attachments).  To review every document containing a search term would require review of 15,592 documents because 
even if the term is only in an attachment, it would still require reviewing the email.  There are no duplicates in this 
number of documents.  The largest possibility for false positives are common words or words that have multiple 
uses.  (i.e., "Mark" can be a name, a verb, or another noun).  The unique hits (the number of documents that contain 
only one particular search term) are listed below: 
 
Let us know your thoughts after you review this information. 
 
Thanks, 
Mandie 
 
  Term                          Unique 
                                hits 
  "brute force"                 58 
  "Liberty reserve"             12 
  "weak password"               0 
  admin@mtgox.com               0 
  Attack*                       554 
                                                                  1

                                                                                                           EXHIBIT E
         Case: 25CI1:14-cv-00071-JAS                     Document #: 239-5            Filed: 10/11/2018           Page 2 of 2
    Baron                                       6 
    baron@contractor.net                        0 
    Bug                                         402 
    Bugs                                        531 
    chris.raggio@gmail.com                      0 
    Dictionary                                  60 
    donald.raggio@gmail.com                     0 
    Fraud*                                      294 
    Gox                                         699 
    Hack*                                       931 
    Illegal                                     243 
    info@mtgox.com                              0 
    Investig*                                   552 
    jed@mtgox.com                               0 
    Karpeles                                    0 
    LR                                          65 
    Mark                                        1,513 
    mark@tibanne.com                            0 
    Missing                                     1,317 
    Mtgox                                       784 
    Raggio                                      3 
    Steal*                                      328 
    Stole*                                      125 
    Theft                                       117 
    Theymos                                     4 
    theymos@mm.st                               0 
    Thief                                       8 
    Tibanne                                     5 
 
 
 
 
 
Mandie Robinson 
Forman Watkins & Krutz LLP 
210 East Capitol Street, Suite 2200 
Jackson, Mississippi 39201‐2375 
D: 601.974.8735 | F: 601.960.8613 
mandie.robinson@formanwatkins.com 
                                                    
 


CONFIDENTIALITY: This email and any attachments may be confidential and/or privileged and are therefore protected against
copying, use, disclosure or distribution. If you are not the intended recipient, please notify us immediately by replying to the sender and
double deleting this copy and the reply from your system.




                                                                     2

                                                                                                                     EXHIBIT E
        Case: 25CI1:14-cv-00071-JAS                   Document #: 239-6        Filed: 10/11/2018        Page 1 of 3
Mandie Robinson

From:                   Khoury, Alex <akhoury@balch.com>
Sent:                   Wednesday, August 08, 2018 11:21 AM
To:                     Mandie Robinson; Boone, Walter
Cc:                     Win Gault; Moeller, Armin; White, Christy Crockett; Lowry, Andy; Taylor, Perry; Peyton Smith
Subject:                RE: Raggio v. MTGOX (Search of Google emails)


Mandie, 
 
Thank you for this information.  It is very helpful.  I certainly see some areas where we can tighten these searches, 
especially around the term “missing.”  I think limiting “Mark” poses some challenges, but I’m certainly open to discussing 
that with you and hearing your ideas for narrowing that search.  Also, I think there are a few additional terms that 
should be searched.  Are you available to talk about this later today or tomorrow? 
 
Best Regards, 
 
Alex 
 


                  

K. Alex Khoury, Partner, Balch & Bingham LLP 
1901 Sixth Avenue North • Suite 1500 • Birmingham, AL 35203‐4642 
t: (205) 226‐3408   f: (866) 317‐8482  e: akhoury@balch.com 
www.balch.com 
 

From: Mandie Robinson [mailto:Mandie.Robinson@formanwatkins.com]
Sent: Tuesday, August 07, 2018 10:18 AM
To: Boone, Walter
Cc: Win Gault; Moeller, Armin; White, Christy Crockett; Lowry, Andy; Taylor, Perry; Peyton Smith; Khoury, Alex
Subject: Raggio v. MTGOX (Search of Google emails)
 
[External Email] Please use caution.

Good morning Walter, 
 
To answer your questions on the Google searches (your email attached), the search terms Plaintiffs' provided are in the 
email from Brad Martin (also attached), and all were searched.  There are 83,473 total documents (emails plus 
attachments).  To review every document containing a search term would require review of 15,592 documents because 
even if the term is only in an attachment, it would still require reviewing the email.  There are no duplicates in this 
number of documents.  The largest possibility for false positives are common words or words that have multiple 
uses.  (i.e., "Mark" can be a name, a verb, or another noun).  The unique hits (the number of documents that contain 
only one particular search term) are listed below: 
 
Let us know your thoughts after you review this information. 
 
Thanks, 
Mandie 
 
                                                                    1

                                                                                                          EXHIBIT F
            Case: 25CI1:14-cv-00071-JAS                      Document #: 239-6   Filed: 10/11/2018   Page 2 of 3
    Term                                           Unique 
                                                   hits 
    "brute force"                                  58 
    "Liberty reserve"                              12 
    "weak password"                                0 
    admin@mtgox.com                                0 
    Attack*                                        554 
    Baron                                          6 
    baron@contractor.net                           0 
    Bug                                            402 
    Bugs                                           531 
    chris.raggio@gmail.com                         0 
    Dictionary                                     60 
    donald.raggio@gmail.com                        0 
    Fraud*                                         294 
    Gox                                            699 
    Hack*                                          931 
    Illegal                                        243 
    info@mtgox.com                                 0 
    Investig*                                      552 
    jed@mtgox.com                                  0 
    Karpeles                                       0 
    LR                                             65 
    Mark                                           1,513 
    mark@tibanne.com                               0 
    Missing                                        1,317 
    Mtgox                                          784 
    Raggio                                         3 
    Steal*                                         328 
    Stole*                                         125 
    Theft                                          117 
    Theymos                                        4 
    theymos@mm.st                                  0 
    Thief                                          8 
    Tibanne                                        5 
 
 
 
 
 
Mandie Robinson 
Forman Watkins & Krutz LLP 
210 East Capitol Street, Suite 2200 
Jackson, Mississippi 39201‐2375 
D: 601.974.8735 | F: 601.960.8613 
mandie.robinson@formanwatkins.com 
                                                       
                                                                      2

                                                                                                       EXHIBIT F
        Case: 25CI1:14-cv-00071-JAS                    Document #: 239-6              Filed: 10/11/2018           Page 3 of 3
 


CONFIDENTIALITY: This email and any attachments may be confidential and/or privileged and are therefore protected against
copying, use, disclosure or distribution. If you are not the intended recipient, please notify us immediately by replying to the sender and
double deleting this copy and the reply from your system.




                                                                     3

                                                                                                                     EXHIBIT F
        Case: 25CI1:14-cv-00071-JAS              Document #: 239-7           Filed: 10/11/2018        Page 1 of 2
Mandie Robinson

From:                Boone, Walter <wboone@balch.com>
Sent:                Monday, September 10, 2018 6:00 PM
To:                  Win Gault
Cc:                  Mandie Robinson; Peyton Smith; Moeller, Armin; White, Christy Crockett; Lowry, Andy; Khoury, Alex;
                     Taylor, Perry
Subject:             Discovery of Gmail Account


Win, 
 
We need some resolution on the production of your client’s gmail account.   
 
The Court’s June 5 Order required our client to provide you with search terms to identify potentially relevant 
documents, which Brad Martin did on July 9.  Based on an email we received from Mandie Robinson on August 7, those 
search terms reduced the number of documents to be reviewed from 83,473 to 15,592.   Your position was that even 
the greatly reduced number is unreasonable.  In her email, she represented that common words were likely to hit on 
“false positives.”  Mandie pointed out the term “Mark,” which had 1,513 unique hits, although she failed to identify any 
specific false positives that were coming up in the search.  Nor have you provided us any indication on what the other 
“false positives” were or whether you even looked to determine if there were “false positives.”  Alex Khoury, our 
eDiscovery lawyer, proposed a meet and confer to discuss ways to eliminate false positives and further reduce the 
document count, but you declined that offer.   
  
In our desire to avoid an unnecessary discovery dispute over these emails, on August 31, we offered to simply eliminate 
the two most prolific terms, “mark” and “missing,” from the search term list, even though those terms are clearly 
calculated to lead to the discovery of relevant evidence. Removing those terms reduced the documents to be reviewed 
to approximately 12,000—down from 83,473.  (We asked for, but have not yet received, a breakdown of which hits 
happened on which terms).  In his email dated September 4, Peyton maintains that “[t]his is still too broad.”  We note 
that the 12,000 documents, which you claim is still an unreasonable number, is fewer than the 13,000 emails Judge 
Sclafani believed was reasonable for our client to review in the June 5 order.  
  
We would like to get beyond discovery disputes and on to the merits of this case, but that will require some cooperation 
from the Defendant.  For purposes of our present dispute (and without waiving our ability to come back later to request 
any portion of, or the entirety of, the gmail account), here is our proposal to further limit these documents so that we 
can overcome this impasse: 
 
      We will agree to limit the date range of the searches to June 1, 2010 to December 31, 2014.  That cuts out five 
         months of emails we deem the least likely to contain relevant information.  We cannot reduce the date range on 
         the back end because we believe there are relevant documents in that time period (and probably beyond). 
      We continue to be willing to work with you to limit any of the searches you contend are overbroad and to 
         eliminate “false positives.”  To do so, you will have to actually confer with us on the basis of your claim of over 
         breadth and work with us to identify and eliminate actual “false positives,” not hypothetical “false 
         positives.”  (This process will go faster and be less expensive if we let our eDiscovery people talk directly about 
         identifying and eliminating the false positives.)  As you know, this is a simple and straightforward process which 
         can be accomplished with a minimal investment of time and energy, but only if we confer and let the experts 
         talk. 
      Restore the search term “Mark” but target it as follows:  “Mark” without stemming and not within 5 words of 
         the following:  check, document, word, agreement.  We will also agree to eliminate “Mark” within 2 of the last 
         name of any individuals unrelated to this matter. 
   
                                                             1

                                                                                                        EXHIBIT G
         Case: 25CI1:14-cv-00071-JAS                     Document #: 239-7            Filed: 10/11/2018           Page 2 of 2
I am hopeful that we can come to an agreement along these lines.  Please let us know your thoughts. 


                   

Walter Boone, Partner, Balch & Bingham LLP 
188 East Capitol Street • Suite 1400 • Jackson, MS 39201‐2133 
t: (601) 965‐8179   f: (888) 856‐9542  e: wboone@balch.com 
www.balch.com 
 



CONFIDENTIALITY: This email and any attachments may be confidential and/or privileged and are therefore protected against
copying, use, disclosure or distribution. If you are not the intended recipient, please notify us immediately by replying to the sender and
double deleting this copy and the reply from your system.




                                                                     2

                                                                                                                     EXHIBIT G
        Case: 25CI1:14-cv-00071-JAS                   Document #: 239-8              Filed: 10/11/2018           Page 1 of 3
Mandie Robinson

From:                  Win Gault <Win.Gault@formanwatkins.com>
Sent:                  Wednesday, September 12, 2018 4:10 PM
To:                    Boone, Walter
Cc:                    Mandie Robinson; Peyton Smith; Moeller, Armin; White, Christy Crockett; Lowry, Andy; Khoury, Alex;
                       Taylor, Perry
Subject:               RE: Discovery of Gmail Account
Attachments:           SearchTermsReport.pdf


Your email seems to imply that we somehow have refused to cooperate or that we are somehow responsible for the
inability to develop search terms which yield a reasonable number of documents.  We obviously disagree. 
 
Judge Sclafani explained at the hearing that he considered Plaintiffs’ Google subpoena overbroad and cautioned that the
search terms should be narrowly tailored. Yet your email proposes that we produce every email in Jed’s account that
includes the term “Gox” or “MTGOX” over a nearly five‐year span. That is not narrow tailoring.  
 
Plaintiffs have obtained voluminous discovery over the past two years, and no evidence so much as suggests Jed stole the
Raggios’ bitcoins. The judge made clear he did not consider discovery on conspiracy‐theory‐driven claims (embezzlement,
conversion, etc.) relevant. Yet the broad search terms and timeframe you’ve proposed are calculated to continue exploring
those theories. These searches effectively seek to take discovery in this years‐old case back to square one. 
 
Your email asked us to identify false positives and asked for a breakdown of the number of hits per search term. Identifying
false positives requires loading emails onto the review platform, which we have not done. We have, however, attached a 
chart that shows the number of hits on your proposed search terms, which underscores the overbreadth of a number of
those terms.   
 
If this search is to be narrowly tailored, we think running “compound” searches to reduce the number of hits is a good 
starting point. For example:  
 
      Require that results for several terms (attack, bug, bugs, fraud, hack, illegal, investing*, steal, stole, and theft) also
          include either Gox or MTGOX. Those terms collectively account for over 17,000 hits, and are not narrowly tailored
          to topics related to Plaintiffs’ claims.  
      Require that results for Gox and MTGOX also include a hit on an additional search term (excluding Gox or MTGOX).
          Those  terms  collectively  account  for  over  5,000  hits,  and  not  narrowly  tailored  to  topics  related  to  Plaintiffs’ 
          claims. 
      Exclude attachments and other family documents that include the terms “LR” or “Liberty Reserve” because these
          terms return relatively few hits in emails but include a very large number of “family” documents.  
 
We also propose limiting the timeframe. Judge Sclafani indicated at the hearing that two years after the theft would make
a good starting point for establishing the relevant timeframe. This would cut the searchable set in half. If emails from that
period provide a good faith basis for seeking later documents then we can revisit the issue.  
 
Regarding  the  13,000  emails  referenced  in  your  email,  the  Judge’s  ruling  makes  clear  that  he  believes  it  would  be
unreasonable to ask us to review that many emails. As Judge Sclafani stated at the hearing, “the Court finds that dumping
13,772 pages is not reasonably limited.” 
 
We stand ready to run an additional search, hopefully narrowly tailored this time.   
 
 
                                                                    1

                                                                                                                    EXHIBIT H
     Case: 25CI1:14-cv-00071-JAS                 Document #: 239-8           Filed: 10/11/2018        Page 2 of 3
Win Gault 
Forman Watkins & Krutz LLP   
www.formanwatkins.com
 
 
From: Boone, Walter <wboone@balch.com>  
Sent: Monday, September 10, 2018 6:00 PM 
To: Win Gault <Win.Gault@formanwatkins.com> 
Cc: Mandie Robinson <Mandie.Robinson@formanwatkins.com>; Peyton Smith <Peyton.Smith@formanwatkins.com>; 
Moeller, Armin <amoeller@balch.com>; White, Christy Crockett <cwhite@balch.com>; Lowry, Andy 
<alowry@balch.com>; Khoury, Alex <akhoury@balch.com>; Taylor, Perry <ptaylor@balch.com> 
Subject: Discovery of Gmail Account 
 
Win, 
 
We need some resolution on the production of your client’s gmail account.   
 
The Court’s June 5 Order required our client to provide you with search terms to identify potentially relevant 
documents, which Brad Martin did on July 9.  Based on an email we received from Mandie Robinson on August 7, those 
search terms reduced the number of documents to be reviewed from 83,473 to 15,592.   Your position was that even 
the greatly reduced number is unreasonable.  In her email, she represented that common words were likely to hit on 
“false positives.”  Mandie pointed out the term “Mark,” which had 1,513 unique hits, although she failed to identify any 
specific false positives that were coming up in the search.  Nor have you provided us any indication on what the other 
“false positives” were or whether you even looked to determine if there were “false positives.”  Alex Khoury, our 
eDiscovery lawyer, proposed a meet and confer to discuss ways to eliminate false positives and further reduce the 
document count, but you declined that offer.   
  
In our desire to avoid an unnecessary discovery dispute over these emails, on August 31, we offered to simply eliminate 
the two most prolific terms, “mark” and “missing,” from the search term list, even though those terms are clearly 
calculated to lead to the discovery of relevant evidence. Removing those terms reduced the documents to be reviewed 
to approximately 12,000—down from 83,473.  (We asked for, but have not yet received, a breakdown of which hits 
happened on which terms).  In his email dated September 4, Peyton maintains that “[t]his is still too broad.”  We note 
that the 12,000 documents, which you claim is still an unreasonable number, is fewer than the 13,000 emails Judge 
Sclafani believed was reasonable for our client to review in the June 5 order.  
  
We would like to get beyond discovery disputes and on to the merits of this case, but that will require some cooperation 
from the Defendant.  For purposes of our present dispute (and without waiving our ability to come back later to request 
any portion of, or the entirety of, the gmail account), here is our proposal to further limit these documents so that we 
can overcome this impasse: 
 
      We will agree to limit the date range of the searches to June 1, 2010 to December 31, 2014.  That cuts out five 
         months of emails we deem the least likely to contain relevant information.  We cannot reduce the date range on 
         the back end because we believe there are relevant documents in that time period (and probably beyond). 
      We continue to be willing to work with you to limit any of the searches you contend are overbroad and to 
         eliminate “false positives.”  To do so, you will have to actually confer with us on the basis of your claim of over 
         breadth and work with us to identify and eliminate actual “false positives,” not hypothetical “false 
         positives.”  (This process will go faster and be less expensive if we let our eDiscovery people talk directly about 
         identifying and eliminating the false positives.)  As you know, this is a simple and straightforward process which 
         can be accomplished with a minimal investment of time and energy, but only if we confer and let the experts 
         talk. 



                                                             2

                                                                                                         EXHIBIT H
         Case: 25CI1:14-cv-00071-JAS                     Document #: 239-8            Filed: 10/11/2018           Page 3 of 3
        Restore the search term “Mark” but target it as follows:  “Mark” without stemming and not within 5 words of 
         the following:  check, document, word, agreement.  We will also agree to eliminate “Mark” within 2 of the last 
         name of any individuals unrelated to this matter. 
   
I am hopeful that we can come to an agreement along these lines.  Please let us know your thoughts. 


                   

Walter Boone, Partner, Balch & Bingham LLP 
188 East Capitol Street • Suite 1400 • Jackson, MS 39201‐2133 
t: (601) 965‐8179   f: (888) 856‐9542  e: wboone@balch.com 
www.balch.com 




CONFIDENTIALITY: This email and any attachments may be confidential and/or privileged and are therefore protected against
copying, use, disclosure or distribution. If you are not the intended recipient, please notify us immediately by replying to the sender and
double deleting this copy and the reply from your system.




                                                                     3

                                                                                                                     EXHIBIT H
        Case: 25CI1:14-cv-00071-JAS              Document #: 239-9           Filed: 10/11/2018         Page 1 of 4
Mandie Robinson

From:                  Win Gault
Sent:                  Wednesday, October 10, 2018 12:03 PM
To:                    Mandie Robinson
Subject:               FW: McCaleb Gmail Account


 
 
Win Gault 
Forman Watkins & Krutz LLP 
Direct Dial: 601‐969‐7834 
 
From: Boone, Walter <wboone@balch.com>  
Sent: Tuesday, September 25, 2018 10:03 AM 
To: Win Gault <Win.Gault@formanwatkins.com> 
Cc: Moeller, Armin <amoeller@balch.com>; White, Christy Crockett <cwhite@balch.com>; Khoury, Alex 
<akhoury@balch.com>; Taylor, Perry <ptaylor@balch.com>; Lowry, Andy <alowry@balch.com> 
Subject: McCaleb Gmail Account 
 
Win: 
 
Thanks for your email of 9/12/18.  Unfortunately, I fear that Raggio is being asked to narrow search terms that likely 
contain relevant information based on assumptions and guesses and not real data, which is available.  We are willing to 
compromise on these searches, as detailed below, but first, we note the following issues, which we deem significant: 
 
    1. McCaleb’s Unknown Arbitrary Number of Documents Which Constitute a  “Reasonable” Number to 
        Review.  You ask that we continue to reduce the number of “hits” by restricting search terms.  So far, we have 
        reduced the number from 84,000 to 14,000 to 12,000.  However, you have provided no information on whether 
        or how the documents generated are not relevant, and no information on “false positives” that are generated 
        by those search terms.  You seem to have some arbitrary number of documents in mind which you think 
        constitutes a “reasonable” number that you will review.  Can you tell us what that arbitrary number is?  If you 
        are shooting for some goal (albeit arbitrary), I think it’s fair to let us know what that is. 
     
    2. McCaleb’s Unwillingness to Conduct Any Review for Relevance or “False Positives.”  In our last 
        correspondence, we asked that you tell us how the search terms we proposed are generating “false positives” so 
        that we can refine the terms to eliminate those known false positives.  In your response, you again decline.  But 
        more importantly, you told us that you have not reviewed any of the “hits” for false positives.  “Identifying false 
        positives requires loading emails onto the review platform, which we have not done.”  (Emphasis added). So, as 
        of today, you cannot tell us or the Court that these “hits” contain irrelevant documents.  To the contrary, as far 
        as you know, every one of the “hits” could be a relevant document.  And you have not done any kind of “spot” 
        review or partial review to even help us narrow the search terms. (Thus, the only basis for refusing to review 
        and produce them must be the “arbitrary number” problem in the prior paragraph).  The stated reason for this 
        lack of review is that “identifying false positives requires loading emails onto the review platform. . .”   Our tech 
        people tell us that the emails appear to be in a Relativity Early Case Assessment database right now, which 
        contains the searchable text of the emails, as evidenced by the search term hit reports you’ve provided.  We 
        also use ECA databases to search and cull email, and we have the ability to view the extracted text of the emails 
        to identify false positives in that ECA platform before we load the documents into our review platform.  Please 
        double check whether you are able to identify false positives because we think you can.  If it would help to have 


                                                              1

                                                                                                          EXHIBIT I
          Case: 25CI1:14-cv-00071-JAS               Document #: 239-9          Filed: 10/11/2018        Page 2 of 4
          our tech people talk to yours to figure out if you can identify some false positives before loading the documents 
          into a review platform, we are happy to do that. 
       
      3. Limitation of Review Period.  We already proposed to limit the review period to begin on June 1, 2010 rather 
         than January 1, 2010.  Yet, we didn’t see any confirmation that the latest search included this narrowing of the 
         time frame, or that it reduced the hits.  Was the last search so limited?  If it was not, I would like to know what 
         effect the time limitation we proposed has on the document count before we discuss another time limitation. 
 
      4. Limitation of Term “Mark.”  Likewise, we proposed that we include the search term “Mark” with certain 
         restrictions.  However, you have not shown us the results of that search, so we cannot judge what the 
         effectiveness is of narrowing search terms by running “compound” searches.  Before we embark on 
         “compound” searches, we request that you run the one we proposed and provide us the results.   
 
      5. Reported “Hits” Increasing When Search Terms Remain the Same.  We also don’t understand why the unique 
         “hits” in your last two emails have increased for search terms that have remained the same.  For some reason, 
         the number of “hits” increased by 786 for search terms we didn’t change.  See the table below.    Please explain 
         why the number of hits increased for these terms between August 7 and September 12. 
 
                  Unique Hits       Unique Hits 
    Search        (9/12/18          (8/7/18 
    Terms         email)            email)           Difference
    "brute 
    force"                    87               58           +29
    Attack*                  622              554           +68
    Baron                     16                6           +10
    Bug                      448              402           +46
    Bugs                     574              531           +43
    Dictionary                99               60           +39
    Fraud*                   321              294           +27
    Gox                      783              699           +84
    Hack*                   1072              931          +141
    Illegal                  276              243           +33
    Investig*                606              552           +54
    Karpeles                   9                0            +9
    LR                        72               65            +7
    Mtgox                    949              784          +165
    Steal*                   353              328           +25
    Theft                    123              117            +6
                                                        +786
 
Although we have already narrowed the relevant document pool from 83,473 documents to 12,000 documents, we are 
willing to further compromise on the search terms as follows: 
     1.  Limitation of Review Period.  As stated in my previous email, we agree to limit the time period of the search to 
         June 1, 2010 to December 31, 2014.  We will consider revisiting the date range issue if this limited range, plus 
         the other measures proposed herein, do not reasonably limit the document pool. 
     2. Further Narrowing of Search Terms.  We will agree to further compromise the search terms as follows: 
             a. MTGOX &  GOX—Your latest hit report indicates that the terms Gox and MTGOX resulted in 3,986 hits of 
                 which 1,732 were unique, meaning those 1,732 documents did not contain any of our other search 
                 terms.  This also means that the remaining 2,254 documents that contain the terms GOX or MTGOX also 
                                                               2

                                                                                                            EXHIBIT I
       Case: 25CI1:14-cv-00071-JAS                   Document #: 239-9           Filed: 10/11/2018        Page 3 of 4
                     contain at least one additional search term, making them far more likely, in our opinion, to be relevant. 
                     We will agree for now to limit the search to these 2,254 documents containing the terms GOX or 
                     MTGOX and at least one additional search term.  We reserve the right to test additional compound 
                     searches against the remaining 1,732 GOX or MTGOX documents based on our review of the GOX or 
                     MTGOX documents produced. 
            b.       Mark—We agree to run the search term “Mark” without stemming and not within 5 words of the 
                     following:  check, document, word, agreement, or calendar.  We will also agree to eliminate “Mark” 
                     within 2 of the last name of any individuals unrelated to this matter. 
            c.       LR and Liberty Reserve—The term Liberty Reserve only hits 78 documents, which we believe is not an 
                     unreasonable number and requires no modification.  The term LR only hits 87 documents, but when you 
                     count the attachments to those 87 documents, the document count for the term LR climbs to 
                     1,109.  We propose that you review the 87 documents that actually hit the term LR first, without looking 
                     at the attachments, and then only review the attachments to any of those 87 documents that are 
                     actually relevant to this litigation.   
            d.       Attack, Bug, Bugs, Dictionary, Fraud, Illegal, Investig*, Steal, Stole, Theft, and Thief—We agree to 
                     compound these search terms to eliminate known false positives using the following formula:  [Search 
                     Term] not within 2 of [False Positive Identifier 1] or [False Positive Identifier 2], etc.  This method of 
                     compounding search terms to eliminate false positives is an efficient and effective means of separating 
                     potentially relevant documents from irrelevant documents without requiring us to guess the words your 
                     client might have used in his emails.  
            e.       All other search terms—all of the remaining search terms are specific enough to this litigation that no 
                     further narrowing is reasonable. 
 
We believe limiting the searches as we proposed will significantly reduce the number of documents to review and will 
target the review to documents most likely to be relevant to this litigation.  We would like to see the hit reports for the 
searches limited as proposed herein.  If you contend that our proposal to narrowly tailor the search terms is too 
burdensome, please explain the alleged burden so that we can evaluate your objection and look for additional ways to 
address it, if possible, or seek additional guidance from the Court. 
 
Finally, if your client’s goal is to reduce the burden of his discovery obligations to as near zero as possible, there is an 
alternative compromise we are willing to offer, namely: 
          1. You run privilege search terms across the entire 83,473 documents and pull out and log any documents that 
              hit your privilege search terms. 
          2. You then dump all of the remaining documents on us, designated as attorneys‐eyes only. 
          3. We then cull the documents to weed out emails that are obviously irrelevant and either return or destroy 
              those documents. 
          4. Documents not eliminated by our culling will then be reviewed by us for relevance.  Any documents we 
              deem not relevant will be returned to you or destroyed. 
 
We are willing to enter into a consent protective order and a clawback agreement to protect your client from the 
disclosure of any non‐relevant, embarrassing or confidential information and from the inadvertent production of 
privileged materials that might slip through your privilege search.  This compromise shifts virtually all of the burden of 
reviewing your client’s  emails to the Plaintiffs.  If this sounds like something your client would consider, please let me 
know. 
 
Thanks. 
 
 


                  


                                                                 3

                                                                                                             EXHIBIT I
         Case: 25CI1:14-cv-00071-JAS
Walter Boone, Partner, Balch & Bingham LLP 
                                                         Document #: 239-9            Filed: 10/11/2018           Page 4 of 4
188 East Capitol Street • Suite 1400 • Jackson, MS 39201‐2133 
t: (601) 965‐8179   f: (888) 856‐9542  e: wboone@balch.com 
www.balch.com 




CONFIDENTIALITY: This email and any attachments may be confidential and/or privileged and are therefore protected against
copying, use, disclosure or distribution. If you are not the intended recipient, please notify us immediately by replying to the sender and
double deleting this copy and the reply from your system.




                                                                     4

                                                                                                                      EXHIBIT I
Case: 25CI1:14-cv-00071-JAS             Document #: 239-10         Filed: 10/11/2018      Page 1 of 20


              IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
                           HINDS COUNTY, MISSISSIPPI

DR. DONALD RAGGIO
DR. CHRIS RAGGIO                                                                   PLAINTIFFS

VS.                                                             CAUSE NO. 14-CV-00071-TTG

MTGOX, et al.                                                                     DEFENDANTS

     JED MCCALEB AND CODE COLLECTIVE, LLC’S RESPONSES TO PLAINTIFFS
    DR. DONALD RAGGIO AND DR. CHRIS RAGGIO’S FIRST SET OF REQUEST FOR
                       PRODUCTION OF DOCUMENTS

           COME NOW, the Defendants, Jed McCaleb and Code Collective, LLC (together

    “Defendants”), and respond to the Plaintiffs; First Set of Request for Production of Documents

    as follows:

                                     GENERAL OBJECTIONS

           Defendants object to any request to the extent it seeks documents or contents of any

    public forums or filings as Plaintiffs have equal access to such information. Defendants

    further object to production of documents which are not relevant or related to the allegations

    of the Complaint in any way, including any emails to or from Mark Karpeles from McCaleb’s

    “gmail” account which do not discuss the Raggios, the alleged theft of bitcoins, or the sale of

    MTGOX.

                       RESPONSES TO REQUESTS FOR PRODUCTION

          REQUEST NO. 1: All documents of any kind (including electronic documents or

information stored electronically) which you have under your control or possession which

relate, directly or indirectly, to any facts and/or circumstances tending to support or

disprove the allegations of the Plaintiffs in the complaint (or any amendments thereto) or

the Defendant’s defenses in this action.



                                                    1

                                                                                             EXHIBIT J
Case: 25CI1:14-cv-00071-JAS            Document #: 239-10        Filed: 10/11/2018         Page 2 of 20


        RESPONSE NO. 1: Documents are being produced. This response may be

supplemented.



        REQUEST NO. 2: All documents of any kind (including electronic documents or

information stored electronically) or photographs identified or referred to in your responses

to the Plaintiffs’ Interrogatories, or upon which you relied in drafting said responses.

        RESPONSE NO. 2: Documents are being produced.



        REQUEST NO. 3: All documents that you provided to any third party relating to any

of the allegations in the complaint.

        RESPONSE NO. 3: Defendants object to the extent this request seeks information

protected by the attorney-client privilege and/or work product doctrine. Without waiving this

objection, there are none.



        REQUEST NO. 4: All documents or objects intended to be introduced into evidence

as exhibits in the trial of this matter.

        RESPONSE NO. 4: Defendants have not made a decision on what documents or

objects they may seek to introduce into evidence at the trial of this matter. This response will

be supplemented.



        REQUEST NO. 5: Please produce all records regarding the Plaintiffs.

        RESPONSE NO. 5: Records in the possession of the Defendants are being produced.




                                                  2

                                                                                             EXHIBIT J
Case: 25CI1:14-cv-00071-JAS           Document #: 239-10          Filed: 10/11/2018     Page 3 of 20


       REQUEST NO. 6: All documents relating to any current or former MTGOX owner,

agent, employee or contractor involved in any of the allegations in the complaint.

       RESPONSE NO. 6: Defendants object to this request as overbroad, unduly

burdensome, and seeking irrelevant information not calculated to lead to the discovery of

admissible evidence, as it seeks all documents related to any MTGOX owner regardless of

whether such documents relate to the allegations of the Complaint. Without waiving said

objection, Defendants are producing all documents related to any other MTGOX owner that do

relate to the allegations of the Complaint.



       REQUEST NO. 7: Produce a copy of the resume, curriculum vitae and any other

discoverable background information of any experts you plan to call at trial of this matter.

       RESPONSE NO. 7: Defendants have not retained any experts at this time. This

response will be supplemented if experts are retained to testify at trial.



       REQUEST NO. 8: Produce a copy of each document, photograph or other tangible

item you provided to any testifying expert, non-testifying expert, or consultant you have

consulted with regarding this matter or relied upon by any expert you have consulted

with regarding this matter.

       RESPONSE NO. 8: None at this time.



       REQUEST NO. 9: All documents relating to the qualification or opinion of any

testifying or non-testifying expert witness or consultant retained by you or your counsel,

including but not limited to: (a) the expert or consultant’s resume or curriculum vitae; (b) any

other documents supporting his or her qualifications or your assertion of his or her status as

                                                   3

                                                                                           EXHIBIT J
Case: 25CI1:14-cv-00071-JAS          Document #: 239-10         Filed: 10/11/2018      Page 4 of 20


an expert; (c) all reports, drafts, and notes prepared or relied upon by the expert or

consultant in providing advice or rending an opinion, and (d) relevant portions of any books,

treatises, articles, or other documents that the expert regards as authoritative on the

subject about which you contend he or she is an expert.

       RESPONSE NO. 9: None at this time.



       REQUEST NO. 10: Produce copies of all complaints and lawsuits filed against you

or any other business entity owned or operated by you from 2010 to current where plaintiffs

have made claims substantially similar to those in the instant complaint.

       RESPONSE NO. 10: Defendants object to this request as the terms “substantially

similar” are unclear. Without waiving that objection, there are none.



       REQUEST NO. 11: All documents prepared in connection with any legal or

administrative proceeding, other than this action, which relate in any way to any claim at issue

in this action or any allegation in the complaint.

       RESPONSE NO. 11: Defendants object to this request to the extent it seeks information

protected by the attorney-client privilege and/or work product doctrine. Without waiving this

objection, there are no other proceedings which relate to the claims alleged in the Complaint.



       REQUEST NO. 12: All documents relating to any statements from any potential

witness, or other person with any information or knowledge relating to the claims in this

action or allegations in the complaint.




                                                     4

                                                                                          EXHIBIT J
Case: 25CI1:14-cv-00071-JAS         Document #: 239-10         Filed: 10/11/2018     Page 5 of 20


       RESPONSE NO. 12: Defendants object to this request to the extent it seeks information

protected by the attorney-client privilege and/or work product doctrine. Without waiving this

objection, documents in Defendants’ possession are being produced.



       REQUEST NO. 13: Produce all documents, including but not limited to letters,

emails, attachments, private messages, forum messages, text messages and any other form

of correspondence, between you and the Plaintiffs.

       RESPONSE NO. 13: Responsive documents in the possession of Defendants are being

produced.



       REQUEST NO. 14: Produce all documents, including but not limited to letters, emails,

attachments, private messages, forum messages, text messages and any other form of

correspondence, between you and Mark Karpeles.

       RESPONSE NO. 14: Defendants object to this request as overbroad, unduly

burdensome, and seeking irrelevant information not calculated to lead to the discovery of

admissible evidence. Without waiving said objection, Defendants are producing all

correspondence between Defendants and Mark Karpeles related to the allegations within

Plaintiffs’ Complaint.



       REQUEST NO. 15: Produce all documents, including but not limited to letters, emails,

attachments, private messages, forum messages, text messages and any other form of

correspondence, between you and Mark Karpeles regarding the sale of MTGOX to Mark

Karpeles and/or Tibanne.




                                                5

                                                                                        EXHIBIT J
Case: 25CI1:14-cv-00071-JAS         Document #: 239-10         Filed: 10/11/2018      Page 6 of 20


       RESPONSE NO. 15: Documents in the Defendants’ possession are being produced.



       REQUEST NO. 16: Produce all documents, including but not limited to letters,

emails, attachments, private messages, forum messages, text messages and any other form

of correspondence, between you and any other individual and/or entity regarding the sale of

MTGOX to Mark Karpeles and/or Tibanne.

       RESPONSE NO. 16: Defendants object to this request to the extent it seeks information

protected by the attorney-client privilege and/or work product doctrine. Defendants further

object to this request as overbroad, unduly burdensome, and seeking irrelevant information not

calculated to lead to the discovery of admissible evidence. Without waiving these objections,

correspondence with the Raggios regarding the sale of MTGOX are being produced.



        REQUEST NO. 17: Produce all documents, including but not limited to contracts, draft

contracts, terms and conditions and any other pertinent document relating to the sale of

MTGOX to Mark Karpeles and/or Tibanne.

       RESPONSE NO. 17: Defendants object to this request to the extent it seeks information

protected by the attorney-client privilege and/or work product doctrine. Without waiving this

objection, documents in the Defendants’ possession are being produced.



       REQUEST NO. 18: Produce any documents which reflect the relationship between the

defendants, including any written agreements between the parties.

       RESPONSE NO. 18: Defendants object to this request to the extent it seeks information

protected by the attorney-client privilege and/or work product doctrine. Without waiving this

objection, documents in the Defendants’ possession are being produced.

                                                6

                                                                                           EXHIBIT J
Case: 25CI1:14-cv-00071-JAS         Document #: 239-10        Filed: 10/11/2018      Page 7 of 20


       REQUEST NO. 19: Produce any and all exculpatory and indemnification agreements

with Mark Karpeles or any other individual or entity concerning the incident complained of

in Plaintiffs’ Complaint.

       RESPONSE NO. 19: The contract for the sale of MTGOX to K.K. Tibanne containing

an indemnification provision is being produced.



       REQUEST NO. 20: Produce all documents, including but not limited to letters, emails,

attachments, private messages, forum messages, text messages and any other form of

correspondence, between you and Mark Karpeles and/or Tibanne regarding the bitcoins

missing and/or stolen from the Donald Raggio MTGOX account.

       RESPONSE NO. 20: Defendants object to this request to the extent it seeks information

protected by the attorney-client privilege and/or work product doctrine. Without waiving this

objection, documents in Defendants’ possession are being produced.



       REQUEST NO. 21: Produce all documents, including but not limited to letters, emails,

attachments, private messages, forum messages, text messages and any other form of

correspondence, between you and any other individual or entity regarding the bitcoins

missing and/or stolen from the Donald Raggio MTGOX account.

       RESPONSE NO. 21: Defendants object to this request to the extent it seeks information

protected by the attorney-client privilege and/or work product doctrine. Without waiving this

objection, see response to Request Nos. 3, 14, and 20.



       REQUEST NO. 22: Produce all documents, including but not limited to letters, emails,

attachments, private messages, forum messages, text messages and any other form of

                                                  7

                                                                                        EXHIBIT J
Case: 25CI1:14-cv-00071-JAS         Document #: 239-10        Filed: 10/11/2018      Page 8 of 20


correspondence, between you and Mark Karpeles and/or Tibanne regarding any bitcoins,

money, or any other form of currency missing or stolen from MTGOX accounts or MTGOX

wallets.

       RESPONSE NO. 22: Defendants object to this request to the extent it seeks information

protected by the attorney-client privilege and/or work product doctrine. Without waiving this

objection, responsive documents are being produced.



       REQUEST NO. 23: Produce all documents, including but not limited to letters, emails,

attachments, private messages, forum messages, text messages and any other form

of correspondence, between you and any other individual or entity regarding any bitcoins,

money, or any other form of currency missing or stolen from MTGOX accounts or MTGOX

wallets.

       RESPONSE NO. 23: Defendants object to this request to the extent it seeks information

protected by the attorney-client privilege and/or work product doctrine. Without waiving this

objection, documents are being produced.



       REQUEST NO. 24: Produce all documents, including but not limited to letters, emails,

attachments, private messages, forum messages, text messages and any other form of

correspondence, between you and the individual identified as “Baron”.

       RESPONSE NO. 24: Documents in the possession of the Defendants are being

produced.



       REQUEST NO. 25: Produce all documents, including but not limited to letters, emails,

attachments, private messages, forum messages, text messages and any other form of

                                                8

                                                                                        EXHIBIT J
Case: 25CI1:14-cv-00071-JAS           Document #: 239-10      Filed: 10/11/2018      Page 9 of 20


correspondence, between you and any other individual or entity regarding the individual

identified as “Baron”.

       RESPONSE NO. 25: Defendants object to this request to the extent it seeks information

protected by the attorney-client privilege and/or work product doctrine. Without waiving this

objection, documents are being produced.



       REQUEST NO. 26: Produce all documents reflecting any expenditures you have made

regarding the security of the MTGOX website and/or computer coding of MTGOX while

you held and/or retained any percentage of ownership interest in MTGOX.

       RESPONSE NO. 26: Defendants object to this request to the extent it seeks information

protected by the attorney-client privilege and/or work product doctrine. Without waiving this

objection, no such documents exist.



       REQUEST NO. 27: Produce all documents regarding any audits of any type that were

conducted regarding the security of the MTGOX website and/or computer coding of

MTGOX while you held and/or retained any percentage of ownership interest in MTGOX.

       RESPONSE NO. 27: Defendants object to this request to the extent it seeks information

protected by the attorney-client privilege and/or work product doctrine. Without waiving this

objection, no such documents exist.



       REQUEST NO. 28: Produce all documents relating to the security of the MTGOX

website and/or computer coding of MTGOX while you held and/or retained any percentage

of ownership interest in MTGOX.




                                                9

                                                                                        EXHIBIT J
Case: 25CI1:14-cv-00071-JAS           Document #: 239-10           Filed: 10/11/2018   Page 10 of 20


        RESPONSE NO. 28: Defendants object to this request to the extent it seeks information

 protected by the attorney-client privilege and/or work product doctrine. Without waiving this

 objection, documents are being produced.



        REQUEST NO. 29: Produce all documents, including but not limited to letters, emails,

 attachments, private messages, forum messages, text messages and any other form of

 correspondence, between you and any other individual or entity regarding the security of

 the MTGOX website and/or computer coding of MTGOX while you held and/or retained any

 percentage of ownership interest in MTGOX.

        RESPONSE NO. 29: Defendants object to this request to the extent it seeks information

 protected by the attorney-client privilege and/or work product doctrine. Without waiving this

 objection, documents are being produced.



        REQUEST NO. 30: All documents showing your level of financial sophistication,

 including complete copies of all your individual state and federal tax returns and financial

 statements for the years beginning with the two calendar years immediately preceding the year

 in which began operating MTGOX as a bitcoin exchange through 2014.

        RESPONSE NO. 30: Defendants object to this request as overly broad, unduly

 burdensome, not reasonably calculated to lead to the discovery of admissible evidence, and

 seeking information that is completely irrelevant to the allegations that the Defendants should

 pay Plaintiffs for the alleged theft of bitcoins from the Plaintiffs’ account.



        REQUEST NO. 31: All financial account statements pertaining to any individual

 checking, money management, or investment accounts, including but not limited to bank,

                                                    10

                                                                                           EXHIBIT J
Case: 25CI1:14-cv-00071-JAS           Document #: 239-10           Filed: 10/11/2018     Page 11 of 20


 savings and loan, credit union, securities, brokerage and/or mutual fund accounts which

 you maintain or did maintain during the two calendar year immediately preceding the year in

 which you began operating MTGOX as a bitcoin exchange through 2014.

        RESPONSE NO. 31: Defendants object to this request as overly broad, unduly

 burdensome, not reasonably calculated to lead to the discovery of admissible evidence, and

 seeking information that is completely irrelevant to the allegations that the Defendants should

 pay Plaintiffs for the alleged theft of bitcoins from the Plaintiffs’ account.



        REQUEST NO. 32: All financial account statements pertaining to any MTGOX

 checking, money management, or investment accounts, including but not limited to bank,

 savings and loan, credit union, securities, brokerage and/or mutual fund accounts which

 MTGOX maintained.

        RESPONSE NO. 32: Defendants object to this request as overly broad, unduly

 burdensome, not reasonably calculated to lead to the discovery of admissible evidence, and

 seeking information that is completely irrelevant to the allegations that the Defendants should

 pay Plaintiffs for the alleged theft of bitcoins from the Plaintiffs’ account. Without waiving this

 objection, Defendants are not in possession of any documents responsive to this request.



        REQUEST NO. 33: Any and all documents pertaining to the implementation of

 MTGOX bitcoin wallets while you held and/or retained any percentage of ownership interest

 in MTGOX.

        RESPONSE NO. 33: These Defendants are not in possession of any documents

 responsive to this request.



                                                    11

                                                                                            EXHIBIT J
Case: 25CI1:14-cv-00071-JAS          Document #: 239-10          Filed: 10/11/2018       Page 12 of 20


        REQUEST NO. 34: Any and all documents pertaining to bitcoin wallets owned, held, or

 possessed by MTGOX while you held and/or retained any percentage of ownership interest

 in MTGOX.

        RESPONSE NO. 34: Defendants object to this request as overly broad, unduly

 burdensome, not reasonably calculated to lead to the discovery of admissible evidence, and

 seeking information that is completely irrelevant to the allegations that the Defendants should

 pay Plaintiffs for the alleged theft of bitcoins from the Plaintiffs’ account. Without waiving this

 objection, Defendants are not in possession of any documents responsive to this request.



        REQUEST NO. 35: Any and all documents pertaining to bitcoin addresses owned, held,

 or possessed by MTGOX while you held and/or retained any percentage of ownership interest

 in MTGOX.

        RESPONSE NO. 35: Defendants object to this request to the extent it seeks confidential

 private documents of individual consumers. Without waiving this objection, Defendants are not

 in possession of any documents responsive to this request.



        REQUEST NO. 36: Any and all documents pertaining to terms and conditions

 regarding MTGOX accounts in which an accountholder would have to abide by upon

 opening, owning and/or possession a MTGOX account.

        RESPONSE NO. 36: These Defendants are not in possession of any documents

 responsive to this request.




                                                   12

                                                                                            EXHIBIT J
Case: 25CI1:14-cv-00071-JAS           Document #: 239-10          Filed: 10/11/2018      Page 13 of 20


        REQUEST NO. 37: Any and all documents pertaining to bitcoin addresses owned, held,

 or possessed by MTGOX while you held and/or retained any percentage of ownership interest

 in MTGOX.

        RESPONSE NO. 37: Defendants object to this request as overly broad, unduly

 burdensome, not reasonably calculated to lead to the discovery of admissible evidence, and

 seeking information that is completely irrelevant to the allegations that the Defendants should

 pay Plaintiffs for the alleged theft of bitcoins from the Plaintiffs’ account. Without waiving this

 objection, documents in the possession of these Defendants in which McCaleb and Mark

 Karpeles may have discussed any addresses of MTGOX relating to the sale of MTGOX are

 being produced.



        REQUEST NO. 38: Any and all documents pertaining to bitcoins, bitcoin wallets, and

 bitcoin addresses owned, held, or possessed by yourself while you held and/or retained

 any percentage of ownership interest in MTGOX.

        RESPONSE NO. 38: Defendants object to this request as overly broad, unduly

 burdensome, not reasonably calculated to lead to the discovery of admissible evidence, and

 seeking information that is completely irrelevant to the claims at issue which involve the alleged

 theft of bitcoins from Plaintiffs’ by a third party, not these Defendants.

        Respectfully submitted, this the 24th day of January, 2017.

                                                CODE COLLECTIVE, LLC, and
                                                JED McCALEB, individually and formerly
                                                doing business as MTGOX, a sole
                                                proprietorship


                                        By:     /s/Edwin S. Gault, Jr.
                                                EDWIN S. GAULT, JR., MSB #10187
                                                MANDIE B. ROBINSON, MSB #100446

                                                   13

                                                                                            EXHIBIT J
Case: 25CI1:14-cv-00071-JAS          Document #: 239-10         Filed: 10/11/2018      Page 14 of 20


 OF COUNSEL:

 FORMAN WATKINS & KRUTZ LLP
 200 South Lamar Street, Ste. 100
 Jackson, MS 39201-4099
 Post Office Box 22608
 Jackson, MS 39225-2608
 Telephone: (601) 960-8600
 Facsimile: (601) 960-8613
 win.gault@formanwatkins.com
 mandie.robinson@formanwatkins.com


 ETHAN JACOBS
 KELLER SLOAN ROMAN HOLLAND, LLP
 555 Montgomery Street, 17th Floor
 San Francisco, CA 94111
 Telephone: (415) 249-8330
 Direct: (415) 249-8336
 Facsimile: (415) 249-8333
 ejacobs@ksrh.com




                                CERTIFICATE OF SERVICE

        I do hereby certify that I have this day served a true and correct copy of the above and

 foregoing pleading via email on the following:

               Mitchell H. Tyner, Sr.
               Charles Brad Martin
               Tyner Law Firm, P.A.
               5750 I-55 North
               Jackson, MS 39211
               mtyner@tynerlawfirm.com
               bmartin@tynerlawfirm.com

        Respectfully submitted, this the 24th day of January, 2017.

                                                       /s/ Edwin S. Gault, Jr.
                                                       EDWIN S. GAULT, JR.




                                                  14

                                                                                           EXHIBIT J
Case: 25CI1:14-cv-00071-JAS          Document #: 239-10         Filed: 10/11/2018       Page 15 of 20


            IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
                         HINDS COUNTY, MISSISSIPPI

 DR. DONALD RAGGIO
 DR. CHRIS RAGGIO                                                                PLAINTIFFS

 VS.                                                          CAUSE NO. 14-CV-00071-TTG

 MTGOX, et al.                                                                  DEFENDANTS

    JED MCCALEB AND CODE COLLECTIVE, LLC’S FIRST SUPPLEMENT TO
  RESPONSES TO PLAINTIFFS DR. DONALD RAGGIO AND DR. CHRIS RAGGIO’S
         FIRST SET OF REQUEST FOR PRODUCTION OF DOCUMENTS

         COME NOW, the Defendants, Jed McCaleb and Code Collective, LLC (together

  “Defendants”), and submit this First Supplement to Responses to the Plaintiffs’ First Set of

  Request for Production of Documents. These responses are intended solely to provide

  supplemental information to the specific requests stated below.

                                   GENERAL OBJECTIONS

        Defendants object to any request to the extent it seeks documents or contents of any

 public forums or filings as Plaintiffs have equal access to such information. Defendants further

 object to production of documents which are not relevant or related to the allegations of the

 Complaint in any way, including any emails to or from Mark Karpeles from McCaleb’s

 “gmail” account which do not discuss the Raggios, the alleged theft of bitcoins, or the sale of

 MTGOX.

        Notwithstanding the General Objections stated above, emails contained in McCaleb’s

 “gmail” account to or from Mark Karpeles are being produced.

                     RESPONSES TO REQUESTS FOR PRODUCTION

        REQUEST NO. 14: Produce all documents, including but not limited to letters, emails,

 attachments, private messages, forum messages, text messages and any other form of

 correspondence, between you and Mark Karpeles.

                                                  1

                                                                                           EXHIBIT J
Case: 25CI1:14-cv-00071-JAS          Document #: 239-10         Filed: 10/11/2018      Page 16 of 20


        RESPONSE NO. 14: Defendants object to this request as overbroad, unduly

 burdensome, and seeking irrelevant information not calculated to lead to the discovery of

 admissible evidence. Without waiving said objection, Defendants are producing all

 correspondence between Defendants and Mark Karpeles related to the allegations within

 Plaintiffs’ Complaint.

        SUPPLEMENTAL RESPONSE NO. 14: Defendants object to this request as

 overbroad, unduly burdensome, and seeking irrelevant information not calculated to lead to the

 discovery of admissible evidence. Without waiving said objection, Defendants are producing

 all correspondence between Defendants and Mark Karpeles.



        REQUEST NO. 15: Produce all documents, including but not limited to letters, emails,

 attachments, private messages, forum messages, text messages and any other form of

 correspondence, between you and Mark Karpeles regarding the sale of MTGOX to Mark

 Karpeles and/or Tibanne.

        RESPONSE NO. 15: Documents in the Defendants’ possession are being produced.

        SUPPLEMENTAL RESPONSE NO. 15: Additional documents are being produced.



         REQUEST NO. 17: Produce all documents, including but not limited to contracts, draft

 contracts, terms and conditions and any other pertinent document relating to the sale of

 MTGOX to Mark Karpeles and/or Tibanne.

        RESPONSE NO. 17: Defendants object to this request to the extent it seeks information

 protected by the attorney-client privilege and/or work product doctrine. Without waiving this

 objection, documents in the Defendants’ possession are being produced.

        SUPPLEMENTAL RESPONSE NO. 17: Additional documents are being produced.

                                                  2

                                                                                            EXHIBIT J
Case: 25CI1:14-cv-00071-JAS          Document #: 239-10          Filed: 10/11/2018      Page 17 of 20


        REQUEST NO. 22: Produce all documents, including but not limited to letters, emails,

 attachments, private messages, forum messages, text messages and any other form of

 correspondence, between you and Mark Karpeles and/or Tibanne regarding any bitcoins,

 money, or any other form of currency missing or stolen from MTGOX accounts or MTGOX

 wallets.

        RESPONSE NO. 22: Defendants object to this request to the extent it seeks information

 protected by the attorney-client privilege and/or work product doctrine. Without waiving this

 objection, responsive documents are being produced.

        SUPPLEMENTAL RESPONSE NO. 22: In addition to the objections stated above,

 Defendants object to the extent this request is overbroad as it contains no time limit and seeks

 irrelevant information regarding missing or stolen currency occurring after the sale. Without

 waiving this objection, additional documents are being produced.



        REQUEST NO. 23: Produce all documents, including but not limited to letters, emails,

 attachments, private messages, forum messages, text messages and any other form

 of correspondence, between you and any other individual or entity regarding any bitcoins,

 money, or any other form of currency missing or stolen from MTGOX accounts or MTGOX

 wallets.

        RESPONSE NO. 23: Defendants object to this request to the extent it seeks information

 protected by the attorney-client privilege and/or work product doctrine. Without waiving this

 objection, documents are being produced.

        SUPPLEMENTAL RESPONSE NO. 23: In addition to the objections stated above,

 Defendants object to the extent this request is overbroad as it contains no time limit and seeks




                                                  3

                                                                                           EXHIBIT J
Case: 25CI1:14-cv-00071-JAS           Document #: 239-10         Filed: 10/11/2018       Page 18 of 20


 irrelevant information regarding missing or stolen currency occurring after the sale. Without

 waiving this objection, additional documents are being produced.



        REQUEST NO. 35: Any and all documents pertaining to bitcoin addresses owned, held,

 or possessed by MTGOX while you held and/or retained any percentage of ownership interest

 in MTGOX.

        RESPONSE NO. 35: Defendants object to this request to the extent it seeks confidential

 private documents of individual consumers. Without waiving this objection, Defendants are not

 in possession of any documents responsive to this request.

        SUPPLEMENTAL RESPONSE NO. 35: Other than bitcoin addresses identified in

 the documents produced in this action, the Defendants are not in possession of documents

 responsive to this request.



        REQUEST NO. 37: Any and all documents pertaining to bitcoin addresses owned, held,

 or possessed by MTGOX while you held and/or retained any percentage of ownership interest

 in MTGOX.

        RESPONSE NO. 37: Defendants object to this request as overly broad, unduly

 burdensome, not reasonably calculated to lead to the discovery of admissible evidence, and

 seeking information that is completely irrelevant to the allegations that the Defendants should

 pay Plaintiffs for the alleged theft of bitcoins from the Plaintiffs’ account. Without waiving this

 objection, documents in the possession of these Defendants in which McCaleb and Mark

 Karpeles may have discussed any addresses of MTGOX relating to the sale of MTGOX are

 being produced.




                                                   4

                                                                                            EXHIBIT J
Case: 25CI1:14-cv-00071-JAS         Document #: 239-10         Filed: 10/11/2018    Page 19 of 20


        SUPPLEMENTAL RESPONSE NO. 37: Other than bitcoin addresses identified in

 the documents produced in this action, the Defendants are not in possession of documents

 responsive to this request.



        Respectfully submitted, this the 29th day of March, 2017.

                                             CODE COLLECTIVE, LLC, and
                                             JED McCALEB, individually and formerly
                                             doing business as MTGOX, a sole
                                             proprietorship


                                     By:     /s/Mandie B. Robinson
                                             EDWIN S. GAULT, JR., MSB #10187
                                             MANDIE B. ROBINSON, MSB #100446


 OF COUNSEL:



 FORMAN WATKINS & KRUTZ LLP
 200 South Lamar Street, Ste. 100
 Jackson, MS 39201-4099
 Post Office Box 22608
 Jackson, MS 39225-2608
 Telephone: (601) 960-8600
 Facsimile: (601) 960-8613
 win.gault@formanwatkins.com
 mandie.robinson@formanwatkins.com


 ETHAN JACOBS
 HOLLAND LAW, LLP
 220 Montgomery Street, Suite 800
 San Francisco, California 94104
 Telephone: (415) 200-4984
 ejacobs@hollandlawllp.com




                                                 5

                                                                                       EXHIBIT J
Case: 25CI1:14-cv-00071-JAS          Document #: 239-10         Filed: 10/11/2018      Page 20 of 20


                                CERTIFICATE OF SERVICE

        I do hereby certify that I have this day served a true and correct copy of the above and

 foregoing pleading via email on the following:

               Mitchell H. Tyner, Sr.
               Charles Brad Martin
               TYNER, GOZA, STACEY & MARTIN, LLC
               114 West Center Street
               Canton, MS 39046
               mtyner@tynerlawfirm.com
               bmartin@tynerlawfirm.com

        Respectfully submitted, this the 29th day of March, 2017.

                                                      /s/ Mandie B. Robinson
                                                      MANDIE B. ROBINSON




                                                  6

                                                                                           EXHIBIT J
Case: 25CI1:14-cv-00071-JAS          Document #: 240         Filed: 10/16/2018     Page 1 of 2


               IN THE CIRCUIT COURT OF THE FIRST JUDICIAL DISTRICT
                            HINDS COUNTY, MISSISSIPPI

DR. DONALD RAGGIO
DR. CHRIS RAGGIO                                                                  PLAINTIFFS

VS.                                                                  CAUSE NO. 14-CV-00071

MTGOX, Inc., a Delaware corporation;
CODE COLLECTIVE, LLC, a New York limited liability company;
And JED McCALEB, an individual.                                                  DEFENDANTS


                                   NOTICE OF HEARING

       Please take notice that pursuant to the Court’s instructions, Defendants Jed McCaleb and

Code Collective, LLC, will bring on for hearing their Supplement to the Motion for

Reconsideration before the Honorable Joseph A. Sclafani, Hinds County Circuit Court Judge,

Hinds County Courthouse, 407 E. Pascagoula Street, Jackson, MS 39201, on November 9, 2018

at 9:30 a.m.

       Respectfully submitted, this the 16th day of October, 2018.

                                            CODE COLLECTIVE, LLC, and
                                            JED McCALEB, individually and formerly
                                            doing business as MTGOX, a sole proprietorship

                                       By: /s/ Mandie B. Robinson
                                           EDWIN S. GAULT, JR., MSB #10187
                                           MANDIE B. ROBINSON, MSB #100446
                                           T. PEYTON SMITH, MSB #103867

OF COUNSEL:

FORMAN WATKINS & KRUTZ LLP
210 East Capitol Street, Ste. 2200
Jackson, MS 39201-2375
Post Office Box 22608
Jackson, MS 39225-2608
Telephone: (601) 960-8600
Facsimile: (601) 960-8613
win.gault@formanwatkins.com
mandie.robinson@formanwatkins.com
peyton.smith@formanwatkins.com
Case: 25CI1:14-cv-00071-JAS          Document #: 240         Filed: 10/16/2018   Page 2 of 2


ETHAN JACOBS
HOLLAND LAW, LLP
220 Montgomery Street, Suite 800
San Francisco, California 94104
Telephone: (415) 200-4984
ejacobs@hollandlawllp.com




                                  CERTIFICATE OF SERVICE

       I do hereby certify that I have this day served a true and correct copy of the above and

foregoing pleading via the Court’s electronic mail system on the following:

       Armin J. Moeller, Jr.
       Walter H. Boone
       Christine Crockett White
       Jonathan P. Dyal
       Andy Lowry
       Patrick Everman
       Perry P. Taylor
       Balch & Bingham, LLP
       188 East Capitol Street
       Jackson, MS 39201-2608
       amoeller@balch.com
       wboone@balch.com
       cwhite@balch.com
       jdyal@balch.com
       alowry@balch.com
       peverman@balch.com
       ptaylor@balch.com

       Attorneys for Plaintiffs

       Respectfully submitted, this the 16th day of October, 2018.


                                                    /s/ Mandie B. Robinson
                                                    MANDIE B. ROBINSON




                                               2
